Exhibit 10.1

 

Execution Version

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

Dated as of April 1, 2015

 

by and among

 

DIPLOMAT PHARMACY, INC.,
as the Borrower,

 

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

 

GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

****************************************

 

GE CAPITAL MARKETS, INC.,
as Lead Arranger and Bookrunner

 

JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent

 

WELLS FARGO BANK, N.A.,
as Co-Syndication Agent

 

COMERICA BANK,
as Co-Documentation Agent

 

MUFG UNION BANK,
as Co-Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I.

THE CREDITS

2

 

 

1.1

Amounts and Terms of Commitments

2

1.2

Evidence of Loans; Notes

12

1.3

Interest

12

1.4

Loan Accounts; Register

13

1.5

Procedure for Revolving Credit Borrowing and DDTL Borrowing

14

1.6

Conversion and Continuation Elections

15

1.7

Optional Prepayments; Termination of Revolving Loan Commitment

16

1.8

Mandatory Prepayments of Loans and Revolving Loan Repayment

17

1.9

Fees

21

1.10

Payments by the Borrower

22

1.11

Payments by the Lenders to Agent; Settlement

24

1.12

[Reserved]

28

1.13

Eligible Accounts

28

1.14

Eligible Inventory

30

1.15

Replacement of Commitments

32

1.16

Restatement of Obligations

33

 

 

ARTICLE II.

CONDITIONS PRECEDENT

33

 

 

2.1

Conditions of Initial Loans

33

2.2

Conditions to Certain Borrowings

35

2.3

Conditions to Delayed Draw Term Loans

36

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

36

 

 

3.1

Corporate Existence and Power

36

3.2

Corporate Authorization; No Contravention

37

3.3

Governmental Authorization

37

3.4

Binding Effect

38

3.5

Litigation

38

3.6

No Default

38

3.7

ERISA Compliance

39

3.8

Use of Proceeds; Margin Regulations

39

3.9

Ownership of Property; Liens

39

3.10

Taxes

39

3.11

Financial Condition

40

3.12

Environmental Matters

41

3.13

Regulated Entities

42

3.14

Solvency

42

3.15

Labor Relations

42

3.16

Intellectual Property

42

3.17

Brokers’ Fees; Transaction Fees

43

3.18

Insurance

43

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

43

3.20

Jurisdiction of Organization; Chief Executive Office

44

3.21

Locations of Inventory, Equipment and Books and Records

44

3.22

Deposit Accounts and Other Accounts

44

3.23

Government Contracts

44

3.24

Customer and Trade Relations

44

3.25

Bonding

44

3.26

BioRx Acquisition Agreement

45

3.27

Full Disclosure

45

3.28

Foreign Assets Control Regulations and Anti-Money Laundering

45

3.29

Patriot Act

46

3.30

[Reserved]

46

3.31

Regulatory Matters

46

3.32

Healthcare Matters

49

 

 

ARTICLE IV.

AFFIRMATIVE COVENANTS

52

 

 

4.1

Financial Statements

52

4.2

Appraisals; Certificates; Other Information

53

4.3

Notices

56

4.4

Preservation of Corporate Existence, Etc.

59

4.5

Maintenance of Property

59

4.6

Insurance

60

4.7

Payment of Obligations

61

4.8

Compliance with Laws

61

4.9

Inspection of Property and Books and Records

62

4.10

Use of Proceeds

62

4.11

Cash Management Systems

62

4.12

Landlord Agreements

65

4.13

Further Assurances

65

4.14

Environmental Matters

67

4.15

Post-Closing Obligations

68

 

 

ARTICLE V.

NEGATIVE COVENANTS

68

 

 

5.1

Limitation on Liens

68

5.2

Disposition of Assets

70

5.3

Consolidations and Mergers

71

5.4

Acquisitions; Loans and Investments

71

5.5

Limitation on Indebtedness

72

5.6

Employee Loans and Transactions with Affiliates

73

5.7

Compensation

74

5.8

Margin Stock; Use of Proceeds

74

5.9

Contingent Obligations

74

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

5.10

Compliance with ERISA

75

5.11

Restricted Payments

75

5.12

Change in Business

76

5.13

Change in Structure

76

5.14

Changes in Accounting, Name or Jurisdiction of Organization

76

5.15

Amendments to Related Agreements, Material Agreements and Subordinated
Indebtedness

77

5.16

No Negative Pledges

77

5.17

OFAC; Patriot Act

77

5.18

Sale-Leasebacks

78

5.19

Hazardous Materials

78

5.20

Prepayments of Other Indebtedness

78

 

 

 

ARTICLE VI.

FINANCIAL COVENANTS

78

 

 

6.1

Leverage Ratio

78

6.2

Interest Coverage Ratio

79

6.3

Fixed Charge Coverage Ratio

79

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

79

 

 

7.1

Events of Default

79

7.2

Remedies

82

7.3

Rights Not Exclusive

83

7.4

Cash Collateral for Letters of Credit

83

 

 

 

ARTICLE VIII.

 THE AGENT

83

 

 

8.1

Appointment and Duties

83

8.2

Binding Effect

84

8.3

Use of Discretion

85

8.4

Delegation of Rights and Duties

85

8.5

Reliance and Liability

86

8.6

Agent Individually

87

8.7

Lender Credit Decision

88

8.8

Expenses; Indemnities; Withholding

88

8.9

Resignation of Agent or L/C Issuer

90

8.10

Release of Collateral or Guarantors

90

8.11

Additional Secured Parties

91

8.12

Information Regarding Bank Products and Secured Rate Contracts

92

8.13

Lead Arranger, Documentation Agent and Syndication Agent

92

 

 

 

ARTICLE IX.

MISCELLANEOUS

92

 

 

 

9.1

Amendments and Waivers

92

9.2

Notices

98

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

9.3

Electronic Transmissions

99

9.4

No Waiver; Cumulative Remedies

100

9.5

Costs and Expenses

100

9.6

Indemnity

101

9.7

Marshaling; Payments Set Aside

102

9.8

Successors and Assigns

102

9.9

Assignments and Participations; Binding Effect

102

9.10

Non-Public Information; Confidentiality

106

9.11

Set-off; Sharing of Payments

107

9.12

Counterparts; Facsimile Signature

108

9.13

Severability

109

9.14

Captions

109

9.15

Independence of Provisions

109

9.16

Interpretation

109

9.17

No Third Parties Benefited

109

9.18

Governing Law and Jurisdiction

109

9.19

Waiver of Jury Trial

110

9.20

Entire Agreement; Release; Survival

110

9.21

Patriot Act

111

9.22

Replacement of Lender

111

9.23

Joint and Several

112

9.24

Creditor-Debtor Relationship

112

9.25

Actions in Concert

113

9.26

Keepwell

113

 

 

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

113

 

 

10.1

Taxes

113

10.2

Illegality

116

10.3

Increased Costs and Reduction of Return

117

10.4

Funding Losses

118

10.5

Inability to Determine Rates

119

10.6

Reserves on LIBOR Rate Loans

119

10.7

Certificates of Lenders

120

 

 

ARTICLE XI.

DEFINITIONS

120

 

 

11.1

Defined Terms

120

11.2

Other Interpretive Provisions

153

11.3

Accounting Terms and Principles

154

11.4

Payments

155

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

 

Term Loan Commitments

Schedule 1.1(b)

 

Revolving Loan Commitments

Schedule 3.5

 

Litigation

Schedule 3.7

 

ERISA

Schedule 3.9

 

Ownership of Property; Liens

Schedule 3.12

 

Environmental

Schedule 3.15

 

Labor Relations

Schedule 3.16

 

Intellectual Property

Schedule 3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

 

Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

 

Locations of Inventory, Equipment and Books and Records

Schedule 3.22

 

Deposit Accounts and Other Accounts

Schedule 3.23

 

Government Contracts

Schedule 3.25

 

Bonding

Schedule 3.31

 

Regulatory Matters

Schedule 3.32

 

Healthcare Matters

Schedule 4.15

 

Post-Closing Obligations

Schedule 5.1

 

Liens

Schedule 5.4

 

Investments

Schedule 5.5

 

Indebtedness

Schedule 5.6

 

Transactions with Affiliates

Schedule 5.9

 

Contingent Obligations

 

 

 

 

EXHIBITS

 

Exhibit 1.1(c)

 

Form of L/C Request

Exhibit 1.1(d)

 

Form of Swing Loan Request

Exhibit 1.6

 

Form of Notice of Conversion/Continuation

Exhibit 2.1

 

Closing Checklist

Exhibit 4.2(b)

 

Form of Compliance Certificate

Exhibit 11.1(a)

 

Form of Assignment

Exhibit 11.1(b)

 

Form of Borrowing Base Certificate

Exhibit 11.1(c)

 

Form of Notice of Borrowing

Exhibit 11.1(d)

 

Form of Revolving Note

Exhibit 11.1(e)

 

Form of Swingline Note

Exhibit 11.1(f)(1)

 

Form of Term Note A

Exhibit 11.1(f)(2)

 

Form of DDTL Note

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and
schedules hereto, as the same may be amended, modified and/or restated from time
to time, this “Agreement”) is entered into as of April 1, 2015, by and among
Diplomat Pharmacy, Inc., a Michigan corporation (the “Borrower”), the other
Persons party hereto that are designated as a “Credit Party”, General Electric
Capital Corporation, a Delaware corporation (in its individual capacity, “GE
Capital”), in its capacity as Agent for the several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender (including as Swingline
Lender) and such Lenders.

 

W I T N E S S E T H:

 

WHEREAS, on July 20, 2012, the Borrower, certain of the Credit Parties, Agent
and certain of the Lenders, entered into that certain Credit Agreement (as
amended prior to the date hereof, the “Original Credit Agreement”), pursuant to
which, among other things, the Borrower obtained a senior secured revolving
credit facility as therein provided.

 

WHEREAS, on June 26, 2014, the Borrower, certain of the Credit Parties, Agent
and certain of the Lenders, entered into that certain Amended and Restated
Credit Agreement (as amended prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which, among other things, Borrower continued the
senior secured revolving credit facility set forth in the Original Credit
Agreement and increased the amount of such credit facility as therein provided.

 

WHEREAS, concurrently with the effectiveness of this Agreement and pursuant to
the terms of the BioRx Acquisition Agreement, the Borrower shall acquire BioRx,
LLC, a Delaware limited liability company (“BioRx”).

 

WHEREAS, the Borrower has requested that the Agent and the Lenders further amend
and restate the Existing Credit Agreement in order to, among other things,
provide for a $175,000,000 revolving credit facility, a $120,000,000 term loan
and a $25,000,000 delayed draw term loan on the terms and conditions set forth
herein and make certain other amendments to the Existing Credit Agreement, and
the Agent and Lenders are willing to do so in accordance with the terms and
conditions set forth herein and in the other Loan Documents (as defined below).

 

WHEREAS, the Borrower has agreed that all of its Obligations under the Loan
Documents will continue to be secured by a Lien in favor of Agent, for the
benefit of Agent and the other Secured Parties, upon substantially all of its
existing and after acquired Property.

 

WHEREAS, subject to the terms hereof, each other Credit Party that is party to
the Existing Credit Agreement has agreed that it will continue to guaranty all
of the Obligations under the Loan Documents and that all of such Obligations
will continue to be secured by a Lien in favor of the Agent, for the benefit of
Agent and the other Secured Parties, upon substantially all of its Property; and

 

--------------------------------------------------------------------------------


 

WHEREAS, subject to the terms hereof, upon effectiveness of this Agreement, each
of BioRx and BioRx Blocker Corp. is willing to guaranty all of the Obligations
under the Loan Documents and to grant a Lien in favor of the Agent, for the
benefit of Agent and the other Secured Parties, upon substantially all of its
Property.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree, and the Existing Credit
Agreement is hereby amended and restated in its entirety, as follows:

 

ARTICLE I.
THE CREDITS

 

1.1                               Amounts and Terms of Commitments.

 

(a)                                 The Term Loans.

 

(i)                                     Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
Credit Parties contained herein, each Lender with a Term Loan A Commitment
severally and not jointly agrees to lend, to the Borrower on the Closing Date,
the amount set forth opposite such Lender’s name in Schedule 1.1(a) under the
heading “Term Loan A Commitments” (such amount being referred to herein as such
Lender’s “Term Loan A Commitment”).  Amounts borrowed under this
Section 1.1(a)(i) are referred to as the “Term Loan A.”

 

(ii)                                  Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
Credit Parties contained herein, each DDTL Lender  severally and not jointly
agrees to lend to the Borrower from time to time after the Closing Date until
the DDTL Commitment Expiration Date on not more than two (2) occasions, the
aggregate amount set forth opposite such Lender’s name in Schedule 1.1(a) under
the heading “DDTL Commitment” (such amount being referred to herein as such
Lender’s “DDTL Commitment”).  Amounts borrowed under this subsection
1.1(a)(ii) are referred to as a “DDTL.”  The DDTL Commitment of each DDTL Lender
shall be reduced by the aggregate amount of DDTLs funded by such DDTL Lender.

 

Each of the parties hereto hereby agrees that Agent may, in consultation with
the Borrower, take any and all action as may be reasonably necessary to ensure
that all DDTLs, when originally made or thereafter, are included in each
Borrowing of outstanding Term Loan A on a pro rata basis.  Without limiting the
generality of the foregoing, this may be accomplished by requiring each
outstanding Borrowing of Term Loan A that is a LIBOR Rate Loan to be converted
into a Borrowing of Term Loan A that is a Base Rate Loan on the date of each
such DDTL, or by allocating a portion of each such DDTL to each outstanding
Borrowing of Term Loan A that is a LIBOR Rate Loan on a pro rata basis.  Any
conversion of LIBOR Rate Loans to Base Rate Loans required by the preceding
sentence shall be subject to Section 10.4.  In addition, each scheduled
amortization payment under Section 1.8(a) required to be made after the making
of any DDTL which (as of the date of such scheduled amortization payment) is of
the same Class as Term Loan A shall be ratably increased by the aggregate
principal amount of such DDTL for all Lenders on a pro rata basis to the extent
necessary, including, to avoid any

 

2

--------------------------------------------------------------------------------


 

reduction in the amortization payments to which the Term Loan Lenders are
entitled in respect of such DDTL.  To the extent any installment under
Section 1.8(a) that is scheduled to be made in respect of Term Loan A on any day
shall have been reduced or eliminated due to the application thereto of a
prepayment prior to the date on which a DDTL is funded and as of which day is of
the same Class as Term Loan A, then notwithstanding the provisions of
Section 9.11 hereof to the contrary, Lenders who hold such funded DDTLs on such
day shall be entitled to receive the entire  portion of each payment of, or
application to, the installment with respect to such funded DDTL scheduled to be
made on such day.  For the avoidance of doubt, until such time as Agent
exercises such option to treat DDTLs as being of the same Class as Term Loan A,
DDTLs shall be deemed to be part of a Class separate from Term Loan A.

 

(iii)                               Amounts borrowed as a Term Loan which are
repaid or prepaid may not be reborrowed.

 

(b)                                 The Revolving Credit.

 

(i)                                     Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
Credit Parties contained herein, each Revolving Lender severally and not jointly
agrees to make in U.S. dollars Loans to the Borrower (each such Loan and each
Incremental Revolving Loan (if any), a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
such Lender’s Revolving Loan Commitments, which Revolving Loan Commitments, as
of the Closing Date, are set forth opposite such Lender’s name in Schedule
1.1(b) under the heading “Revolving Loan Commitments”; provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance.  Subject to the other terms and conditions hereof, amounts
borrowed under this Section 1.1(b) may be repaid and reborrowed from time to
time.  The “Maximum Revolving Loan Balance” from time to time will be the lesser
of:

 

(x)                                 the Borrowing Base (as calculated pursuant
to the Borrowing Base Certificate and including applicable Reserves imposed by
Agent in its Permitted Discretion) in effect from time to time, or

 

(y)                                 the Aggregate Revolving Loan Commitment then
in effect;

 

less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.

 

(ii)                                  If at any time the then outstanding
principal balance of Revolving Loans exceeds the Maximum Revolving Loan Balance,
then the Borrower shall immediately prepay outstanding Revolving Loans and then
cash collateralize outstanding Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner satisfactory to the
L/C Issuers (other than any excess consisting solely of an Overadvance permitted
at such time under Section 1.1(b)(iii)).

 

(iii)                               If the Borrower requests that Revolving
Lenders make, or permit to remain outstanding Revolving Loans in excess of the
Borrowing Base (any such excess

 

3

--------------------------------------------------------------------------------


 

Revolving Loan is herein referred to as an “Overadvance”), Agent may, in its
sole discretion, elect to make, or permit to remain outstanding such
Overadvance; provided, however, that Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (A) aggregate Revolving Loans in excess
of the Aggregate Revolving Loan Commitment less the sum of (x) outstanding Swing
Loans plus (y) the aggregate amount of Letter of Credit Obligations or (B) an
Overadvance in an aggregate amount in excess of 10% of the Aggregate Revolving
Loan Commitment.  If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Revolving Lenders shall be bound to
make, or permit to remain outstanding, such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement regardless of whether the conditions to lending
set forth in Section 2.2 have been met.  Furthermore, Required Revolving Lenders
may prospectively revoke Agent’s ability to make or permit Overadvances by
written notice to Agent, and no Overadvances shall remain outstanding for more
than 30 days without the written consent of Required Revolving Lenders.  All
Overadvances shall constitute Base Rate Loans and shall bear interest at the
Base Rate plus the Applicable Margin for Revolving Loans and at the default rate
under Section 1.3(c).

 

(c)                                  Letters of Credit.

 

(i)                                     Conditions.  On the terms and subject to
the conditions contained herein, any Credit Party may request that one or more
L/C Issuers Issue, in accordance with such L/C Issuers’ usual and customary
business practices and for the account of any Credit Party, Letters of Credit
(denominated in Dollars) from time to time on any Business Day during the period
from the Closing Date through the earlier of (x) the Final Availability Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:

 

(A)                               (i) Availability would be less than zero or
(ii) the Letter of Credit Obligations for all Letters of Credit would exceed
$10,000,000 (the “L/C Sublimit”);

 

(B)                               the expiration date of such Letter of Credit
(i) is not a Business Day, (ii) is more than one year after the date of Issuance
thereof or (iii) is later than seven (7) days prior to the date specified in
clause (a) of the definition of Revolving Termination Date; provided, however,
that any Letter of Credit with a term not exceeding one year may provide for its
renewal for additional periods not exceeding one year as long as (x) each of the
Borrower and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
the Borrower shall permit any such renewal to extend such expiration date beyond
the date set forth in clause (iii) above; or

 

(C)                               (i) any fee due in connection with, and on or
prior to, such Issuance has not been paid, (ii) such Letter of Credit is
requested to be Issued in a form that is not acceptable to such L/C Issuer or
(iii) such L/C

 

4

--------------------------------------------------------------------------------


 

Issuer shall not have received, each in form and substance reasonably acceptable
to it and duly executed by the Borrower on behalf of the Credit Parties, the
documents that such L/C Issuer generally uses in the Ordinary Course of Business
for the Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).

 

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and an L/C Issuer may only Issue Letters of Credit to the
extent permitted by Requirements of Law, and such Letters of Credit may not be
accepted by certain beneficiaries such as insurance companies.  For each
Issuance, the applicable L/C Issuer may, but shall not be required to, determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived in connection with the Issuance of any Letter of
Credit; provided, however, that no Letter of Credit shall be Issued during the
period starting on the first Business Day after the receipt by such L/C Issuer
of notice from Agent or the Required Revolving Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or Section 9.22, (x) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased in accordance with Section 9.1(a)(i) by an amount sufficient to
satisfy Agent that all future Letter of Credit Obligations will be covered by
all Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders, or
(z) the Letter of Credit Obligations of such Non-Funding Lender or Impacted
Lender have been reallocated to other Revolving Lenders in a manner consistent
with Section 1.11(e)(ii).

 

(ii)                                  Notice of Issuance.  The Borrower shall
give the relevant L/C Issuer and Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and Agent not later than 2:00 p.m. (New York time) on the third Business Day
prior to the date of such requested Issuance.  Such notice shall be made in a
writing or Electronic Transmission substantially in the form of
Exhibit 1.1(c) duly completed or in a writing in any other form acceptable to
such L/C Issuer (an “L/C Request”).

 

(iii)                               Reporting Obligations of L/C Issuers.  Each
L/C Issuer agrees to provide Agent, in form and substance satisfactory to Agent,
each of the following on the following dates:  (A) (i) on or prior to any
Issuance of any Letter of Credit by such L/C Issuer, (ii) immediately after any
drawing under any such Letter of Credit or (iii) immediately after any payment
(or failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each Revolving Lender reasonably promptly after receipt thereof; (B) upon the
request of Agent (or any Revolving Lender through Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to

 

5

--------------------------------------------------------------------------------


 

Agent, setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.

 

(iv)                              Acquisition of Participations.  Upon any
Issuance of a Letter of Credit in accordance with the terms of this Agreement
resulting in any increase in the Letter of Credit Obligations, each Revolving
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in such Letter of Credit and the related
Letter of Credit Obligations in an amount equal to its Commitment Percentage of
such Letter of Credit Obligations.

 

(v)                                 Reimbursement Obligations of the Borrower. 
The Borrower agrees to pay to the L/C Issuer of any Letter of Credit, or to
Agent for the benefit of such L/C Issuer, each L/C Reimbursement Obligation
owing with respect to such Letter of Credit no later than the first Business Day
after the Borrower receives notice from such L/C Issuer or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below.  In the event that any L/C
Reimbursement Obligation is not repaid by the Borrower as provided in this
Section 1.1(c)(v) (or any such payment by the Borrower is rescinded or set aside
for any reason), such L/C Issuer shall promptly notify Agent of such failure
(and, upon receipt of such notice, Agent shall notify each Revolving Lender)
and, irrespective of whether such notice is given, such L/C Reimbursement
Obligation shall be payable on demand by the Borrower with interest thereon
computed (A) from the date on which such L/C Reimbursement Obligation arose to
the L/C Reimbursement Date, at the interest rate applicable during such period
to Revolving Loans that are Base Rate Loans and (B) thereafter until payment in
full, at the interest rate applicable during such period to past due Revolving
Loans that are Base Rate Loans.

 

(vi)                              Reimbursement Obligations of the Revolving
Credit Lenders.

 

(1)                                 Upon receipt of the notice described in
Section 1.1(c)(v) above from Agent, each Revolving Lender shall pay to Agent for
the account of such L/C Issuer its Commitment Percentage of such Letter of
Credit Obligations (as such amount may be increased pursuant to
Section 1.11(e)(ii)).

 

(2)                                 By making any payments described in
Section 1.1(c)(vi)(1) above (other than during the continuation of an Event of
Default under Section 7.1(f) or 7.1(g)), such Lender shall be deemed to have
made a Revolving Loan to the Borrower, which, upon receipt thereof by Agent for
the benefit of such L/C Issuer, the Borrower shall be deemed to have used in
whole to repay such L/C Reimbursement Obligation.  Any such payment that is not
deemed a Revolving Loan shall be deemed a funding by such Lender of its
participation in the applicable Letter of Credit and the Letter of Credit
Obligation in respect of the related L/C Reimbursement Obligations.  Such
participation shall not otherwise be required to be funded.  Following receipt
by any L/C Issuer of any payment from any Lender pursuant to this
Section 1.1(c)(vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such

 

6

--------------------------------------------------------------------------------


 

L/C Issuer, Agent shall promptly pay to such Lender all amounts received by
Agent for the benefit of such L/C Issuer) with respect to such portion.

 

(vii)                           Obligations Absolute.  The obligations of the
Borrower and the Revolving Lenders pursuant to Sections 1.1(c)(iv), (c)(v) and
(c)(vi) above shall be absolute, unconditional and irrevocable and performed
strictly in accordance with the terms of this Agreement irrespective of
(A) (i) the invalidity or unenforceability of any term or provision in any
Letter of Credit, any document transferring or purporting to transfer a Letter
of Credit, any Loan Document (including the sufficiency of any such instrument),
or any modification to any provision of any of the foregoing, (ii) any document
presented under a Letter of Credit being forged, fraudulent, invalid,
insufficient or inaccurate in any respect or failing to comply with the terms of
such Letter of Credit or (iii) any loss or delay, including in the transmission
of any document, (B) the existence of any setoff, claim, abatement, recoupment,
defense or other right that any Person (including any Credit Party) may have
against the beneficiary of any Letter of Credit or any other Person, whether in
connection with any Loan Document or any other Contractual Obligation or
transaction, or the existence of any other withholding, abatement or reduction,
(C) in the case of the obligations of any Revolving Lender, (i) the failure of
any condition precedent set forth in Section 2.2 to be satisfied (each of which
conditions precedent the Revolving Lenders hereby irrevocably waive) or (ii) any
adverse change in the condition (financial or otherwise) of any Credit Party and
(D) any other act or omission to act or delay of any kind of Agent, any Lender
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 1.1(c)(vii), constitute a legal or equitable discharge of any obligation
of the Borrower or any Revolving Lender hereunder.  No provision hereof shall be
deemed to waive or limit the Borrower’s right to seek repayment of any payment
of any L/C Reimbursement Obligations from the L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement or applicable law.  Nothing herein shall
excuse L/C Issuer for liability to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of L/C Issuer under
the terms of the applicable L/C Reimbursement Agreement as determined by a court
of competent jurisdiction in a final non-appealable judgment or order.

 

(d)                                 Swing Loans.

 

(i)                                     Availability.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Credit Parties contained herein, the Swingline Lender shall
make Loans (each a “Swing Loan”) available to the Borrower under the Revolving
Loan Commitments from time to time on any Business Day during the period from
the Closing Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed its Swingline Commitment; provided,
however, that the Swingline Lender may not make any Swing Loan (x) to the extent
that after giving effect to such Swing Loan, the aggregate principal amount of
all Revolving Loans would exceed the Maximum Revolving Loan Balance and
(y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Revolving Lenders that one or more of the
conditions precedent contained in Section 2.2 are not satisfied and ending when
such conditions are satisfied or duly waived.  In connection with the making of
any Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived.  Each

 

7

--------------------------------------------------------------------------------


 

Swing Loan shall be a Base Rate Loan and must be repaid as provided herein, but
in any event must be repaid in full on the Revolving Termination Date.  Within
the limits set forth in the first sentence of this Section 1.1(d)(i), amounts of
Swing Loans repaid may be reborrowed under this Section 1.1(d)(i).

 

(ii)                                  Borrowing Procedures.  In order to request
a Swing Loan, the Borrower shall give to Agent a notice to be received not later
than 2:00 p.m. (New York time) on the day of the proposed Borrowing, which shall
be made in a writing or in an Electronic Transmission substantially in the form
of Exhibit 1.1(d) or in a writing in any other form acceptable to Agent duly
completed (a “Swingline Request”).  In addition, if any Notice of Borrowing of
Revolving Loans requests a Borrowing of Base Rate Loans, the Swingline Lender
may, notwithstanding anything else to the contrary herein, make a Swing Loan to
the Borrower in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan.  Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the Borrower by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the Borrower on the date set forth in the relevant Swingline
Request or Notice of Borrowing.

 

(iii)                               Refinancing Swing Loans.

 

(1)                                 The Swingline Lender may at any time (and
shall, no less frequently than once each week) forward a demand to Agent (which
Agent shall, upon receipt, forward to each Revolving Lender) that each Revolving
Lender pay to Agent, for the account of the Swingline Lender, such Revolving
Lender’s Commitment Percentage of the outstanding Swing Loans (as such amount
may be increased pursuant to Section 1.11(e)(ii)).

 

(2)                                 Each Revolving Lender shall pay the amount
owing by it to Agent for the account of the Swingline Lender on the Business Day
following receipt of the notice or demand therefor.  Payments received by Agent
after 1:00 p.m. (New York time) may, in Agent’s discretion be deemed received on
the next Business Day.  Upon receipt by Agent of such payment (other than during
the continuation of any Event of Default under Section 7.1(f) or 7.1(g)), such
Revolving Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from Agent, the
Borrower shall be deemed to have used in whole to refinance such Swing Loan.  In
addition, regardless of whether any such demand is made, upon the occurrence of
any Event of Default under Section 7.1(f) or 7.1(g), each Revolving Lender shall
be deemed to have acquired, without recourse or warranty, an undivided interest
and participation in each Swing Loan in an amount equal to such Lender’s
Commitment Percentage of such Swing Loan.  If any payment made by any Revolving
Lender as a result of any such demand is not deemed a Revolving Loan, such
payment shall be deemed a funding by such Lender of such participation.  Such
participation shall not be otherwise required to be funded.  Upon receipt by the
Swingline Lender of any payment from any Revolving Lender pursuant to this
clause (iii) with respect to any portion of any Swing Loan, the Swingline Lender
shall promptly pay over to such Revolving Lender all payments of principal (to
the extent received after such payment by such Lender) and interest (to

 

8

--------------------------------------------------------------------------------


 

the extent accrued with respect to periods after such payment) on account of
such Swing Loan received by the Swingline Lender with respect to such portion.

 

(iv)                              Obligation to Fund Absolute.  Each Revolving
Lender’s obligations pursuant to Section 1.1(d)(iii) above shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever,
including (A) the existence of any setoff, claim, abatement, recoupment, defense
or other right that such Lender, any Affiliate thereof or any other Person may
have against the Swingline Lender, Agent, any other Lender or L/C Issuer or any
other Person, (B) the failure of any condition precedent set forth in
Section 2.2 to be satisfied or the failure of the Borrower to deliver a Notice
of Borrowing (each of which requirements the Revolving Lenders hereby
irrevocably waive) and (C) any adverse change in the condition (financial or
otherwise) of any Credit Party.

 

(e)                                  Incremental Facilities.

 

(i)                                     Requests.  The Borrower may, by written
notice to Agent (each, an “Incremental Facility Request”), request increases in
the Term Loans or additional term loan facilities (each, an “Incremental Term
Loan Commitment” and the term loans thereunder, an “Incremental Term Loan”)
and/or increases in the Revolving Loan Commitments (each, an “Incremental
Revolving Loan Commitment” and the loans thereunder, “Incremental Revolving
Loans”; each Incremental Term Loan Commitment and each Incremental Revolving
Loan Commitment are each sometimes referred to herein individually as an
“Incremental Facility” and collectively as the “Incremental Facilities”) in
Dollars in an aggregate amount not to exceed $40,000,000 for all such
Incremental Facilities; provided that the aggregate principal amount of
Incremental Revolving Loan Commitments shall not exceed $25,000,000, provided,
further, that no commitment of any Lender shall be increased without the consent
of such Lender.  Such notice shall set forth (A) the amount of the Incremental
Term Loan Commitment or Incremental Revolving Loan Commitment being requested,
(B) the date (an “Incremental Effective Date”) on which such Incremental
Facility is requested to become effective (which, unless otherwise agreed by
Agent, shall not be less than 10 Business Days nor more than 60 days after the
date of such notice), and (C) if an Incremental Term Loan Commitment, whether
the related Incremental Term Loan is to be a LIBOR Rate Loan or a Base Rate Loan
(and, if a LIBOR Rate Loan, the Interest Period therefor).

 

(ii)                                  Conditions.  No Incremental Facility shall
become effective under this Section 1.1(e) unless, after giving effect to such
Incremental Facility, the Loans to be made thereunder (and assuming, in the case
of an Incremental Revolving Loan Commitment, that the entire amount of such
Incremental Revolving Loan Commitment is funded), and the application of the
proceeds therefrom:

 

(A)                               no Default or Event of Default shall exist at
the time of funding; provided, solely with respect to an Incremental Term Loan
the proceeds of which are intended to and shall be used to finance substantially
contemporaneously a Permitted Acquisition, the Persons providing such
Incremental Term Loan may agree to a “Funds Certain Provision” that does not
impose as a condition to funding thereof that no

 

9

--------------------------------------------------------------------------------


 

Default or Event of Default exists at the time the Permitted Acquisition is
consummated (other than an Event of Default under Section 7.1(a) hereof), in
which event the condition shall be that no Default or Event of Default shall
exist on the date on which the definitive acquisition agreement with respect to
such Permitted Acquisition is executed and delivered by the parties thereto;

 

(B)                               as of the last day of the most recent month
for which financial statements have been delivered pursuant to Section 4.1, in
the case of an Incremental Term Loan or if any Term Loan is otherwise
outstanding at the time of funding the Leverage Ratio recomputed on a pro forma
basis shall not exceed the maximum Leverage Ratio permitted under Section 6.1 at
such time;

 

(C)                               (i) for the most recent trailing three fiscal
month period for which financial statements have been delivered pursuant to
Section 4.1, average daily Availability was not less than $20,000,000 and
(ii) immediately prior to such funding, Availability is not less than
$20,000,000;

 

(D)                               proceeds of such Incremental Term Loan shall
be used solely to finance or refinance the purchase price of, and to pay fees,
costs and expenses in connection with, a Permitted Acquisition consummated
substantially concurrently with the incurrence thereof or within 30 days prior
to the date of incurrence or for other Investments permitted hereunder; and

 

(E)                                Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the foregoing.

 

(iii)                               Terms.

 

(A)                               The final maturity date of any Incremental
Term Loan that is a separate Class shall be no earlier than the maturity date of
the initial Term Loans and the Weighted Average Life to Maturity of any such
Incremental Term Loan shall not be shorter than the Weighted Average Life to
Maturity of the initial Term Loans.

 

(B)                               If the initial all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees (based on the lesser of a four-year average life to maturity or the
remaining life to maturity), but excluding reasonable and customary arrangement,
structuring and underwriting fees with respect to such Incremental Term Loan
that are not shared with all lenders of such Incremental Term Loan) applicable
to any Incremental Term Loan exceeds by more than 0.50% per annum the
corresponding all-in yield (determined on the same basis) applicable to the
Revolving Loans, the then outstanding initial Term

 

10

--------------------------------------------------------------------------------


 

Loans, the DDTLs or any outstanding prior Incremental Term Loan or Extended Term
Loans (each, an “Existing Facility” and the amount of such excess above 0.50%
being referred to herein as the “Yield Differential”), then the Applicable
Margin with respect to each Existing Facility, as the case may be, shall
automatically be increased by the Yield Differential, effective upon the making
of such Incremental Term Loan (it being agreed that to the extent the
all-in-yield with respect to such Incremental Term Loan is greater than the
all-in-yield of an Existing Facility solely as a result of a higher LIBOR floor,
then the increased interest rate applicable to an Existing Facility shall be
effected solely by increasing the LIBOR floor applicable thereto).

 

(C)                               Except with respect to amortization, pricing
and final maturity as set forth in this clause (iii), any Incremental Term Loan
shall be on terms consistent with the initial Term Loans.

 

(D)                               Any Incremental Revolving Loans shall be on
the same terms (as amended from time to time) (including all-in pricing and
maturity date) as, and pursuant to documentation applicable to, the initial
Revolving Loans.

 

(iv)                              Required Amendments.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Facility,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence of such Incremental Facility and the Loans evidenced
thereby, and any joinder agreement or amendment may without the consent of the
other Lenders effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of Agent
and the Borrower, to effect the provisions of this Section 1.1(e).  For the
avoidance of doubt, this Section 1.1(e) shall supersede any provisions in
Section 9.1.  From and after each Incremental Effective Date, the Loans and
Commitments established pursuant to this Section 1.1(e) shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Collateral Documents.  The Credit Parties
shall take any actions reasonably required by Agent to ensure and/or demonstrate
that the Liens and security interests granted by the applicable Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such new Loans and Commitments, including
compliance with Section 4.13(d).  Each of the parties hereto hereby agrees that
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans which are not
separate Classes, when originally made, are included in each Borrowing of
outstanding Term Loans on a pro rata basis. This may be accomplished by
requiring each outstanding Borrowing of Term Loans that are LIBOR Rate Loans to
be converted into a Borrowing of Term Loans that are Base Rate Loans on the date
of each such Incremental Term Loan, or by allocating a portion of each such
Incremental Term Loan to each outstanding Borrowing of Term Loans that are LIBOR
Rate Loans on a pro rata basis.  Any conversion of LIBOR Rate Loans to Base Rate
Loans required by the preceding sentence shall be subject to Section 10.4.  If
any Incremental Term Loan is to be allocated to an existing Interest Period for
a Borrowing of LIBOR Rate Loans, then the

 

11

--------------------------------------------------------------------------------


 

interest rate thereon for such Interest Period shall be as set forth in the
applicable Incremental Term Loan joinder agreement or amendment. In addition,
the scheduled amortization payments under Section 1.8(a) required to be made
after the making of any Incremental Term Loans which are not separate Classes
shall be ratably increased by the aggregate principal amount of such Incremental
Term Loans for all Lenders on a pro rata basis to the extent necessary to avoid
any reduction in the amortization payments to which the Term Loan Lenders were
entitled before such recalculation.  Each of the parties hereto hereby agrees
that Agent may, in consultation with the Borrower, take any and all action as
may be reasonably necessary to ensure that, upon the effectiveness of each
Incremental Revolving Loan Commitment, (i) Revolving Loans made under such
Incremental Revolving Loan Commitment are included in each Borrowing of
outstanding Revolving Loans on a pro rata basis and (ii) the Lender providing
each Incremental Revolving Loan Commitment shares ratably in the aggregate
principal amount of all outstanding Revolving Loans, Swing Loans and Letter of
Credit Obligations.

 

1.2                               Evidence of Loans; Notes.

 

(a)                                 The Term Loan A made by each Lender with a
Term Loan A Commitment is evidenced by this Agreement and, if requested by such
Lender, a Term Note A payable to such Lender in an amount equal to the unpaid
balance of the Term Loan A held by such Lender.

 

(b)                                 The Revolving Loans made by each Revolving
Lender shall be evidenced by this Agreement and, if requested by such Lender, a
Revolving Note payable to such Lender in an amount equal to such Lender’s
Revolving Loan Commitment.

 

(c)                                  Swing Loans made by the Swingline Lender
shall be evidenced by this Agreement and, if requested by such Lender, a
Swingline Note in an amount equal to the Swingline Commitment.

 

(d)                                 DDTLs made by each DDTL Lender are evidenced
by this Agreement and, if requested by such Lender, a DDTL Note payable to such
Lender in an amount equal to the sum of, without duplication, the DDTL
Commitment of, plus the unpaid balance of the DDTL held by, such Lender.

 

1.3                               Interest.

 

(a)                                 Subject to Sections 1.3(c) and 1.3(d), each
Loan shall bear interest on the outstanding principal amount thereof from the
date when made, and all interest which is not paid when due shall bear interest,
at a rate per annum equal to LIBOR or the Base Rate, as the case may be, plus
the Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans.  Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  All computations
of fees and interest  (other than interest accruing on Base Rate Loans) payable
under this Agreement shall be made on the basis of a 360-day year and actual
days elapsed. All computations of interest accruing on Base Rate Loans payable
under this Agreement shall be made on the basis of a 365-day year (366 days in
the case of a leap year) and actual days elapsed.  Interest and fees shall

 

12

--------------------------------------------------------------------------------


 

accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

 

(b)                                 Interest on each Loan shall be paid in
arrears on each Interest Payment Date.  Interest shall also be paid on the date
of any payment or prepayment of Term Loans in full and Revolving Loans on the
Revolving Termination Date.

 

(c)                                  At the election of Agent or the Required
Lenders while any Event of Default exists (or automatically while any Event of
Default under Section 7.1(a), 7.1(f) or 7.1(g) exists), the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the Loans and past due interest thereon, if any, from and
after the date of occurrence of such Event of Default, at a rate per annum which
is determined by adding two percent (2.0%) per annum to the Applicable Margin
then in effect for such Loans (plus the LIBOR or Base Rate, as the case may
be).  All such interest shall be payable in cash on demand of Agent or the
Required Lenders.

 

(d)                                 Anything herein to the contrary
notwithstanding, the obligations of the Borrower hereunder shall be subject to
the limitation that payments of interest shall not be required, for any period
for which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable law (“Maximum Lawful
Rate”); provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement.

 

(e)                                  All interest payable pursuant to this
Section 1.3 shall be applied in accordance with Section 1.10(a).

 

1.4                               Loan Accounts; Register.

 

(a)                                 Agent, on behalf of the Lenders, shall
record on its books and records the amount of each Loan made, the interest rate
applicable, all payments of principal and interest thereon and the principal
balance thereof from time to time outstanding.  Agent shall deliver to the
Borrower on a monthly basis a loan statement setting forth such record for the
immediately preceding calendar month.  Such record shall, absent manifest error,
be conclusive evidence of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder (and
under any Note) to pay any amount owing with respect to the Loans or provide the
basis for any claim against Agent.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Agent, acting as a non-fiduciary agent of
the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 1.4(b), shall establish and maintain at its address
referred to in Section 9.2 (or at such other address as Agent may notify the
Borrower) (A) a record of ownership (the “Register”) in which Agent agrees to
register by book entry the interests (including any rights to receive payment
hereunder) of Agent, each Lender and each L/C Issuer in the Term Loans,
Revolving Loans, Swing Loans, L/C Reimbursement Obligations, and Letter of
Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit, Letter of Credit Obligations, and
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9
and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Agent from the Borrower and its
application to the Obligations.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in Letter of Credit Obligations and Swing Loans) and the L/C
Reimbursement Obligations are registered obligations, the right, title and
interest of the Lenders and the L/C Issuers and their assignees in and to such
Loans or L/C Reimbursement Obligations, as the case may be, shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 1.4
and Section 9.9 shall be construed so that the Loans and L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                                 The Credit Parties, Agent, the Lenders and
the L/C Issuers shall treat each Person whose name is recorded in the Register
as a Lender or L/C Issuer, as applicable, for all purposes of this Agreement. 
Information contained in the Register with respect to any Lender or any L/C
Issuer shall be available for access by the Borrower, Agent, such Lender or such
L/C Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice.  No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.

 

1.5                               Procedure for Revolving Credit Borrowing and
DDTL Borrowing.

 

(a)                                 Each Borrowing of a Revolving Loan or DDTL
shall be made upon the Borrower’s irrevocable (subject to Section 10.5) written
notice delivered to Agent substantially in the form of a Notice of Borrowing or
in a writing in any other form acceptable to Agent, which notice must be
received by Agent prior to 2:00 p.m. (New York time) (i) on the date which is
three (3) Business Days prior to the requested Borrowing date in the case of
each LIBOR Rate Loan and DDTL Borrowing, (ii) on the date which is three
(3) Business Days prior to the requested Borrowing date of each Base Rate Loan
in excess of $50,000,000, and (iii) on

 

14

--------------------------------------------------------------------------------


 

the date which is one (1) Business Day prior to the requested Borrowing date of
each Base Rate Loan equal to or less than $50,000,000.  Such Notice of Borrowing
shall specify:

 

(i)                                     the amount of the Borrowing (which, if a
Revolving Loan shall be in an aggregate minimum principal amount of $100,000,
and if a DDTL, shall be in an aggregate minimum amount of $10,000,000, or if
less, the remaining Aggregate DDTL Commitments);

 

(ii)                                  the requested Borrowing date, which shall
be a Business Day;

 

(iii)                               whether the Borrowing is to be comprised of
(x) Revolving Loans or DDTLs and (y) LIBOR Rate Loans or Base Rate Loans; and

 

(iv)                              if the Borrowing is to be LIBOR Rate Loans,
the Interest Period applicable to such Loans.

 

(b)                                 Upon receipt of a Notice of Borrowing, Agent
will promptly notify each Revolving Lender and DDTL Lender, as applicable, of
such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing.

 

(c)                                  Unless Agent is otherwise directed in
writing by the Borrower, the proceeds of each requested Borrowing after the
Closing Date will be made available to the Borrower by Agent by wire transfer of
such amount to the Borrower pursuant to the wire transfer instructions specified
on the signature page hereto.

 

1.6                               Conversion and Continuation Elections.

 

(a)                                 The Borrower shall have the option to
(i) request that any Revolving Loan be made as a LIBOR Rate Loan, (ii) convert
at any time all or any part of outstanding Loans or DDTL (other than Swing
Loans) from Base Rate Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate
Loan to a Base Rate Loan, subject to Section 10.4 if such conversion is made
prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period.  Any Loan or group of Loans having
the same proposed Interest Period to be made or continued as, or converted into,
a LIBOR Rate Loan must be in a minimum amount of $5,000,000.  Any such election
must be made by Borrower by 2:00 p.m. (New York time) on the third Business Day
prior to (1) the date of any proposed Loan which is to bear interest at LIBOR,
(2) the end of each Interest Period with respect to any LIBOR Rate Loans to be
continued as such, or (3) the date on which the Borrower wishes to convert any
Base Rate Loan to a LIBOR Rate Loan for an Interest Period designated by
Borrower in such election.  If no election is received with respect to a LIBOR
Rate Loan by 2:00 p.m. (New York time) on the third Business Day prior to the
end of the Interest Period with respect thereto, that LIBOR Rate Loan shall be
converted to a Base Rate Loan at the end of its Interest Period.  The Borrower
must make such election by notice to Agent in writing, including by Electronic
Transmission.  In the case of any conversion or continuation, such election must
be made pursuant to a written notice (a “Notice of Conversion/Continuation”)
substantially in the form of Exhibit 1.6 or in a writing in any other form
acceptable to Agent.  No Loan shall be made, converted into or continued as a
LIBOR Rate Loan, if the conditions to Loans and Letters of Credit in Section 2.2
are not met at the time of such proposed conversion or continuation and Agent or
Required

 

15

--------------------------------------------------------------------------------


 

Lenders have determined not to make or continue any Loan as a LIBOR Rate Loan as
a result thereof.

 

(b)                                 Upon receipt of a Notice of
Conversion/Continuation, Agent will promptly notify each Lender thereof.  In
addition, Agent will, with reasonable promptness, notify the Borrower and the
Lenders of each determination of LIBOR; provided that any failure to do so shall
not relieve the Borrower of any liability hereunder or provide the basis for any
claim against Agent.  All conversions and continuations shall be made pro rata
according to the respective outstanding principal amounts of the Loans held by
each Lender with respect to which the notice was given.

 

(c)                                  Notwithstanding any other provision
contained in this Agreement, after giving effect to any Borrowing, or to any
continuation or conversion of any Loans, there shall not be more than seven
(7) different Interest Periods in effect; provided that after the establishment
of any new Class of Loans pursuant to an Extension, such number of Interest
Periods shall increase by two (2) Interest Periods for each such new Class of
Loans so established.

 

1.7                               Optional Prepayments; Termination of Revolving
Loan Commitment.

 

(a)                                 Optional Prepayments Generally.  The
Borrower may, at any time upon at least two (2) Business Days’ (or such shorter
period as is acceptable to Agent) prior written notice by the Borrower to Agent,
prepay the Loans in whole or in part in an amount greater than or equal to
$100,000 (other than Revolving Loans and Swing Loans for which prior written
notice is not required and for which no minimum shall apply), in each instance,
without penalty or premium except as provided in Section 10.4.  Optional partial
prepayments of Revolving Loans shall be applied in accordance with
Section 1.10(a) (without a corresponding reduction in the Aggregate Revolving
Loan Commitment). Optional partial prepayments of Term Loans shall be applied
pro rata among each Class of Term Loans based upon the respective outstanding
principal balances thereof and, within each Class of Term Loans, in accordance
with Section 1.10(a) and then shall, subject to Section 1.10(a), be applied to
scheduled installments thereof, if any, as specified by the Borrower in such
notice of prepayment; provided that the same order of application shall apply to
each Class of Term Loan and, in the absence of such direction, in the manner set
forth in Section 1.8(g).

 

(b)                                 (i)  Termination of Revolving Loan
Commitments.  The Borrower may at any time on at least 10 days’ (or such shorter
period as is acceptable to Agent) prior written notice to Agent terminate the
Aggregate Revolving Commitments in full (but not in part), and the Borrower
shall repay to the Lenders in full the aggregate principal amount of the
Revolving Loans and Swing Loans outstanding on such date, together with any
amounts required pursuant to Section 10.4.

 

(ii)  Termination of DDTL Commitments.  The Borrower may at any time upon at
least ten (10) days’ (or such shorter period as is acceptable to Agent) prior
written notice to Agent permanently terminate the Aggregate DDTL Commitment in
full (but not in part).

 

16

--------------------------------------------------------------------------------


 

(c)                                  Notices.  Notice of prepayment or
commitment termination pursuant to clauses (a) and (b) above shall not
thereafter be revocable by the Borrower (unless such notice expressly conditions
such prepayment upon consummation of a transaction which is contemplated to
result in prepayment of the Loans, in which event such notice may be revocable
or conditioned upon such consummation) and Agent will promptly notify each
Lender thereof and of such Lender’s Commitment Percentage of such prepayment or
reduction.  The payment amount specified in a notice of prepayment shall be due
and payable on the date specified therein.  Together with each prepayment under
this Section 1.7, the Borrower shall pay any amounts required pursuant to
Section 10.4.

 

1.8                               Mandatory Prepayments of Loans and Revolving
Loan Repayment.

 

(a)                                 Scheduled Term Loan Payments.  (i) The
principal amount of the Term Loans (other than the DDTLs) shall be paid in
installments on the dates and in the respective amounts shown below in
accordance with Section 1.10(a):

 

Date of Payment

 

Amount of Term
Loan Payment

 

July 1, 2015

 

$

1,500,000

 

October 1, 2015

 

$

1,500,000

 

January 1, 2016

 

$

1,500,000

 

April 1, 2016

 

$

1,500,000

 

July 1, 2016

 

$

1,500,000

 

October 1, 2016

 

$

1,500,000

 

January 1, 2017

 

$

1,500,000

 

April 1, 2017

 

$

1,500,000

 

July 1, 2017

 

$

2,250,000

 

October 1, 2017

 

$

2,250,000

 

January 1, 2018

 

$

2,250,000

 

April 1, 2018

 

$

2,250,000

 

July 1, 2018

 

$

2,250,000

 

October 1, 2018

 

$

2,250,000

 

January 1, 2019

 

$

2,250,000

 

April 1, 2019

 

$

2,250,000

 

July 1, 2019

 

$

3,000,000

 

October 1, 2019

 

$

3,000,000

 

January 1, 2020

 

$

3,000,000

 

April 1, 2020

 

Entire remaining principal balance of the Term Loan A

 

 

The final scheduled installment of Term Loan A shall, in any event, be in an
amount equal to the entire remaining principal balance of such Term Loan.

 

(ii)                                  Scheduled DDTL Loan Payments.  The
principal amount of DDTLs shall be paid in quarterly installments, commencing on
the first day of the first calendar quarter after

 

17

--------------------------------------------------------------------------------


 

the date that the first DDTL is funded hereunder, and continuing on the first
day of each calendar quarter thereafter in accordance with Section 1.10(a). 
Each such installment shall be in an amount equal to the percentage set forth
below of the aggregate amount of DDTLs which have been funded hereunder:

 

Date of Payment

 

Amount of DDTL Payment
(expressed as a percentage of the aggregate
amount of DDTLs funded prior to such date)

 

July 1, 2015

 

1.250

%

October 1, 2015

 

1.250

%

January 1, 2016

 

1.250

%

April 1, 2016

 

1.250

%

July 1, 2016

 

1.250

%

October 1, 2016

 

1.250

%

January 1, 2017

 

1.250

%

April 1, 2017

 

1.250

%

July 1, 2017

 

1.875

%

October 1, 2017

 

1.875

%

January 1, 2018

 

1.875

%

April 1, 2018

 

1.875

%

July 1, 2018

 

1.875

%

October 1, 2018

 

1.875

%

January 1, 2019

 

1.875

%

April 1, 2019

 

1.875

%

July 1, 2019

 

2.500

%

October 1, 2019

 

2.500

%

January 1, 2020

 

2.500

%

April 1, 2020

 

Entire remaining principal balance of the DDTL

 

 

(b)                                 Revolving Loan.  The Borrower shall repay to
the Lenders in full on the date specified in clause (a) of the definition of
“Revolving Termination Date” the aggregate principal amount of the Revolving
Loans and Swing Loans outstanding on the Revolving Termination Date.

 

(c)                                  Asset Dispositions; Events of Loss.  If a
Credit Party or any Subsidiary of a Credit Party shall at any time or from time
to time:

 

(i)                                     make or agree to make a Disposition; or

 

(ii)                                  suffer an Event of Loss;

 

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$1,500,000, then (A) the Borrower shall promptly notify Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by a Credit Party and/or such Subsidiary in respect

 

18

--------------------------------------------------------------------------------


 

thereof) and (B) promptly upon receipt by a Credit Party and/or such Subsidiary
of the Net Proceeds of such Disposition or Event of Loss, the Borrower shall
deliver, or cause to be delivered, such excess Net Proceeds to Agent for
distribution to the Lenders as a prepayment of the Loans, which prepayment shall
be applied in accordance with Section 1.8(g) hereof.  Notwithstanding the
foregoing and provided no Default or Event of Default has occurred and is
continuing, such prepayment shall not be required to the extent a Credit Party
or such Subsidiary reinvests the Net Proceeds of such Disposition or Event of
Loss in productive assets (other than Inventory) of a kind then used or usable
in the business of the Borrower or such Subsidiary, within one hundred eighty
(180) days after the date of such Disposition or Event of Loss, or enters into a
binding commitment thereof within said one hundred eighty (180) day period and
subsequently makes such reinvestment; provided that the Borrower notifies Agent
of the Borrower’s or such Subsidiary’s intent to reinvest and of the completion
of such reinvestment at the time such proceeds are received and when such
reinvestment occurs, respectively.  Pending such reinvestment, the Net Proceeds
shall be delivered to Agent, for distribution first, to the Swingline Lender as
a prepayment of Swing Loans (to the extent of Swing Loans outstanding), but not
as a permanent reduction of the Swingline Commitment) and thereafter to the
Revolving Lenders, as a prepayment of the Revolving Loans (to the extent of
Revolving Loans then outstanding), but not as a permanent reduction of the
Aggregate Revolving Loan Commitment.

 

(d)                                 Incurrence of Debt; Issuance of Equity
Securities.

 

(i)                                     Incurrence of Debt.  Immediately upon
the receipt by any Credit Party or any Subsidiary of any Credit Party of the Net
Issuance Proceeds of the incurrence of Indebtedness (other than Net Issuance
Proceeds from the issuance of Indebtedness permitted hereunder), the Borrower
shall deliver, or cause to be delivered, to Agent an amount equal to such Net
Issuance Proceeds, for application to the Loans in accordance with
Section 1.8(g).

 

(ii)                                  Issuance of Equity Securities. At any time
that a Term Loan (including any Incremental Term Loan) is outstanding,
immediately upon the receipt by any Credit Party or any Subsidiary of any Credit
Party of the Net Issuance Proceeds of a public offering of Stock or Stock
Equivalents pursuant to a registration statement filed with the Securities and
Exchange Commission or any successor or similar Governmental Authority, the
Borrower shall deliver, or cause to be delivered, to Agent an amount equal to
50% of such Net Issuance Proceeds, for application to the Loans in accordance
with Section 1.8(g).

 

(e)                                  Excess Cash Flow.  At any time that a Term
Loan (including any Incremental Term Loan) is outstanding, within ten (10) days
after the annual financial statements and corresponding Compliance Certificate
are required to be delivered pursuant to Section 4.1(a) and
Section 4.2(b) hereof, commencing with such annual financial statements for the
Fiscal Year ending December 31, 2015, the Borrower shall deliver to Agent, for
distribution to the Lenders, an amount equal to (i) (x) 50% of such Excess Cash
Flow if the Leverage Ratio (as calculated in the manner set forth on
Exhibit 4.2(b)) as of the last day of such Fiscal Year is 2.75:1.0 or greater,
(y) 25% of such Excess Cash Flow if the Leverage Ratio as of the last day of
such Fiscal Year is less than 2.75:1.0 but greater than or equal to 2.00:1.0 or
(z) 0% of such Excess Cash Flow if the Leverage Ratio as of the last day of such
Fiscal Year is less than 2.0:1.0, less (ii) the aggregate amount of voluntary
prepayments of the Term Loans that are applied in the manner set forth in
Section 1.8(g) during such Fiscal Year, for application to the

 

19

--------------------------------------------------------------------------------


 

Loans in accordance with the provisions of Section 1.8(g) hereof.  Excess Cash
Flow shall be calculated in the manner set forth in the Compliance Certificate.

 

(f)                                   Proceeds Under BioRx Acquisition
Agreement.  Promptly upon receipt of (i) any payment in respect of any purchase
price adjustment in favor of any Credit Party pursuant to the BioRx Acquisition
Agreement (including, without limitation, a payment made to a Credit Party
pursuant to Section 12.02 or 12.13 of the BioRx Acquisition Agreement) or
(ii) any indemnification payment by the sellers pursuant to the BioRx
Acquisition Agreement after the Closing Date (other than amounts paid as a
result of a claim by a Credit Party for indemnification under the BioRx
Acquisition Agreement to the extent that the amounts so received are applied by
such Credit Party for the purpose of (A) replacing, repairing or restoring any
Properties of such Credit Party or satisfying the condition giving rise to the
claim for indemnification, (B) payment of (or reimbursement of payments made
for) claims and settlements to third Persons not an Affiliate of or a Credit
Party, or (C) otherwise covering any out-of-pocket expenses incurred by a Credit
Party in obtaining such indemnification), the Borrower shall deliver to Agent an
amount equal to such payment for application to the Loans in accordance with
Section 1.8(g).

 

(g)                                  Application of Prepayments.  Subject to
Section 1.10 and except as may otherwise be set forth in any Extension Offer
with respect to any Extended Term Loan, any prepayments pursuant to
Section 1.8(c) (other than prepayments of Swing Loans and Revolving Loans as set
forth therein), 1.8(d), 1.8(e) or 1.8(f) shall be applied first pro rata to each
Class of Term Loan based upon the respective outstanding principal balances
thereof and shall be applied to prepay all remaining installments of the Term
Loan pro rata against all such scheduled installments based upon the respective
amounts thereof, second to prepay outstanding Swing Loans, third to prepay
outstanding Revolving Loans without a permanent reduction of the Aggregate
Revolving Loan Commitment, and fourth to cash collateralize Letters of Credit in
an amount determined in accordance with Section 7.4.  Notwithstanding the
foregoing, subject to Section 1.10(c), any prepayments pursuant to
Section 1.8(d)(ii) within 90 days of the Closing Date may, at the written
election of Borrower made to Agent at least two Business Days prior to
prepayment (or such shorter time as Agent may elect in its sole discretion), be
applied first to prepay outstanding Swing Loans, second to prepay outstanding
Revolving Loans without a permanent reduction of the Aggregate Revolving Loan
Commitment, third to prepay all remaining installments of the Term Loan pro rata
against all such scheduled installments based upon the respective amounts
thereof and fourth to cash collateralize Letters of Credit in an amount
determined in accordance with Section 7.4.  To the extent permitted by the
foregoing sentences, amounts prepaid shall be applied first to any Base Rate
Loans then outstanding and then to outstanding LIBOR Rate Loans with the
shortest Interest Periods remaining.  Together with each prepayment under this
Section 1.8, the Borrower shall pay any amounts required pursuant to
Section 10.4 hereof.

 

(h)                                 No Implied Consent.  Provisions contained in
this Section 1.8 for the application of proceeds of certain transactions shall
not be deemed to constitute consent of the Lenders to transactions that are not
otherwise permitted by the terms hereof or the other Loan Documents.

 

20

--------------------------------------------------------------------------------


 

1.9                               Fees.

 

(a)                                 Fees.  The Borrower shall pay to Agent, for
Agent’s own account, fees in the amounts and at the times set forth in a letter
agreement between the Borrower and Agent dated of even date herewith (as
amended, modified and/or supplemented from time to time, the “Fee Letter”).

 

(b)                                 (i) Unused Commitment Fee.  The Borrower
shall pay to Agent a fee (the “Unused Commitment Fee”) for the account of each
Revolving Lender in an amount equal to:

 

(A)                               the average daily balances of the Revolving
Loan Commitment of such Revolving Lender during the preceding calendar month,
less

 

(B)                               the sum of (x) the average daily balance of
all Revolving Loans held by such Revolving Lender plus (y) the average daily
amount of Letter of Credit Obligations held by such Revolving Lender, plus
(z) in the case of the Swingline Lender, the average daily balance of all
outstanding Swing Loans held by such Swingline Lender, in each case, during the
preceding calendar month; provided, that in no event shall the amount computed
pursuant to clauses (A) and (B) with respect to the Swingline Lender be less
than zero,

 

(C)                               multiplied by the applicable percentage per
annum listed below corresponding to the average unused daily balance of the
Revolving Loan Commitment:

 

Average Unused Daily Balance
(based upon a percentage of the
Revolving Credit Facility)

 

Percentage Per Annum

 

Greater than or equal to 66 2/3%

 

0.50

%

Greater than or equal to 33 1/3% but less than 66 2/3%

 

0.375

%

Less than 33 1/3%

 

0.25

%

 

The total Unused Commitment Fee paid by the Borrower will be equal to the sum of
all of the fees due to the Lenders, subject to Section 1.11(e)(vi).  Such Unused
Commitment Fee shall be payable monthly in arrears on the first day of each
calendar month following the date hereof. The Unused Commitment Fee provided in
this Section 1.9(b) shall accrue at all times from and after the execution and
delivery of this Agreement.  For purposes of this Section 1.9(b), the Revolving
Loan Commitment of any Non-Funding Lender shall be deemed to be zero.

 

(ii)                                  Unused DDTL Commitment Fee.  The Borrower
shall pay to Agent a fee (the “Unused DDTL Commitment Fee”) for the account of
each DDTL Lender in an amount equal to:

 

21

--------------------------------------------------------------------------------


 

(A)                               the daily balance of the unfunded portion of
the DDTL Commitment of such DDTL Lender during the preceding calendar month,

 

(B)                               multiplied by (1) for the period commencing on
the Closing Date and continuing through and including the date that is one year
following the Closing Date, 0,50% per annum and (2) thereafter, 0.75% per annum.

 

The total Unused DDTL Commitment Fee paid by the Borrower will be equal to the
sum of all of the Unused DDTL Commitment Fees due to the Lenders, subject to
Section 1.11(e)(vi).  Such fee shall be payable monthly in arrears on the first
day of each calendar month following the date hereof.  The Unused DDTL
Commitment Fee provided in this Section 1.9(b)(ii) shall accrue at all times
from and after the execution and delivery of this Agreement through the DDTL
Commitment Expiration Date.

 

(c)                                  Letter of Credit Fee.  The Borrower agrees
to pay to Agent for the ratable benefit of the Revolving Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred
hereunder, (i) without duplication of costs and expenses otherwise payable to
Agent or Lenders hereunder or fees otherwise paid by the Borrower, all costs and
expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the average daily undrawn face amount of all
Letters of Credit Issued, guaranteed or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Margin with
respect to Revolving Loans which are LIBOR Rate Loans; provided, however, that
at Agent’s or Required Revolving Lenders’ option, while an Event of Default
exists (or automatically while an Event of Default under Section 7.1(a),
7.1(f) or 7.1(g) exists), such rate shall be increased by two percent (2.00%)
per annum.  Such fee shall be paid to Agent for the benefit of the Revolving
Lenders in arrears, on the first day of each calendar month and on the date on
which all L/C Reimbursement Obligations have been discharged.  In addition, the
Borrower shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer or prospective L/C Issuer in respect of the application for, and the
Issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is Issued.

 

1.10                        Payments by the Borrower.

 

(a)                                 All payments (including prepayments) to be
made by each Credit Party on account of principal, interest, fees and other
amounts required hereunder shall be made without set off, recoupment,
counterclaim or deduction of any kind, shall, except as otherwise expressly
provided herein, be made to Agent and for the ratable account of the Persons
holding the applicable Obligations at the address for payment specified in the
signature page hereof in relation to Agent (or such other address as Agent may
from time to time specify in accordance with Section 9.2), including payments
utilizing the ACH system, and shall be made in Dollars

 

22

--------------------------------------------------------------------------------


 

and by wire transfer or ACH transfer in immediately available funds (which shall
be the exclusive means of payment hereunder), no later than 1:00 p.m. (New York
time) on the date due.  Any payment which is received by Agent later than
1:00 p.m. (New York time) on any Business Day or at any time on a day that is
not a Business Day shall be deemed to have been received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  The Borrower and each other Credit Party hereby irrevocably waives the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of
Collateral.  The Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan)
to pay interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees, Unused DDTL Commitment Fees,
Letter of Credit Fees and any other fees, costs or expenses payable by the
Borrower or any of its Subsidiaries hereunder or under the other Loan Documents,
in each instance, on the date due.

 

(b)                                 Subject to the provisions set forth in the
definition of “Interest Period” herein, if any payment hereunder shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
excluded in the computation, and, if applicable, payment, of interest or fees,
as the case may be on such next succeeding Business Day; provided that such
extension of time shall be included in the next succeeding computation and
payment of interest and fees.

 

(c)                                  During the continuance of an Event of
Default, Agent may, and shall upon the direction of Required Lenders apply any
and all payments received by Agent in respect of any Obligation in accordance
with clauses first through sixth below.  Notwithstanding any provision herein to
the contrary, all payments made by Credit Parties to Agent after any or all of
the Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, shall be applied as follows:

 

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

 

third, to payment of all accrued unpaid interest and principal on any Swing
Loans and fees owed to any Swingline Lender;

 

fourth, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

 

fifth, to payment of principal of the Obligations including, without limitation,
L/C Reimbursement Obligations then due and payable, any Obligations under any
Secured Rate Contract, Obligations constituting Bank Products (other than
Obligations under Bank Products which are commercial credit cards, p-cards and
stored value cards), and cash collateralization of unmatured L/C Reimbursement
Obligations to the extent not then due and payable);

 

23

--------------------------------------------------------------------------------


 

sixth, to payment of any other amounts owing constituting Obligations (including
Obligations under Bank Products which are commercial credit cards, p-cards and
stored value cards); and

 

seventh, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above and (iii) no
payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.

 

1.11                        Payments by the Lenders to Agent; Settlement.

 

(a)                                 Agent may, on behalf of Lenders, disburse
funds to the Borrower for Loans requested.  Each Lender shall reimburse Agent on
demand for all funds disbursed on its behalf by Agent, or if Agent so requests,
each Lender will remit to Agent its Commitment Percentage of any Loan before
Agent disburses same to the Borrower.  If Agent elects to require that each
Lender make funds available to Agent prior to disbursement by Agent to the
Borrower, Agent shall advise each Lender by telephone or fax of the amount of
such Lender’s Commitment Percentage of the Loan requested by the Borrower no
later than the Business Day prior to the scheduled Borrowing date applicable
thereto, and each such Lender shall pay Agent such Lender’s Commitment
Percentage of such requested Loan, in same day funds, by wire transfer to
Agent’s account, as set forth on Agent’s signature page hereto, no later than
1:00 p.m. (New York time) on such scheduled Borrowing date.  Nothing in this
Section 1.11(a) or elsewhere in this Agreement or the other Loan Documents,
including, without limitation, the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent, any Lender or the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

(b)                                 At least once each calendar week or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Lender by telephone or fax of the amount of such Lender’s Commitment
Percentage of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan.  Agent shall pay to each Lender such Lender’s
Commitment Percentage (except as otherwise provided in Section 1.1(c)(vi) and
Section 1.11(e)) of principal, interest and fees paid by the Borrower since the
previous Settlement Date for the benefit of such Lender on the Loans held by
it.  Such payments shall be made by wire transfer to such Lender not later than
2:00 p.m. (New York time) on the next Business Day following each Settlement
Date.

 

(c)                                  Availability of Lender’s Commitment
Percentage.  Agent may assume that each Revolving Lender will make its
Commitment Percentage of each Revolving Loan available to Agent on each
Borrowing date.  If such Commitment Percentage is not, in fact, paid to Agent by
such Revolving Lender when due, Agent will be entitled to recover such amount on

 

24

--------------------------------------------------------------------------------


 

demand from such Revolving Lender without setoff, counterclaim or deduction of
any kind.  If any Revolving Lender fails to pay the amount of its Commitment
Percentage forthwith upon Agent’s demand, Agent shall promptly notify the
Borrower and the Borrower shall promptly (and in any event within three Business
Days of receipt of Agent’s notice) repay such amount to Agent.  Nothing in this
Section 1.11(c) or elsewhere in this Agreement or the other Loan Documents shall
be deemed to require Agent to advance funds on behalf of any Revolving Lender or
to relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Borrower may have against any
Revolving Lender as a result of any default by such Revolving Lender hereunder. 
Without limiting the provisions of Section 1.11(b), to the extent that Agent
advances funds to the Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Revolving
Lender.

 

(d)                                 Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from the Borrower and such related payment is
not received by Agent, then Agent will be entitled to recover such amount from
such Lender on demand without setoff, counterclaim or deduction of any kind.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement or any other Loan Document must be
returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, Agent will not be required to
distribute any portion thereof to any Lender.  In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to the Borrower or such other Person, without setoff,
counterclaim or deduction of any kind, and Agent will be entitled to set-off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.

 

(e)                                  Non-Funding Lenders; Procedures.

 

(i)                                     Responsibility.  The failure of any
Non-Funding Lender to make any Revolving Loan, Letter of Credit Obligation or
any payment required by it, or to make any payment required by it under any Loan
Document, or to fund any purchase of any participation to be made or funded by
it (including, without limitation, with respect to any Letter of Credit or Swing
Loan), or make any payment required by it under any Loan Document on the date
specified therefor shall not relieve any other Lender (each such other Lender,
an “Other Lender”) of its obligations to make such loan, fund the purchase of
any such participation, or make any other such payment required on such date,
and neither Agent nor, other than as expressly set forth herein, any other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other payment required
under any Loan Document.

 

25

--------------------------------------------------------------------------------


 

(ii)                                  Reallocation.  If any Revolving Lender is
a Non-Funding Lender, all or a portion of such Non-Funding Lender’s Letter of
Credit Obligations (unless such Lender is the L/C Issuer that Issued such Letter
of Credit) and reimbursement obligations with respect to Swing Loans shall, at
Agent’s election at any time or upon any L/C Issuer’s or Swingline Lender’s, as
applicable, written request delivered to Agent (whether before or after the
occurrence of any Default or Event of Default), be reallocated to and assumed by
the Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders pro
rata in accordance with their Commitment Percentages of the Aggregate Revolving
Loan Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage
was reduced to zero and each other Revolving Lender’s (other than any other
Non-Funding Lender’s or Impacted Lender’s) Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.

 

(iii)                               Voting Rights.  Notwithstanding anything set
forth herein to the contrary, including Section 9.1, a Non-Funding Lender shall
not have any voting or consent rights under or with respect to any Loan Document
or constitute a “Lender” or a “Revolving Lender” or a “DDTL Lender” (or be, or
have its Loans and Commitments, included in the determination of “Required
Lenders”, “Required Revolving Lenders” or “Lenders directly affected” pursuant
to Section 9.1) for any voting or consent rights under or with respect to any
Loan Document, provided that (A)  the Commitment of a Non-Funding Lender may not
be increased, extended or reinstated, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced in
such a manner that by its terms affects such Non-Funding Lender more adversely
than other Lenders, in each case without the consent of such Non-Funding
Lender.  Moreover, for the purposes of determining Required Lenders and Required
Revolving Lenders, the Loans, Letter of Credit Obligations, and Commitments held
by Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

(iv)                              Borrower Payments to a Non-Funding Lender. 
Agent shall be authorized to use all payments received by Agent for the benefit
of any Non-Funding Lender pursuant to this Agreement to pay in full the
Aggregate Excess Funding Amount to the appropriate Secured Parties.  Following
such payment in full of the Aggregate Excess Funding Amount, Agent shall be
entitled to hold such funds as cash collateral in a non-interest bearing account
up to an amount equal to such Non-Funding Lender’s unfunded Revolving Loan
Commitment and to use such amount to pay such Non-Funding Lender’s funding
obligations hereunder until the Obligations are paid in full in cash, all Letter
of Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated.  Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding Lender. 
With respect to such Non-Funding Lender’s failure to fund Revolving Loans or
purchase participations in Letters of Credit or Letter of Credit Obligations,
any amounts applied by Agent to satisfy such funding shortfalls shall be deemed
to constitute a Revolving Loan or amount of the participation required to be
funded and, if necessary to effectuate the foregoing, the other Revolving
Lenders shall be deemed to have sold, and such Non-Funding Lender shall

 

26

--------------------------------------------------------------------------------


 

be deemed to have purchased, Revolving Loans or Letter of Credit participation
interests from the other Revolving Lenders until such time as the aggregate
amount of the Revolving Loans and participations in Letters of Credit and Letter
of Credit Obligations are held by the Revolving Lenders in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment.  Any amounts
owing by a Non-Funding Lender to Agent which are not paid when due shall accrue
interest at the interest rate applicable during such period to Revolving Loans
or DDTLs, as applicable, that are Base Rate Loans.  In the event that Agent is
holding cash collateral of a Non-Funding Lender that cures pursuant to
Section 1.11(e)(v) or ceases to be a Non-Funding Lender pursuant to the
definition of Non-Funding Lender, Agent shall return the unused portion of such
cash collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers, Swingline Lender, and other Lenders
under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations and Swing Loans, plus, without
duplication, and (B) all amounts of such Non-Funding Lender’s Letter of Credit
Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other Lenders pursuant to Section 1.11(e)(ii)

 

(v)                                 Cure.  A Lender may cure its status as a
Non-Funding Lender under clause (a) of the definition of Non-Funding Lender if
such Lender (A) fully pays to Agent, on behalf of the applicable Secured
Parties, the Aggregate Excess Funding Amount, plus all interest due thereon and
(B) timely funds the next Revolving Loan required to be funded by such Lender or
makes the next reimbursement required to be made by such Lender.  Any such cure
shall not relieve any Lender from liability for breaching its contractual
obligations hereunder.

 

(vi)                              Fees.  A Lender that is a Non-Funding Lender
pursuant to clause (a) of the definition of Non-Funding Lender shall not earn
and shall not be entitled to receive, and the Borrower shall not be required to
pay, such Lender’s portion of the Unused Commitment Fee or Unused DDTL
Commitment Fee during the time such Lender is a Non-Funding Lender pursuant to
such clause (a).  In the event that any reallocation of Letter of Credit
Obligations occurs pursuant to Section 1.11(e)(ii), during the period of time
that such reallocation remains in effect, the Letter of Credit Fee payable with
respect to such reallocated portion shall be payable to (A) all Revolving
Lenders based on their pro rata share of such reallocation or (B) to the L/C
Issuer for any remaining portion not reallocated to any other Revolving
Lenders.  So long as a Lender is a Non-Funding Lender, the Letter of Credit Fee
payable with respect to any Letter of Credit Obligation of such Non-Funding
Lender that has not been reallocated pursuant to Section 1.11(e)(ii) shall be
payable to the L/C Issuer.

 

(f)                                   Procedures.  Agent is hereby authorized by
each Credit Party and each other Secured Party to establish procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto.  Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.

 

(g)                                  Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans or Commitments in connection
with any refinancing, extension, loan modification or similar

 

27

--------------------------------------------------------------------------------


 

transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Agent and such Lender.

 

1.12                        [Reserved]

 

1.13                        Eligible Accounts.

 

All of the Accounts owned by each Credit Party, including, immediately upon
consummation of the BioRx Acquisition, Accounts owned by BioRx, and properly
reflected as “Eligible Accounts” in the most recent Borrowing Base Certificate
delivered by the Borrower to Agent shall be “Eligible Accounts” for purposes of
this Agreement, except any Account to which any of the exclusionary criteria set
forth below applies.  Agent shall have the right, in determining the Borrowing
Base, to establish, modify or eliminate Reserves against Eligible Accounts from
time to time in its Permitted Discretion.  In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the applicable criteria and to establish new criteria and to adjust advance
rates with respect to Eligible Accounts, in its Permitted Discretion, subject to
the approval of Required Revolving Lenders in the case of adjustments or new
criteria or changes in advance rates which have the effect of making more credit
available.  Agent, in its Permitted Discretion, may further adjust the Borrowing
Base by applying percentages (known as “liquidity factors”) to Eligible Accounts
by payor class based upon any Borrowing Base Parties’ actual recent collection
history for each such payor class (e.g., Medicare, Medicaid, commercial
insurance, etc.) in a manner consistent with Agent’s underwriting practices and
procedures.  Eligible Accounts shall not include the following Accounts of a
Credit Party:

 

(a)                                 Past Due Accounts. Accounts that are not
paid within the earlier of sixty (60) days following its due date or ninety (90)
days following its original invoice date;

 

(b)                                 Cross Aged Accounts. Accounts that are the
obligations of an Account Debtor if fifty percent (50%) or more of the Dollar
amount of all Accounts owing by that Account Debtor are ineligible under
Section 1.13;

 

(c)                                  Foreign Accounts. Accounts that are the
obligations of an Account Debtor located in a foreign country other than Canada;

 

(d)                                 Government Accounts. Accounts that are the
obligation of an Account Debtor that is the United States government or a
political subdivision thereof, or any state, county or municipality or
department, agency or instrumentality thereof (other than any Federal/State
Healthcare Program Account Debtor to include, but not limited to, each of CMS,
Medicare, Medicaid and TRICARE) unless Agent, in its sole discretion, has agreed
to the contrary in writing, or the applicable Credit Party has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

 

(e)                                  Contra Accounts. Accounts to the extent the
Borrower or any Subsidiary thereof is liable for goods sold or services rendered
by the applicable Account Debtor to the Borrower or any such Subsidiary but only
to the extent of the potential offset;

 

28

--------------------------------------------------------------------------------


 

(f)                                   Chargebacks/Partial Payments/Disputed. Any
Account to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;

 

(g)                                  Inter-Company/Affiliate Accounts. Accounts
that arise from a sale to any Affiliate of any Credit Party;

 

(h)                                 Concentration Risk. Accounts (other than
Accounts of any Federal/State Healthcare Program Account Debtor) to the extent
that such Account, together with all other Accounts owing by such Account Debtor
and its Affiliates as of any date of determination exceed twenty percent (20%)
of all Eligible Accounts (including Accounts of any Federal/State Healthcare
Program Account Debtor); provided, however, that only the portion of such
Account which exceeds such twenty percent limitation shall be excluded
hereunder;

 

(i)                                     Credit Risk. Accounts that are otherwise
determined to be unacceptable by Agent in its Permitted Discretion, upon the
delivery of prior or contemporaneous notice (oral or written) of such
determination to the Borrower;

 

(j)                                    Pre-Billing. Accounts with respect to
which an invoice, reasonably acceptable to Agent in form and substance, has not
been sent to the applicable Account Debtor, including adjudicated prescriptions
that have not been filled;

 

(k)                                 Defaulted Accounts; Bankruptcy. Accounts
where:

 

(i)                                     the Account Debtor obligated upon such
Account suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or

 

(ii)                                  a petition is filed by or against any
Account Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors;

 

(l)                                     Employee Accounts.  Accounts that arise
from a sale to any director, officer, other employee, or to any entity that has
any common officer or director with any Credit Party.

 

(m)                             Private Pay Accounts.                   Accounts
which are payable solely by an individual beneficiary, recipient or subscriber
individually and not directly to a Credit Party by a Federal/State Healthcare
Program Account Debtor or commercial medical insurance carrier acceptable to
Agent in its good faith credit judgment;

 

(n)                                 Progress Billing. Accounts (i) as to which a
Credit Party is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial process, or (ii) if the Account represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to a Credit Party’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

 

29

--------------------------------------------------------------------------------


 

(o)                                 Bill and Hold. Accounts that arise with
respect to goods that are delivered on a bill-and-hold basis;

 

(p)                                 C.O.D.. Accounts that arise with respect to
goods that are delivered on a cash-on-delivery basis;

 

(q)                                 Credit Limit. Accounts to the extent such
Account exceeds any credit limit established by Agent, in its Permitted
Discretion but only to the extent of any amounts greater than 60 days past
invoice date, following prior notice of such limit by Agent to the Borrower;

 

(r)                                    Non-Acceptable Alternative Currency.
Accounts that are payable in any currency other than United States Dollars;

 

(s)                                   Other Liens Against Receivables. Accounts
that (i) are not owned by a Credit Party or (ii) are subject to any right,
claim, Lien or other interest of any other Person, other than Liens in favor of
Agent securing the Obligations and Liens that are expressly subordinated to the
Liens in favor of Agent securing the Obligations pursuant to a subordination
agreement in form and substance acceptable to Agent in its sole discretion;

 

(t)                                    Conditional Sale. Accounts that arise
with respect to goods that are placed on consignment, guarantied sale or other
terms by reason of which the payment by the Account Debtor is conditional;

 

(u)                                 Judgments, Notes or Chattel Paper. Accounts
that are evidenced by a judgment, Instrument or Chattel Paper;

 

(v)                                 Not Bona Fide. Accounts that are not true
and correct statements of bona fide indebtedness incurred in the amount of such
Account for merchandise sold to or services rendered as a pharmaceutical
distributor and accepted by the applicable Account Debtor;

 

(w)                               Ordinary Course; Sales of Equipment or Bulk
Sales.  Accounts that do not arise from the sale of goods or the performance of
services by a Credit Party in the Ordinary Course of Business, including,
without limitation, sales of Equipment, bulk sales and Accounts that arise from
personal injury claims or from services performed or undertaken in violation of
any Requirement of Law; or

 

(x)                                 Not Perfected. Accounts as to which Agent’s
Lien thereon, on behalf of itself and the other Secured Parties, is not a first
priority perfected Lien.

 

1.14                        Eligible Inventory.

 

All of the Inventory owned by each Credit Party and properly reflected as
“Eligible Inventory” in the most recent Borrowing Base Certificate delivered by
the Borrower to Agent shall be “Eligible Inventory” for purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below or in the component definitions herein applies.  Agent shall have
the right, in determining the Borrowing Base, to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion.  In addition,

 

30

--------------------------------------------------------------------------------


 

Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with respect to Eligible Inventory in its Permitted
Discretion, subject to the approval of Required Revolving Lenders in the case of
adjustments, new criteria or changes in advance rates which have the effect of
making more credit available.  Eligible Inventory shall not include the
following Inventory of a Credit Party:

 

(a)                                 Excess/Obsolete. Inventory that is excess,
obsolete, unsaleable, shopworn, or seconds;

 

(b)                                 Damaged. Inventory that is damaged or unfit
for sale or with an expiration date within six (6) months;

 

(c)                                  Locations < $250,000. Inventory that is
located at any site if the aggregate book value of Inventory at any such
location is less than $250,000;

 

(d)                                 Consignment. Inventory that is placed on
consignment;

 

(e)                                  Off-Site. Inventory that (i) is not located
on premises owned, leased or rented by a Credit Party and set forth in Schedule
3.21 or (ii) is stored at a leased location, unless Agent has given its prior
consent thereto and unless (x) a reasonably satisfactory landlord waiver has
been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto or (y) Reserves satisfactory to Agent
have been established with respect thereto, or (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent;

 

(f)                                   In-Transit. Inventory that is in transit;

 

(g)                                  Customized. Inventory subject to any
licensing, trademark, trade name or copyright agreements with any third parties
which would require any consent of any third party for the sale or disposition
of that Inventory (which consent has not been obtained) or the payment of any
monies to any third party upon such sale or other disposition (to the extent of
such monies);

 

(h)                                 Packing/Shipping Materials. Inventory that
consists of packing or shipping materials, or manufacturing supplies;

 

(i)                                     Tooling. Inventory that consists of
tooling or replacement parts;

 

(j)                                    Display. Inventory that consists of
display items;

 

(k)                                  Returns. Inventory that consists of goods
which have been returned by the buyer;

 

(l)                                     Freight. Inventory that consists of any
costs associated with “freight in” charges;

 

31

--------------------------------------------------------------------------------


 

(m)                             Hazardous Materials. Inventory that consists of
Hazardous Materials or goods that can be transported or sold only with licenses
that are not readily available;

 

(n)                                 Un-insured. Inventory that is not covered by
casualty insurance reasonably acceptable to Agent;

 

(o)                                 Not Owned/Other Liens. Inventory that is not
owned by a Credit Party or is subject to Liens other than Permitted Liens
described in Sections 5.1(b), (c), (d) and (f) or rights of any other Person
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure a Credit Party’s performance
with respect to that Inventory, and including any Inventory constituting
AmerisourceBergen Inventory Collateral or and any other Inventory subject to
vendor financing);

 

(p)                                 Unperfected.  Inventory that is not subject
to a first priority Lien in favor of Agent on behalf of itself and the Secured
Parties, except for Liens described in Section 5.1(d) (subject to Reserves);

 

(q)                                 Controlled Substances.  Inventory that
constitutes a “controlled substance” under the Controlled Substances Act (21
U.S.C. 801 et seq.) or under any state controlled substances laws;

 

(r)                                    Negotiable Bill of Sale.  Inventory that
is covered by a negotiable document of title, unless such document has been
delivered to Agent with all necessary endorsements, free and clear of all Liens
except Liens in favor of Agent, on behalf of itself and the Secured Parties; or

 

(s)                                   Not Ordinary Course. Inventory (other than
raw materials) that is not of a type held for sale in the Ordinary Course of
Business of a Credit Party.

 

1.15                        Replacement of Commitments.  On the Closing Date,
each Existing Lender’s Revolving Loan Commitment under the Existing Credit
Agreement shall automatically be replaced and superseded by the Revolving Loan
Commitments set forth on Schedule 1.1(b), and Agent shall cancel each Revolving
Note issued to such Existing Lender with respect to such Existing Lender’s
Revolving Loan Commitment (as defined in the Existing Credit Agreement), upon
Agent’s receipt or delivery, as the case may be, of the applicable amount set
forth in clauses (a) or (b) below in immediately available funds received no
later than 1:00 p.m. (New York time) on the Closing Date:

 

(a)                                 the amount, if any, by which (i) such
Lender’s Commitment Percentage of Advances to be made on the Closing Date,
exceeds (ii) its actual outstanding Revolving Loans under the Existing Credit
Agreement as of the Closing Date; or

 

(b)                                 the amount, if any, by which (i) such
Lender’s actual outstanding Revolving Loans, if any, under the Existing Credit
Agreement as of the Closing Date, exceeds (ii) such Lender’s Commitment
Percentage of the Revolving Loans to be made on the Closing Date.

 

32

--------------------------------------------------------------------------------


 

1.16                        Restatement of Obligations.  The Borrower, each
other Credit Party, Agent and each Lender hereby acknowledge and agree that upon
satisfaction or waiver in writing of all conditions precedent set forth in
Section 2.1:

 

(a)                                 this Agreement shall amend, restate and
supersede in its entirety the Existing Credit Agreement;

 

(b)                                 those other Loan Documents that amend and
restate any of the Existing Loan Documents shall amend, restate and supersede
such other Existing Loan Documents;

 

(c)                                  the Loan Documents (and the obligations and
commitments thereunder) do not constitute an accord and satisfaction or a
novation of the obligations and commitments of Credit Parties under the Existing
Loan Agreement and the other Existing Loan Documents;

 

(d)                                 all obligations and commitments outstanding
under the Existing Loan Documents are amended, restated and superseded by the
Loan Documents and will be governed by the terms of this Agreement and the other
Loan Documents;

 

(e)                                  the Collateral will secure the Obligations
under this Agreement and the other Loan Documents; and

 

(f)                                   amounts in respect of interest, fees, and
other amounts payable to or for the account of Agent or any Lender shall be
calculated in accordance with the provisions of (i) the Existing Credit
Agreement with respect to any period (or portion thereof) ending prior to the
Closing Date, and (ii) this Agreement with respect to any period (or portion
thereof) commencing on or after the Closing Date.

 

Notwithstanding the foregoing or anything to the contrary herein, nothing herein
shall be deemed to limit or terminate any of Agent’s or Lenders’ rights under
the Existing Credit Agreement that expressly survive the termination of the
Commitments and the payment in full of the Obligations.

 

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1                               Conditions of Initial Loans.

 

The obligation of each Lender to make its initial Loans and of each L/C Issuer
to Issue, or cause to be Issued, the initial Letters of Credit hereunder is
subject to satisfaction of the following conditions in a manner satisfactory to
Agent:

 

(a)                                 Loan Documents.  Agent shall have received
on or before the Closing Date all of the agreements, documents, instruments and
other items set forth on the closing checklist attached hereto as Exhibit 2.1
(except those items that are expressly permitted to be delivered after the
Closing Date pursuant to Section 4.15), each in form and substance reasonably
satisfactory to Agent.  Notwithstanding the foregoing or any other provision in
any Loan Documents to the contrary, to the extent a perfected security interest
in any Collateral (the security interest in respect of which cannot be perfected
by means of the filing of a UCC

 

33

--------------------------------------------------------------------------------


 

financing statement, the making of a federal intellectual property filing or
delivery of possession of Stock or other certificated security) is not able to
be provided on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the perfection of such security interest in such
Collateral will not constitute a condition precedent to the availability of the
initial Loans and Letters of Credit on the Closing Date;

 

(b)                                 Required Information.  Agent shall have
received at least five (5) Business Days prior to the Closing Date (a) audited
consolidated balance sheet and related statements of income and cash flows of
BioRx for the fiscal year ended December 31, 2014 and unaudited consolidated
balance sheet and related statements of income and cash flows of BioRx for each
fiscal month ended at least forty-five (45) days prior to the Closing Date,
(b) financial model and projections of the Credit Parties (including BioRx) for
a five-year period from the Closing Date; and (c) a pro forma consolidated
balance sheet and related pro forma statement of income as of the last day of
the most recent fiscal month ended at least forty-five (45) days prior to the
Closing Date, prepared after giving effect to the BioRx Acquisition as if the
BioRx Acquisition had occurred as of such date; provided, that each such pro
forma financial statement and related pro forma statement of income of Borrower
shall be prepared in good faith by Borrower;

 

(c)                                  BioRx Acquisition.  All conditions
precedent to the BioRx Acquisition shall have been met (or waived with the
consent of Agent) and the BioRx Acquisition shall have been consummated in
accordance with the terms of the BioRx Acquisition Agreement (without any
amendment, modification or waiver of any of the provisions thereof that would be
materially adverse to the Lenders without the consent of Agent) and all
Requirements of Law; provided that (i) any purchase price adjustment expressly
contemplated by the Acquisition Agreement (including any working capital
purchase price adjustment) shall not be considered an amendment or waiver of the
BioRx Acquisition Agreement and (ii) any change to the definition of “Material
Adverse Effect” contained in the Acquisition Agreement shall be deemed to be
materially adverse to the Lenders;

 

(d)                                 Approvals.  Agent shall have received
(i) satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Related Transactions or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
Agent affirming that no such consents or approvals are required;

 

(e)                                  No Litigation.  There shall not exist any
order, injunction or decree of any Governmental Authority restraining or
prohibiting the funding of the Loans hereunder;

 

(f)                                   Material Adverse Effect.   Since
December 31, 2014, there has been no “Material Adverse Effect” (as defined in
the BioRx Acquisition Agreement) on BioRx;

 

(g)                                   Representations and Warranties.  The
representations and warranties (i) of the Borrower and the other Credit Parties
contained in Sections 3.1(a), 3.1(b) (solely as it relates to the Loan
Documents), 3.2(i) (solely as it relates to the Loan Documents),
3.2(iii) (solely as it relates to the Loan Documents), 3.4 (solely as it relates
to the Loan Documents),

 

34

--------------------------------------------------------------------------------


 

3.8, 3.13, 3.14, 3.28 and 3.29 of this Agreement and Section 4.2 of the Guaranty
and Security Agreement shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) and
(ii) set forth in Articles 3, 4 and 5 of the BioRx Acquisition Agreement as are
material to the interests of Agent and the Lenders shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) but only to the extent that Borrower has the right to
terminate its obligations under the BioRx Acquisition Agreement or to not
consummate the BioRx Acquisition as a result of the failure of such
representations and warranties to be true and correct as set forth above.;

 

(h)                                 Payment of Fees.  The Borrower shall have
paid the fees required to be paid on the Closing Date in the respective amounts
specified in Section 1.9 (including the fees specified in the Fee Letter), and
shall have reimbursed Agent for all fees, costs and expenses of closing
presented as of the Closing Date.

 

2.2                               Conditions to Certain Borrowings.

 

Except as otherwise expressly provided herein, no Lender or L/C Issuer shall be
obligated to fund any Loan (other than a DDTL, which is subject to Section 2.3)
or incur any Letter of Credit Obligation, in each instance, after funding of the
initial Loans on the Closing Date, if, as of the date thereof:

 

(a)                                 any representation or warranty by any Credit
Party contained herein or in any other Loan Document is untrue or incorrect in
any material respect (without duplication of any materiality qualifier contained
therein) as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
earlier date), and Agent or Required Revolving Lenders have determined not to
make such Loan or incur such Letter of Credit Obligation as a result of the fact
that such warranty or representation is untrue or incorrect;

 

(b)                                 (i)  any Default or Event of Default has
occurred and is continuing or would reasonably be expected to result after
giving effect to any Loan (or the incurrence of any Letter of Credit
Obligation), and Agent or Required Revolving Lenders shall have determined not
to make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default or (ii) any Event of Default has occurred and is
continuing under Section 7.1(a) or under Section 7.1(c) as a result of a failure
to comply with the covenant in Section 6.1, Section 6.2 or Section 6.3; or

 

(c)                                  after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligations), the aggregate outstanding
amount of the Revolving Loans would exceed the Maximum Revolving Loan Balance
(except as provided in Section 1.1(b)).

 

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance

 

35

--------------------------------------------------------------------------------


 

of Agent’s Liens, on behalf of itself and the Secured Parties, pursuant to the
Collateral Documents.

 

2.3                               Conditions to Delayed Draw Term Loans.  No
DDTL Lender shall be obligated to fund any DDTL, if, as of the date thereof:

 

(a)                                 any representation or warranty by any Credit
Party contained herein or in any other Loan Document is untrue or incorrect in
any material respect (without duplication of any materiality qualifier contained
therein) as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
earlier date);

 

(b)                                 any Default or Event of Default has occurred
and is continuing or would reasonably be expected to result after giving effect
to such DDTL;

 

(c)                                  the proceeds of the DDTLs are used other
than solely for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement, including for Permitted Acquisitions and other
Investments permitted under this Agreement, but excluding Restricted Payments;

 

(d)                                 the amount of the requested DDTL shall
exceed the Aggregate DDTL Commitment;

 

(e)                                  the requested funding date of the DDTL
shall occur after the DDTL Commitment Expiration Date; or

 

(f)                                   as of the last day of the most recent
month for which financial statements have been delivered pursuant to
Section 4.1, the Leverage Ratio recomputed on a pro forma basis shall exceed the
maximum Leverage Ratio permitted under Section 6.1 at such time.

 

The request by the Borrower and acceptance by the Borrower of the proceeds of
any DDTL shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrower that the conditions in this
Section 2.3 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Agent’s Liens, on behalf of itself and the
Secured Parties, pursuant to the Collateral Documents.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

 

3.1                               Corporate Existence and Power.

 

Each Credit Party and each of their respective Subsidiaries:

 

36

--------------------------------------------------------------------------------


 

(a)                                 is a corporation, limited liability company
or limited partnership, as applicable, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable;

 

(b)                                 has the power and authority and all
governmental licenses, authorizations, Permits, consents and approvals to own
its assets, carry on its business and execute, deliver, and perform its
obligations under, the Loan Documents and the Related Agreements to which it is
a party;

 

(c)                                  is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification or license; and

 

(d)                                 is in compliance with all Requirements of
Law;

 

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

3.2                               Corporate Authorization; No Contravention.

 

The execution, delivery and performance by each of the Credit Parties of this
Agreement, and by each Credit Party and each of their respective Subsidiaries of
any other Loan Document and Related Agreement to which such Person is party,
have been duly authorized by all necessary action, and do not and will not:

 

(i)                                     contravene the terms of any of that
Person’s Organization Documents;

 

(ii)                                  conflict with or result in any material
breach or contravention of, or result in the creation of any Lien under, any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its Property is subject;

 

(iii)                               violate any Requirement of Law in any
material respect; or

 

(iv)                              affect any Credit Party’s or any Subsidiary of
a Credit Party’s right to receive, or reduce the amount of, payments and
reimbursements from Third Party Payors, or materially adversely affect any
Health Care Permit.

 

3.3                               Governmental Authorization.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement, any other Loan Document or Related Agreement except (a) for
recordings and filings in connection with the Liens granted to Agent under the
Collateral

 

37

--------------------------------------------------------------------------------


 

Documents, (b) those obtained or made on or prior to the Closing Date and (c) in
the case of any Related Agreement, those which, if not obtained or made, would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

3.4                               Binding Effect.

 

This Agreement and each other Loan Document and Related Agreement to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

3.5                               Litigation.

 

Except as specifically disclosed in Schedule 3.5, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of each Credit
Party, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against any Credit Party, any Subsidiary of any
Credit Party or any of their respective Properties which:

 

(a)                                 purport to affect or pertain to this
Agreement, any other Loan Document or Related Agreement, or any of the
transactions contemplated hereby or thereby; or

 

(b)                                 would reasonably be expected to result in
equitable relief or monetary judgment(s), individually or in the aggregate, in
excess of $2,000,000; or

 

(c)                                  seek an injunction or other equitable
relief which would reasonably be expected to have a Material Adverse Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein
provided.  As of the Closing Date, no Credit Party or any Subsidiary of any
Credit Party is the subject of an audit or, to each Credit Party’s knowledge,
any review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.

 

3.6                               No Default.

 

No Default or Event of Default exists or would result from the incurring of any
Obligations by any Credit Party or the grant or perfection of Agent’s Liens on
the Collateral or the consummation of the Related Transactions.  No Credit Party
and no Subsidiary of any Credit Party is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

3.7                               ERISA Compliance.

 

Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list of,
and that separately identifies, (a) all Title IV Plans, (b) all Multiemployer
Plans and (c) all material Benefit Plans.  Each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other Requirements of Law so qualifies.  Except for those that
would not reasonably be expected to result in Liabilities in excess of
$1,500,000 in the aggregate, (x) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur.  On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

 

3.8                               Use of Proceeds; Margin Regulations.

 

The proceeds of the Loans are intended to be and shall be used solely for the
purposes set forth in and permitted by Section 4.10, and are intended to be and
shall be used in compliance with Section 5.8.  No Credit Party and no Subsidiary
of any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.  Proceeds of the Loans shall not be used for the purpose of purchasing or
carrying Margin Stock.  As of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party owns any Margin Stock.

 

3.9                               Ownership of Property; Liens.

 

As of the Closing Date, the Real Estate listed in Schedule 3.9 constitutes all
of the Real Estate of each Credit Party and each of their respective
Subsidiaries.  Each of the Credit Parties and each of their respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses.  None of the Property of any Credit Party or any Subsidiary of any
Credit Party is subject to any Liens other than Permitted Liens.  As of the
Closing Date, Schedule 3.9 also describes any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Estate.  As
of the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 

3.10                        Taxes.

 

All federal, state, local and foreign income and franchise and other material
Tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those (i) not involving an aggregate tax
liability in excess of $10,000 per applicable

 

39

--------------------------------------------------------------------------------


 

jurisdiction or (ii) being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP.  As of the Closing
Date, no Tax Return is under audit or examination by any Governmental Authority,
and no notice of any audit or examination or any assertion of any claim for
Taxes has been given or made by any Governmental Authority.  Proper and accurate
amounts have been withheld by each Tax Affiliate from their respective employees
for all periods in full and complete compliance with the Tax, social security
and unemployment withholding provisions of applicable Requirements of Law and
such withholdings have been timely paid to the respective Governmental
Authorities.  No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.

 

3.11                        Financial Condition.

 

(a)                                 Each of (i) the audited consolidated balance
sheet of the Borrower and its Subsidiaries dated December 31, 2014, and the
related audited consolidated statements of income or operations, shareholders’
equity and cash flows for the Fiscal Year ended on that date and (ii) the
unaudited interim consolidated balance sheet of the Borrower and its
Subsidiaries dated January 31, 2015 and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows for the fiscal month
then ended:

 

(x)                                 were prepared in accordance with GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein, subject to, in the case of the unaudited
interim financial statements, normal year-end adjustments and the lack of
footnote disclosures; and

 

(y)                                 present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
dates thereof and results of operations for the periods covered thereby.

 

(b)                                 The pro forma unaudited consolidated balance
sheet of the Borrower and its Subsidiaries dated January 31, 2015 delivered on
the Closing Date was prepared by the Borrower giving pro forma effect to the
funding of the Loans and Related Transactions, was based on the unaudited
consolidated balance sheet of the Borrower its Subsidiaries dated January 31,
2015, and was prepared in accordance with GAAP, with only such adjustments
thereto as would be required in a manner consistent with GAAP.

 

(c)                                  Since December 31, 2014, there has been no
Material Adverse Effect.

 

(d)                                 The Credit Parties and their Subsidiaries
have no Indebtedness other than Indebtedness permitted pursuant to Section 5.5
and have no Contingent Obligations other than Contingent Obligations permitted
pursuant to Section 5.9.

 

(e)                                   All financial performance projections
delivered to Agent, including the financial performance projections delivered on
or prior to the Closing Date represent the Borrower’s best good faith estimate
of future financial performance and are based on assumptions believed by the
Borrower to be fair and reasonable in light of current market

 

40

--------------------------------------------------------------------------------


 

conditions, it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and such differences may be material.

 

3.12                        Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.12, and
except where any failures to comply would not reasonably be expected to result
in, either individually or in the aggregate, Material Environmental Liabilities
to the Credit Parties and their Subsidiaries, (i) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (ii) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently owned
and, to the knowledge of any Credit Party, no Real Estate  previously owned or
previously or currently leased, subleased, operated or otherwise occupied by or
for any such Person is subject to or the subject of, any Contractual Obligation
or any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (iii) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of any Credit Party or any Subsidiary of any Credit Party and, to the
knowledge of any Credit Party, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
Property, (iv) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate in violation of Environmental Laws, (v) all Real Estate currently owned
and to the knowledge of any Credit Party, all Real Estate previously owned or
previously or currently leased, subleased, operated or otherwise occupied by or
for any such Credit Party and each Subsidiary of each Credit Party is free of
contamination by any Hazardous Materials, and (vi) no Credit Party and no
Subsidiary of any Credit Party (x) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations in violation of any
Environmental Law or (y) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et. seq.) or similar Environmental Laws.  Each
Credit Party has made available to Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody, control or otherwise
available to the Credit Parties.

 

(b)                                 (i) Borrower and each applicable Credit
Party is and has been in compliance in all material respects with the
Headquarters Due Care Plan and Section 20107a of Part 201, Environmental
Remediation, of the Natural Resources and Environmental Protection Act, 1994 PA
451, as amended, and any associated regulations and guidance, and (ii) Borrower
and each applicable Credit Party has taken all steps and actions reasonably
necessary to obtain and maintain the liability protection afforded or provided
to prospective and new operators of

 

41

--------------------------------------------------------------------------------


 

contaminated property under Part 201 of the Natural Resources and Environmental
Protection Act, 1994 PA 451, as amended, and any associated regulations and
guidance.

 

3.13                        Regulated Entities.

 

None of any Credit Party, any Person controlling any Credit Party, or any
Subsidiary of any Credit Party, is (a) an “investment company” within the
meaning of the Investment Company Act of 1940 or (b) subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other federal or state statute, rule or regulation limiting its
ability to incur Indebtedness, pledge its assets or perform its obligations
under the Loan Documents.

 

3.14                        Solvency.

 

Both before and after giving effect to (a) the Loans made and Letters of Credit
Issued on or prior to the date this representation and warranty is made or
remade, (b) the disbursement of the proceeds of such Loans to or as directed by
the Borrower, (c) the consummation of the Related Transactions and (d) the
payment and accrual of all transaction costs in connection with the foregoing,
the Borrower and its Subsidiaries, taken as a whole, are Solvent.

 

3.15                        Labor Relations.

 

There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Credit Party, threatened) against or involving any
Credit Party or any Subsidiary of any Credit Party, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Except as set forth in Schedule 3.15, as of the Closing Date, (a) there
is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Credit Party or any Subsidiary of any Credit Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary of any Credit
Party and (c) no such representative has sought certification or recognition
with respect to any employee of any Credit Party or any Subsidiary of any Credit
Party.

 

3.16                        Intellectual Property.

 

Schedule 3.16 sets forth a true and complete list of the following Intellectual
Property each Credit Party owns, licenses or otherwise has the right to use: 
(i) Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names and (iii) material Intellectual
Property and material Software, separately identifying that owned and licensed
to such Credit Party and including for each of the foregoing items (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by such Credit Party with respect thereto.  Each
Credit Party and each Subsidiary of each Credit Party owns, or is licensed to
use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license would not reasonably be expected to have, either individually or in the
aggregate, a

 

42

--------------------------------------------------------------------------------


 

Material Adverse Effect.  To the knowledge of each Credit Party, (a) the conduct
and operations of the businesses of each Credit Party and each Subsidiary of
each Credit Party does not infringe, misappropriate, dilute, violate or
otherwise impair any Intellectual Property owned by any other Person and (b) no
other Person has contested any right, title or interest of any Credit Party or
any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.17                        Brokers’ Fees; Transaction Fees.

 

Except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.

 

3.18                        Insurance.

 

Each of the Credit Parties and each of their respective Subsidiaries and their
respective Properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses of the same size and character as the business of
the Credit Parties and, to the extent relevant, owning similar Properties in
localities where such Person operates.  A true and complete listing of such
insurance, including issuers, coverages and deductibles, has been provided to
Agent.

 

3.19                        Ventures, Subsidiaries and Affiliates; Outstanding
Stock.

 

Except as set forth in Schedule 3.19, as of the Closing Date, no Credit Party
and no Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is
engaged in any joint venture or partnership with any other Person, or is an
Affiliate of any other Person.  All issued and outstanding Stock and Stock
Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrower and Subsidiaries of the Borrower, those in favor of
Agent, for the benefit of the Secured Parties.  All such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities.  All of the issued and outstanding Stock of each Credit Party
(other than the Borrower) and each Subsidiary of each Credit Party is owned by
each of the Persons and in the amounts set forth in Schedule 3.19, which the
Credit Parties shall update upon notice to Agent promptly following the
incorporation, organization or formation of any Subsidiary, promptly following
the completion of any Permitted Acquisition.  Except as set forth in Schedule
3.19, there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or Stock
Equivalents or any Stock or Stock Equivalents of its Subsidiaries.  Set forth in
Schedule 3.19 is a true and complete organizational chart of the Borrower and
all of its Subsidiaries, which the Credit Parties shall update upon notice to
Agent promptly following the incorporation, organization or formation of any
Subsidiary and promptly following the completion of any Permitted Acquisition.

 

43

--------------------------------------------------------------------------------


 

3.20                        Jurisdiction of Organization; Chief Executive
Office.

 

Schedule 3.20 lists each Credit Party’s jurisdiction of organization, legal name
and organizational identification number, if any, and the location of such
Credit Party’s chief executive office or sole place of business, in each case as
of the date hereof, and such Schedule 3.20 also lists all jurisdictions of
organization and legal names of such Credit Party for the five years preceding
the Closing Date.

 

3.21                        Locations of Inventory, Equipment and Books and
Records.

 

Each Credit Party’s inventory and equipment (other than inventory or equipment
in transit) and books and records concerning the Collateral are kept at the
locations listed in Schedule 3.21 (which Schedule 3.21 shall be promptly updated
by the Credit Parties upon notice to Agent as permanent Collateral locations
change).

 

3.22                        Deposit Accounts and Other Accounts.

 

Schedule 3.22 lists all banks and other financial institutions at which any
Credit Party maintains deposit or other accounts as of the Closing Date, and
such Schedule correctly identifies the name, address and any other relevant
contact information reasonably requested by Agent with respect to each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

 

3.23                        Government Contracts.

 

Except as set forth in Schedule 3.23, as of the Closing Date, no Credit Party is
a party to any material contract or agreement with any Governmental Authority
and no Credit Party’s Accounts are subject to the Federal Assignment of Claims
Act (31 U.S.C. Section 3727) or any similar state or local law.

 

3.24                        Customer and Trade Relations.

 

As of the Closing Date, there exists no actual or, to the knowledge of any
Credit Party, threatened termination or cancellation of, or any material adverse
modification or change in (a) the business relationship of any Credit Party with
any customer or group of customers whose purchases during the preceding 12
calendar months caused them to be ranked among the ten largest customers of such
Credit Party or (b) the business relationship of any Credit Party with any
supplier essential to its operations.

 

3.25                        Bonding.

 

Except as set forth in Schedule 3.25, as of the Closing Date, no Credit Party is
a party to or bound by any surety bond agreement, indemnification agreement
therefor or bonding requirement with respect to products or services sold by it.

 

44

--------------------------------------------------------------------------------


 

3.26                        BioRx Acquisition Agreement.

 

As of the Closing Date, the Borrower has delivered to Agent a complete and
correct copy of the BioRx Acquisition Agreement (including all schedules,
exhibits, amendments, supplements and modifications thereto), as well as the
documents attached to the Officer’s Certificate delivered pursuant to item (bb)
on the Closing Checklist attached as Exhibit 2.1 hereto.  No Credit Party and,
to the best of each Credit Party’s knowledge, no other Person party thereto is
in default in the performance or compliance with any provisions thereof.  The
BioRx Acquisition Agreement complies in all material respects with, and the
BioRx Acquisition has been consummated in all material respects in accordance
with, all Requirements of Law.  The BioRx Acquisition Agreement is in full force
and effect as of the Closing Date and has not been terminated, rescinded or
withdrawn.  All material requisite approvals by Governmental Authorities having
jurisdiction over any Credit Party or the other Persons referenced therein with
respect to the transactions contemplated by the BioRx Acquisition Agreement have
been obtained, and no such approvals impose any conditions to the consummation
of the transactions contemplated by the BioRx Acquisition Agreement or to the
conduct by any Credit Party of its business thereafter.  No Credit Party has
knowledge of any factors or circumstances that cause the seller’s
representations or warranties in the Purchase Agreement to fail to be true and
correct in all material respects on the date hereof; provided that with respect
to a seller representation or warranty made as of a specified date, this
confirmation is made only as of the specified date.  As of the date hereof, each
of the representations and warranties given by each applicable Credit Party in
the Purchase Agreement is true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent that any such representation or warranty is made as of a specified date,
in which event such representation or warranty is true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of the specified date.  Notwithstanding anything contained in the
BioRx Acquisition Agreement to the contrary, such representations and warranties
of the Credit Parties are incorporated into this Agreement by this Section 3.26
and shall, solely for purposes of this Agreement and the benefit of Agent and
Lenders, survive the consummation of the BioRx Acquisition; provided that
nothing contained herein shall cause any such representation or warranty made or
deemed made as of a specified date to be made or deemed to have been made as of
any other date.

 

3.27                        Full Disclosure.

 

None of the representations or warranties made by any Credit Party or any of
their Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any
Credit Party or any of their Subsidiaries in connection with the Loan Documents
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Credit Party to Agent or the Lenders prior to the Closing Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.

 

3.28                        Foreign Assets Control Regulations and Anti-Money
Laundering.

 

Each Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and

 

45

--------------------------------------------------------------------------------


 

implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

 

3.29                        Patriot Act.

 

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

3.30                        [Reserved].

 

3.31                        Regulatory Matters.

 

(a)                                 Schedule 3.31 sets forth, as of the Closing
Date, a complete and correct list of all Registrations held by each Credit Party
and its Subsidiaries.  Such listed Registrations are the only Registrations that
are required for the Credit Parties and their Subsidiaries to conduct their
respective businesses as presently conducted or as proposed to be conducted. 
Each Credit Party and its Subsidiaries has, and it and its Products are in
conformance with, all Registrations required to conduct its respective
businesses as now or currently proposed to be conducted except where the failure
to have such Registrations would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  To the knowledge
of each Credit Party and its Subsidiaries, neither the FDA nor other
Governmental Authority is considering limiting, suspending, or revoking such
Registrations or changing the marketing classification or labeling or other
significant parameter affecting the Products of the Credit Parties or any of
their respective Subsidiaries.  To the knowledge of each Credit Party and its
Subsidiaries, there is no false or misleading information or significant
omission in any product application or other submission to the FDA or other
Governmental Authority administering Public Health Laws.  The Credit Parties and
their respective Subsidiaries have fulfilled and performed their obligations
under each Registration, and, to the knowledge of each Credit Party and its
Subsidiaries, no event has occurred or condition or state of facts exists which
would

 

46

--------------------------------------------------------------------------------


 

constitute a breach or default, or would cause revocation or termination of any
such Registration.  To the knowledge of each Credit Party and its Subsidiaries,
no event has occurred or condition or state of facts exists which would present
potential product liability related, in whole or in part, to Regulatory
Matters.  To the knowledge of each Credit Party and its Subsidiaries, any third
party that is a manufacturer or contractor for the Credit Parties or any of
their respective Subsidiaries is in compliance with all Registrations required
by the FDA or comparable Governmental Authority and all Public Health Laws
insofar as they reasonably pertain to the Products of the Credit Parties and
their respective Subsidiaries.

 

(b)                                 All Products designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold or marketed by or on behalf of the Credit Parties or their
respective Subsidiaries that are subject to Public Health Laws have been and are
being designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, sold and marketed in compliance with the
Public Health Laws or any other applicable Requirement of Law, including,
without limitation, clinical and non-clinical evaluation, product approval or
clearance, premarketing notification, good manufacturing practices, labeling,
advertising and promotion, record-keeping, establishment registration and device
listing, reporting of recalls and adverse event reporting; provided, however, as
to Products manufactured, packaged, labeled and tested by third parties as to
which a Credit Party is solely dispensing, the above representations as to good
manufacturing practices and reporting of recalls and adverse events are to the
knowledge of each Credit Party and its Subsidiaries.

 

(c)                                  No Credit Party nor its Subsidiaries is
subject to any obligation arising under an administrative or regulatory action,
proceeding, investigation or inspection by or on behalf of a Governmental
Authority, warning letter, notice of violation letter, consent decree, request
for information or other notice, response or commitment made to or with a
Governmental Authority with respect to Regulatory Matters, and, to the knowledge
of each Credit Party and its Subsidiaries, no such obligation has been
threatened.  There is no act, omission, event, or circumstance of which any
Credit Party or any of its Subsidiaries has knowledge that would reasonably be
expected to give rise to or lead to, any civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, investigation, demand letter,
warning letter, proceeding or request for information pending against any Credit
Party or its Subsidiaries, and, to each Credit Party’s and its Subsidiary’s
knowledge, no Credit Party nor its Subsidiaries has any liability (whether
actual or contingent) for failure to comply with any Public Health Laws.  There
has not been any violation of any Public Health Laws by any Credit Party or its
Subsidiaries in its product development efforts, submissions, record keeping and
reports to the FDA or any other Governmental Authority that could reasonably be
expected to require or lead to investigation, corrective action or enforcement,
regulatory or administrative action that would reasonably be expected, in the
aggregate, have a Material Adverse Effect.  To the knowledge of each Credit
Party and each of their respective Subsidiaries, there are no civil or criminal
proceedings relating to any Credit Party or any of its Subsidiaries or any
officer, director or employee of any Credit Party or Subsidiary of any Credit
Party that involve a matter within or related to the FDA’s or any other
Governmental Authority’s jurisdiction.

 

(d)                                 As of the Closing Date, no Credit Party nor
its Subsidiaries is undergoing any inspection related to Regulatory Matters, or
any other Governmental Authority investigation.

 

47

--------------------------------------------------------------------------------


 

(e)                                  During the period of three calendar years
immediately preceding the Closing Date, no Credit Party nor any Subsidiary of
any Credit Party has knowledge that it has, nor has it received notice that it
has, introduced into commercial distribution any Products manufactured by or on
behalf of any Credit Party or any Subsidiary of a Credit Party or distributed
any products on behalf of another manufacturer that were upon their shipment by
any Credit Party or any of its Subsidiaries adulterated or misbranded in
violation of 21 U.S.C. § 331.  No Credit Party nor any Subsidiary of any Credit
Party has received any notice of communication from any Governmental Authority
alleging material noncompliance with any Requirement of Law.  No Product has
been seized, withdrawn, recalled, detained, or subject to a suspension (other
than in the ordinary course of business) of research, manufacturing,
distribution, or commercialization activity, and there are no facts or
circumstances reasonably likely to cause (i) the seizure, denial, withdrawal,
recall, detention, public health notification, safety alert or suspension of
manufacturing or other activity relating to any Product; (ii) a change in the
labeling of any Product suggesting a compliance issue or risk; or (iii) a
termination, seizure or suspension of manufacturing, researching, distributing
or marketing of any Product.  No proceedings in the United States or any other
jurisdiction seeking the withdrawal, recall, revocation, suspension, import
detention, or seizure of any Product are pending or threatened against any
Credit Party or any of its Subsidiaries.

 

(f)                                   No Credit Party nor any Subsidiary of any
Credit Party nor any of their respective officers, directors, employees, agents,
or contractors (i) have been excluded or debarred from any federal healthcare
program (including without limitation Medicare or Medicaid) or any other federal
program or (ii) have received notice from the FDA or any other Governmental
Authority with respect to debarment or disqualification of any Person that would
reasonably be expected to have, in the aggregate, a Material Adverse Effect.  
No Credit Party nor any Subsidiary of any Credit Party nor any of their
respective officers, directors, employees, agents or contractors have been
convicted of any crime or engaged in any conduct for which (x) debarment is
mandated or permitted by 21 U.S.C. § 335a or (y) such Person could be excluded
from participating in the federal health care programs under Section 1128 of the
Social Security Act or any similar law.  No officer and to the knowledge of each
Credit Party and its Subsidiaries, no employee or agent of any Credit Party or
its Subsidiaries, has (A) made any untrue statement of material fact or
fraudulent statement to the FDA or any other Governmental Authority; (B) failed
to disclose a material fact required to be disclosed to the FDA or any other
Governmental Authority; or (C) committed an act, made a statement, or failed to
make a statement that would reasonably be expected to provide the basis for the
FDA or any other Governmental Authority to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,” as set
forth in 56 Fed. Reg. 46191 (September 10, 1991).

 

(g)                                  No Credit Party nor any Subsidiary of any
Credit Party has granted rights to design, develop, manufacture, produce,
assemble, distribute, license, prepare, package, label, market or sell its
Products to any other Person nor is any Credit Party or any of its Subsidiaries
bound by any agreement that affects any Credit Party’s exclusive right to
design, develop, manufacture, produce, assemble, distribute, license, prepare,
package, label, market or sell its Products.

 

(h)                                 Except as set forth on Schedule 3.31:
(i) each Credit Party and its Subsidiaries and, to their knowledge, their
respective contract pharmacies are, and have been for

 

48

--------------------------------------------------------------------------------


 

the past three calendar years, in compliance with, and each Product in current
commercial distribution is designed, manufactured, processed, prepared,
assembled, packaged, labeled, stored, installed, serviced and held in compliance
with, the current Good Manufacturing Practice regulations set forth in 21 C.F.R.
Parts 210 and 211, as applicable, (ii) each Credit Party and its Subsidiaries is
in compliance with the written procedures, record-keeping and reporting
requirements required by the FDA or any comparable Governmental Authority
pertaining to the reporting of adverse events and recalls involving the
Products, (iii) all Products are and have been labeled, promoted, and advertised
in accordance with their Registration and approved labeling or within the scope
of an exemption from obtaining such Registration, and (iv) each Credit Party and
its Subsidiaries’ establishments are registered with the FDA, as applicable, and
each Product is listed with the FDA under the applicable FDA registration and
adverse event reporting regulations for pharmaceuticals.

 

3.32                        Healthcare Matters.

 

(a)                                 Compliance with Health Care Laws.  Each
Credit Party and each of their respective Subsidiaries is, and at all times
during the three calendar years immediately preceding the Closing Date has been,
in material compliance with all Health Care Laws and requirements of Third Party
Payor Programs applicable to it, its assets, business or operations.  No
circumstance exists or event has occurred which could reasonably be expected to
result in a material violation of any Health Care Law or any requirement of any
Third Party Payor Program.

 

(b)                                 Health Care Permits.  Each Credit Party and
each of their respective Subsidiaries holds, and at all times during the three
calendar years immediately preceding the Closing Date has held, all Health Care
Permits necessary for it to own, lease, sublease or operate its assets or to
conduct its business or operations as presently conducted (including without
limitation, to provide specialized pharmaceutical medication management programs
and to participate in and obtain reimbursement under all Third Party Payor
Programs in which such Persons’ participate) except where the failure to have
such Health Care Permits would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  All such Health
Care Permits are, and at all times during the three calendar years immediately
preceding the Closing Date have been, in full force and effect and there is and
has been no default under, violation of, or other noncompliance with the terms
and conditions of any such Health Care Permit except where the failure to have
such Health Care Permits would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Except as set
forth on Schedule 3.32 as to required consents or approvals of Governmental
Authorities under certain Health Care Permits of BioRx in connection with the
BioRx Acquisition (where the failure to obtain such consents or approvals could
not reasonably be expected to have, in the aggregate, a Material Adverse
Effect), to the knowledge of each Credit Party and its Subsidiaries, no
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, has resulted or would reasonably be expected to
result in the suspension, revocation, termination, restriction, limitation,
modification or non-renewal of any Health Care Permit.  No Governmental
Authority has taken, or to the knowledge of any Credit Party intends to take,
action to suspend, revoke, terminate, place on probation, restrict, limit,
modify or not renew any Health Care Permit of any Credit Party or any

 

49

--------------------------------------------------------------------------------


 

Subsidiary of any Credit Party.   As of the Closing Date, Schedule 3.32 sets
forth an accurate, complete and current list of all material Health Care
Permits.

 

(c)                                  Third Party Payor Authorizations.   Each
Credit Party and each of their respective Subsidiaries holds, and at all times
during the three calendar years immediately preceding the Closing Date has held,
in full force and effect, all Third Party Payor Authorizations necessary to
participate in and be reimbursed by all Third Party Payor Programs in which any
Credit Party or any Subsidiary of any Credit Party participates.  There is no
investigation, audit, claim review, or other action pending, or to the knowledge
of any Credit Party, threatened, which could result in a suspension, revocation,
termination, restriction, limitation, modification or non-renewal of any
material Third Party Payor Authorization or result in any Credit Party’s or any
of their Subsidiaries’ exclusion from any material Third Party Payor Program.

 

(d)                                 Licensed Personnel.  Except as set forth on
Schedule 3.32, the Licensed Personnel have complied and currently are in
material compliance with all applicable Health Care Laws, and hold and, at all
times that such Persons have been Licensed Personnel of any Credit Party or any
Subsidiary of any Credit Party, have held, all professional licenses and other
Health Care Permits and all Third Party Payor Authorizations required in the
performance of such Licensed Personnel’s duties for such Credit Party or such
Subsidiary, and, each such Health Care Permit and Third Party Payor
Authorization is in full force and effect and, to the knowledge of each Credit
Party, no suspension, revocation, termination, impairment, modification or
non-renewal of any such Permit or Third Party Payor Authorization is pending or
threatened.

 

(e)                                  Accreditation.  Each Credit Party and each
of their respective Subsidiaries has obtained and maintains accreditation in
good standing and without limitation or impairment by all applicable accrediting
organizations, to the extent prudent and customary in the industry in which it
is engaged or required by law (including any foreign law or equivalent
regulation), except where the failure to have or maintain such accreditation in
good standing or imposition of limitation or impairment would not reasonably be
expected to have, in the aggregate, a Material Adverse Effect.

 

(f)                                   Proceedings; Audits.  There are no pending
(or, to the knowledge of any Credit Party, threatened) Proceedings against or
affecting any Credit Party or any Subsidiary of any Credit Party or any Licensed
Personnel relating to any actual or alleged non-compliance with any Health Care
Law or requirement of any Third Party Payor Program.  To the knowledge of each
Credit Party and its Subsidiaries, there are no facts, circumstances or
conditions that would reasonably be expected to form the basis for any such
Proceeding against or affecting any Credit Party or any Subsidiary of any Credit
Party or any Licensed Personnel. There currently exist no restrictions,
deficiencies, required plans of correction or other such remedial measures with
respect to any Health Care Permit of any Credit Party or any Subsidiary of any
Credit Party, or any of their participation in any Third Party Payor Program. 
Without limiting the foregoing, no validation review, program integrity review,
audit or other investigation related to any Credit Party or any Subsidiary of
any Credit Party or their respective operations, or the consummation of the
transactions contemplated in the Loan Documents or related to the

 

50

--------------------------------------------------------------------------------


 

Collateral (i) has been conducted by or on behalf of any Governmental Authority,
or (ii) is scheduled, pending or, to the knowledge of any Credit Party,
threatened.

 

(g)                                  Overpayments.  No Credit Party and no
Subsidiary of any Credit Party (i) has retained an overpayment received from, or
failed to refund any amount due to, any Third Party Payor in violation of any
Health Care Law or contract that is reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect ; and (ii) except as
set forth on Schedule 3.32, has received written notice of, or has knowledge of,
any material overpayment or refunds due to any Third Party Payor.

 

(h)                                 Material Statements.  No Credit Party and no
Subsidiary of any Credit Party, nor any officer, affiliate, employee or agent of
any Credit Party or any Subsidiary of any Credit Party, has made an untrue
statement of a material fact or fraudulent statement to any Governmental
Authority, failed to disclose a material fact that must be disclosed to any
Governmental Authority, or committed an act, made a statement or failed to make
a statement that, at the time such statement, disclosure or failure to disclose
occurred, would reasonably be expected to constitute a violation of any Health
Care Law.

 

(i)                                     Prohibited Transactions.  No Credit
Party and no Subsidiary of any Credit Party, nor any officer, affiliate,
employee or agent of any Credit Party or any Subsidiary of any Credit Party,
directly or indirectly, has (i) offered or paid or solicited or received any
remuneration, in cash or in kind, or made any financial arrangements, in
violation of any Health Care Law; (ii) given or agreed to give, or is aware that
there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) in violation of any Health Care Law; (iii) made or agreed
to make, or is aware that there has been made or that there is any agreement to
make, any contribution, payment or gift of funds or property to, or for the
private use of, any governmental official, employee or agent where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is or was illegal under the laws of any Governmental Authority having
jurisdiction over such payment, contribution or gift; (iv) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason; or
(v) made, or agreed to make, or is aware that there has been made or that there
is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be in violation of any Health
Care Law or used or was given for any purpose other than that described in the
documents supporting such payment.  To the knowledge of each Credit Party, no
person has filed or has threatened to file against any Credit Party or any of
their Affiliates an action under any federal or state whistleblower statute,
including without limitation, under the False Claims Act of 1863 (31 U.S.C. §
3729 et seq.).

 

(j)                                    Exclusion.  No Credit Party and no
Subsidiary of any Credit Party, nor any owner, officer, director, partner,
agent, managing employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. § 420.201) in any Credit Party
or any Subsidiary of any Credit Party, nor any Licensed Personnel of any Credit
Party or any Subsidiary of any Credit Party, has been (or, has been threatened
to be) (i) excluded from any Third Party Payor Program pursuant to 42 U.S.C. §
1320a-7 and related regulations, (ii) “suspended” or “debarred” from selling
products to the U.S. government or its agencies

 

51

--------------------------------------------------------------------------------


 

pursuant to the Federal Acquisition Regulation, relating to debarment and
suspension applicable to federal government agencies generally (42 C.F.R.
Subpart 9.4), or other applicable laws or regulations, (iii) debarred,
disqualified, suspended or excluded from participation in any Third Party Payor
Program or is listed on the General Services Administration list of excluded
parties, nor is any such debarment, disqualification, suspension or exclusion
threatened or pending, or (iv) made a party to any other action by any
Governmental Authority that may prohibit it from selling products or providing
services to any governmental or other purchaser pursuant to any federal, state
or local laws or regulations.

 

(k)                                 Corporate Integrity Agreement.  No Credit
Party and no Subsidiary of any Credit Party, nor any owner, officer, director,
partner, agent, managing employee or Person with a “direct or indirect ownership
interest” (as that phrase is defined in 42 C.F.R. §1001.1001) in any Credit
Party or any Subsidiary of any Credit Party is a party to, or bound by, any
order, individual integrity agreement, corporate integrity agreement, corporate
compliance agreement, deferred prosecution agreement, or other formal or
informal agreement with any Governmental Authority concerning compliance with
Health Care Laws.

 

(l)                                     Reimbursement Coding.  To the extent any
Credit Party or any Subsidiary of any Credit Party provides to its customers or
any other Persons reimbursement coding or billing advice, all such advice is
and, as applicable, has been, complete and accurate, and conforms and, as
applicable, has conformed, to the applicable American Medical Association’s
Current Procedural Terminology (CPT), the International Classification of
Disease, Ninth Revision, Clinical Modification (ICD 9 CM), and other applicable
coding systems, and the advice can be relied upon to create accurate claims for
reimbursement by Third Party Payors.

 

(m)                             Recoupments.  On each Borrowing Base Certificate
given to Agent, Borrower has disclosed to Agent the amount of any material
recoupments or offsets or set-offs of any Third Party Payor being sought,
requested or claimed of which any Credit Party is aware, or, to the knowledge of
any Credit Party, have been threatened against any Credit Party or any
Subsidiary of any Credit Party.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

4.1                               Financial Statements.

 

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit the preparation of financial statements in
conformity with GAAP (provided that monthly financial statements shall not be
required to have footnote disclosures and are subject to normal year-end
adjustments).  The Borrower shall deliver to Agent (and Agent shall thereafter

 

52

--------------------------------------------------------------------------------


 

make available to each Lender) by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders:

 

(a)                                 as soon as available, but not later than
ninety-five (95) days after the end of each Fiscal Year, a copy of the audited
consolidated balance sheet of the Borrower and each of its Subsidiaries as at
the end of such year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any nationally recognized independent certified
public accounting firm reasonably acceptable to Agent which report shall
(i) contain an unqualified opinion, stating that such consolidated financial
statements present fairly in all material respects the financial position for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years and (ii) not include any explanatory paragraph expressing
substantial doubt as to going concern status; provided, however, that Agent
acknowledges that, as of a Closing Date, BDO USA, LLP shall be an acceptable
independent certified public accounting firm; and

 

(b)                                 as soon as available, but not later than
forty-five (45) days after the end of each fiscal month of each year, a copy of
the unaudited consolidated balance sheet of the Borrower and each of its
Subsidiaries, and the related consolidated statements of income and cash flows
as of the end of such fiscal month and for the portion of the Fiscal Year then
ended, all certified by an appropriate Responsible Officer of the Borrower as
being complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
the Borrower and its Subsidiaries, subject to normal year-end adjustments and
absence of footnote disclosures.

 

4.2                               Appraisals; Certificates; Other Information.

 

The Borrower shall furnish to Agent (and Agent shall thereafter make available
to each Lender) by Electronic Transmission:

 

(a)                                 [Reserved];

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 4.1(a) and 4.1(b) above, a fully
and properly completed Compliance Certificate in the form of Exhibit 4.2(b),
certified on behalf of the Borrower by a Responsible Officer of the Borrower;

 

(c)                                  promptly after the same are sent, copies of
all financial statements and reports which any Credit Party sends to its
shareholders or other equity holders, as applicable, generally and promptly
after the same are filed, copies of all financial statements and regular,
periodic or special reports which such Person may make to, or file with, the
Securities and Exchange Commission or any successor or similar Governmental
Authority;

 

(d)                                 as soon as available and in any event within
fifteen (15) days after the end of each calendar month, and at such other times
as Agent may reasonably require, a Borrowing Base Certificate, certified on
behalf of the Borrower by a Responsible Officer of the Borrower or such other
individual as is acceptable to Agent, setting forth the Borrowing Base of

 

53

--------------------------------------------------------------------------------


 

the Borrower as at the end of the most-recently ended fiscal month or as at such
other date as Agent may reasonably require;

 

(e)                                  concurrently with the delivery of each
Borrowing Base Certificate on or after the Eligible Inventory Inclusion Date, a
summary of Inventory by location and type with a supporting perpetual inventory
report, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

 

(f)                                   concurrently with the delivery of the
Borrowing Base Certificate, a monthly trial balance showing Accounts by payor
class outstanding aged from invoice date as follows:  1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion;

 

(g)                                  concurrently with the delivery of the
Borrowing Base Certificate, an aging of accounts payable accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(h)                                 on a monthly basis (together with a copy of
all or any part of such delivery requested by any Lender in writing after the
Closing Date), collateral reports, including all additions and reductions (cash
and non-cash) with respect to Accounts of the Credit Parties by payor class in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the Borrower as of the last day of the immediately preceding fiscal month;
provided that, if as of any date of determination the average daily principal
balance of Revolving Loans for the immediately preceding fiscal month exceeds
80% of the total Borrowing Base at such time (without regard to the Aggregate
Revolving Loan Commitment then in effect), Agent may request such collateral
reports on a more frequent basis as of a date specified by Agent in any such
request;

 

(i)                                     to Agent, at the time of delivery of
each of the monthly financial statements delivered pursuant to Section 4.1(b);

 

(i)                                     a reconciliation of the most recent
Borrowing Base Certificate, general ledger and month-end accounts receivable
aging of the Borrower to the Borrower’s general ledger and monthly financial
statements delivered pursuant to Section 4.1(b), in each case, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(ii)                                  on or after the Eligible Inventory
Inclusion Date, a reconciliation of the perpetual Inventory by location to the
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Section 4.1(b), in each case,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and

 

(iii)                               a reconciliation of the accounts payable
aging to the Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Section 4.1(b), in each case, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

54

--------------------------------------------------------------------------------


 

(iv)                              a reconciliation of the outstanding Loans as
set forth in the monthly loan account statement provided by Agent to the
Borrower’s general ledger and monthly Financial Statements delivered pursuant to
Section 4.1(b), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(j)                                    at the time of delivery of each of the
monthly or annual financial statements delivered pursuant to Section 4.1, (i) a
listing of government contracts of the Borrower subject to the Federal
Assignment of Claims Act of 1940 or any similar state or municipal law; and
(ii) a list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
each case entered into or filed in the prior fiscal month;

 

(k)                                 as soon as available and in any event no
later than 75 days after the commencement of each Fiscal Year of the Borrower,
projections of the Credit Parties (and their Subsidiaries’) consolidated
financial performance for such Fiscal Year and the next succeeding two
(2) Fiscal Years on a year by year basis, and for such Fiscal Year on a month by
month basis;

 

(l)                                     promptly upon receipt thereof, copies of
any reports submitted by the Borrower’s certified public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of any Credit Party made by
such accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;

 

(m)                             upon Agent’s request from time to time after the
Eligible Inventory Inclusion Date, the Credit Parties shall permit and enable
Agent to obtain appraisals in form and substance and from appraisers reasonably
satisfactory to Agent stating the then Net Orderly Liquidation Value, or such
other value as determined by Agent, of all or any portion of the Inventory of
any Credit Party or any Subsidiary of any Credit Party; provided, that
notwithstanding any provision herein to the contrary, the Credit Parties shall
only be obligated to reimburse Agent for the expenses of such appraisals
occurring once per year or more frequently so long as an Event of Default has
occurred and is continuing;

 

(n)                                 from time to time, if Agent determines that
obtaining appraisals is necessary in order for Agent or any Lender to comply
with applicable laws or regulations (including any appraisals required to comply
with FIRREA), and at any time if a Default or an Event of Default shall have
occurred and be continuing, Agent may, or may require the Borrower to, in either
case at the Borrower’s expense, obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
value or such other value as determined by Agent (for example, replacement cost
for purposes of Flood Insurance) of any Real Estate of any Credit Party or any
Subsidiary of any Credit Party; provided, that notwithstanding any provision
herein to the contrary, the Credit Parties shall only be obligated to reimburse
Agent for the expenses of such appraisals occurring once per year for any single
property or more frequently so long as an Event of Default has occurred and is
continuing; and

 

55

--------------------------------------------------------------------------------


 

(o)                                 promptly, such additional business,
financial, corporate affairs, perfection certificates and other information as
Agent may from time to time reasonably request.

 

4.3                               Notices.

 

The Borrower shall notify promptly Agent and each Lender of each of the
following (and in no event later than three (3) Business Days after a
Responsible Officer becomes aware thereof):

 

(a)                                 the occurrence or existence of any Default
or Event of Default, or any event or circumstance that foreseeably will become a
Default or Event of Default;

 

(b)                                 any breach or non-performance of, or any
default under, any Contractual Obligation of any Credit Party or any Subsidiary
of any Credit Party, or any violation of, or non-compliance with, any
Requirement of Law, in each case, which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect, including
a description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 

(c)                                  any dispute, litigation, investigation,
proceeding or suspension which may exist at any time between any Credit Party or
any Subsidiary of any Credit Party and any Governmental Authority which would
reasonably be expected to result, either individually or in the aggregate, in
Liabilities in excess of $2,000,000;

 

(d)                                 the commencement of, or any material
development in, any litigation or proceeding affecting any Credit Party or its
Subsidiaries or any Property or Product of any Credit Party or its Subsidiaries
(i) in which the amount of damages claimed is $2,000,000 or more, individually
or in the aggregate, (ii) if adversely determined, would reasonably be expected
to have a Material Adverse Effect, (iii) in which the relief sought is an
injunction or other stay of the performance of this Agreement, any other Loan
Document or any Related Agreement, (iv) alleges potential or actual violations
of any Public Health Law or (v) alleges potential or actual violations of any
Health Care Law by any Credit Party or any Subsidiary of any Credit Party or any
of its Licensed Personnel;

 

(e)                                  (i) the receipt by any Credit Party of any
notice of violation of or potential liability or similar notice under
Environmental Law, (ii)(A) unpermitted Releases, (B) the existence of any
condition that could reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in Material Environmental
Liabilities, (iii) the receipt by any Credit Party of notification that any
Property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate, if such acquisition or lease would
have a reasonable likelihood of resulting in Material Environmental Liabilities;

 

56

--------------------------------------------------------------------------------


 

(f)                                   (i) on or prior to any filing by any ERISA
Affiliate of any notice of any reportable event under Section 4043 of ERISA, or
intent to terminate any Title IV Plan, a copy of such notice (ii) promptly, and
in any event within ten (10) days, after any officer of any ERISA Affiliate
knows or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice describing such waiver request and any action that
any ERISA Affiliate proposes to take with respect thereto, together with a copy
of any notice filed with the PBGC or the IRS pertaining thereto, and
(iii) promptly, and in any event within ten (10) days after any officer of any
ERISA Affiliate knows or has reason to know that an ERISA Event will or has
occurred, a notice describing such ERISA Event, and any action that any ERISA
Affiliate proposes to take with respect thereto, together with a copy of any
notices received from or filed with the PBGC, IRS, Multiemployer Plan or other
Benefit Plan pertaining thereto;

 

(g)                                  any Material Adverse Effect subsequent to
the date of the most recent audited financial statements delivered to Agent and
Lenders pursuant to this Agreement;

 

(h)                                 any material change in accounting policies
or financial reporting practices by any Credit Party or any Subsidiary of any
Credit Party;

 

(i)                                     any labor controversy resulting in or
threatening to result in any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving any Credit Party or any Subsidiary of any
Credit Party if the same would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(j)                                    the creation, establishment or
acquisition of any Subsidiary or the issuance by or to any Credit Party of any
Stock or Stock Equivalent;

 

(k)                                 (i) the creation, or filing with the IRS or
any other Governmental Authority, of any Contractual Obligation or other
document extending, or having the effect of extending, the period for assessment
or collection of any income or franchise or other material Taxes with respect to
any Tax Affiliate and (ii) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any material adjustment under Section 481(a) of the Code, by reason of a change
in accounting method or otherwise;

 

(l)                                     if the Accounts owing by any Account
Debtor and its Affiliates (other than any Federal/State Healthcare Program
Account Debtor) to the Borrower and its Subsidiaries exceed fifteen percent
(15%) of all Accounts owing by all Account Debtors as of any date; provided,
however, that Borrower’s Borrowing Base Certificate shall satisfy the notice
requirement with respect to the information contained in this Section 4.3(l);

 

(m)                             any event reasonably expected to result in a
mandatory prepayment of the Obligations pursuant to Section 1.8 (other than
Section 1.8(e));

 

(n)                                 (i) any notice that the FDA or any other
similar Governmental Authority is limiting, suspending or revoking any
Registration, changing the market classification, distribution pathway or
parameters, or labeling of the Products of the Credit Parties or their
respective Subsidiaries, or considering any of the foregoing; (ii) any Credit
Party or any of its

 

57

--------------------------------------------------------------------------------


 

Subsidiaries becoming subject to any administrative or regulatory action,
inspection, Form FDA 483 observation, warning letter, notice of violation
letter, or other notice, response or commitment made to or with the FDA or any
comparable Governmental Authority, or any Product of any Credit Party or any of
its Subsidiaries being seized, withdrawn, recalled, detained, or subject to a
suspension of manufacturing, or the commencement of any proceedings in the
United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any Product are pending or
threatened against the Credit Parties or their respective Subsidiaries; and
(iii) any voluntary withdrawal or recall of any Product by any Credit Party or
any of its Subsidiaries (x) in an aggregate amount of $1,000,000 with respect to
Product manufactured by any Credit Party, (y) in an aggregate amount of
$5,000,000 with respect to Product distributed by any Credit Party or (z) which
would, in the aggregate, have a Material Adverse Effect; and

 

(o)                                 (1) the voluntary disclosure by any Credit
Party or any Subsidiary of any Credit Party to the Office of the Inspector
General of the United States Department of Health and Human Services, any Third
Party Payor Program (including to any intermediary, carrier or contractor of
such Program), of an actual overpayment matter involving the submission of
claims to a Third Party Payor in an amount greater than $1,500,000 or a
potential overpayment matter involving the submission of claims to a Third Party
Payor in an amount greater than $4,000,000; (2)  that any Credit Party or any
Subsidiary of any Credit Party, an owner, officer, manager, employee or Person
with a “direct or indirect ownership interest” (as that phrase is defined in 42
C.F.R. §420.201) in any Credit Party or any Subsidiary of any Credit Party:
 (A) has had a civil monetary penalty assessed against him or her pursuant to 42
U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (B) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty; (C) has been convicted (as that term
is defined in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C.
§1320a-7b or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a proceeding
seeking to assess such penalty; or (D) has been involved or named in a U.S.
Attorney complaint made or any other action taken pursuant to the False Claims
Act under 31 U.S.C. §§3729-3731 or in any qui tam action brought pursuant to 31
U.S.C. §3729 et seq.; (3) receipt by any Credit Party or any Subsidiary of any
Credit Party of any notice or communication from an accrediting organization
that such Person is in danger of losing its accreditation due to a failure to
comply with a plan of correction; (4) any validation review, program integrity
review or material reimbursement audits related to any Credit Party or any
Subsidiary of any Credit Party in connection with any Third Party Payor Program;
(5) any claim to recover any alleged overpayments with respect to any
receivables, or any notice of any fees of any Credit Party or any Subsidiary of
any Credit Party being contested or disputed, in each case, in excess of
$1,500,000; (6) notice of any material reduction in the level of reimbursement
expected to be received with respect to receivables; (7) any allegations of
material licensure violations or fraudulent acts or omissions involving any
Credit Party or any Subsidiary of any Credit Party, or, to the knowledge of any
Credit Party, any Licensed Personnel; (8) the pending or threatened imposition
of any material fine or penalty by any Governmental Authority under any Health
Care Law against any Credit Party or any Subsidiary of any Credit Party, or, to
the knowledge of any Credit Party, any Licensed Personnel; (9) any changes in
any Health Care Law (including the adoption of a new Health Care Law) known to
any Credit Party or any Subsidiary or any Credit Party that would reasonably be
expected to have, in the aggregate, a Material Adverse Effect;  (10) notice of
any

 

58

--------------------------------------------------------------------------------


 

Credit Party’s or any of their Subsidiaries’ fees in excess of $1,500,000 being
contested or disputed; (11) any pending or threatened revocation, suspension,
termination, probation, restriction, limitation, denial, or non-renewal with
respect to any Health Care Permit or Third Party Payor Authorization except for
any such non-renewal at the election of a Credit Party or a Subsidiary of a
Credit Party as would not reasonably be expected to have, in the aggregate, a
Material Adverse Effect; and (12) notice of the occurrence of any reportable
event as defined in any corporate integrity agreement, corporate compliance
agreement or deferred prosecution agreement pursuant to which any Credit Party
or any Subsidiary of any Credit Party has to make a submission to any
Governmental Authority or other Person under the terms of such agreement, if
any.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time.  Each
notice under Section 4.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.

 

4.4                               Preservation of Corporate Existence, Etc.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to:

 

(a)                                 preserve and maintain in full force and
effect its organizational existence and good standing under the laws of its
jurisdiction of incorporation, organization or formation, as applicable, except
as permitted by Section 5.3;

 

(b)                                 preserve and maintain in full force and
effect all rights, privileges, qualifications, permits, licenses and franchises
necessary in the normal conduct of its business except as permitted by Sections
5.2 and 5.3 and except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(c)                                  use its commercially reasonable efforts, in
the Ordinary Course of Business, to preserve its business organization and
preserve the goodwill and business of the customers, suppliers and others having
material business relations with it;

 

(d)                                 preserve or renew all of its registered
trademarks, trade names and service marks, the non preservation of which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

 

(e)                                  conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect and shall comply in all material respects with
the terms of its IP Licenses.

 

4.5                               Maintenance of Property.

 

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, and preserve all its Property which is used or useful in its business
in good working order and condition, ordinary wear and tear excepted and shall
make all necessary repairs thereto and

 

59

--------------------------------------------------------------------------------


 

renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.6                               Insurance.

 

(a)                                 Each Credit Party shall, and shall cause
each of its Subsidiaries to, (i) maintain or cause to be maintained in full
force and effect all policies of insurance of any kind with respect to the
Property and businesses of the Credit Parties and such Subsidiaries (including
policies of life, fire, theft, product liability, public liability, Flood
Insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Credit Parties and (ii) cause all
such insurance relating to any Property or business of any Credit Party to name
Agent as additional insured or lenders loss payee, as agent for the Lenders, as
appropriate.  All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders) and extra expense and
business interruption endorsements.  Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least 30 days’ prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
the Credit Parties or any other Person shall affect the right of Agent to
recover under such policy or policies of insurance in case of loss or damage. 
Each Credit Party shall direct all present and future insurers under its “All
Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent.  If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash.  Agent reserves the right at any time, upon review
of each Credit Party’s risk profile, to require additional forms and limits of
insurance.  Notwithstanding the requirement in clause (i) above, Federal Flood
Insurance shall not be required for (x) Real Estate not located in a Special
Flood Hazard Area, or (y) Real Estate located in a Special Flood Hazard Area in
a community that does not participate in the National Flood Insurance Program.

 

(b)                                 Unless the Credit Parties provide Agent with
evidence of the insurance coverage required by this Agreement (including,
without limitation, Flood Insurance), Agent may, after ten (10) days’ prior
notice to the Borrower (and an opportunity for the Credit Parties to cure during
such period) or at any time if an Event of Default exists, purchase insurance
(including, without limitation, Flood Insurance) at the Credit Parties’ expense
to protect Agent’s and Lenders’ interests in the Credit Parties’ and their
Subsidiaries’ properties.  This insurance may, but need not, protect the Credit
Parties’ and their Subsidiaries’ interests.  The coverage that Agent purchases
may not pay any claim that any Credit Party or any Subsidiary of any Credit
Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property.  The Borrower may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
there has been obtained insurance as required by this Agreement.  If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in

 

60

--------------------------------------------------------------------------------


 

connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations.  The costs of the insurance may be more than the cost
of insurance the Borrower may be able to obtain on its own.

 

(c)                                  The Credit Parties appoint Agent as their
attorney-in-fact to settle or adjust all property damage claims under its
casualty insurance policies; provided, that such power of attorney shall only be
exercised so long as an Event of Default has occurred and is continuing.  Agent
shall have no duty to exercise such power of attorney, but may do so at its
discretion.

 

4.7                               Payment of Obligations.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed, all their respective obligations and liabilities, including:

 

(a)                                 all Tax liabilities, assessments and
governmental charges or levies upon it or its Property, unless the same (i) do
not involve an aggregate tax liability in excess of $10,000 per applicable
jurisdiction or (ii) are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the filing or enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person.

 

(b)                                 all lawful claims which, if unpaid, would by
law become a Lien upon its Property unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the imposition
or enforcement of any Lien and for which adequate reserves in accordance with
GAAP are being maintained by such Person;

 

(c)                                  all Indebtedness having an aggregate
principal amount of more than $1,000,000, as and when due and payable, but
subject to any subordination provisions contained herein, in any other Loan
Documents and/or in any instrument or agreement evidencing such Indebtedness;

 

(d)                                 the performance of all obligations under any
Contractual Obligation to such Credit Party or any of its Subsidiaries is bound,
or to which it or any of its Property is subject, including the Related
Agreements, except where the failure to perform would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

 

(e)                                  payments to the extent necessary to avoid
the imposition of a Lien with respect to, or the involuntary termination of any
underfunded Benefit Plan.

 

4.8                               Compliance with Laws.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, except where the failure to comply would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

61

--------------------------------------------------------------------------------


 

4.9                               Inspection of Property and Books and Records.

 

Each Credit Party shall maintain and shall cause each of its Subsidiaries to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Person.  Each Credit Party shall, and shall cause each of its Subsidiaries to,
with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in which event no notice shall be
required and Agent shall have access at any and all times during the continuance
thereof):  (a) provide access to such property to Agent and any of its Related
Persons, as frequently as Agent determines to be reasonably appropriate; and
(b) permit Agent and any of its Related Persons to conduct field examinations,
audit, inspect and make extracts and copies (or take originals if reasonably
necessary) from all of such Credit Party’s books and records, and evaluate and
make physical verifications and appraisals of the Inventory and other Collateral
in any manner and through any medium that Agent considers advisable, in each
instance, at the Credit Parties’ expense; provided that, in addition to
reimbursement of Agent for expenses of field examinations, audit and inspections
prior to the Closing Date, a take-down field examination following the Closing
Date and in connection with any Permitted Acquisition, the Credit Parties shall
only be obligated to reimburse Agent for the expenses for two such field
examinations, audits and inspections per year, or more frequently if either
(i) an Event of Default has occurred and is continuing or (ii) the average daily
Availability in any fiscal month reaches or falls below $20,000,000.  Any Lender
may accompany Agent or its Related Persons in connection with any inspection at
such Lender’s expense.

 

4.10                        Use of Proceeds.

 

The Borrower shall use the proceeds of (a) the Term Loan on the Closing Date
solely to, first, repay all amounts owing under the existing Indebtedness of
BioRx (other than Indebtedness to be agreed upon), and, thereafter, (i) to pay a
portion of the consideration under the BioRx Acquisition Agreement, and (ii) pay
fees and expenses incurred in connection with the Related Transactions,
(b) Revolving Loans and Swing Loans made after the Closing Date solely for
working capital, capital expenditures and other general corporate purposes not
in contravention of any Requirement of Law and not in violation of this
Agreement, including for Permitted Acquisitions and Restricted Payments to the
extent permitted to be made under Section 5.11, (c) the DDTLs solely for working
capital, capital expenditures and other general corporate purposes not in
contravention of any Requirement of Law and not in violation of this Agreement,
including for Permitted Acquisitions and other Investments permitted under this
Agreement, but excluding Restricted Payments, and (d) the Incremental Term Loans
solely to finance Permitted Acquisitions and other Investments permitted under
this Agreement.

 

4.11                        Cash Management Systems.

 

(a)                                 Each Credit Party shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, Control Agreements providing for “full” cash dominion with respect
to each of its deposit, securities, commodity or similar accounts maintained by
such Person (other than any payroll account, any zero balance account,

 

62

--------------------------------------------------------------------------------


 

any withholding tax account, any trust or fiduciary account, any petty cash
accounts with amounts on deposit of less than $250,000 in the aggregate at any
one time for all such petty cash accounts, any Segregated Governmental Account
and other exceptions explicitly set forth in clauses (b), (c) and (d) of this
Section 4.11) as of or after the Closing Date.  For purposes of computing
interest and fees any payments made to Agent through such accounts shall be
deemed received on the Business Day following the Business Day on which
immediately available funds are received by Agent prior to 1:00 p.m. (New York
time) with respect to such payment, and any payment which is received by Agent
through such accounts later than 1:00 p.m. (New York time) on any Business Day
or at any time on a day that is not a Business Day shall be deemed to have been
received on the second succeeding Business Day.  In addition, at Agent’s
request, Credit Parties will enter into Control Agreements providing for
springing cash dominion over disbursement accounts as of the Closing Date,
except as set forth in the preceding sentences.  At any time that there is no
Term Loan (including any Incremental Term Loan) outstanding and either (i) the
aggregate amount of outstanding Obligations exceeds $5,000,000 or (ii) a Default
or Event of Default exists, the Credit Parties shall not maintain cash on
deposit in disbursement accounts in excess of $5,000,000 plus the amount of
outstanding checks and wire transfers payable from such accounts and amounts
necessary to meet minimum balance requirements.  The Credit Parties shall
establish deposit accounts at Comerica Bank or another Lender subject to Control
Agreements providing for “full” cash dominion (collectively, the “Controlled
Collateral Account”) and direct all Account Debtors to remit all payments
directly to such Controlled Collateral Account (except that, in those of
Governmental Payors making payments under Medicare or Medicaid, the Credit
Parties shall establish, and direct such Governmental Payors to remit all
payments to, a Segregated Governmental Account at Comerica Bank or another
Lender).  Notwithstanding the foregoing, the Credit Parties may instruct Account
Debtors to make payment to an alternate address for electronic deposit capture
(“EDC Payments”), which such EDC Payments shall be immediately deposited by the
Credit Parties in the Controlled Collateral Account; provided that, in the event
the aggregate amount of EDC Payments in any three calendar month period ending
on or after the Closing Date exceeds 40% of the aggregate Account collections in
such period, or at any time a Default or Event of Default has occurred and is
continuing, the Credit Parties shall, promptly upon Agent’s request, establish
lockboxes subject to Control Agreements at Comerica Bank and direct all such
Account Debtors to make payment to such lockboxes or to the Controlled
Collateral Account.

 

(b)                                 AHF and MedPro shall be permitted to retain
amounts in its existing deposit accounts at TD Bank and First Citizens Bank, as
applicable, sufficient to meet necessary minimum balance requirements as well as
pay checks and wire transfers payable from such accounts and outstanding against
such accounts.  In the event that such accounts referenced in the immediately
prior sentence contain, in the aggregate, $5,000,000 or more at any one time
(or, after December 31, 2015, $1,000,000 or more at any one time in accounts not
subject to a Control Agreement), then AHF or MedPro, as applicable, shall
transfer such excess amount to the deposit account(s) at Comerica Bank or
another Lender subject to a Control Agreement within three (3) Business Days
thereafter.  Neither AHF nor MedPro shall make any disbursements out of such
deposit accounts at TD Bank and First Citizens Bank after June 30, 2015 (other
than payment checks and wire transfers payable from such accounts and
outstanding against such accounts as of June 30, 2015 and, for the avoidance of
doubt, transfers to the deposit accounts at Comerica Bank or another Lender
subject to a Control Agreement).

 

63

--------------------------------------------------------------------------------


 

(c)                                  BioRx shall be permitted to retain amounts
in its existing deposit accounts at Bank of Kentucky, PNC Bank and Amalgamated
Bank (the “BioRx Banks”) sufficient to meet necessary minimum balance
requirements as well as pay checks and wire transfers payable from such accounts
and outstanding against such accounts.  In the event that such accounts
referenced in the immediately prior sentence contain, in the aggregate,
$5,000,000 or more at any one time (or, after September 30, 2016, $1,000,000 or
more at any one time in accounts not subject to a Control Agreement), then BioRx
shall transfer such excess amount to the deposit account(s) at Comerica Bank or
another Lender subject to a Control Agreement within three (3) Business Days
thereafter.  BioRx shall not make any disbursements out of such accounts at the
BioRx Banks after October 31, 2015 other than payment checks and wire transfers
payable from such accounts and outstanding against such accounts as of
October 31, 2015 and, for the avoidance of doubt, transfers to the deposit
accounts at Comerica Bank or another Lender subject to a Control Agreement).

 

(d)                                 Envoy shall be permitted to maintain a zero
balance account at Comerica or another Lender for receipt of collections and for
disbursements in the ordinary course of its business so long as amounts in such
account are transferred to an account(s) at Comerica Bank or another Lender
subject to a Control Agreement on the date of receipt (and Envoy shall at all
times maintain standing instructions to transfer such amounts to such
account(s)).

 

(e)                                  In addition, in order to segregate and to
facilitate perfection of Agent’s security interest in funds received from
Governmental Payors making payments under Medicare or Medicaid, if any, the
Credit Parties agree that the Credit Parties shall (a) segregate collections
made from Governmental Payors making payments under Medicare or Medicaid, from
collections made from all other Account Debtors and customers of the applicable
Credit Parties, including, without limitation, by (i) notifying all payors
(other than Governmental Payors making payments under Medicare or Medicaid) then
instructed to make payments to such Credit Parties’ deposit accounts to make
payments to a deposit account subject to a Control Agreement, and (ii) notifying
all Governmental Payors making payments under Medicare or Medicaid to make
payments to a Segregated Governmental Account, and (b) enter into, and cause
each applicable depository to enter into, a “sweep” agreement (a “Sweep
Agreement”) with respect to each Segregated Governmental Account pursuant to
which such depository will agree to sweep amounts deposited therein on daily
basis to a deposit account of the Credit Parties subject to a Control Agreement
in favor of Agent as and when funds clear and become available in accordance
with such depository’s customary procedures, each with such financial
institution and each in form and substance reasonably acceptable to Agent.  No
Credit Party may change any sweep instruction set forth in such Sweep Agreement
without the prior written consent of Agent.

 

(f)                                   To the extent any Person, whether a
Governmental Payor or otherwise, remits payments to an incorrect deposit account
or otherwise makes payments not in accordance with the provisions of this
Section 4.11 or an applicable Credit Party’s payment direction, such Credit
Party shall contact such Person and use its commercially reasonable efforts to
redirect payment from such Person in accordance with the terms hereof. Agent
agrees and confirms that Credit Parties will have sole dominion and “control”
(within the meaning of Section 9-104 of the UCC and the common law) over each
Segregated Governmental Account and all funds therein and Agent and each Lender
disclaims any right of any nature whatsoever to control or

 

64

--------------------------------------------------------------------------------


 

otherwise direct or make any claim against the funds held in any Segregated
Governmental Account from time to time (including any right of setoff against
each such Segregated Governmental Account).  In addition, promptly following the
Closing Date and thereafter, to the extent any Person, whether a Governmental
Payor or otherwise, remits payments that constitute EDC Payments, such Credit
Party shall contact such Person and use its commercially reasonable efforts to
direct payment from such Person to the Controlled Collateral Account or the
Segregated Government Account.

 

4.12                        Landlord Agreements.

 

Each Credit Party shall use commercially reasonable efforts to obtain a landlord
agreement or bailee or mortgagee waivers, as applicable, from the lessor of each
leased Property, bailee in possession of any Collateral or mortgagee of any
owned Property with respect to each location where any Collateral is stored or
located, in each case for locations where the Inventory at such location or in
possession of said third party has an aggregate book value of $750,000 or more
or where books and records of a Credit Party are located, which agreement shall
be reasonably satisfactory in form and substance to Agent; provided, that,
except as to locations at which books and records are located, each Credit Party
shall not be required to use such commercially reasonable efforts until the
Inventory Inclusion Date.

 

4.13                        Further Assurances.

 

(a)                                 Each Credit Party shall ensure that all
written information, exhibits and reports furnished to Agent or the Lenders do
not and will not contain any untrue statement of a material fact and do not and
will not omit to state any material fact or any fact necessary to make the
statements contained therein not misleading in any material respect in light of
the circumstances in which made, and will promptly disclose to Agent and the
Lenders and correct any defect or error that may be discovered therein or in any
Loan Document or in the execution, acknowledgement or recordation thereof.

 

(b)                                 Promptly upon request by Agent, the Credit
Parties shall (and, subject to the limitations hereinafter set forth, shall
cause each of their Subsidiaries to) take such additional actions and execute
such documents as Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement or any other Loan
Document, (ii) to subject to the Liens created by any of the Collateral
Documents any of the Properties, rights or interests covered by any of the
Collateral Documents, (iii) to perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document.  Without limiting the generality of the foregoing and except as
otherwise approved in writing by Required Lenders, the Credit Parties shall
cause each of their Domestic Subsidiaries (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary) and, to the extent no 956 Impact
exists, Foreign Subsidiaries, and Domestic Subsidiaries owned indirectly through
a Foreign Subsidiary, to guaranty the Obligations and to cause each such
Subsidiary to grant to Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations hereinafter set forth, all of such
Subsidiary’s Property to secure such guaranty.  Furthermore and except as

 

65

--------------------------------------------------------------------------------


 

otherwise approved in writing by Required Lenders, each Credit Party shall, and
shall cause each of its Domestic Subsidiaries (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary) to, pledge all of the Stock and
Stock Equivalents of each of its Domestic Subsidiaries (other than Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary) and First Tier
Foreign Subsidiaries (provided that with respect to any First Tier Foreign
Subsidiary, if a 956 Impact exists such pledge shall be limited to sixty-five
percent (65%) of such Foreign Subsidiary’s outstanding voting Stock and Stock
Equivalents and one hundred percent (100%) of such Foreign Subsidiary’s
outstanding non-voting Stock and Stock Equivalents) and to the extent no 956
Impact exists, each of its Foreign Subsidiaries to pledge all of the Stock and
Stock Equivalent of each of its Subsidiaries, in each instance, to Agent, for
the benefit of the Secured Parties, to secure the Obligations.  The Credit
Parties shall deliver, or cause to be delivered, to Agent, appropriate
resolutions, secretary certificates, certified Organization Documents and, if
requested by Agent, legal opinions relating to the matters described in this
Section 4.13 (which opinions shall be in form and substance reasonably
acceptable to Agent and, to the extent applicable, substantially similar to the
opinions delivered on the Closing Date), in each instance with respect to each
Credit Party formed or acquired after the Closing Date.  In connection with each
pledge of Stock and Stock Equivalents, the Credit Parties shall deliver, or
cause to be delivered, to Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank.  A “956 Impact” will be
deemed to exist to the extent the issuance of a guaranty by, grant of a Lien by,
or pledge of greater than two-thirds of the voting Stock and Stock Equivalents
of, a Foreign Subsidiary, would result in material incremental income tax
liability as a result of the application of Section 956 of the Code, taking into
account actual anticipated repatriation of funds, foreign tax credits and other
relevant factors.  Notwithstanding the foregoing, upon its formation and for so
long as the Primrose Health Joint Venture is not a Wholly Owned Subsidiary of
the Borrower, the Primrose Health Joint Venture shall not be required to
guaranty the Obligations and shall not be required to grant to Agent, for the
benefit of the Secured Parties, a security interest in its Property, but the
Credit Parties shall be required to pledge all of the Stock and Stock
Equivalents of the Primrose Health Joint Venture owned by any Credit Party (and
the organizational documents of the Primrose Health Joint Venture shall
expressly permit such pledge and the exercise of remedies by Agent in respect
thereof on terms acceptable to Agent in its sole discretion).

 

(c)                                  In the event any Credit Party or any
Domestic Subsidiary (other than Domestic Subsidiaries owned indirectly through a
Foreign Subsidiary) or, to the extent no 956 Impact exists, any Foreign
Subsidiary, or any Domestic Subsidiary owned indirectly through a Foreign
Subsidiary, of any Credit Party acquires any Real Estate with a fair market
value in excess of $2,000,000, simultaneously with such acquisition, such Person
shall execute and/or deliver, or cause to be executed and/or delivered, to
Agent, (w) within forty-five (45) days of receipt of notice from Agent that Real
Estate is located in a Special Flood Hazard Area, Federal Flood Insurance as
required by Section 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective Property, free and clear of all defects, encumbrances and Liens other
than Permitted Liens, (y) then current A.L.T.A. surveys, certified to Agent by a
licensed surveyor sufficient to allow the issuer of the lender’s title insurance
policy to issue such policy without a survey exception and (z) an environmental
site assessment prepared by a

 

66

--------------------------------------------------------------------------------


 

qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent.  In addition to the obligations set forth in Sections
4.6(a) and 4.13(b)(w), within forty-five days after written notice from Agent to
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
Credit Parties shall satisfy the Federal Flood Insurance requirements of
Section 4.6(a).

 

(d)                                 Without limiting the generality of the
foregoing, to the extent reasonably necessary to maintain the continuing
priority of the Lien of any existing Mortgages as security for the Obligations
in connection with the funding of a DDTL or incurrence of an Incremental
Facility, as determined by Agent in its reasonable discretion, the applicable
Credit Party to any Mortgages shall within forty-five (45) days of such funding
or incurrence (or such later date as agreed by Agent) (i) enter into and deliver
to Agent, at the direction and in the reasonable discretion of Agent, a mortgage
modification or new Mortgage in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to Agent, (ii) cause to be
delivered to Agent for the benefit of the Secured Parties an endorsement to the
title insurance policy, date down(s) or other evidence reasonably satisfactory
to Agent insuring that the priority of the Lien of the Mortgages as security for
the Obligations has not changed and confirming and/or insuring that since the
issuance of the title insurance policy there has been no change in the condition
of title and there are no intervening liens or encumbrances which may then or
thereafter take priority over the Lien of the Mortgages (other than those
expressly permitted by Section 5.1(c)) and (iii) deliver, at the request of
Agent, to Agent and/or all other relevant third parties, all other items
reasonably necessary to maintain the continuing priority of the Lien of the
Mortgages as security for the Obligations.

 

4.14                        Environmental Matters.

 

(a)                                 Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with,
all applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability.  Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Material
Environmental Liabilities, then each Credit Party shall, promptly upon receipt
of request from Agent, cause the performance of, and allow Agent and its Related
Persons access to such Real Estate for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent
may from time to time reasonably request.  Such audits, assessments and reports,
to the extent not conducted by Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent.

 

(b)                                 Borrower and each applicable Credit Party
will comply in all material respects with the Headquarters Due Care Plan and
Section 20107a of Part 201 of the Natural

 

67

--------------------------------------------------------------------------------


 

Resources and Environmental Protection Act, 1994 PA 451, as amended, and any
associated regulations and guidance.

 

4.15                        Post-Closing Obligations

 

As a material inducement to Agent and Lenders entering into and performing their
respective obligations under this Agreement, Borrower hereby agrees to complete
each item set forth on Schedule 4.15 hereto on or prior to the date indicated
with respect thereto on Schedule 4.15.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

5.1                               Limitation on Liens.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)                                 any Lien existing on the Property of a
Credit Party or a Subsidiary of a Credit Party on the Closing Date and set forth
in Schedule 5.1 securing Indebtedness outstanding on such date and permitted by
Section 5.5(c), including replacement Liens on the Property currently subject to
such Liens securing Indebtedness permitted by Section 5.5(c);

 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for Taxes (i) which are not past due
or remain payable without penalty, or (ii) the non payment of which is permitted
by Section 4.7;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
Ordinary Course of Business which are not past due or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

(e)                                  Liens (other than any Lien imposed by
ERISA) consisting of pledges or deposits required in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeals bonds, bids, leases,
governmental contract, trade contracts, performance and return of money bonds
and

 

68

--------------------------------------------------------------------------------


 

other similar obligations (exclusive of obligations for the payment of borrowed
money) or to secure liability to insurance carriers;

 

(f)                                   Liens consisting of judgment or judicial
attachment liens (other than for payment of Taxes), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $1,000,000;

 

(g)                                  easements, rights of way, zoning and other
restrictions, minor defects or other irregularities in title, and other similar
encumbrances incurred in the Ordinary Course of Business which, either
individually or in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the Property subject
thereto or interfere in any material respect with the ordinary conduct of the
businesses of any Credit Party or any Subsidiary of any Credit Party;

 

(h)                                 Liens on any Property acquired or held by
any Credit Party or any Subsidiary of any Credit Party securing Indebtedness
incurred or assumed for the purpose of financing (or refinancing) all or any
part of the cost of acquiring such Property and permitted under Section 5.5(d);
provided that (i) any such Lien attaches to such Property concurrently with or
within twenty (20) days after the acquisition thereof, (ii) such Lien attaches
solely to the Property so acquired in such transaction and the proceeds thereof,
and (iii) the principal amount of the debt secured thereby does not exceed 100%
of the cost of such Property;

 

(i)                                     Liens securing Capital Lease Obligations
permitted under Section 5.5(d);

 

(j)                                    any interest or title of a lessor or
sublessor under any lease permitted by this Agreement;

 

(k)                                 Liens arising from the filing of
precautionary uniform commercial code financing statements with respect to any
lease permitted by this Agreement;

 

(l)                                     non-exclusive licenses and sublicenses
granted by a Credit Party and leases or subleases (by a Credit Party as lessor
or sublessor) to third parties in the Ordinary Course of Business not
interfering with the business of the Credit Parties or any of their
Subsidiaries;

 

(m)                             Liens in favor of collecting banks arising by
operation of law under Section 4-210 of the Uniform Commercial Code or, with
respect to collecting banks located in the State of New York, under 4-208 of the
Uniform Commercial Code;

 

(n)                                 Liens (including the right of set-off) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits;

 

(o)                                  Liens in favor of customs and revenue
authorities arising as a matter of law which secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;

 

69

--------------------------------------------------------------------------------


 

(p)                                 Liens in favor of AmerisourceBergen on the
AmeriSourceBergen Inventory Collateral; and

 

(q)                                 other Liens securing obligations (other than
Indebtedness) otherwise permitted hereunder not to exceed $1,000,000 in the
aggregate.

 

5.2                               Disposition of Assets.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, sell, assign, lease, convey, transfer
or otherwise dispose of (whether in one or a series of transactions) any
Property (including the Stock of any Subsidiary of any Credit Party, whether in
a public or a private offering or otherwise, and accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:

 

(a)                                 dispositions to any Person other than an
Affiliate of a Credit Party of (i) inventory, or (ii) worn out, obsolete,
damaged, non-functional or surplus equipment, in each case in the Ordinary
Course of Business;

 

(b)                                 dispositions (other than of (i) the Stock of
any Subsidiary of any Credit Party or (ii) any Accounts of any Credit Party) not
otherwise permitted hereunder which are made for fair market value; provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) not less than 75% of the aggregate
sales price from such disposition shall be paid in cash, (iii) the aggregate
fair market value of all assets so sold by the Credit Parties and their
Subsidiaries, together, shall not exceed in any Fiscal Year $2,000,000 and
(iv) after giving effect to such disposition, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent fiscal month for which financial statements have
been delivered;

 

(c)                                  (i) dispositions of Cash Equivalents in the
Ordinary Course of Business made to a Person that is not an Affiliate of any
Credit Party and (ii) conversions of Cash Equivalents into cash or other Cash
Equivalents;

 

(d)                                 transactions permitted under Section 5.1(l);

 

(e)                                  the Borrower may sell its Investment in
Ageology, LLC to the Permitted Holders so long as (i) no Default or Event of
Default shall then exist or would exist after giving effect thereto, (ii) 100%
of the purchase price is paid in cash at the closing of such sale, (iii) all
proceeds of the sale are applied to repay the Loans, and (iv) the purchase price
is equal to the greater of (x) the purchase price paid by the Borrower for such
Investment (including any additional investments made pursuant to
Section 5.4(h)) and (y) fair market value for such Investment as reasonably
determined by the Board of Directors of the Borrower;

 

(f)                                   dispositions resulting from an Event of
Loss;

 

(g)                                  transactions permitted by Section 5.3; and

 

(h)                                 the lapse, abandonment or other disposition
of Intellectual Property that is, in the reasonable good faith business judgment
of the Credit Parties, no longer economically

 

70

--------------------------------------------------------------------------------


 

practicable or commercial desirable to maintain or not necessary or useful to
the conduct of the business of the Credit Parties or any of their Subsidiaries.

 

5.3                               Consolidations and Mergers.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (a) merge, consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for Permitted
Acquisitions and except that upon not less than five (5) Business Days prior
written notice to Agent, (a) any Subsidiary of the Borrower may merge with, or
dissolve or liquidate into, the Borrower or a Wholly-Owned Subsidiary of the
Borrower which is a Domestic Subsidiary, provided that the Borrower or such
Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the continuing
or surviving entity and all actions reasonably required by Agent, including
actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor of Agent shall have been completed and
(b) any Foreign Subsidiary may merge with or dissolve or liquidate into another
Foreign Subsidiary provided if a First Tier Foreign Subsidiary is a constituent
entity in such merger, dissolution or liquidation, such First Tier Foreign
Subsidiary shall be the continuing or surviving entity.

 

5.4                               Acquisitions; Loans and Investments.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) purchase or acquire, or make any commitment to purchase or
acquire any Stock or Stock Equivalents, or any obligations or other securities
of, or any interest in, any Person, including the establishment or creation of a
Subsidiary, or (ii) make or commit to make any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, consolidation or other combination or (iii) make or purchase, or commit
to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including the Borrower,
any Affiliate of the Borrower or any Subsidiary of the Borrower (the items
described in clauses (i), (ii) and (iii) above are referred to as
“Investments”), except for:

 

(a)                                 Investments in cash and Cash Equivalents;

 

(b)                                 Investments consisting of (i) extensions of
credit or capital contributions by any Credit Party to or in any other then
existing Credit Party, (ii) extensions of credit or capital contributions by the
Borrower or any other Credit Party to or in any then existing Foreign
Subsidiaries of a Borrower not to exceed $500,000 in the aggregate at any time
outstanding for all such extensions of credit and capital contributions;
provided, that (A) if any Credit Party executes and delivers to the Borrower a
note (collectively, the “Intercompany Notes”) to evidence any Investments
described in the foregoing clauses (i) and (ii), that Intercompany Note shall be
pledged and delivered to Agent pursuant to the Guaranty and Security Agreement
as additional collateral security for the Obligations; (B) the Borrower shall
accurately record all intercompany transactions on its books and records; and
(C) at the time any such intercompany loan or advance is made by the Borrower to
any other Credit Party and after giving effect thereto, the Borrower shall be
Solvent; (iii) extensions of credit or capital

 

71

--------------------------------------------------------------------------------


 

contributions by a Foreign Subsidiary of a Borrower to or in another then
existing Foreign Subsidiary of a Borrower;

 

(c)                                  Investments received as the non-cash
portion of consideration received in connection with transactions permitted
pursuant to Section 5.2(b);

 

(d)                                 Investments of no more than $5,000,000 in
the aggregate in the Primrose Health Joint Venture;

 

(e)                                  Investments acquired in connection with the
settlement of delinquent Accounts in the Ordinary Course of Business or in
connection with the bankruptcy or reorganization of suppliers or customers;

 

(f)                                   Investments existing on the Closing Date
and set forth in Schedule 5.4;

 

(g)                                  loans or advances to employees permitted
under Section 5.6;

 

(h)                                 Permitted Acquisitions;

 

(i)                                     Investments comprised of Contingent
Obligations permitted under Section 5.9; and

 

(j)                                    other Investments in an aggregate amount
during the term of this Agreement of up to $10,000,000 so long as at the time of
making any such Investment no Default or Event of Default shall then exist or
would exist after giving effect thereto.

 

5.5                               Limitation on Indebtedness.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume, permit to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness consisting of Contingent
Obligations described in clause (i) of the definition of Indebtedness and
permitted pursuant to Section 5.9;

 

(c)                                  Indebtedness existing on the Closing Date
and set forth in Schedule 5.5 including Permitted Refinancings thereof;

 

(d)                                 (i) Indebtedness to ASD Specialty
Healthcare, Inc. not to exceed $20,000,000 in the aggregate at any time
outstanding secured solely by Liens permitted by Section 5.1(h) and (ii) other
Indebtedness not to exceed $20,000,000 in the aggregate at any time outstanding,
consisting of Capital Lease Obligations or secured solely by Liens permitted by
Section 5.1(h) and Permitted Refinancings thereof;

 

(e)                                   unsecured intercompany Indebtedness
permitted pursuant to Section 5.4(b);

 

72

--------------------------------------------------------------------------------


 

(f)                                   the AmerisourceBergen Indebtedness;

 

(g)                                  the AHF Earnout in an aggregate amount not
to exceed $2,000,000;

 

(h)                                 the MedPro Earnout in an aggregate amount
not to exceed $11,500,000; and

 

(i)                                     the BioRx Earnout in an aggregate amount
due in cash not to exceed $2,000,000;

 

(j)                                    unsecured Indebtedness of the Borrower or
any of its Subsidiaries consisting of Contingent Acquisition Consideration;
provided that the maximum aggregate amount payable with respect to all such
Contingent Acquisition Consideration does not exceed $12,500,000 in the
aggregate at any time outstanding (assuming the remaining maximum performance
standards related thereto are satisfied, except to the extent all or any portion
thereof becomes a fixed, matured or earned amount, in which case such amount
shall be deemed the actual amount of such Contingent Acquisition Consideration);

 

(k)                                 Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including “procurement cards” or “P-cards”) and cash management
services; and

 

(l)                                     other unsecured Indebtedness owing to
Persons that are not Affiliates of the Credit Parties not exceeding $2,000,000
in the aggregate at any time outstanding.

 

5.6                               Employee Loans and Transactions with
Affiliates.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, enter into any transaction with any Affiliate of the Borrower
or of any such Subsidiary, except:

 

(a)                                 as expressly permitted by this Agreement;

 

(b)                                 in the Ordinary Course of Business and
pursuant to the reasonable requirements of the business of such Credit Party or
such Subsidiary upon fair and reasonable terms no less favorable to such Credit
Party or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary
and, to the extent such transaction or series of transactions involves an amount
in excess of $5,000,000, which are disclosed in advance in writing to Agent; and

 

(c)                                  loans or advances to employees of Credit
Parties not to exceed $500,000 in the aggregate outstanding at any time.

 

All such transactions under clause (b) above existing as of the Closing Date are
described in Schedule 5.6.

 

73

--------------------------------------------------------------------------------


 

5.7                               Compensation.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, pay any management, consulting or similar fees to any Affiliate of any
Credit Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party except:

 

(a)                                 payment of reasonable compensation to
officers and employees for actual services rendered to the Credit Parties and
their Subsidiaries in the Ordinary Course of Business; and

 

(b)                                 payment of directors’ fees and reimbursement
of actual out-of-pocket expenses incurred in connection with attending board of
director meetings not to exceed in the aggregate, with respect to all such
items, $1,500,000 in any Fiscal Year of the Borrower.

 

5.8                               Margin Stock; Use of Proceeds.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds, directly or indirectly,
to purchase or carry Margin Stock or repay or otherwise refinance Indebtedness
of any Credit Party or others incurred to purchase or carry Margin Stock, or
otherwise in any manner which is in contravention of any Requirement of Law or
in violation of this Agreement.

 

5.9                               Contingent Obligations.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except in respect of the Obligations and except:

 

(a)                                 endorsements for collection or deposit in
the Ordinary Course of Business;

 

(b)                                 Rate Contracts entered into in the Ordinary
Course of Business for bona fide hedging purposes and not for speculation with
Agent’s prior written consent;

 

(c)                                  Contingent Obligations of the Credit
Parties and their Subsidiaries existing as of the Closing Date and listed in
Schedule 5.9, including extension and renewals thereof which do not increase the
amount of such Contingent Obligations or impose materially more restrictive or
adverse terms on the Credit Parties or their Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

 

(d)                                 Contingent Obligations arising under
indemnity agreements to title insurers to cause such title insurers to issue to
Agent title insurance policies;

 

(e)                                  Contingent Obligations arising with respect
to customary indemnification obligations in favor of (i) sellers in connection
with Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under Section 5.2(b);

 

(f)                                    Contingent Obligations arising under
Letters of Credit;

 

74

--------------------------------------------------------------------------------


 

(g)                                  Contingent Obligations arising under
guaranties made in the Ordinary Course of Business of obligations of any Credit
Party, which obligations are otherwise permitted hereunder; provided that if
such obligation is subordinated to the Obligations, such guaranty shall be
subordinated to the same extent; and

 

(h)                                 other Contingent Obligations not exceeding
$1,000,000 in the aggregate at any time outstanding.

 

5.10                        Compliance with ERISA.

 

No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, result in
Liabilities in excess of $1,000,000.  No Credit Party shall cause or suffer to
exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.

 

5.11                        Restricted Payments.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any
Stock or Stock Equivalent, (ii) purchase, redeem or otherwise acquire for value
any Stock or Stock Equivalent now or hereafter outstanding or (iii) make any
payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Wholly-Owned Subsidiary of the Borrower may declare and pay
dividends to the Borrower or any Wholly-Owned Subsidiary of the Borrower, and
except that:

 

(a)                                 the Borrower may make Restricted Payments
provided all of the following conditions are satisfied:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would arise as a result of such Restricted
Payment;

 

(ii)                                  after giving effect to such Restricted
Payment, the Credit Parties are in compliance on a pro forma basis with the
covenant set forth in Section 6.3 (regardless of whether such covenant would
otherwise be tested based on Availability), recomputed for the most recent
fiscal month for which financial statements have been delivered;

 

(iii)                               the aggregate Restricted Payments permitted
to be made in any Fiscal Year of the Borrower pursuant to this
Section 5.11(a) shall not exceed fifty percent (50%) of Excess Cash Flow for the
immediately preceding Fiscal Year;

 

(iv)                              for the most recent fiscal month for which
financial statements have been delivered, average daily Availability was not
less than $20,000,000; and

 

75

--------------------------------------------------------------------------------


 

(v)                                 after giving effect to such Restricted
Payment, Availability is not less than $20,000,000; and

 

(vi)                              at the time of such Restricted Payment, no
Term Loan (including any Incremental Term Loan) is outstanding;

 

provided, however, that no later than five (5) Business Days prior to making any
Restricted Payment, the Borrower shall have delivered to Agent a certificate
duly executed and completed by a financial officer of the Borrower stating the
amount of the Restricted Payment and containing a schedule, in reasonable
detail, setting forth the calculation demonstrating compliance with this
Section 5.11(a).

 

(b)                                 the Borrower may make a special distribution
to those Persons who were shareholders of the Borrower during 2014 prior to
January 23, 2014, in an amount sufficient to pay the federal income taxes owed
by such shareholders in respect of the federal taxable income of the Borrower
allocable to such shareholder for the period from January 1, 2014 through
January 23, 2014, taking into account any election under Section 1362(e)(3) of
the Code to close the books of the Borrower as of January 23, 2014 (any such
special distribution pursuant to this sentence, a “Special Tax Distribution”),
in an aggregate amount not to exceed $1,000,000; and

 

(c)                                  the Borrower may redeem options to purchase
shares of its common Stock, solely to the extent such redemption is made with
the proceeds of the Borrower’s public offering of its common Stock within five
(5) Business Days of the Borrower’s receipt of the proceeds of such public
offering.

 

5.12                        Change in Business.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in any line of business different from those lines of business
carried on by it on the Closing Date.

 

5.13                        Change in Structure.

 

Except as expressly permitted under Section 5.3 and except for the issuance of
shares of Stock within five Business Days of the Closing Date by Symmetric AIV
Corporation to the Borrower, no Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, make any material changes in its equity
capital structure, issue any Stock or Stock Equivalents or amend any of its
Organization Documents in any material respect and, in each case, in any respect
adverse to Agent or Lenders.  For the avoidance of doubt, this Section 5.13 does
not restrict the Borrower from issuing “phantom stock options” to its executives
or other employees.  Notwithstanding the foregoing, (i) the Borrower may issue
its common stock and (ii) upon at least 30 days prior written notice, the
Borrower may form a parent company on terms and documentation acceptable to
Agent and Required Lenders.

 

5.14                        Changes in Accounting, Name or Jurisdiction of
Organization.

 

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required

 

76

--------------------------------------------------------------------------------


 

by GAAP, (ii) change the Fiscal Year or method for determining Fiscal Quarters
of any Credit Party or of any consolidated Subsidiary of any Credit Party,
(iii) change its name as it appears in official filings in its jurisdiction of
organization or (iv) change its jurisdiction of organization, in the case of
clauses (iii) and (iv), without at least twenty (20) days’ prior written notice
to Agent and the acknowledgement of Agent that all actions required by Agent,
including those to continue the perfection of its Liens, have been completed.

 

5.15                        Amendments to Related Agreements, Material
Agreements and Subordinated Indebtedness.

 

(a)                                 No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, amend, supplement, waive or otherwise
modify any provision of, any Related Agreement (other than any Subordinated
Indebtedness Documents) or any Material Agreement in a manner adverse to Agent
or Lenders or which would reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries directly or indirectly to, change or amend
the terms of any Subordinated Indebtedness Documents except to the extent
permitted by the applicable subordination agreements.

 

5.16                        No Negative Pledges.

 

(a)                                 No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Subsidiary to pay dividends or make any other distribution on any of such Credit
Party’s or Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to the Borrower or any
other Credit Party.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of Agent, whether now
owned or hereafter acquired except in connection with any document or instrument
governing Liens permitted pursuant to Sections 5.1(h) and 5.1(i) provided that
any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens and except in connection with any document or
instrument governing Liens permitted pursuant to Section 5.1(p) (subject to the
AmerisourceBergen Intercreditor Agreement).

 

(b)                                 No Credit Party shall issue any Stock or
Stock Equivalents if such issuance would result in an Event of Default under
Section 7.1(k).

 

5.17                        OFAC; Patriot Act.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to fail to comply with the laws, regulations and executive orders referred to in
Sections 3.28 and 3.29.

 

77

--------------------------------------------------------------------------------


 

5.18                        Sale-Leasebacks.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in a sale leaseback, synthetic lease or similar transaction involving
any of its assets.

 

5.19                        Hazardous Materials.

 

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, cause or suffer to exist any Release of any Hazardous Material at, to or
from any Real Estate that would violate any Environmental Law, form the basis
for any Material Environmental Liabilities or otherwise materially adversely
affect the value or marketability of any Real Estate (whether or not owned by
any Credit Party or any Subsidiary of any Credit Party).

 

5.20                        Prepayments of Other Indebtedness.

 

No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (a) the Obligations, (b) Indebtedness secured by a Permitted Lien if the
asset securing such Indebtedness has been sold or otherwise disposed of in a
transaction permitted hereunder, (c) a Permitted Refinancing of Indebtedness
permitted under Section 5.5(c) or Section 5.5(d), (d) prepayments of other
Indebtedness (excluding Subordinated Indebtedness) so long as the amounts
prepaid do not exceed $2,000,000 in the aggregate, and (e) prepayment of
intercompany Indebtedness to Credit Parties.

 

ARTICLE VI.
FINANCIAL COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

6.1                               Leverage Ratio.  So long as any Term Loan
(including any Incremental Term Loan) is outstanding, the Credit Parties shall
not permit the Leverage Ratio as of any date set forth below to be greater than
the maximum ratio set forth in the table below opposite such date:

 

Measurement Date

 

Maximum Leverage Ratio

June 30, 2015

 

4.50:1.00

July 31, 2015

 

4.50:1.00

August 31, 2015

 

4.50:1.00

September 30, 2015

 

4.25:1.00

October 31, 2015

 

4.25:1.00

November 30, 2015

 

4.25:1.00

December 31, 2015

 

4.00:1.00

January 31, 2016

 

4.00:1.00

February 29, 2016

 

4.00:1.00

March 31, 2016

 

3.75:1.00

April 30, 2016

 

3.75:1.00

 

78

--------------------------------------------------------------------------------


 

May 31, 2016

 

3.75:1.00

June 30, 2016

 

3.50:1.00

July 31, 2016

 

3.50:1.00

August 31, 2016

 

3.50:1.00

September 30, 2016

 

3.00:1.00

October 31, 2016

 

3.00:1.00

November 30, 2016

 

3.00:1.00

December 31, 2016 and the last day of each fiscal month thereafter

 

2.50:1.00

 

The “Leverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

6.2                               Interest Coverage Ratio.  So long as any Term
Loan (including any Incremental Term Loan) is outstanding, the Credit Parties
shall not permit the Interest Coverage Ratio for the twelve fiscal month period
(or such shorter period commencing on April 1, 2015) ending on the last day of
any fiscal month to be less than 2.50:1.0.

 

The “Interest Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

6.3                               Fixed Charge Coverage Ratio.

 

At any time that no Term Loan (including any Incremental Term Loan) is
outstanding, if average daily Availability for any fiscal month reaches or falls
below $30,000,000, the Credit Parties shall not permit the Fixed Charge Coverage
Ratio to be less than 1.10:1.00 for the trailing 12 month period ending on the
last day of such fiscal month.  The “Fixed Charge Coverage Ratio” shall be
calculated in the manner set forth in Exhibit 4.2(b).

 

ARTICLE VII.
EVENTS OF DEFAULT

 

7.1                               Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)                                 Non-Payment.  Any Credit Party fails (i) to
pay when and as required to be paid herein, any amount of principal of, or
interest on, any Loan, including after maturity of the Loans, or to pay any L/C
Reimbursement Obligation or (ii) to pay within three (3) Business Days after the
same shall become due, any fee or any other amount payable hereunder or pursuant
to any other Loan Document;

 

(b)                                 Representation or Warranty.  (i) Any
representation, warranty or certification by or on behalf of any Credit Party or
any of its Subsidiaries made or deemed made herein, in any other Loan Document,
or which is contained in any certificate, document or financial or other
statement by any such Person, or their respective Responsible Officers,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect (without
duplication of other materiality

 

79

--------------------------------------------------------------------------------


 

qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $1,000,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Borrowing Base and (C) errors occurring when
Availability continues to exceed $20,000,000 after giving effect to the
correction of such errors);

 

(c)                                  Specific Defaults.  Any Credit Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 4.1, 4.2(b), 4.2(d), 4.3(a) 4.6, 4.9, 4.10, 4.11, 4.15, Article V or VI
or Section 9.10(d) hereof;

 

(d)                                 Other Defaults.  Any Credit Party or
Subsidiary of any Credit Party fails to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of fifteen (15) Business
Days after the earlier to occur of (i) the date upon which a Responsible Officer
of any Credit Party becomes aware of such default and (ii) the date upon which
written notice thereof is given to the Borrower by Agent or Required Lenders;

 

(e)                                  Cross Default.  Any Credit Party or any
Subsidiary of any Credit Party (i) fails to make any payment in respect of any
Indebtedness (other than the Obligations) or Contingent Obligation (other than
the Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $3,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) and such failure continues after the applicable grace or
notice period, if any, specified in the document relating thereto on the date of
such failure; or (ii) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation (other
than Contingent Obligations owing by one Credit Party with respect to the
obligations of another Credit Party permitted hereunder or earnouts permitted
hereunder), if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;

 

(f)                                   Insolvency; Voluntary Proceedings.  The
Borrower, individually, ceases or fails, or the Credit Parties and their
Subsidiaries on a consolidated basis, cease or fail, to be Solvent, or any
Credit Party or any Subsidiary of any Credit Party:  (i) generally fails to pay,
or admits in writing its inability to pay, its debts as they become due, subject
to applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) except as expressly permitted under Section 5.3, voluntarily ceases to
conduct its business in the ordinary course; (iii) commences any Insolvency
Proceeding with respect to itself; or (iv) takes any action to effectuate or
authorize any of the foregoing;

 

80

--------------------------------------------------------------------------------


 

(g)                                  Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against any Credit Party
or any Subsidiary of any Credit Party, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against any such
Person’s Properties with a value in excess of $1,000,000 individually or
$2,000,000 in the aggregate and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within sixty (60) days
after commencement, filing or levy; (ii) any Credit Party or Subsidiary of any
Credit Party admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business;

 

(h)                                 Monetary Judgments.  One or more judgments,
non-interlocutory orders, decrees or arbitration awards shall be entered against
any one or more of the Credit Parties or any of their respective Subsidiaries
involving in the aggregate a liability of $2,000,000 or more (excluding amounts
covered by insurance to the extent the relevant independent third party insurer
has not denied coverage therefor), and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof;

 

(i)                                     Non Monetary Judgments.  One or more
non-monetary judgments, orders or decrees shall be rendered against any one or
more of the Credit Parties or any of their respective Subsidiaries which has or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of fifteen (15)
consecutive Business Days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;

 

(j)                                    Collateral.  Any material provision of
any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Credit Party or any Subsidiary of any Credit Party party
thereto or any Credit Party or any Subsidiary of any Credit Party shall so state
in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason (other than the failure of Agent to take any action within its
control) cease to be a perfected and first priority security interest subject
only to Permitted Liens;

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

(l)                                     Invalidity of Subordination Provisions. 
The subordination provisions of the AmerisourceBergen Intercreditor Agreement,
or any agreement or instrument governing any Subordinated Indebtedness
(including any subordination agreement) shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Person
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or the Obligations, for
any reason shall not have the priority contemplated by this Agreement or such
subordination provisions;

 

81

--------------------------------------------------------------------------------


 

(m)                             Material Agreements.  Any default or breach by
any Credit Party occurs and is continuing beyond any applicable cure or grace
period under any Material Agreement or any Material Agreement is terminated,
except to the extent replaced with a similar agreement reasonably satisfactory
to the Borrower, and to the extent not replaced, only to the extent the
termination of such Material Agreement would reasonably be expected to result in
a Material Adverse Effect;

 

(n)                                 Damage; Casualty.  Any event occurs, whether
or not insured or insurable, as a result of which revenue-producing activities
cease or are substantially curtailed at facilities of the Credit Parties
generating more than 25% of the Borrower’s consolidated revenue for the Fiscal
Year preceding such event and such cessation or curtailment continues for more
than thirty (30) days;

 

(o)                                 FDA.  (i) the FDA or any other Governmental
Authority initiates enforcement action against any Credit Party or any of its
Subsidiaries, or any suppliers that causes such Credit Party or Subsidiary to
recall, withdraw, remove or discontinue marketing any of its Products which
would reasonably be expected, in the aggregate, to have a Material Adverse
Effect; (ii) the FDA or any other Governmental Authority issues a warning letter
to any Credit Party or any of its Subsidiaries with respect to any Regulatory
Matter which would reasonably be expected, in the aggregate, to have a Material
Adverse Effect; (iii) any Credit Party or any of its Subsidiaries conducts a
mandated or voluntary recall which could reasonably be expected to result in
aggregate liability and expense to the Credit Parties and their Subsidiaries of
$2,000,000 or more; or (iv) any Credit Party or any of its Subsidiaries enters
into a settlement agreement with the FDA or any other Governmental Authority
that results in aggregate liability to the Credit Parties as to any single or
related series of transactions, incidents or conditions, of $2,000,000 or more,
or that would reasonably be expected to have a Material Adverse Effect; or

 

(p)                                 Health Care.  There shall occur any
revocation, suspension, termination, recession, non-renewal or forfeiture or any
similar final administrative action with respect to one or more Health Care
Permits, Third Party Payor Programs or Third Party Payor Authorizations, in each
case of any Credit Party or any Subsidiary of any Credit Party which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

7.2                               Remedies.

 

Upon the occurrence and during the continuance of any Event of Default, Agent
may, and shall at the request of the Required Lenders:

 

(a)                                 declare all or any portion of any one or
more of the Commitments of each Lender to make Loans or of the L/C Issuer to
Issue Letters of Credit to be suspended or terminated, whereupon all or such
portion of such Commitments shall forthwith be suspended or terminated;

 

(b)                                 declare all or any portion of the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable,

 

82

--------------------------------------------------------------------------------


 

without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Credit Party; and/or

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in
Section 7.1(f) or 7.1(g) (in the case of Section 7.1(g)(i) upon the expiration
of the sixty (60) day period mentioned therein), the obligation of each Lender
to make Loans and the obligation of the L/C Issuer to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of Agent, any Lender or the L/C Issuer.

 

7.3                               Rights Not Exclusive.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

7.4                               Cash Collateral for Letters of Credit.

 

If an Event of Default has occurred and is continuing, this Agreement (or the
Revolving Loan Commitment) shall be terminated for any reason or if otherwise
required by the terms hereof, Agent may, and upon request of Required Revolving
Lenders, shall, demand (which demand shall be deemed to have been delivered
automatically upon any acceleration of the Loans and other obligations hereunder
pursuant to Section 7.2), and the Borrower shall thereupon deliver to Agent, to
be held for the benefit of the L/C Issuer, Agent and the Lenders entitled
thereto, an amount of cash equal to 105% of the amount of Letter of Credit
Obligations as additional collateral security for Obligations.  Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ Obligations.  The remaining balance of the cash
collateral will be returned to the Borrower when all Letters of Credit have been
terminated or discharged, all Commitments have been terminated and all
Obligations have been paid in full in cash.

 

ARTICLE VIII.
THE AGENT

 

8.1                               Appointment and Duties.

 

(a)                                 Appointment of Agent.  Each Lender and each
L/C Issuer hereby appoints GE Capital (together with any successor Agent
pursuant to Section 8.9) as Agent hereunder and authorizes Agent to (i) execute
and deliver the Loan Documents and accept delivery thereof on its behalf from
any Credit Party, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Agent under such Loan Documents and (iii) exercise such powers as are incidental
thereto.

 

(b)                                 Duties as Collateral and Disbursing Agent. 
Without limiting the generality of Section8.1(a), Agent shall have the sole and
exclusive right and authority (to the

 

83

--------------------------------------------------------------------------------


 

exclusion of the Lenders and L/C Issuers), and is hereby authorized, to (i) act
as the disbursing and collecting agent for the Lenders and the L/C Issuers with
respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 7.1(g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 7.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Person), (iii) act
as collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

(c)                                  Limited Duties.  Under the Loan Documents,
Agent (i) is acting solely on behalf of the Secured Parties (except to the
limited extent provided in Section 1.4(b) with respect to the Register), with
duties that are entirely administrative in nature, notwithstanding the use of
the defined term “Agent”, the terms “agent”, “Agent” and “collateral agent” and
similar terms in any Loan Document to refer to Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Secured Party, by accepting the
benefits of the Loan Documents, hereby waives and agrees not to assert any claim
against Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.

 

8.2                               Binding Effect.

 

Each Secured Party, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Agent or the Required Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together

 

84

--------------------------------------------------------------------------------


 

with such other powers as are incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

 

8.3                               Use of Discretion.

 

(a)                                 Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided, that Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Agent to liability or that is contrary to any Loan Document
or applicable Requirement of Law; and

 

(b)                                 Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party or its Affiliates that is communicated to or obtained by Agent or
any of its Affiliates in any capacity; and

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, Agent in accordance with the Loan Documents for the
benefit of all the Lenders and the L/C Issuer; provided that the foregoing shall
not prohibit (i) Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (ii) each of the L/C Issuer and the Swingline Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 9.11 or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided further that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 7.2 and (B) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 9.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

8.4                               Delegation of Rights and Duties.

 

Agent may, upon any term or condition it specifies, delegate or exercise any of
its rights, powers and remedies under, and delegate or perform any of its duties
or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Secured Party).  Any such Person shall benefit from this Article VIII to the
extent provided by Agent.

 

85

--------------------------------------------------------------------------------


 

8.5                               Reliance and Liability.

 

(a)                                 Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 9.9, (ii) rely on the Register to the
extent set forth in Section 1.4, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Credit Party) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)                                 None of Agent and its Related Persons shall
be liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Secured Party, the Borrower and each
other Credit Party hereby waive and shall not assert (and the Borrower shall
cause each other Credit Party to waive and agree not to assert) any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence, bad faith or willful misconduct of Agent
or, as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein.  Without limiting the foregoing, Agent
and its Related Persons:

 

(i)                                     shall not be responsible or otherwise
incur liability for any action or omission taken in reliance upon the
instructions of the Required Lenders or for the actions or omissions of any of
its Related Persons selected with reasonable care (other than employees,
officers and directors of Agent, when acting on behalf of Agent);

 

(ii)                                  shall not be responsible to any Lender,
L/C Issuer or other Person for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;

 

(iii)                               makes no warranty or representation, and
shall not be responsible, to any Lender, L/C Issuer or other Person for any
statement, document, information, representation or warranty made or furnished
by or on behalf of any Credit Party or any Related Person of any Credit Party in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to any Credit Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Agent, including
as to completeness, accuracy, scope or adequacy thereof, or for the scope,
nature or results of any due diligence performed by Agent in connection with the
Loan Documents; and

 

(iv)                              shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any Loan
Document, whether any condition set forth in any Loan Document is satisfied or
waived, as to the financial condition of any Credit Party or as to the existence
or continuation or possible occurrence or continuation of any Default or Event
of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrower,
any Lender or L/C Issuer

 

86

--------------------------------------------------------------------------------


 

describing such Default or Event of Default clearly labeled “notice of default”
(in which case Agent shall promptly give notice of such receipt to all Lenders);

 

and, for each of the items set forth in Section 8.5(b)(i) through (iv), each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

 

(c)                                  Each Lender and L/C Issuer (i) acknowledges
that it has performed and will continue to perform its own diligence and has
made and will continue to make its own independent investigation of the
operations, financial conditions and affairs of the Credit Parties and
(ii) agrees that is shall not rely on any audit or other report provided by
Agent or its Related Persons (an “Agent Report”).  Each Lender and L/C Issuer
further acknowledges that any Agent Report (i) is provided to the Lenders and
L/C Issuers solely as a courtesy, without consideration, and based upon the
understanding that such Lender or L/C Issuer will not rely on such Agent Report,
(ii) was prepared by Agent or its Related Persons based upon information
provided by the Credit Parties solely for Agent’s own internal use, (iii) may
not be complete and may not reflect all information and findings obtained by
Agent or its Related Persons regarding the operations and condition of the
Credit Parties.  Neither Agent nor any of its Related Persons makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing, (ii) the accuracy or completeness of the information
contained in any Agent Report or in any related documentation, (iii) the scope
or adequacy of Agent’s and its Related Persons’ due diligence, or the presence
or absence of any errors or omissions contained in any Agent Report or in any
related documentation, and (iv) any work performed by Agent or Agent’s Related
Persons in connection with or using any Agent Report or any related
documentation.

 

(d)                                 Neither Agent nor any of its Related Persons
shall have any duties or obligations in connection with or as a result of any
Lender or L/C Issuer receiving a copy of any Agent Report. Without limiting the
generality of the forgoing, neither Agent nor any of its Related Persons shall
have any responsibility for the accuracy or completeness of any Agent Report, or
the appropriateness of any Agent Report for any Lender’s or L/C Issuer’s
purposes, and shall have no duty or responsibility to correct or update any
Agent Report or disclose to any Lender or L/C Issuer any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report.  Each Lender and L/C Issuer releases, and
agrees that it will not assert, any claim against Agent or its Related Persons
that in any way relates to any Agent Report or arises out of any Lender or L/C
Issuer having access to any Agent Report or any discussion of its contents, and
agrees to indemnify and hold harmless Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender or L/C
Issuer arising out of such Lender’s or L/C Issuer’s access to any Agent Report
or any discussion of its contents.

 

8.6                               Agent Individually.

 

Agent and its Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, or engage in any kind of business with,
any Credit Party or Affiliate thereof as though it were not acting as Agent and
may receive separate fees and other payments

 

87

--------------------------------------------------------------------------------


 

therefor.  To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender”, “Required Revolving Lender”, “DDTL Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, Agent or such Affiliate, as the case may be, in its
individual capacity as Lender, Revolving Lender or as one of the Required
Lenders, DDTL Lender or Required Revolving Lenders, respectively.

 

8.7                               Lender Credit Decision.

 

(a)                                 Each Lender and each L/C Issuer acknowledges
that it shall, independently and without reliance upon Agent, any Lender or L/C
Issuer or any of their Related Persons or upon any document (including any
offering and disclosure materials in connection with the syndication of the
Loans) solely or in part because such document was transmitted by Agent or any
of its Related Persons, conduct its own independent investigation of the
financial condition and affairs of each Credit Party and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any Loan Document to be transmitted by Agent to the
Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, Property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of Agent or any of its Related Persons.

 

(b)                                 If any Lender or L/C Issuer has elected to
abstain from receiving MNPI concerning the Credit Parties or their Affiliates,
such Lender or L/C Issuer acknowledges that, notwithstanding such election,
Agent and/or the Credit Parties will, from time to time, make available
syndicate-information (which may contain MNPI) as required by the terms of, or
in the course of administering the Loans to the credit contact(s) identified for
receipt of such information on the Lender’s administrative questionnaire who are
able to receive and use all syndicate-level information (which may contain MNPI)
in accordance with such Lender’s compliance policies and contractual obligations
and applicable law, including federal and state securities laws; provided, that
if such contact is not so identified in such questionnaire, the relevant Lender
or L/C Issuer hereby agrees to promptly (and in any event within one
(1) Business Day) provide such a contact to Agent and the Credit Parties upon
request therefor by Agent or the Credit Parties. Notwithstanding such Lender’s
or L/C Issuer’s election to abstain from receiving MNPI, such Lender or L/C
Issuer acknowledges that if such Lender or L/C Issuer chooses to communicate
with Agent, it assumes the risk of receiving MNPI concerning the Credit Parties
or their Affiliates.

 

8.8                               Expenses; Indemnities; Withholding.

 

(a)                                 Each Lender agrees to reimburse Agent and
each of its Related Persons (to the extent not reimbursed by any Credit Party)
promptly upon demand, severally and ratably, for any costs and expenses
(including fees, charges and disbursements of financial, legal and

 

88

--------------------------------------------------------------------------------


 

other advisors and Other Taxes paid in the name of, or on behalf of, any Credit
Party) that may be incurred by Agent or any of its Related Persons in connection
with the preparation, syndication, execution, delivery, administration,
modification, consent, waiver or enforcement of, or the taking of any other
action (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding (including, without limitation,
preparation for and/or response to any subpoena or request for document
production relating thereto) or otherwise) in respect of, or legal advice with
respect to its rights or responsibilities under, any Loan Document.

 

(b)                                 Each Lender further agrees to indemnify
Agent, each L/C Issuer and each of their respective Related Persons (to the
extent not reimbursed by any Credit Party), severally and ratably, from and
against Liabilities (including, to the extent not indemnified pursuant to
Section 8.8(c), Taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by or asserted against Agent, any L/C
Issuer or any of their respective Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Loan Document, any
Related Document, and Letter of Credit or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Agent, any L/C Issuer or any of their
respective Related Persons under or with respect to any of the foregoing;
provided, that with respect to any indemnification owed to any L/C Issuer or any
of its Related Persons in connection with any Letter of Credit, only Revolving
Lenders shall be required to indemnify, such indemnification to be made
severally and ratably based on such Revolving Lender’s Commitment Percentage of
the Aggregate Revolving Loan Commitment (determined as of the time the
applicable indemnification is sought by such L/C Issuer or Related Person from
the Revolving Lenders); provided, further, however, that no Lender shall be
liable to Agent or any of its Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

(c)                                  To the extent required by any Requirement
of Law, Agent may withhold from any payment to any Lender under a Loan Document
an amount equal to any applicable withholding Tax (including withholding Taxes
imposed under Chapters 3 and 4 of Subtitle A of the Code).  If the IRS or any
other Governmental Authority asserts a claim that Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the
appropriate certification form was not delivered, was not properly executed, or
fails to establish an exemption from, or reduction of, withholding Tax with
respect to a particular type of payment, or because such Lender failed to notify
Agent or any other Person of a change in circumstances which rendered the
exemption from, or reduction of, withholding Tax ineffective, failed to maintain
a Participant Register or for any other reason), or Agent reasonably determines
that it was required to withhold Taxes from a prior payment but failed to do so,
such Lender shall promptly indemnify Agent fully for all amounts paid, directly
or indirectly, by Agent as Tax or otherwise, including penalties and interest,
and together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses.  Agent may offset against
any payment to any Lender under a Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such

 

89

--------------------------------------------------------------------------------


 

Lender but which was not so withheld, as well as any other amounts for which
Agent is entitled to indemnification from such Lender under this Section 8.8(c).

 

8.9                               Resignation of Agent or L/C Issuer.

 

(a)                                 Agent may resign at any time by delivering
notice of such resignation to the Lenders and the Borrower, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this
Section 8.9.  If Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Agent.  If, within 30 days after the retiring
Agent having given notice of resignation, no successor Agent has been appointed
by the Required Lenders that has accepted such appointment, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent from among the
Lenders.  Each appointment under this Section 8.9(a) shall be subject to the
prior consent of the Borrower, which may not be unreasonably withheld but shall
not be required during the continuance of an Event of Default.

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Agent until a successor Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Agent was, or because
such Agent had been, validly acting as Agent under the Loan Documents and
(iv) subject to its rights under Section 8.3, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Agent, a successor Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.

 

(c)                                  Any L/C Issuer may resign at any time by
delivering notice of such resignation to Agent, effective on the date set forth
in such notice or, if no such date is set forth therein, on the date such notice
shall be effective.  Upon such resignation, the L/C Issuer shall remain an L/C
Issuer and shall retain its rights and obligations in its capacity as such
(other than any obligation to Issue Letters of Credit but including the right to
receive fees or to have Lenders participate in any L/C Reimbursement Obligation
thereof) with respect to Letters of Credit Issued by such L/C Issuer prior to
the date of such resignation and shall otherwise be discharged from all other
duties and obligations under the Loan Documents.

 

8.10                        Release of Collateral or Guarantors.

 

Each Lender and L/C Issuer hereby consents to the release and hereby directs
Agent to release (or, in the case of Section 8.10(b)(ii), release or
subordinate) the following:

 

(a)                                 any Subsidiary of the Borrower from its
guaranty of any Obligation if all of the Stock and Stock Equivalents of such
Subsidiary owned by any Credit Party are sold or transferred in a transaction
permitted under the Loan Documents (including pursuant to a waiver or consent);
and

 

90

--------------------------------------------------------------------------------


 

(b)                                 any Lien held by Agent for the benefit of
the Secured Parties against (i) any Collateral that is sold, transferred,
conveyed or otherwise disposed of by a Credit Party in a transaction permitted
by the Loan Documents (including pursuant to a waiver or consent), (ii) any
Property subject to a Lien permitted hereunder in reliance upon
Section 5.1(h) or 5.1(i) and (iii) all of the Collateral and all Credit Parties,
upon (A) termination of the Revolving Loan Commitments, (B) payment and
satisfaction in full of all Loans, all L/C Reimbursement Obligations and all
other Obligations under the Loan Documents and all Obligations arising under
Secured Rate Contracts, that Agent has theretofore been notified in writing by
the holder of such Obligation are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations (or, as an alternative to
cash collateral in the case of any Letter of Credit Obligation, receipt by Agent
of a back-up letter of credit), in amounts and on terms and conditions and with
parties satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) and (D) to the extent
requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent.

 

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

 

8.11                        Additional Secured Parties.

 

The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender or L/C Issuer party hereto as long as, by
accepting such benefits, such Secured Party agrees, as among Agent and all other
Secured Parties, that such Secured Party is bound by (and, if requested by
Agent, shall confirm such agreement in a writing in form and substance
acceptable to Agent) this Article VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17,
9.24 and 10.1 (and, solely with respect to L/C Issuers, Section 1.1(c)) and the
decisions and actions of Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Agent, the Lenders and the L/C Issuers party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

 

91

--------------------------------------------------------------------------------


 

8.12                        Information Regarding Bank Products and Secured Rate
Contracts.  Each Lender agrees that, upon the reasonable request of the Agent,
it shall from time to time provide the Agent with updated information regarding
the maximum dollar amount of obligations under Bank Products or obligations
under Secured Rate Contracts in order to facilitate the Agent’s administration
of the credit facilities hereunder.

 

8.13                        Lead Arranger, Documentation Agent and Syndication
Agent.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Lead Arranger, any
Documentation Agent and any Syndication Agent shall not have any duties or
responsibilities, nor shall the Lead Arranger, any Documentation Agent and any
Syndication Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Lead Arranger, any Documentation Agent
and any Syndication Agent.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1                               Amendments and Waivers.

 

(a)                                 Subject to the provisions of Sections 8.10
and 9.1(g) hereof, no amendment or waiver of or supplement or other modification
(which shall include any direction to the Agent pursuant) to, any Loan Document
(other than the Fee Letter, any Control Agreement, or any letter of credit
reimbursement or similar agreement) or any provision thereof, and no consent
with respect to any departure by any Credit Party from any such Loan Documents,
shall be effective unless the same shall be in writing and signed by Agent, the
Required Lenders (or by Agent with the consent of the Required Lenders), and the
Borrower, and then such waiver shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, supplement (including any additional Loan Document) or
consent shall, unless in writing and signed by all the Lenders directly and
adversely affected thereby (or by Agent with the consent of all the Lenders
directly and adversely affected thereby), in addition to Agent and the Required
Lenders (or by Agent with the consent of the Required Lenders) and the Borrower,
do any of the following:

 

(i)                                     increase or extend the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 7.2(a));

 

(ii)                                  postpone or delay any date fixed for, or
reduce or waive, any scheduled installment of principal or any payment of
interest, fees or other amounts (other than principal) due to the Lenders (or
any of them) or L/C Issuer hereunder or under any other Loan Document (for the
avoidance of doubt, mandatory prepayments pursuant to Section 1.8 (other than
scheduled installments under Section 1.8(a)) may be postponed, delayed, reduced,
waived or modified with the consent of Required Lenders);

 

(iii)                               reduce the principal of, or the rate of
interest specified herein (it being agreed that waiver of the default interest
margin shall only require consent of Required Lenders) or the amount of interest
payable in cash specified herein on any Loan, or of any fees or

 

92

--------------------------------------------------------------------------------


 

other amounts payable hereunder or under any other Loan Document, including L/C
Reimbursement Obligations;

 

(iv)                              (A) change or have the effect of changing the
priority or pro rata treatment of any payments (including voluntary and
mandatory prepayments), Liens, proceeds of Collateral or reductions in
Commitments (including as a result in whole or in part of allowing the issuance
or incurrence, pursuant to this Agreement or otherwise, of new loans or other
Indebtedness having any priority over any of the Obligations in respect of
payments, Liens, Collateral or proceeds of Collateral, in exchange for any
Obligations or otherwise), or (B) advance the date fixed for, or increase, any
scheduled installment of principal due to any of the Lenders under any Loan
Document;

 

(v)                                 change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans which shall be required
for the Lenders or any of them to take any action hereunder;

 

(vi)                              amend this Section 9.1 or, subject to the
terms of this Agreement, the definition of Required Lenders or any provision
providing for consent or other action by all Lenders; or

 

(vii)                           discharge any Credit Party from its respective
payment Obligations under the Loan Documents, or release all or substantially
all of the Collateral, except as otherwise may be provided in this Agreement or
the other Loan Documents;

 

it being agreed that (X) all Lenders shall be deemed to be directly and
adversely affected by an amendment, waiver or supplement described in Sections
9.1(a)(iv)(B), (v), (vi) or (vii) and (Y) notwithstanding the preceding clause
(X), only those Lenders that have not been provided a reasonable opportunity, as
determined in the good faith judgment of the Agent, to receive the
most-favorable treatment under or in connection with the applicable amendment,
waiver or supplement described in the preceding clause (iv) (other than the
right to receive customary administrative agency, arranging, underwriting and
other similar fees) that is provided to  any  other Person, including the
opportunity to participate on a pro rata basis on the same terms in any new
loans or other Indebtedness permitted to be issued as a result of such
amendment, waiver or supplement, shall be deemed to be directly and adversely
affected by such amendment, waiver or supplement.

 

(b)                                 No amendment, waiver or consent shall,
unless in writing and signed by Agent, the Swingline Lender or the L/C Issuer,
as the case may be, in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of Agent, the Swingline Lender or the L/C
Issuer, as applicable, under this Agreement or any other Loan Document. No
amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Rate
Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than releases of Liens applicable to all
Lenders permitted in accordance with the terms hereof), in each case in a manner
adverse to any Secured Swap

 

93

--------------------------------------------------------------------------------


 

Provider, shall be effective without the written consent of such Secured Swap
Provider or, in the case of a Secured Rate Contract provided or arranged by GE
Capital or an Affiliate of GE Capital, GE Capital.

 

(c)                                  No amendment or waiver shall, unless signed
by the Agent and Required Revolving Lenders (or by Agent with the consent of the
Required Revolving Lenders):  (i) amend or waive compliance with the conditions
precedent to the obligations of Lenders to make any Revolving Loan (or of any
L/C Issuer to Issue any Letter of Credit) in Section 2.2; (ii) waive any Default
or Event of Default for the purpose of satisfying the conditions precedent to
the obligations of Lenders to make any Revolving Loan (or of any L/C Issuer to
Issue any Letter of Credit) in Section 2.2, (iii) amend or waive non-compliance
with any provision of Section 1.1(b)(iii) or (iv) amend or modify the
definitions of Eligible Accounts, Eligible Inventory or Borrowing Base,
including any increase in the percentage advance rates in the definition of
Borrowing Base, in a manner which would increase the availability of credit
under the Revolving Loan.  No amendment shall (x) amend or waive this
Section 9.1(c) or the definitions of the terms used in this
Section 9.1(c) insofar as the definitions affect the substance of this
Section 9.1(c), (y) change the definition of the term Required Revolving
Lenders; or (z) change the percentage of Lenders which shall be required for
Revolving Lenders to take any action hereunder, in each case, without the
consent of all Revolving Lenders.

 

(d)                                 Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be, or
have its Loans and Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to this Section 9.1) for any
voting or consent rights under or with respect to any Loan Document, except that
a Non-Funding Lender shall be treated as an “affected Lender” for purposes of
Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender’s Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender.  Moreover, for
the purposes of determining Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

(e)                                  Subject to the provisions of
Section 9.1(a), notwithstanding anything set forth herein to the contrary, this
Agreement may be amended with the written consent of Agent, the Borrower and the
Required Lenders to (i) add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the outstanding principal and accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Loans and the accrued interest
and fees in respect thereof and (ii) include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 9.1, (i) the Borrower may amend Schedules 3.19 and
3.21 upon notice to Agent, (ii) Agent may amend Schedules 1.1(a) and 1.1(b) to
reflect Incremental Facilities and Sales entered into pursuant to Section 9.9,
and (iii) Agent and the Borrower may amend or modify this Agreement and any
other Loan Document to (1) cure any ambiguity, omission, defect or inconsistency
therein, (2)

 

94

--------------------------------------------------------------------------------


 

grant a new Lien for the benefit of the Secured Parties, extend an existing Lien
over additional Property for the benefit of the Secured Parties or join
additional Persons as Credit Parties; provided that no Accounts or Inventory of
such Person shall be included as Eligible Accounts or Eligible Inventory until a
field examination (and, if required by Agent, an Inventory appraisal) with
respect thereto has been completed to the satisfaction of Agent, including the
establishment of Reserves required in Agent’s Permitted Discretion, and (3) add
one or more Incremental Facilities to this Agreement pursuant to
Section 1.1(e) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Revolving Lenders and Required
Lenders.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders holding Term Loans with a like
maturity date or all Revolving Lenders having Revolving Loan Commitments with a
like commitment termination date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of such respective Term Loans or amounts
of Revolving Loan Commitments) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in any such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and/or Revolving
Loan Commitments, and, subject to the terms hereof, otherwise modify the terms
of such Term Loans and/or Revolving Loan Commitments pursuant to the terms of
the relevant Extension Offer (including by increasing the interest rate and/or
fees payable in respect of such Term Loans and/or Revolving Loan Commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Term Loans) (each, an “Extension”; and each group of Term Loans
or Revolving Loan Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Loan Commitments (in
each case not so extended), being a separate Class), so long as the following
terms are satisfied:.

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time the applicable Extension Offer is
delivered to the Lenders;

 

(ii)                                  except as to interest rates, fees and
final commitment termination date (which shall be determined by the Borrower and
set forth in the relevant Extension Offer, subject to acceptance by the Extended
Revolving Lenders), the Revolving Loan Commitment of any Revolving Lender that
agrees to an Extension with respect to such Revolving Loan Commitment (an
“Extended Revolving Lender”) extended pursuant to an Extension (an “Extended
Revolving Loan Commitment”) and the related outstandings shall be a Revolving
Loan Commitment (or related outstandings, as the case may be) with the same
terms (or terms not less favorable to existing Revolving Lenders) as the
original Revolving Loan Commitments (and related outstandings); provided that
(1) the borrowing and payments (except for (A) payments of interest and/or fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings), (B) repayments required upon the commitment termination date of
the non-extended Class of Revolving Loan Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments) of
Revolving Loans with respect

 

95

--------------------------------------------------------------------------------


 

to Extended Revolving Loan Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Loan Commitments,
(2) subject to Section 9.1(b), all Swing Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Loan Commitments
(including Extended Revolving Loan Commitments) in accordance with their
percentage of the Aggregate Revolving Loan Commitments, (3) the permanent
repayment of Revolving Loans with respect to, and termination of, Extended
Revolving Loan Commitments after the applicable Extension date shall be made on
a pro rata basis with all other Revolving Loan Commitments, except that the
Borrower shall be permitted to repay permanently and terminate commitments of
any such Class on a better than pro rata basis as compared to any other
Class with a later commitment termination date than such Class, (4) assignments
and participations of Extended Revolving Loan Commitments and related Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to the other Classes of Revolving Loan Commitments and Revolving
Loans and (5) at no time shall there be Revolving Loan Commitments hereunder
(including Extended Revolving Loan Commitments and any original Revolving Loan
Commitments) which have more than two (2) different maturity dates;

 

(iii)                               except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined by the Borrower and set forth in the
relevant Extension Offer, subject to acceptance by the Extending Term Lenders),
the Term Loans of any Term Lender that agrees to an Extension with respect to
such Term Loans owed to it (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Class of Term
Loans subject to such Extension Offer (except for covenants or other provisions
contained therein applicable only to periods after the then latest maturity
date);

 

(iv)                              the final maturity date of any Extended Term
Loans shall be no earlier than the latest maturity date of the Term Loans
extended thereby and the amortization schedule applicable to Loans pursuant to
Section 1.8(a) for periods prior to the original maturity date of the Term Loans
shall not be increased;

 

(v)                                 the Weighted Average Life to Maturity of any
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans extended thereby;

 

(vi)                              any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than pro rata
basis) with non-extended Classes of Term Loans in any voluntary or mandatory
prepayments hereunder, in each case as specified in the respective Extension
Offer; and

 

(vii)                           if the aggregate principal amount of Term Loans
(calculated on the outstanding principal amount thereof) and/or Revolving Loan
Commitments, as the case may be, in respect of which Term Lenders or Revolving
Lenders, as applicable, shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Loan
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans and/or Revolving Loans of such Term

 

96

--------------------------------------------------------------------------------


 

Lenders or Revolving Lenders, as applicable, shall be extended ratably up to
such maximum amount based on the respective principal or commitment amounts with
respect to which such Term Lenders and/or Revolving Lenders, as the case may be,
have accepted such Extension Offer.

 

With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 1.7 or 1.8 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
to consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans or Revolving Loan Commitments (as
applicable) of any or all applicable Classes be tendered Agent and the Lenders
hereby consent to the transactions contemplated by this Section (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans and/or Extended Revolving Loan Commitments on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit or conflict with any such Extension or any other
transaction contemplated by this Section.

 

No consent of any Lender shall be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Term Loans and/or Revolving Loan Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Loan
Commitments, the consent of the L/C Issuer and Swing Line Lender.  All Extended
Term Loans, Extended Revolving Loan Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
and secured by the Collateral on a pari passu basis with all other applicable
Obligations.  The Lenders hereby irrevocably authorize Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower (on
behalf of all Credit Parties) as may be necessary in order to establish new
Classes or sub-Classes in respect of Revolving Loan Commitments or Term Loans so
extended and such technical amendments as may be necessary in the reasonable
opinion of Agent and the Borrower in connection with the establishment of such
new Classes or sub-Classes, in each case on terms consistent with this Section. 
In addition, if so provided in such amendment and with the consent of each L/C
Issuer, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re-allocated from Lenders holding
non-extended Revolving Loan Commitments to Lenders holding Extended Revolving
Loan Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Loan Commitments, be deemed to be
participation interests in respect of such Revolving Loan Commitments and the
terms of such participation interests shall be adjusted accordingly.  Without
limiting the foregoing, in connection with any Extensions the applicable Credit
Parties shall (at their expense) amend (and Agent is hereby directed by the
Lenders to amend) any Mortgage that has a maturity date prior to the later of
the then latest (x) maturity date of the Term Loans and (y) scheduled
termination date of the Revolving Loan Commitments, so that such maturity date
referenced therein is extended to the later of the then (x) latest maturity date
of the Term Loans and (y) scheduled termination date of the Revolving Loan
Commitments

 

97

--------------------------------------------------------------------------------


 

(or such later date as may be advised by local counsel to Agent).  Agent shall
promptly notify each Lender of the effectiveness of each such amendment.

 

In connection with any Extension, the Borrower shall provide Agent at least
twenty (20) Business Days (or such shorter period as may be agreed by Agent)
prior written notice thereof, and shall agree to such procedures (including
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, Agent, in each
case acting reasonably to accomplish the purposes of this Section 9.1(g).

 

This Section 9.1(g) shall supersede any provisions of this Section 9.1 or
Section 9.11 to the contrary.

 

(h)                                 No amendment or waiver shall, unless signed
by Agent and each DDTL Lender directly affected thereby (or by Agent with the
consent of each DDTL Lender directly affected thereby) in addition to the
Required Lenders (or by Agent with the consent of the Required Lenders):
(i) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any DDTL in Section 2.3; (ii) waive any Default or Event of
Default for the purpose of satisfying the conditions precedent to the
obligations of Lenders to make any DDTL in Section 2.3; or (iii) amend or waive
this Section 9.1(h) or the definitions of the terms used in this
Section 9.1(h) insofar as the definitions affect the substance of this
Section 9.1(h).

 

9.2                               Notices.

 

(a)                                 Addresses.  All notices and other
communications required or expressly authorized to be made by this Agreement
shall be given in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on the applicable signature page hereto
(in the case of such notices and other communications to Agent, including a
mandatory e-mail notice to the e-mail address on the applicable signature
page hereto), (ii) posted to Syndtrak® the extent such system is available and
set up by or at the direction of Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.SyndTrak.com or using such other means of posting to
Syndtrak® as may be available and reasonably acceptable to Agent prior to such
posting, (iii) posted to any other E-System approved by or set up by or at the
direction of Agent or (iv) addressed to such other address as shall be notified
in writing (A) in the case of the Borrower, Agent and the Swingline Lender, to
the other parties hereto and (B) in the case of all other parties, to the
Borrower and Agent.  Transmissions made by electronic mail or E-Fax to Agent
shall be effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

 

(b)                                 Effectiveness.  (i)  All communications
described in Section 9.2(a) and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one (1) Business Day after

 

98

--------------------------------------------------------------------------------


 

delivery to such courier service, (iii) if delivered by mail, three (3) Business
Days after deposit in the mail, (iv) if delivered by facsimile (other than to
post to an E-System pursuant to Section 9.2(a)(ii) or (a)(iii)), upon sender’s
receipt of confirmation of proper transmission, and (v) if delivered by posting
to any E-System, on the later of the Business Day of such posting and the
Business Day access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to Agent pursuant to Article I shall be
effective until received by Agent.

 

(ii)                                  The posting, completion and/or submission
by any Credit Party of any communication pursuant to an E System shall
constitute a representation and warranty by the Credit Parties that any
representation, warranty, certification or other similar statement required by
the Loan Documents to be provided, given or made by a Credit Party in connection
with any such communication is true, correct and complete except as expressly
noted in such communication or E-System.

 

(c)                                  Each Lender shall notify Agent in writing
of any changes in the address to which notices to such Lender should be
directed, of addresses of its Lending Office, of payment instructions in respect
of all payments to be made to it hereunder and of such other administrative
information as Agent shall reasonably request.

 

9.3                               Electronic Transmissions.

 

(a)                                 Authorization.  Subject to the provisions of
Section 9.2(a), each of Agent, Lenders, each Credit Party and each of their
Related Persons, is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any Loan Document and the transactions contemplated therein. 
Each Credit Party and each Secured Party hereto acknowledges and agrees that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

(b)                                 Signatures.  Subject to the provisions of
Section 9.2(a), (i)(A) no posting to any E-System shall be denied legal effect
merely because it is made electronically, (B) each E Signature on any such
posting shall be deemed sufficient to satisfy any requirement for a “signature”
and (C) each such posting shall be deemed sufficient to satisfy any requirement
for a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which Agent, each Secured Party and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed;

 

99

--------------------------------------------------------------------------------


 

provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or E-Signature has been
altered after transmission.

 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to Section 9.2 and
this Section 9.3, the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E System) and related
Contractual Obligations executed by Agent and Credit Parties in connection with
the use of such E-System.

 

(d)                                 LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of the
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

9.4                               No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  No course of
dealing between any Credit Party, any Affiliate of any Credit Party, Agent or
any Lender shall be effective to amend, modify or discharge any provision of
this Agreement or any of the other Loan Documents.

 

9.5                               Costs and Expenses.

 

Any action taken by any Credit Party under or with respect to any Loan Document,
even if required under any Loan Document or at the request of Agent or Required
Lenders, shall be at the expense of such Credit Party, and neither Agent nor any
other Secured Party shall be required under any Loan Document to reimburse any
Credit Party or any Subsidiary of any Credit Party therefor except as expressly
provided therein.  In addition, the Borrower agrees to pay or reimburse upon
demand (a) Agent for all reasonable out of-pocket costs and expenses incurred by
it or any of its Related Persons, in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and

 

100

--------------------------------------------------------------------------------


 

administration of any transaction contemplated therein, in each case including
Attorney Costs of Agent, the cost of environmental audits, Collateral audits and
appraisals, background checks and similar expenses, (b) Agent for all reasonable
costs and expenses incurred by it or any of its Related Persons in connection
with internal audit reviews, field examinations and Collateral examinations,
including Agent’s internal field examination group (which shall be reimbursed,
in addition to the out-of-pocket costs and expenses of such examiners, at the
per diem rate per individual charged by Agent for its examiners), (c) each of
Agent, its Related Persons, and L/C Issuer for all costs and expenses incurred
in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action (including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto)
with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or Related Transaction, including Attorney Costs and
(d) fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (c) above.

 

9.6                               Indemnity.

 

(a)                                 Each Credit Party agrees to indemnify, hold
harmless and defend Agent, each Lender, each L/C Issuer and each of their
respective Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Related Agreement, any Obligation (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from (i) the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or (ii) a dispute
solely among Indemnitees (other than any claims against any Indemnitee solely in
its capacity as the Agent or an arranger or any

 

101

--------------------------------------------------------------------------------


 

similar role under the Loan Documents) not arising out of any act or omission on
the part of any Credit Party or any Affiliate of a Credit Party.  Furthermore,
each of the Borrower and each other Credit Party executing this Agreement waives
and agrees not to assert against any Indemnitee, and shall cause each other
Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person.  This Section 9.6(a) shall not apply
with respect to Taxes other than any Taxes that represent Liabilities arising
from any non-Tax claim.

 

(b)                                 Without limiting the foregoing, “Indemnified
Matters” includes all Environmental Liabilities, including those arising from,
or otherwise involving, any Property of any Credit Party or any Related Person
of any Credit Party or any actual, alleged or prospective damage to Property or
natural resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such Property or natural resource or any
Property on or contiguous to any Real Estate of any Credit Party or any Related
Person of any Credit Party, whether or not, with respect to any such
Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Credit Party or any Related Person of any Credit Party or the owner, lessee or
operator of any Property of any Related Person through any foreclosure action,
in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by Agent or following Agent or any Lender
having become the successor-in-interest to any Credit Party or any Related
Person of any Credit Party and (ii) are attributable solely to acts of such
Indemnitee.

 

9.7                               Marshaling; Payments Set Aside.

 

No Secured Party shall be under any obligation to marshal any Property in favor
of any Credit Party or any other Person or against or in payment of any
Obligation.  To the extent that any Secured Party receives a payment from the
Borrower, from any other Credit Party, from the proceeds of the Collateral, from
the exercise of its rights of setoff, any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

9.8                               Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
any assignment by any Lender shall be subject to the provisions of Section 9.9,
and provided further that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Agent and each Lender.

 

9.9                               Assignments and Participations; Binding
Effect.

 

(a)                                 Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower, the other Credit
Parties signatory hereto and Agent and

 

102

--------------------------------------------------------------------------------


 

when Agent shall have been notified by each Lender that such Lender has executed
it.  Thereafter, it shall be binding upon and inure to the benefit of, but only
to the benefit of, the Borrower, the other Credit Parties hereto (in each case
except for Article VIII), Agent, each Lender and each L/C Issuer receiving the
benefits of the Loan Documents and, to the extent provided in Section 8.11, each
other Secured Party and, in each case, their respective successors and permitted
assigns.  Except as expressly provided in any Loan Document (including in
Section 8.9), none of the Borrower, any other Credit Party, any L/C Issuer or
Agent shall have the right to assign any rights or obligations hereunder or any
interest herein.

 

(b)                                 Right to Assign.  Each Lender may sell,
transfer, negotiate or assign (a “Sale”) all or a portion of its rights and
obligations hereunder (including all or a portion of its Commitments and its
rights and obligations with respect to Loans and Letters of Credit) to (i) any
existing Lender (other than a Non-Funding Lender or Impacted Lender), (ii) any
Affiliate or Approved Fund of any existing Lender (other than a Non-Funding
Lender or Impacted Lender) or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to Agent and, with
respect to Sales of Revolving Loan Commitments, each L/C Issuer that is a Lender
and, as long as no Event of Default is continuing, the Borrower (which
acceptances shall be deemed to have been given unless an objection is delivered
to Agent within five (5) Business Days after notice of a proposed sale is
delivered to the Borrower); provided, however, that (v) such Sales must be
ratable among the obligations owing to and owed by such Lender with respect to
the Revolving Loans, (w) for each Loan, the aggregate outstanding principal
amount (determined as of the effective date of the applicable Assignment) of the
Loans, Commitments and Letter of Credit Obligations subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of the Borrower (to the
extent required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, (y) interest accrued prior to
and through the date of any such Sale may not be assigned, and (z) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such Sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
Section 1.11(e)(v).  Notwithstanding the foregoing, no Lender may enter into a
Sale of all or a portion of its rights and obligations hereunder to a Credit
Party, an Affiliate of a Credit Party or a natural Person.  Agent’s refusal to
accept a Sale to a holder of Subordinated Indebtedness or an Affiliate of such a
holder, or to any Person that would be a Non-Funding Lender or an Impacted
Lender, or the imposition of conditions or limitations (including limitations on
voting) upon Sales to such Persons, shall not be deemed to be unreasonable.

 

(c)                                  Procedure.  The parties to each Sale made
in reliance on Section 9.9(b) (other than those described in Section 9.9(e) or
(f)) shall execute and deliver to Agent an Assignment via an electronic
settlement system designated by Agent (or, if previously agreed with Agent, via
a manual execution and delivery of the Assignment) evidencing such Sale,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to Agent), any Tax forms required to be delivered pursuant
to Section 10.1 and payment of an assignment fee in the amount of $3,500 to
Agent, unless waived or reduced by Agent; provided, that (i) if a Sale by a
Lender is made to an Affiliate or an Approved Fund of such assigning

 

103

--------------------------------------------------------------------------------


 

Lender, then no assignment fee shall be due in connection with such Sale, and
(ii) if a Sale by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such Assignee, then only one assignment fee of
$3,500 shall be due in connection with such Sale (unless waived or reduced by
Agent).  Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such Assignment is made in accordance with clause (iii) of
Section 9.9(b), upon Agent (and the Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment,
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

 

(d)                                 Effectiveness.  Subject to the recording of
an Assignment by Agent in the Register pursuant to Section 1.4(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

 

(e)                                  Grant of Security Interests.  In addition
to the other rights provided in this Section 9.9, each Lender may grant a
security interest in, or otherwise assign as collateral, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans), to (A) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to Agent
or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Indebtedness or equity securities, by notice to Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with Section 9.9(b)), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

(f)                                   Participants and SPVs.  In addition to the
other rights provided in this Section 9.9, each Lender may, (x) with notice to
Agent, grant to an SPV the option to make all or any part of any Loan that such
Lender would otherwise be required to make hereunder (and the exercise of such
option by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from Agent or the Borrower, sell participations
to one or more Persons other than a Credit Party or an Affiliate of a Credit
Party in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the Term
Loans, Revolving Loans and Letters of Credit); provided, however, that, whether
as a result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for

 

104

--------------------------------------------------------------------------------


 

any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Credit Parties and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the Tax forms such Lender is required to collect
pursuant to Section 10.1(f) and then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
except to the extent such entitlement to receive a greater amount results from
any change in, or in the interpretation of, any Requirement of Law that occurs
after the date such grant or participation is made (and in consideration of the
foregoing, each such Participant and SPV shall be deemed to have acknowledged
and agreed to be bound by the provisions of Section 9.22 and (B) each such SPV
may receive other payments that would otherwise be made to such Lender with
respect to Loans funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to Agent by such SPV and
such Lender, provided, however, that in no case (including pursuant to clause
(A) or (B) above) shall an SPV or participant have the right to enforce any of
the terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (ii) and (iii) of Section 9.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 9.1(a)(vi).  No party hereto shall
institute (and the Borrower shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this
Section 9.9(f) any bankruptcy, reorganization, insolvency, liquidation or
similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper of such SPV; provided,
however, that each Lender having designated an SPV as such agrees to indemnify
each Indemnitee against any Liability that may be incurred by, or asserted
against, such Indemnitee as a result of failing to institute such proceeding
(including a failure to be reimbursed by such SPV for any such Liability).  The
agreement in the preceding sentence shall survive the termination of the
Commitments and the payment in full of the Obligations.    Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person other than Agent except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to

 

105

--------------------------------------------------------------------------------


 

the contrary.  For the avoidance of doubt, Agent shall have no responsibility
for maintaining a Participant Register.

 

9.10                        Non-Public Information; Confidentiality.

 

(a)                                 Non-Public Information.  Each of Agent, each
Lender and L/C Issuer acknowledges and agrees that it may receive material
non-public information (“MNPI”) hereunder concerning the Credit Parties and
their Affiliates and agrees to use such information in compliance with all
relevant policies, procedures and applicable Requirements of Laws (including
United States federal and state securities laws and regulations).

 

(b)                                 Confidential Information.  Each of Agent,
each Lender and each  L/C Issuer agrees to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and designated in
writing by any Credit Party as confidential, except that such information may be
disclosed (i) with the Borrower’s consent, (ii) to Related Persons of such
Lender, L/C Issuer or Agent, as the case may be, or to any Person that any L/C
Issuer causes to Issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, provided, however, that each of Agent, each Lender and
each L/C Issuer shall, unless prohibited by applicable Requirements of Law and
to the extent practicable, use commercially reasonable efforts to inform the
Borrower prior to such disclosure, (v) to the extent necessary or customary for
inclusion in league table measurements, (vi) (A) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or prospective assignees, SPVs (including the investors or prospective
investors therein) or participants, direct or contractual counterparties to any
Secured Rate Contracts and to their respective Related Persons, in each case to
the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons.  In
the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.

 

(c)                                  Tombstones.  Each Credit Party consents to
the publication by Agent or any Lender of any press releases, tombstones,
advertising or other promotional materials

 

106

--------------------------------------------------------------------------------


 

(including, without limitation, via any Electronic Transmission) relating to the
financing transactions contemplated by this Agreement using such Credit Party’s
name, product photographs, logo or trademark.

 

(d)                                 Press Release and Related Matters.  No
Credit Party shall, and no Credit Party shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Credit Party) using the name, logo or otherwise referring to
GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated herein or therein to which GE Capital or any of its Affiliates is
party without the prior written consent of GE Capital or such Affiliate except
to the extent required to do so under applicable Requirements of Law and then,
only after consulting with GE Capital.

 

(e)                                  Distribution of Materials to Lenders and
L/C Issuers.  The Credit Parties acknowledge and agree that the Loan Documents
and all reports, notices, communications and other information or materials
provided or delivered by, or on behalf of, the Credit Parties hereunder
(collectively, the “Borrower Materials”) may be disseminated by, or on behalf
of, Agent, and made available, to the Lenders and the L/C Issuers by posting
such Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System.

 

(f)                                   Material Non-Public Information.  The
Credit Parties hereby agree that if either they, any parent company or any
Subsidiary of the Credit Parties has publicly traded equity or debt securities
in the U.S., they shall (and shall cause such parent company or Subsidiary, as
the case may be, to) (i) identify in writing, and (ii) to the extent reasonably
practicable, clearly and conspicuously mark such Borrower Materials that contain
only information that is publicly available or that is not material for purposes
of U.S. federal and state securities laws as “PUBLIC”. The Credit Parties agree
that by identifying such Borrower Materials as “PUBLIC” or publicly filing such
Borrower Materials with the Securities and Exchange Commission, then Agent, the
Lenders and the L/C Issuers shall be entitled to treat such Borrower Materials
as not containing any MNPI for purposes of U.S. federal and state securities
laws. The Credit Parties further represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI:  (A) the Loan Documents, including
the schedules and exhibits attached thereto, and (B) administrative materials of
a customary nature prepared by the Credit Parties or Agent (including, Notices
of Borrowing, Notices of Conversion/Continuation, L/C Requests, Swingline
requests and any similar requests or notices posted on or through an E-System).
Before distribution of any Borrower Materials, the Credit Parties agree to
execute and deliver to Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.

 

9.11                        Set-off; Sharing of Payments.

 

(a)                                 Right of Setoff.  Each of Agent, each
Lender, each L/C Issuer and each Affiliate (including each branch office
thereof) of any of them is hereby authorized, without

 

107

--------------------------------------------------------------------------------


 

notice or demand (each of which is hereby waived by each Credit Party), at any
time and from time to time during the continuance of any Event of Default and to
the fullest extent permitted by applicable Requirements of Law, to set off and
apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by Agent, such Lender, such L/C Issuer or any of
their respective Affiliates to or for the credit or the account of the Borrower
or any other Credit Party against any Obligation of any Credit Party now or
hereafter existing, whether or not any demand was made under any Loan Document
with respect to such Obligation and even though such Obligation may be
unmatured.  No Lender or L/C Issuer shall exercise any such right of setoff
without the prior consent of Agent or Required Lenders. Each of Agent, each
Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.

 

(b)                                 Sharing of Payments, Etc.  If any Lender,
directly or through an Affiliate or branch office thereof, obtains any payment
of any Obligation of any Credit Party (whether voluntary, involuntary or through
the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Section 9.9 or Article X and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed by, Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is applied as though it had been received by
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrower, applied to repay the
Obligations in accordance herewith); provided, however, that (i) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (ii) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.  If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in Section 1.11(e).

 

9.12                        Counterparts; Facsimile Signature.

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

108

--------------------------------------------------------------------------------


 

9.13                        Severability.

 

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

 

9.14                        Captions.

 

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

9.15                        Independence of Provisions.

 

The parties hereto acknowledge that this Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the
contrary in this Agreement.

 

9.16                        Interpretation.

 

This Agreement is the result of negotiations among and has been reviewed by
counsel to Credit Parties, Agent, each Lender and other parties hereto, and is
the product of all parties hereto.  Accordingly, this Agreement and the other
Loan Documents shall not be construed against the Lenders or Agent merely
because of Agent’s or Lenders’ involvement in the preparation of such documents
and agreements.  Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 9.18 and
9.19.

 

9.17                        No Third Parties Benefited.

 

This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Lenders, the L/C Issuers party hereto, Agent and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

 

9.18                        Governing Law and Jurisdiction.

 

(a)                                 Governing Law.  The laws of the State of New
York shall govern all matters arising out of, in connection with or relating to
this Agreement, including, without limitation, its validity, interpretation,
construction, performance and enforcement (including, without limitation, any
claims sounding in contract or tort law arising out of the subject matter hereof
and any determinations with respect to post-judgment interest).

 

(b)                                 Submission to Jurisdiction.  Any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of New York located in the City of New
York, Borough of Manhattan, or of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, the

 

109

--------------------------------------------------------------------------------


 

Borrower and each other Credit Party executing this Agreement hereby accepts for
itself and in respect of its Property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Agreement
shall limit the right of Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent Agent determines that such
action is necessary or appropriate to exercise its rights or remedies under the
Loan Documents.  The parties hereto (and, to the extent set forth in any other
Loan Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

 

(c)                                  Service of Process.  Each Credit Party
hereby irrevocably waives personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America with respect to or otherwise arising out of or in
connection with any Loan Document by any means permitted by applicable
Requirements of Law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein).  Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing contained
in this Section 9.18 shall affect the right of Agent or any Lender to serve
process in any other manner permitted by applicable Requirements of Law.

 

9.19                        WAIVER OF JURY TRIAL.

 

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

9.20                        ENTIRE AGREEMENT; RELEASE; SURVIVAL.

 

(a)                                 THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT
PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES
RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER
THAN THE FEE LETTER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH TERMS OF
SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS
OF LAW, IN

 

110

--------------------------------------------------------------------------------


 

WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

(b)                                 Execution of this Agreement by the Credit
Parties constitutes a full, complete and irrevocable release of any and all
claims which each Credit Party may have at law or in equity in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of this Agreement and the other Loan Documents.  In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  Each of the Borrower and each other Credit Party
signatory hereto hereby waives, releases and agrees (and shall cause each other
Credit Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(c)                                  (i) Any indemnification or other protection
provided to any Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs
and Expenses) and 9.6 (Indemnity) and Article VIII (Agent) and Article X (Taxes,
Yield Protection and Illegality) and (ii) the provisions of Section 8.1 of the
Guaranty and Security Agreement, in each case, shall (x) survive the termination
of the Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

9.21                        Patriot Act.

 

Each Lender that is subject to the Patriot Act hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

9.22                        Replacement of Lender.

 

Within forty-five days after:  (i) receipt by the Borrower of written notice and
demand from (A) any Lender that is not Agent or an Affiliate of Agent (an
“Affected Lender”) for payment of additional costs as provided in Sections 10.1,
10.3 and/or 10.6 or (B) any SPV or participant (an “Affected SPV/Participant”)
for payment of additional costs as provided in Section 9.9(f), unless the option
or participation of such Affected SPV/Participant shall have been terminated
prior to the exercise by the Borrower of its rights hereunder; or (ii) any
failure by any Lender (other than Agent or an Affiliate of Agent) to consent to
a requested amendment, waiver or modification to any Loan Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify (A) in the case of clause (i)(A) or (ii) above, Agent and
such Affected Lender (or such non-consenting Lender) of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such non-consenting Lender), or (B) in the
case of clause (i)(B) above, Agent, such Affected SPV/Participant, if known, and
the applicable Lender (such Lender, a “Participating Lender”)

 

111

--------------------------------------------------------------------------------


 

that (1) granted to such Affected SPV/Participant the option to make all or any
part of any Loan that such Participating Lender would otherwise be required to
make hereunder or (2) sold to such Affected SPV/Participant a participation in
or to all or a portion of its rights and obligations under the Loan Documents,
of the Borrower’s intention to obtain, at the Borrower’s expense, a Replacement
Lender for such Participating Lender, in each case, which Replacement Lender
shall be reasonably satisfactory to Agent.  In the event the Borrower obtains a
Replacement Lender within forty-five (45) days following notice of its intention
to do so, the Affected Lender (or such non-consenting Lender) or Participating
Lender, as the case may be, shall sell and assign its Loans and Commitments to
such Replacement Lender, at par, provided that the Borrower has reimbursed such
Affected Lender or Affected SPV/Participant, as applicable, for its increased
costs for which it is entitled to reimbursement under this Agreement through the
date of such sale and assignment, and in the case of a Participating Lender
being replaced by a Replacement Lender, (x) all right, title and interest in and
to the Obligations and Commitments so assigned to the Replacement Lender shall
be assigned free and clear of all Liens or other claims (including pursuant to
the underlying option or participation granted or sold to the Affected
SPV/Participant, but without affecting any rights, if any, of the Affected
SPV/Participant to the proceeds constituting the purchase price thereof) of the
Affected SPV/Participant, and (y) to the extent required by the underlying
option or participation documentation, such Participating Lender shall apply all
or a portion of the proceeds received by it as a result of such assignment, as
applicable, to terminate in full the option or participation of such Affected
SPV/Participant.  In the event that a replaced Lender does not execute an
Assignment pursuant to Section 9.9 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 9.22
and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section 9.22, the Borrower shall be entitled (but
not obligated) to execute such an Assignment on behalf of such replaced Lender,
and any such Assignment so executed by the Borrower, the Replacement Lender and
Agent, shall be effective for purposes of this Section 9.22 and Section 9.9. 
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, Agent may, but shall not be obligated to, obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender or Impacted Lender at any time with three (3) Business Days’ prior notice
to such Lender (unless notice is not practicable under the circumstances) and
cause such Lender’s Loans and Commitments to be sold and assigned, in whole or
in part, at par.  Upon any such assignment and payment and compliance with the
other provisions of Section 9.9, such replaced Lender shall no longer constitute
a “Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

 

9.23                        Joint and Several.

 

The obligations of the Credit Parties hereunder and under the other Loan
Documents are joint and several.  Without limiting the generality of the
foregoing, reference is hereby made to Article II of the Guaranty and Security
Agreement, to which the obligations of the Borrower and the other Credit Parties
are subject.

 

9.24                        Creditor-Debtor Relationship.

 

The relationship between Agent, each Lender and the L/C Issuer, on the one hand,
and the Credit Parties, on the other hand, is solely that of creditor and
debtor.  No Secured Party has

 

112

--------------------------------------------------------------------------------


 

any fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Credit Parties by virtue of, any Loan
Document or any transaction contemplated therein.

 

9.25                        Actions in Concert.

 

Notwithstanding anything contained herein to the contrary, each Lender hereby
agrees with each other Lender that no Lender shall take any action to protect or
enforce its rights against any Credit Party arising out of this Agreement or any
other Loan Document (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the other Loan Documents shall be taken in concert and at the
direction or with the consent of Agent or Required Lenders.

 

9.26                        Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the Guaranty and Security Agreement in respect of
Swap Obligations under any Secured Rate Contract (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 9.26 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 9.26, or otherwise under the Guaranty and
Security Agreement, voidable under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 9.26 shall
remain in full force and effect until the guarantees in respect of Swap
Obligations under each Secured Rate Contract have been discharged, or otherwise
released or terminated in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 9.26 constitute, and this
Section 9.26 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1                        Taxes.

 

(a)                                 Except as required by a Requirement of Law,
each payment by any Credit Party under any Loan Document shall be made free and
clear of all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
penalties or other Liabilities with respect thereto (collectively, “Taxes”).

 

(b)                                 If any Taxes shall be required by any
Requirement of Law to be deducted from or in respect of any amount payable under
any Loan Document to any Secured Party (i) if such Tax is an Indemnified Tax,
such amount payable shall be increased as necessary to ensure that, after all
required deductions for Indemnified Taxes are made (including deductions

 

113

--------------------------------------------------------------------------------


 

applicable to any increases to any amount under this Section 10.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, the relevant Credit Party shall
deliver to Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to Agent.

 

(c)                                  In addition, the Borrower agrees to pay,
and authorizes Agent to pay in its name, any stamp, documentary, excise or
property Tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”), except any such Other Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 9.22).  The Swingline Lender
may, without any need for notice, demand or consent from the Borrower, by making
funds available to Agent in the amount equal to any such payment, make a Swing
Loan to the Borrower in such amount, the proceeds of which shall be used by
Agent in whole to make such payment.  Within 30 days after the date of any
payment of Other Taxes by any Credit Party, the Borrower shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.

 

(d)                                 The Credit Parties hereby acknowledge and
agree that (i) neither GE Capital nor any Affiliate of GE Capital has provided
any Tax advice to any Tax Affiliate in connection with the transactions
contemplated hereby or any other matters and (ii)  the Credit Parties have
received appropriate Tax advice to the extent necessary to confirm that the
structure of any transaction contemplated by the Credit Parties in connection
with this Agreement complies in all material respects with applicable federal,
state and foreign Tax laws.

 

(e)                                  The Borrower shall reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to Agent), each
Secured Party for all Indemnified Taxes (including any Indemnified Taxes imposed
by any jurisdiction on amounts payable under this Section 10.1) paid or payable
by such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted; provided, that the Borrower shall not be required to compensate any
Secured Party pursuant to this Section 10.1(e) for any amounts for penalties or
interest incurred more or accruing than 270 days prior to the date that such
Secured Party notifies the Borrower, in writing, of the Tax, and of the Secured
Party’s intention to claim compensation therefrom; provided further, that if a
Tax is retroactive, the 270 day period described in the foregoing clause is
extended to include the retroactive period.  A certificate of the Secured Party
(or of Agent on behalf of such Secured Party) claiming any compensation under
this Section 10.1(e), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error.  In determining such amount,
Agent and such Secured Party may use any reasonable averaging and attribution
methods.

 

114

--------------------------------------------------------------------------------


 

(f)                                   Any Lender claiming any additional amounts
payable pursuant to this Section 10.1 shall use its commercially reasonable
efforts (consistent with its internal policies and Requirements of Law) to
change the jurisdiction of its Lending Office if such a change would reduce any
such additional amounts (or any similar amount that may thereafter accrue) and
would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

 

(g)                                  (i)                               Each
Non-U.S. Lender Party that, at any of the following times, is entitled to an
exemption from United States withholding Tax or, after a change in any
Requirement of Law, is subject to such withholding Tax at a reduced rate under
an applicable Tax treaty, shall (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of each of the following, as applicable:  (A) Forms W-8ECI (claiming
exemption from U.S. withholding Tax because the income is effectively connected
with a U.S. trade or business), W-8BEN or W-8BEN-E (claiming exemption from, or
a reduction of, U.S. withholding Tax) and/or W-8IMY (together with appropriate
forms, certifications and supporting statements) or any successor forms, (B) in
the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming exemption from U.S.
withholding Tax) or any successor form and a certificate in form and substance
acceptable to Agent that such Non-U.S. Lender Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding Tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents.  Unless the Borrower and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding Tax or are subject to such Tax at a rate
reduced by an applicable Tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

 

(ii)                                  Each U.S. Lender Party shall (A) on or
prior to the date such U.S. Lender Party becomes a “U.S. Lender Party”
hereunder, (B) on or prior to the date on which any such form or certification
expires or becomes obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this Section 10.1(g) and (D) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of Form W-9 (certifying
that such U.S. Lender Party is entitled to an exemption from U.S. backup
withholding Tax) or any successor form.

 

115

--------------------------------------------------------------------------------


 

(iii)                               Each Lender having sold a participation in
any of its Obligations or identified an SPV as such to Agent shall collect from
such participant or SPV the documents described in this Section 10.1(g) and
provide them to Agent.

 

(iv)                              If a payment made to a Non-U.S. Lender Party
would be subject to United States federal withholding Tax imposed by FATCA if
such Non-U.S. Lender Party fails to comply with the applicable reporting
requirements of FATCA, such Non-U.S. Lender Party shall deliver to Agent and the
Borrower any documentation under any Requirement of Law or reasonably requested
by Agent or the Borrower sufficient for Agent or the Borrower to comply with
their obligations under FATCA and to determine that such Non-U.S. Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for the purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)                                 If any Secured Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 10.1 (including by the payment of additional amounts pursuant to
Section 10.1(b)), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 10.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Secured Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such Credit Party, upon the request of such
Secured Party, shall repay to such Secured Party the amount paid over pursuant
to this Section 10.1(h) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such Secured Party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 10.1(h), in no event shall the Secured
Party be required to pay any amount to a Credit Party pursuant to this
Section 10.1(h) the payment of which would place the Secured Party in a less
favorable net after-Tax position than the Secured Party would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
Section 10.1(h) shall not be construed to require any Secured Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Credit Party or any other Person.

 

10.2                        Illegality.

 

If after the date hereof any Lender shall determine that the introduction of any
Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make LIBOR Rate Loans, then, on notice
thereof by such Lender to the Borrower through Agent, the obligation of that
Lender to make LIBOR Rate Loans shall be suspended until such Lender shall have
notified Agent and the Borrower that the circumstances giving rise to such
determination no longer exists.

 

116

--------------------------------------------------------------------------------


 

(a)                                 Subject to Section 10.2(c) below, if any
Lender shall determine that it is unlawful to maintain any LIBOR Rate Loan, the
Borrower shall prepay in full all LIBOR Rate Loans of such Lender then
outstanding, together with interest accrued thereon, either on the last day of
the Interest Period thereof if such Lender may lawfully continue to maintain
such LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans, together with any amounts
required to be paid in connection therewith pursuant to Section 10.4.

 

(b)                                 If the obligation of any Lender to make or
maintain LIBOR Rate Loans has been terminated, the Borrower may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

 

(c)                                  Before giving any notice to Agent pursuant
to this Section 10.2, the affected Lender shall designate a different Lending
Office with respect to its LIBOR Rate Loans if such designation will avoid the
need for giving such notice or making such demand and will not, in the judgment
of such Lender, be illegal or otherwise disadvantageous to such Lender.

 

10.3                        Increased Costs and Reduction of Return.

 

(a)                                 If any Lender or L/C Issuer shall determine
that, due to either (i) the introduction of, or any change in, or in the
interpretation of, any Requirement of Law or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in the case of either clause (i) or
(ii) above subsequent to the date hereof, (x) there shall be any increase in the
cost to such Lender or L/C Issuer of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans or of Issuing or maintaining any Letter of
Credit or any reduction of any sum received or receivable by such Lender or L/C
Issuer hereunder or (y) the Lender or L/C Issuer shall be subject to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, then
the Borrower shall be liable for, and shall from time to time, within thirty
(30) days of demand therefor by such Lender or L/C Issuer (with a copy of such
demand to Agent), pay to Agent for the account of such Lender or L/C Issuer,
additional amounts as are sufficient to compensate such Lender or L/C Issuer for
such increased costs or such Taxes; provided, that the Borrower shall not be
required to compensate any Lender or L/C Issuer pursuant to this
Section 10.3(a) for any increased costs incurred more than 180 days prior to the
date that such Lender or L/C Issuer notifies the Borrower, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

(b)                                 If any Lender or L/C Issuer shall have
determined that:

 

(i)                                     the introduction of any Capital Adequacy
Regulation;

 

(ii)                                  any change in any Capital Adequacy
Regulation;

 

117

--------------------------------------------------------------------------------


 

(iii)                               any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof; or

 

(iv)                              compliance by such Lender or L/C Issuer (or
its Lending Office) or any entity controlling such Lender or L/C Issuer, with
any Capital Adequacy Regulation;

 

affects the amount of capital or liquidity required or expected to be maintained
by such Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy and liquidity  and such Lender’s or L/C Issuer’s
desired return on capital) determines that the amount of such capital or
liquidity is increased as a consequence of its Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender or L/C Issuer (with a copy to Agent), the Borrower shall pay to such
Lender or L/C Issuer, from time to time as specified by such Lender or L/C
Issuer, additional amounts sufficient to compensate such Lender or L/C Issuer
(or the entity controlling the Lender or L/C Issuer) for such increase;
provided, that the Borrower shall not be required to compensate any Lender or
L/C Issuer pursuant to this Section 10.3(b) for any amounts incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower,
in writing of the amounts and of such Lender’s or L/C Issuer’s intention to
claim compensation thereof; provided, further, that if the event giving rise to
such increase is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case in respect of this clause
(ii) pursuant to Basel III, shall, in each case, be deemed to be a change in a
Requirement of Law under Section 10.3(a) and/or a change in Capital Adequacy
Regulation under Section 10.3(b) above, as applicable, regardless of the date
enacted, adopted or issued.

 

10.4                        Funding Losses.

 

The Borrower agrees to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:

 

(a)                                 the failure of the Borrower to make any
payment or mandatory prepayment of principal of any LIBOR Rate Loan (including
payments made after any acceleration thereof);

 

(b)                                 the failure of the Borrower to borrow,
continue or convert a Loan after it has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;

 

(c)                                  the failure of the Borrower to make any
prepayment after it has given a notice in accordance with Section 1.7;

 

118

--------------------------------------------------------------------------------


 

(d)                                 the prepayment (including pursuant to
Section 1.8) of a LIBOR Rate Loan on a day which is not the last day of the
Interest Period with respect thereto; or

 

(e)                                  the conversion pursuant to Section 1.6 of
any LIBOR Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in Section 10.4(d) and (e), such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred.  Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under Section 10.3(a):  each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

 

10.5                        Inability to Determine Rates.

 

If Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or that the LIBOR
applicable pursuant to Section 1.3(a) for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding or maintaining such Loan, Agent will forthwith
give notice of such determination to the Borrower and each Lender.  Thereafter,
the obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder
shall be suspended until Agent revokes such notice in writing.  Upon receipt of
such notice, the Borrower may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Borrower does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrower, in the amount specified in the applicable notice submitted by
the Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans.

 

10.6                        Reserves on LIBOR Rate Loans.

 

The Borrower shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan provided
the Borrower shall have received at least fifteen (15) days’ prior written
notice (with a copy to Agent) of such additional interest from the Lender.  If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest shall be payable fifteen (15) days from
receipt of such notice.

 

119

--------------------------------------------------------------------------------


 

10.7                        Certificates of Lenders.

 

Any Lender claiming reimbursement or compensation pursuant to this Article X
shall deliver to the Borrower (with a copy to Agent) a certificate setting forth
in reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

 

ARTICLE XI.
DEFINITIONS

 

11.1                        Defined Terms.

 

The following terms are defined in the Sections referenced opposite such terms:

 

“Adjusted EBITDA”

 

Exhibit 4.2(b)

“Affected Lender”

 

9.22

“Affected SPV/Participant”

 

9.22

“Agent Report”

 

8.5(c)

“Aggregate Excess Funding Amount”

 

1.11(e)(iv)

“Borrower”

 

Preamble

“Borrower Materials”

 

9.10(e)

“Controlled Collateral Account”

 

4.11(a)

“DDTL”

 

1.1(a)

“DDTL Commitment”

 

1.1(a)

“EBITDA”

 

Exhibit 4.2(b)

“Eligible Accounts”

 

1.13

“Eligible Inventory”

 

1.14

“Event of Default”

 

7.1

“Excess Cash Flow”

 

Exhibit 4.2(b)

“Extended Revolving Loan Commitment”

 

9.1(g)

“Extended Term Loans”

 

9.1(g)

“Extension”

 

9.1(g)

“Extension Offer”

 

9.1(g)

“Fee Letter”

 

1.9(a)

“Fixed Charge Coverage Ratio”

 

Exhibit 4.2(b)

“Incremental Effective Date”

 

1.1(e)(i)

“Incremental Facility”

 

1.1(e)(i)

“Incremental Facility Request”

 

1.1(e)(i)

“Incremental Revolving Loan”

 

1.1(e)(i)

“Incremental Revolving Loan Commitment”

 

1.1(e)(i)

“Incremental Term Loan”

 

1.1(e)(i)

“Incremental Term Loan Commitment”

 

1.1(e)(i)

“Indemnified Matters”

 

9.6(a)

“Indemnitees”

 

9.6

“Interest Coverage Ratio”

 

Exhibit 4.2(b)

“Interest Expense”

 

Exhibit 4.2(b)

“Investments”

 

5.4

 

120

--------------------------------------------------------------------------------


 

“L/C Reimbursement Agreement”

 

1.1(c)(i)(C)

“L/C Reimbursement Date”

 

1.1(c)(v)

“L/C Request”

 

1.1(c)(ii)

“L/C Sublimit”

 

1.1(c)(i)(A)

“Lender”

 

Preamble

“Letter of Credit Fee”

 

1.9(c)

“Leverage Ratio”

 

Exhibit 4.2(b)

“Maximum Lawful Rate”

 

1.3(d)

“Maximum Revolving Loan Balance”

 

1.1(b)(i)

“MNPI”

 

9.10(a)

“Notice of Conversion/Continuation”

 

1.6(a)

“OFAC”

 

3.28

“Other Taxes”

 

10.1(c)

“Overadvance”

 

1.1(b)

“Permitted Liens”

 

5.1

“Register”

 

1.4(b)

“Restricted Payments”

 

5.11

“Replacement Lender”

 

9.22

“Revolving Loan”

 

1.1(b)(i)

“Sale”

 

9.9(b)

“SDN List”

 

3.28

“Settlement Date”

 

1.11(b)

“Swing Loan”

 

1.1(d)(i)

“Swingline Request”

 

1.1(d)(ii)

“Tax Returns”

 

3.10

“Taxes”

 

10.1(a)

“Term Loan A”

 

1.1(a)

“Term Loan A Commitment”

 

1.1(a)

“Unused Commitment Fee”

 

1.9(b)(i)

“Unused DDTL Commitment Fee”

 

1.9(b)(ii)

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to

 

121

--------------------------------------------------------------------------------


 

become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents.  For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

 

“Aggregate DDTL Commitment” means the combined DDTL Commitments of the Lenders,
which shall initially be in the amount of $25,000,000, as such amount may be
reduced from time to time pursuant to this Agreement.  The Aggregate DDTL
Commitment shall be reduced by the aggregate amount of DDTLs funded by DDTL
Lenders.

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$175,000,000, as such amount may be increased as a result of an Incremental
Revolving Loan Commitment or reduced from time to time pursuant to this
Agreement.

 

“Aggregate Term Loan A Commitment” means the combined Term Loan A Commitments of
the Lenders, which shall initially be in the amount of $120,000,000, as such
amount may be reduced from time to time pursuant to this Agreement or increased
as a result of Incremental Term Loan Commitments.

 

“AHF” means American Homecare Federation, Inc., a Connecticut corporation.

 

“AHF Acquisition” means the Acquisition by Borrower of all of the outstanding
Stock of AHF pursuant to the AHF Acquisition Agreement.

 

“AHF Acquisition Agreement” means that certain Stock Purchase Agreement dated as
of December 16, 2013, by and among Borrower, AHF and the stockholders of AHF
party thereto.

 

“AHF Acquisition Documents” means, collectively, the AHF Acquisition Agreement,
and all other material agreements and documents required to be entered into or
delivered pursuant thereto or in connection with the AHF Acquisition, each in
the form delivered to the Agent, and as may be amended, modified or supplemented
from time to time as permitted hereunder.

 

“AHF Earnout” means the “Contingent Payments”, if any, payable to the former
shareholders of AHF under the AHF Acquisition Agreement.

 

122

--------------------------------------------------------------------------------


 

“AmerisourceBergen” means AmerisourceBergen Drug Corporation, a Delaware
corporation.

 

“AmerisourceBergen Vendor Contract” means the contracts giving rise to the
AmerisourceBergen Indebtedness or pursuant to which a Lien is granted by
Borrower or any Subsidiary in favor AmerisourceBergen, including but not limited
to the Prime Vendor Agreement dated as of January 1, 2012 among Borrower, the
other Credit Parties party thereto and AmerisourceBergen and the Credit
Agreement dated July 13, 2010 among Borrower, the other Credit Parties party
thereto and AmerisourceBergen.

 

“AmerisourceBergen Indebtedness” has the meaning provided in the
AmerisourceBergen Intercreditor Agreement.

 

“AmerisourceBergen Intercreditor Agreement” means the Intercreditor Agreement
dated on or about the Original Closing Date, between AmerisourceBergen and
Agent, as amended or modified from time to time.

 

“AmerisourceBergen Inventory Collateral” has the meaning provided in the
AmerisourceBergen Intercreditor Agreement.

 

“Applicable Margin” means

 

(a)                                 for the period commencing on the Closing
Date through the last day of the calendar month during which financial
statements for June 30, 2015 are delivered, with respect to Revolving Loans,
Swing Loans, Term Loan A and DDTL:  (i) if a Base Rate Loan, one and three
quarters percent (1.75%) per annum and (ii) if a LIBOR Rate Loan, two and three
quarters percent (2.75%) per annum.

 

(b)                                 after the period referenced in clause
(a) above, with respect to Term Loan A and DDTLs, the Applicable Margin shall
equal the applicable LIBOR margin or Base Rate margin in effect from time to
time determined as set forth below based upon the applicable Leverage Ratio then
in effect pursuant to the appropriate column under the table below:

 

Term Loan A and DDTLs

 

Leverage Ratio

 

LIBOR Margin

 

Base Rate Margin

 

Greater than 2.50:1.0

 

2.75

%

1.75

%

Less than or equal to 2.50:1.0

 

2.50

%

1.50

%

 

(c)                                  after the period referenced in clause
(a) above, so long as any Term Loan (including any Incremental Term Loan) is
outstanding, with respect to Revolving Loans and Swing Loans, the Applicable
Margin shall equal the applicable LIBOR margin or Base Rate

 

123

--------------------------------------------------------------------------------


 

margin in effect from time to time determined as set forth below based upon the
applicable Leverage Ratio then in effect pursuant to the appropriate column
under the table below:

 

Revolving Loans and Swing Loans

 

Leverage Ratio

 

LIBOR Margin

 

Base Rate Margin

 

Greater than 3.00:1.0

 

2.75

%

1.75

%

Less than or equal to 3.00:1.0 and greater than 2.50:1.0

 

2.50

%

1.50

%

Less than or equal to 2.50:1.0 and greater than 2.00:1.0

 

2.25

%

1.25

%

Less than or equal to 2.00:1.0

 

2.00

%

1.00

%

 

The Applicable Margin shall be adjusted from time to time upon delivery to Agent
of the monthly financial statements for the last fiscal month of each Fiscal
Quarter required to be delivered pursuant to Section 4.1 hereof accompanied by a
written calculation of the Leverage Ratio certified on behalf of the Borrower by
a Responsible Officer of the Borrower as of the end of the fiscal month for
which such financial statements are delivered.  If such calculation indicates
that the Applicable Margin shall increase or decrease, then on the first day of
the calendar month following the date of delivery of such financial statements
and written calculation, the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that if an Event of Default shall have occurred,
then, at Agent’s election, effective as of the date on which such Event of
Default occurs and continuing through the date as of which such Event of Default
is waived, if any, the Applicable Margin shall equal the highest Applicable
Margin specified in the pricing table set forth above.

 

In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 4.1 or 4.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrower shall immediately deliver to Agent a corrected financial statement and
a corrected Compliance Certificate for that period, (ii) the Applicable Margin
shall be determined based on the corrected Compliance Certificate for that
period, and (iii) the Borrower shall immediately pay to Agent (for the account
of the Lenders that hold the Commitments and Loans at the time such payment is
received, regardless of whether those Lenders held the Commitments and Loans
during the relevant period) the accrued additional interest owing as a result of
such increased Applicable Margin for that period. This paragraph shall not limit
the rights of Agent or the Lenders with respect to Section 1.3(c) and
Article VII hereof, and shall survive the termination of this Agreement until
the payment in full in cash of the aggregate outstanding principal balance of
the Loans.

 

124

--------------------------------------------------------------------------------


 

(d)                                 after the period referenced in clause
(a) above, at any time that no Term Loan (including any Incremental Term Loan)
is outstanding, the Applicable Margin with respect to Revolving Loans and Swing
Loans shall be:  (i) if a Base Rate Loan, three quarters of one percent (0.75%)
per annum and (ii) if a LIBOR Rate Loan, one and three quarters percent (1.75%)
per annum.  Notwithstanding anything herein to the contrary, Swing Loans may not
be LIBOR Rate Loans.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

 

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans; provided that, solely for the purposes of
calculating average daily Availability under Sections 4.9, 5.11 and 6.1 and
clause (f) of the definition of Permitted Acquisition, “Availability” means, as
of any date of determination, the amount by which (i) the Maximum Revolving Loan
Balance exceeds (ii) the aggregate outstanding principal balance of Revolving
Loans minus the aggregate amount on deposit in the Controlled Collateral Account
at the end of such date of determination to the extent applied to the
outstanding principal balance of Revolving Loans on the next Business Day.

 

“Bank Products” means any of the following provided to any Credit Party by any
Lender or an Affiliate of any Lender:  (a) lockbox, depository or disbursement
services, automatic clearing house transfer of funds, overdrafts, and other cash
management services and (b) commercial credit cards, p-cards and stored value
cards.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x)

 

125

--------------------------------------------------------------------------------


 

LIBOR calculated for each such day based on an Interest Period of one month
determined two (2) Business Days prior to such day, plus (y) the excess of the
Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate
Loans, in each instance, as of such day; provided that if any such rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
agreement.  Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “bank prime loan”
rate, the Federal Funds Rate or LIBOR for an Interest Period of one month.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“BioRx” means BioRx, LLC, a Delaware limited liability company.

 

“BioRx Acquisition” means the Acquisition by Borrower of all of the outstanding
Stock of BioRx and BioRx Blocker Corp. pursuant to the BioRx Acquisition
Agreement.

 

“BioRx Acquisition Agreement” means that certain Securities Purchase Agreement
dated as of February 26, 2015, by and among Borrower, BioRx, and the other
parties named therein.

 

“BioRx Acquisition Documents” means, collectively, the BioRx Acquisition
Agreement, and all other material agreements and documents required to be
entered into or delivered pursuant thereto or in connection with the BioRx
Acquisition, each in the form delivered to the Agent, and as may be amended,
modified or supplemented from time to time as permitted hereunder..

 

“BioRx Blocker Corp.” means Symmetric AIV Corporation, a Delaware corporation,
which is to be renamed on or around the Closing Date as Diplomat Blocker, Inc.

 

“BioRx Earnout” means the “Contingent Payments”, if any, payable to the former
owners (direct or indirect) of BioRx under the BioRx Acquisition Agreement,
which is payable solely in common stock of Borrower, except for cash payments to
be made with respect to former owners that are not “accredited investors”.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

 

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

 

(a)                                 85% of the book value of Eligible Accounts
at such time; and

 

(b)                                 on and after the Eligible Inventory
Inclusion Date, the lowest of (i) 65% of the book value of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, (ii) the
book value of Eligible Inventory multiplied by the NOLV Factor multiplied by 85%
and (iii) the Eligible Inventory Sublimit.

 

126

--------------------------------------------------------------------------------


 

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

 

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party, in substantially the form of Exhibit 11.1(b) hereto, duly
completed as of a date acceptable to Agent in its sole discretion.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or of any corporation
controlling a Lender.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds

 

127

--------------------------------------------------------------------------------


 

in the United States; provided, however, that the maturities of all obligations
specified in any of clause (a), (b), (c) or (d) above shall not exceed 365 days.

 

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veterans Affairs, and all laws, rules, regulations,
manuals, orders, or requirements pertaining to such program.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 [Reserved];

 

(b)                                 any “person” or “group” (within the meaning
of Rule 13d-5 of the Securities Exchange Act of 1934) other than Permitted
Holders shall own or control, directly or indirectly, legally and beneficially,
Voting Equity Interests representing (x) more than 35% of the Voting Equity
Interests of the Borrower or (y) more than 25% of the Voting Equity Interests of
the Borrower if such percentage is greater than the percentage of the Voting
Equity Interests of the Borrower then owned, legally and beneficially, directly
or indirectly, by the Permitted Holders; or

 

(c)                                  a majority of the seats on the Borrower’s
board of directors (or similar governing body) (other than vacant seats) is or
becomes occupied by individuals who were neither (x) nominated by the board of
directors (or similar governing body) of the Borrower or by the Permitted
Holders nor (y) appointed by directors so nominated or by members of the board
of directors (or similar governing body or the Permitted Holders) of the
Borrower on the Closing Date; or

 

(d)                                 any “change of control” or similar event
under any Subordinated Indebtedness Documents.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Loan Commitments, Incremental Revolving Loan
Commitments, Term Loan Commitments or Incremental Term Loan Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, in each case, under this Agreement as originally in effect or amended
pursuant to Section 1.1(e), 9.1 (including 9.1(f)), of which such Loans,
Borrowing or Commitments shall be a part.  Revolving Loan Commitments, Term Loan
Commitments, Incremental Revolving Loan Commitments and Incremental Term Loan
Commitments (and in each case, the Loans made pursuant to such Commitments) that
have different terms and conditions shall be construed to be in different
Classes.  Commitments (and in each case, the Loans made pursuant to such
Commitments) that have identical terms and conditions shall be construed to be
in the same Class.

 

“Closing Date” means April 1, 2015.

 

128

--------------------------------------------------------------------------------


 

“CMS” means The Centers for Medicare and Medicaid Services, which administers
the Medicare and Medicaid programs under the Department of Health and Human
Services, and any successor thereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, any of their respective
Subsidiaries and any other Person who has granted a Lien to Agent, in or upon
which a Lien is granted or purported to be granted or now or hereafter exists in
favor of any Lender or Agent for the benefit of Agent, Lenders and other Secured
Parties, whether under this Agreement or under any other documents executed by
any such Persons and delivered to Agent.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages (if any), each Control Agreement, and all other security
agreements, pledge agreements, patent and trademark security agreements, lease
assignments, guarantees and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Credit Party, any of their respective Subsidiaries or any
other Person pledging or granting a lien on Collateral or guaranteeing the
payment and performance of the Obligations, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

 

“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment,
DDTL Commitment and Term Loan A Commitment.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment or Term Loan A Commitment, as
applicable, divided by the Aggregate Revolving Loan Commitment or Aggregate Term
Loan A Commitment, as applicable; provided, that (a) after the Term Loan (other
than the DDTLs) has been funded, Commitment Percentages for the Term Loan by
reference to the outstanding principal balance thereof as of any date of
determination rather than the Commitments therefor and (b) with respect to DDTL
Lenders and DDTLs, the Commitment Percentage with respect thereto shall mean the
DDTL Commitment Percentage; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Contingent Acquisition Consideration” means any earnout obligation or similar
deferred or contingent obligation of the Borrower or any of its Subsidiaries
incurred or created in connection with a Permitted Acquisition.

 

129

--------------------------------------------------------------------------------


 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to Agent.

 

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means the Borrower and each other Person (i) which executes a
guaranty of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) all of the
Stock of which is pledged to Agent for the benefit of the Secured Parties.

 

“DDTL Commitment Expiration Date” means the earliest of (a) the date on which
the entire amount of the Aggregate DDTL Commitment has been drawn, (b) the date
on which the Aggregate DDTL Commitment has been terminated pursuant to
Section 1.7(b)(ii), and (c) the second anniversary of the Closing Date.

 

130

--------------------------------------------------------------------------------


 

“DDTL Commitment Percentage” means, as to any DDTL Lender, the percentage
equivalent of (i) such Lender’s DDTL Commitment, divided by (ii) the Aggregate
DDTL Commitment.

 

“DDTL Lender” means each Lender with a DDTL Commitment or who otherwise holds
DDTLs.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 5.2(a), 5.2(c), 5.2(d), 5.2(g) and 5.2(h), and (b) the sale or transfer
by the Borrower or any Subsidiary of the Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of the Borrower and held by such transferor
Person.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

 

“Eligible Inventory Inclusion Date” means the date determined by Agent and the
Required Revolving Lenders for inclusion of Eligible Inventory in the Borrowing
Base following completion of due diligence with respect to Inventory, including
field examinations and appraisals.

 

“Eligible Inventory Sublimit” means the sublimit for the Eligible Inventory
component of the Borrowing Base, as determined by Agent and the Required
Revolving Lenders in their Permitted Discretion.

 

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
reasonable cost of attorney’s fees) that may be imposed on, incurred by or
asserted against any Credit Party or any Subsidiary of any Credit Party as a
result of, or related to, any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and

 

131

--------------------------------------------------------------------------------


 

resulting from the ownership, lease, sublease or other operation or occupation
of Property by any Credit Party or any Subsidiary of any Credit Party, whether
on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

 

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule,

 

132

--------------------------------------------------------------------------------


 

regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation under a Secured Rate Contract.  If a Swap
Obligation under a Secured Rate Contract arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation under a Secured Rate Contract that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision  thereof) or (ii) that are Other
Connection Taxes; (b) withholding Taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a Secured Party
under this Agreement in the capacity under which such Person makes a claim under
Section 10.1(b) or designates a new Lending Office, except in each case to the
extent such Person is a direct or indirect assignee (other than pursuant to
Section 9.22) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
Section 10.1(b); (c) Taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 10.1(g);
and (d) any United States federal withholding Taxes imposed under FATCA..

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Agent, including SyndTrak®
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FDA” means the United States Food and Drug Administration and any successor
thereto.

 

133

--------------------------------------------------------------------------------


 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Federal/State Healthcare Program Account Debtor” means any Account Debtor which
is (a) the United States of America acting under the Medicaid/Medicare program
established pursuant to the Social Security Act, the Tricare/CHAMPUS Program or
any other Federally sponsored healthcare program other than the healthcare
programs for which Federal government employees are beneficiaries, (b) any state
or the District of Columbia acting pursuant to a health plan adopted pursuant to
Title XIX of the Social Security Act or other Federal or State statute or
(c) any agent, carrier, contractor, administrator or intermediary for any of the
foregoing.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the Real Estate up to the maximum policy limits
set under the National Flood Insurance Program, or as otherwise required by
Agent, with deductibles not to exceed $50,000.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person (a) that is a “controlled foreign corporation” under Section 957 of the
Code, (b) substantially all of

 

134

--------------------------------------------------------------------------------


 

whose assets consist of equity interests in one or more Subsidiaries described
in clause (a) of this definition of and assets incidental thereto, or (c) the
equity interests of which are directly or indirectly owned by an Subsidiary
described in clause (a).

 

“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
Holdings and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (e), (g), (h) and (i) and (other
than with respect to clause (i), guaranties of Indebtedness of others of the
type not described in clauses (e), (g) and (h) of the definition of
Indebtedness) of the definition of Indebtedness.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination.  Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).  The term “Governmental
Authority” shall further include (i) any institutional review board, ethics
committee, data monitoring committee, state pharmacy board or other committee or
entity with defined authority to oversee Regulatory Matters and (ii) any agency,
branch or other governmental body charged with the responsibility and/or vested
with the authority to administer and/or enforce any Health Care Laws, including
any Medicare or Medicaid contractors, intermediaries or carriers.

 

“Governmental Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, any state
health plan adopted pursuant to Title XIX of the Social Security Act, any other
state or federal health care program and any other Governmental Authority which
presently or in the future maintains a Third Party Payor Program.

 

“Guaranty and Security Agreement” means that certain Second Amended and Restated
Guaranty and Security Agreement, dated as of the Closing Date, in form and
substance reasonably acceptable to Agent and the Borrower, made by the Credit
Parties in favor of Agent, for the benefit of the Secured Parties, as the same
may be amended, restated and/or modified from time to time.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation,

 

135

--------------------------------------------------------------------------------


 

petroleum or any fraction thereof, asbestos, polychlorinated biphenyls and
radioactive substances.

 

“Headquarters Due Care Plan” means the May 2, 2010 Due Care Plan for the
Commercial Property Located at 4100 South Saginaw Street and 325 South Atherton
Road, Flint, Michigan, prepared by PM Environmental, Inc.

 

“Health Care Laws” means all Requirements of Law relating to (a) fraud and abuse
(including without limitation the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder:  the federal Anti-Kickback
Statute  (42 U.S.C. § 1320a-7b(b)); the Stark Law (42 U.S.C. § 1395nn and
§1395(q)); the civil False Claims Act (31 U.S.C. § 3729 et seq.); Sections
1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the United States Code; the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173)); (b) Medicare, Medicaid, CHAMPVA, TRICARE or other Third Party
Payor Programs; (c) the licensure or regulation of healthcare providers,
suppliers, professionals, facilities or payors; (d) the provision of, or payment
for, health care services, items or supplies; (e) patient health care;
(f) quality, safety certification and accreditation standards and requirements;
(g) the billing, coding or submission of claims or collection of accounts
receivable or refund of overpayments; (h) HIPAA; (i) certificates of operations
and authority; (o) laws regulating the provision of free or discounted care or
services; and (j) any and all other applicable federal, state or local health
care laws, rules, codes, statutes, regulations, manuals, orders, ordinances,
statutes, policies, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Health Care Permits” means any and all Permits issued or required under
applicable Health Care Laws.

 

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.

 

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

 

“Indebtedness” of any Person means, without duplication:  (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business and which are not
secured by a Lien); (c) the face amount of all letters of credit issued for the
account of such Person and without duplication, all drafts drawn

 

136

--------------------------------------------------------------------------------


 

thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person;
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of Property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property); (f) all Capital Lease Obligations; (g) the principal balance
outstanding under any synthetic lease, off-balance sheet loan or similar off
balance sheet financing product; (h) all indebtedness referred to in clauses
(a) through (g) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness; and (i) all Contingent Obligations described in clause (a) of the
definition thereof in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (h) above.

 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under the Loan Documents and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans) the
first day of each month.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, or six, months thereafter, as selected
by the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

 

137

--------------------------------------------------------------------------------


 

(a)                                 if any Interest Period pertaining to a LIBOR
Rate Loan would otherwise end on a day which is not a Business Day, that
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(b)                                 any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period;

 

(c)                                  no Interest Period for a Term Loan or any
portion thereof shall extend beyond the last scheduled payment date therefor and
no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date;  and

 

(d)                                 no Interest Period applicable to a Term Loan
or portion thereof shall extend beyond any date upon which is due any scheduled
principal payment in respect of the Term Loans unless the aggregate principal
amount of Term Loans represented by Base Rate Loans or by LIBOR Rate Loans
having Interest Periods that will expire on or before such date is equal to or
in excess of the amount of such principal payment.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work in process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection

 

138

--------------------------------------------------------------------------------


 

is permitted), increase the face amount of, or reduce or eliminate any scheduled
decrease in the face amount of, such Letter of Credit, or to cause any Person to
do any of the foregoing.  The terms “Issued” and “Issuance” have correlative
meanings.

 

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, selected by Borrower and reasonably acceptable
to Agent  from time to time (provided that no Person shall be required to become
an L/C Issuer without such Person’s consent), in such Person’s capacity as an
issuer of Letters of Credit hereunder.

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

 

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(c) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the highest of the offered rate per
annum for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period.  If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent at which deposits of Dollars in immediately available funds
are offered at 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for such Interest Period
for the applicable principal amount on such

 

139

--------------------------------------------------------------------------------


 

date of determination; provided that if any such rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this agreement.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

“Licensed Personnel” means any Person (including any pharmacist) involved in the
delivery of health care or medical items, services or supplies, employed or
retained by any Credit Party or any Subsidiary of any Credit Party.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever (including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Loan” means any loan made or deemed made by any Lender hereunder.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit, the AmerisourceBergen Intercreditor
Agreement and all documents delivered to Agent and/or any Lender in connection
with any of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise),  business, performance,
operations or Property of the Credit Parties and their Subsidiaries taken as a
whole; (b) the ability of any Credit Party, any Subsidiary of any Credit Party
or any other Person (other than Agent or Lenders) to perform its obligations
under any Loan Document; or (c) the validity or enforceability of any Loan
Document or the rights and remedies of Agent, the Lenders and the other Secured
Parties under any Loan Document.  Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to the Credit Parties in excess of $10,000,000
individually or in the aggregate shall be deemed to have a Material Adverse
Effect.

 

“Material Agreement” means each of the AmerisourceBergen Vendor Contract and the
Distribution and Services Agreement dated as of July 1, 2011 between Celgene
Corporation and Borrower.

 

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$1,000,000 in the aggregate.

 

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders
or requirements pertaining to such program,

 

140

--------------------------------------------------------------------------------


 

including (a) all federal statutes affecting such program; (b) all state
statutes and plans for medical assistance enacted in connection with such
program and federal rules and regulations promulgated in connection with such
program; and (c) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement, and requirements of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. 1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or requirements pertaining to such program including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act
(42 U.S.C. 1395 et seq.) or elsewhere) affecting such program; and (b) all
applicable provisions of all rules, regulations, manuals, orders,
administrative, reimbursement and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

“MedPro” means MedPro Rx, Inc., a North Carolina corporation.

 

“MedPro Acquisition” means the Acquisition by Borrower of all of the outstanding
Stock of MedPro pursuant to the MedPro Acquisition Agreement.

 

“MedPro Acquisition Agreement” means that certain Stock Purchase Agreement dated
as of or about June 27, 2014, by and among Borrower, MedPro and the stockholders
of MedPro party thereto, in the form delivered to Agent and Lenders on the
Closing Date.

 

“MedPro Acquisition Closing Date” means the “Closing Date” as defined in the
MedPro Acquisition Agreement.

 

“MedPro Acquisition Documents” means, collectively, the MedPro Acquisition
Agreement, and all other material agreements and documents required to be
entered into or delivered pursuant thereto or in connection with the MedPro
Acquisition, each in the form delivered to the Agent on the Closing Date and as
may be amended, modified or supplemented from time to time as permitted
hereunder.

 

“MedPro Earnout” means  the “Contingent Payments”, if any, payable to the former
shareholders of MedPro under the MedPro Acquisition Agreement.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

141

--------------------------------------------------------------------------------


 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
the Borrower.

 

“Net Orderly Liquidation Value” means the cash proceeds of Inventory and/or
Equipment, as applicable, which could be obtained in an orderly liquidation (net
of all liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory and/or Equipment delivered to Agent by an appraiser reasonably
acceptable to Agent.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of:  (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to the Borrower or any Affiliate of the Borrower, (ii) sale, use or
other transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Event of Default has occurred and is continuing, all money actually applied to
repair or reconstruct the damaged Property or Property affected by the
condemnation or taking, (ii) all of the costs and expenses reasonably incurred
in connection with the collection of such proceeds, award or other payments, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.

 

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. 
The NOLV Factor will be increased or reduced promptly upon receipt by Agent of
each updated appraisal.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit

 

142

--------------------------------------------------------------------------------


 

facilities, unless subject to a good faith dispute, or (d) (i) become subject to
a voluntary or involuntary case under the Bankruptcy Code or any similar
bankruptcy laws, (ii) a custodian, conservator, receiver or similar official
appointed for it or any substantial part of such Person’s assets, or (iii) made
a general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for this clause (d), Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents.

 

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

 

“Note” means any Revolving Note, Swingline Note or Term Note A and “Notes” means
all such Notes.

 

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider, and provider of Bank
Products or any other Person required to be indemnified, that arises under any
Loan Document, any Secured Rate Contract, any Bank Product or letter of credit
reimbursement or similar agreement, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired; provided, that Obligations
of any Guarantor shall not include any Excluded Rate Contract Obligations solely
of such Guarantor.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Original Closing Date” means July 20, 2012.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction

 

143

--------------------------------------------------------------------------------


 

imposing such Tax, other than any such connection arising solely from the
Secured Party having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval, consent,
clearance, authorization, license, registration, accreditation, certificate,
certification, certificate of need, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or Products or to which such
Person or any of its property or Products is subject, including without
limitation all Registrations and all Health Care Laws.

 

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target, which assets are located in the
United States or (ii) a Credit Party of 100% of the Stock and Stock Equivalents
of a Target organized under the laws of any State in the United States or the
District of Columbia, in each case, to the extent that each of the following
conditions shall have been satisfied:

 

(a)                                 to the extent the Acquisition will be
financed in whole or in part with the proceeds of any Loan, the conditions set
forth in Section 2.2 shall have been satisfied;

 

(b)                                 the Borrower shall have notified Agent and
Lenders of such proposed Acquisition at least twenty (20) Business Days prior to
the consummation thereof and furnished to Agent and Lenders at least ten
(10) Business Days prior to the consummation thereof (1) a certificate of a
Responsible Officer of the Borrower demonstrating on a pro forma basis after
giving effect to the consummation of such Acquisition calculated as of the last
day of the most recent month preceding the date on which the Acquisition is
consummated for which financial statements have been delivered, that
(x) Borrower is in compliance with the applicable covenants set forth in
Article VI and, (y) at any time that a Term Loan (including any Incremental Term
Loan) is outstanding that the Leverage Ratio does not exceed the maximum
Leverage Ratio permitted under Section 6.1 at such time, (2) an executed term
sheet and/or letter of intent (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of Agent, such other
information and documents that Agent may request, including, without limitation,
executed counterparts of the respective agreements, documents or instruments
pursuant to which such Acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, documents or instruments
and all other material

 

144

--------------------------------------------------------------------------------


 

ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, (3) pro forma financial statements of the Borrower and its
Subsidiaries after giving effect to the consummation of such Acquisition, and
(4) copies of such other agreements, instruments and other documents as Agent
reasonably shall request;

 

(c)                                  the Borrower and its Subsidiaries
(including any new Subsidiary) shall execute and deliver the agreements,
instruments and other documents required by Section 4.13 and Agent shall have
received, for the benefit of the Secured Parties, a collateral assignment of the
seller’s representations, warranties and indemnities to the Borrower or any of
its Subsidiaries under the acquisition documents;

 

(d)                                 such Acquisition shall not be hostile and
shall have been approved by the board of directors (or other similar body)
and/or the stockholders or other equityholders of the Target;

 

(e)                                  no Default or Event of Default shall then
exist or would exist after giving effect thereto;

 

(f)                                   average daily Availability shall not be
less than $20,000,000 for the ninety (90) day period preceding such Acquisition
and, on a pro forma basis, Availability shall not be less than $20,000,000 after
giving effect to such Acquisition;

 

(g)                                  the total consideration paid or payable
(including without limitation, all transaction costs, Indebtedness incurred,
assumed and/or reflected on a consolidated balance sheet of the Credit Parties
and their Subsidiaries after giving effect to such Acquisition and the maximum
amount of all deferred payments, including Contingent Acquisition Consideration
(such amounts, the “Acquisition Consideration” ) for all Acquisitions
consummated after the Closing Date during (i) any Fiscal Year shall not exceed
$75,000,000 in the aggregate for all such Acquisitions and (ii) the term of this
Agreement shall not exceed $200,000,000 in the aggregate for all such
Acquisitions; and

 

(h)                                 the Target has EBITDA, subject to pro forma
adjustments acceptable to Agent, for the most recent four quarters prior to the
acquisition date for which financial statements are available, greater than zero

 

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the satisfaction
of Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Holders” means Philip R. Hagerman and (i) his spouse, a parent,
siblings, descendants (including adoptive relationships and stepchildren) and
the spouses of each such

 

145

--------------------------------------------------------------------------------


 

natural persons (collectively, “Family Members”); (ii) a trust under which the
distribution of Stock may be made only to Philip R. Hagerman and/or any of his
Family Members; (iii) a corporation, partnership or limited liability company,
the stockholders, partners or members of which are only Philip R. Hagerman
and/or his Family Members or of which Philip R. Hagerman has the right to
designate the majority of the board of directors or similar governing body; or
(iv) for bona fide estate planning purposes, either by will or by the laws of
intestate succession, to Philip R. Hagerman’s executors, administrators,
testamentary trustees, legatees or beneficiaries.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 5.5(c) or 5.5(d) that (a) has
an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
Weighted Average Life to Maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended, and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

 

“Primrose Health Joint Venture” means Primrose Healthcare, LLC, a Delaware
limited liability company of which an aggregate of fifty one (51%) of the voting
Stock is owned directly or indirectly by Borrower, which will conduct business
with the primary purpose of reducing Hepatitis C treatment cost-per-member for
contracted healthplans.

 

“Proceeding” means any investigation, inquiry, litigation, review, hearing,
suit, claim, audit, arbitration, proceeding or action (in each case, whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority or arbitrator.

 

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) fiscal month period for which financial statements
are available at the time of determination thereof, adjusted by verifiable
expense reductions, including excess owner compensation, if any, which are
expected to be realized, in each case calculated by the Borrower and approved by
Agent and Required Lenders.

 

146

--------------------------------------------------------------------------------


 

“Products” means any item or any service that is designed, created,
manufactured, managed, performed, or otherwise used, offered, or handled by or
on behalf of the Credit Parties or any of their Subsidiaries.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Public Health Laws” means all applicable Requirements of Law relating to the
procurement, development, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, sale, or promotion
of any drug, medical device, food, dietary supplement, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state laws, controlled substances laws, pharmacy
laws, or consumer product safety laws.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.

 

“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, pharmacy registrations, and wholesale distributor permits) held
by, or applied by contract to, any Credit Party or any of its Subsidiaries, that
are required for the research, development, manufacture, distribution,
marketing, storage, transportation, use and sale of the Products of any Credit
Party or any of its Subsidiaries.

 

“Related Agreements” means the AmerisourceBergen Vendor Contract, the BioRx
Acquisition Documents, the AHF Acquisition Documents and the MedPro Acquisition
Documents.

 

147

--------------------------------------------------------------------------------


 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Related Transactions” means the transactions contemplated by the Related
Agreements and includes, without limitation, the BioRx Acquisition.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, the Aggregate DDTL Commitment then in effect, if any, plus the aggregate
unpaid principal balance of the Term Loan then outstanding, or (b) if the
Aggregate Revolving Loan Commitments have terminated, Lenders then holding more
than fifty percent (50%) of the sum of the aggregate unpaid principal amount of
Loans (other than Swing Loans) then outstanding, the Aggregate DDTL Commitment
then in effect, if any, outstanding Letter of Credit Obligations, amounts of
participations in Swing Loans and the principal amount of unparticipated
portions of Swing Loans.

 

“Required Revolving Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Loan Commitments
then in effect (or solely in the case of adjustments or new criteria or changes
in advance rates which have the effect of making more credit available or any
amendment or modification of the type described in Section 9.1(c)(iv), Lenders
then holding at least sixty six and two-thirds percent (66 2/3%) of the sum of
the Aggregate Revolving Loan Commitments then in effect), or (b) if the
Aggregate Revolving Loan Commitments have terminated, Lenders then holding more
than fifty percent (50%) of the sum of the aggregate outstanding amount of
Revolving Loans, outstanding Letter of Credit Obligations, amounts of
participations in Swing Loans and the principal amount of unparticipated
portions of Swing Loans.

 

“Requirement of Law” means with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are

 

148

--------------------------------------------------------------------------------


 

applicable to or binding upon such Person or any of its Property or Products or
to which such Person or any of its Property or Products is subject. For the
avoidance of doubt, the term “Requirement of Law” shall include FATCA and any
intergovernmental agreements with respect thereto between the United States and
another jurisdiction.

 

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.13 and
Eligible Inventory pursuant to Section 1.14, and (b) such other reserves against
Eligible Accounts, Eligible Inventory or Availability that Agent may, in its
Permitted Discretion, establish from time to time.  Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued interest expenses or Indebtedness shall be deemed to be an exercise of
Agent’s Permitted Discretion, including reserves in respect of Bank Products and
Secured Rate Contracts.

 

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans or Letter of Credit Obligations).

 

“Revolving Loan” means a Loan made or deemed to have been made pursuant to
Section 1.1(b), Section 1.1(c)(vi)(2), Section 1.1(d)(iii)(2) or pursuant to
Incremental Revolving Loan Commitments, or Extended Revolving Loan Commitments.

 

“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and acquire
interests in Letter of Credit Obligations and Swing Loans, which initial
commitments are set forth opposite such Lender’s name in Schedule 1.1(b) under
the heading “Revolving Loan Commitments”, as such commitment may be (a) reduced
from time to time pursuant to this Agreement and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Revolving Lender pursuant
to an Assignment, (ii) an amendment or joinder agreement with respect to an
Incremental Revolving Loan Commitment, or (iii) an Extension with respect to
Extended Revolving Loan Commitments.

 

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

 

“Revolving Termination Date” means the earliest to occur of:  (a) April 1, 2020;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement; provided that the
reference to Revolving Termination Date with respect to Incremental Revolving
Loan Commitments whose maturity has been established pursuant to
Section 1.1(e) or Extended Revolving Loan Commitments whose maturity has been
established pursuant to Section 9.1(g), as applicable, shall be the date to
which

 

149

--------------------------------------------------------------------------------


 

such Revolving Termination Date shall have been so extended or such maturity
date as so established.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and each provider of Bank Products.

 

“Secured Rate Contract” means any Rate Contract between the Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

 

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
the Borrower, or (ii) a Person with whom the Borrower has entered into a Secured
Rate Contract provided or arranged by GE Capital or an Affiliate of GE Capital,
and any assignee thereof.

 

“Segregated Governmental Account” means a deposit account of a Credit Party
maintained in accordance with the requirements of Section 4.11, the only funds
on deposit in which constitute the direct proceeds of Medicare and Medicaid
payments made by Governmental Payors.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture

 

150

--------------------------------------------------------------------------------


 

interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means the Indebtedness of any Credit Party or any
Subsidiary of any Credit Party that is subordinated to the Obligations in a
manner and form satisfactory to Agent, in its sole discretion, as to right and
time of payment and as to other rights and remedies thereunder and issued
pursuant to terms, conditions and documentation satisfactory to Agent, in its
sole discretion.

 

“Subordinated Indebtedness Documents” means the documents governing the
Subordinated Indebtedness, including any notes or note agreements, and
specifically including the any subordination agreements, in each case, in form
and substance satisfactory to Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Sweep Agreement” has the meaning set forth in Section 4.11(e).

 

“Swingline Commitment” means $15,000,000.

 

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

 

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

 

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

 

151

--------------------------------------------------------------------------------


 

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries, (b) each other
Credit Party and (c) any Affiliate of the Borrower with which the Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.

 

“Term Loan” means any term loan made hereunder pursuant to Section 1.1(a), any
Incremental Term Loan and any Extended Term Loan, as the context requires.

 

“Term Loan Commitment” means, with respect to each Lender, such Lender’s Term
Loan A Commitment, DDTL Commitment, any Incremental Term Loan Commitment of such
Lender as set forth in any amendment under Section 9.1(e), and any commitment to
extend Term Loans of such Lender under Section 9.1(g) as applicable, in each
case, as amended to reflect Assignments and as such amount may be reduced or
increased pursuant to this Agreement.  Unless the context shall otherwise
require, the term “Term Loan Commitments” shall include the Incremental Term
Loan Commitments.

 

“Term Note A” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(f)(1) hereto, evidencing the Indebtedness
of the Borrower to such Lender resulting from the Term Loan A made to the
Borrower by such Lender or its predecessor(s).

 

“Third Party Payor” means any Governmental Payor, Blue Cross and/or Blue Shield,
private insurers, managed care plans, and any other person or entity which
presently or in the future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment or reimbursement programs,
sponsored or maintained by any Third Party Payor, in which any Credit Party or
any Subsidiary or a Credit Party participates.

 

“Third Party Payor Authorizations” means all participation agreements, provider
or supplier agreements, enrollments, accreditations and billing numbers
necessary to participate in and receive reimbursement from a Third Party Payor
Program, including all Medicare and Medicaid participation agreements.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and

 

152

--------------------------------------------------------------------------------


 

administered by the United States Departments of Defense, Health and Human
Services and Transportation, and all laws applicable to such programs.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

 

11.2        Other Interpretive Provisions.

 

(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”

 

153

--------------------------------------------------------------------------------


 

(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  For the avoidance of doubt, the initial payments of interest and fees
relating to the Obligations (other than amounts due on the Closing Date) shall
be due and paid on the first day of the first month or quarter, as applicable,
following the entry of the Obligations onto the operations systems of Agent, but
in no event later than the first day of the second month or quarter, as
applicable, following the Closing Date.  In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

 

(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(f)            Laws.  References to any statute or regulation may be made by
using either the common or public name thereof or a specific cite reference and,
except as otherwise provided with respect to FATCA, are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

11.3        Accounting Terms and Principles.

 

All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP.  No change
in the accounting principles used in the preparation of any financial statement
hereafter adopted by the Borrower shall be given effect for purposes of
measuring compliance with any provision of Article V or VI unless the Borrower,
Agent and the Required Lenders agree to modify such provisions to reflect such
changes in GAAP and, unless such provisions are modified, all financial
statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in
GAAP.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Article V and Article VI shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other Liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.”  A breach of a
financial covenant contained in Article VI shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.  (a) For

 

154

--------------------------------------------------------------------------------


 

purposes of determining pro forma compliance with any financial covenant  as of
any date prior to the first date on which such financial covenant is to be
tested hereunder, the level of any such financial covenant shall be deemed to be
the covenant level for such first test date and (b) if the availability of
Indebtedness under this Agreement, or other incurrence of Indebtedness in
compliance with this Agreement, is subject to a maximum leverage ratio, then,
solely for the purposes of determining such availability or compliance, the cash
proceeds of such Indebtedness, shall not be included in the calculation, if
applicable, of cash or cash equivalents included in the determination of such
leverage ratio.

 

11.4        Payments.

 

Agent may set up standards and procedures to determine or redetermine the
equivalent in Dollars of any amount expressed in any currency other than Dollars
and otherwise may, but shall not be obligated to, rely on any determination made
by any Credit Party or any L/C Issuer.  Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error.  No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted.  Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

 

[Signature Pages Follow.]

 

155

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

38-2063100

 

 

 

Address for notices:

 

Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

Address for wire transfers:

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

NAVIGATOR HEALTH SERVICES, LLC

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

FEIN:

45-5542014

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT HEALTH SERVICES, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

45-5545741

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

20-2372657

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

20-2372751

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

20-3855530

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

26-0146551

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

27-1148085

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

20-8576702

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DSP FLINT REAL ESTATE, LLC

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

FEIN:

27-2176462

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DSP-BUILDING C, LLC

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

FEIN:

27-2499399

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT CORPORATE PROPERTIES, LLC

 

 

 

 

By: Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

President

 

FEIN:

38-3453193

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

DIPLOMAT INFUSION SERVICES, LLC

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

FEIN:

45-5554285

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT HOLDING, LLC

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

FEIN:

45-5566673

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

 

 

 

DIPLOMAT HEALTH MANAGEMENT, LLC

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

FEIN:

45-5579620

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

 

 

 

ENVOY HEALTH MANAGEMENT, LLC

 

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

Manager

 

FEIN:

45-2301399

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

AMERICAN HOMECARE FEDERATION, INC.

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

President

 

FEIN:

04-3041221

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

AMBASSADOR COMPOUNDING, LLC

 

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

Manager

 

FEIN:

38-2063100

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

 

 

 

MEDPRO RX, INC.

 

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

President

 

FEIN:

02-0651651

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BIORX, LLC

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

Manager

 

FEIN:

01-0808529

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

 

 

 

SYMMETRIC AIV CORPORATION

 

 

 

 

By:

/s/ Gary Kadlec

 

Name:

Gary Kadlec

 

Title:

President

 

FEIN:

27-4022876

 

 

 

 

Address for notices:

 

c/o Diplomat Pharmacy, Inc.

 

4100 S. Saginaw Street

 

Flint, MI 18507

 

Attn: Sean Whelan, Chief Financial Officer

 

Facsimile: 810-282-0195

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Swingline Lender and as a Lender

 

 

 

By:

/s/ Karen M. Dahlquist

 

Name: Karen M. Dahlquist

 

Title: Duly Authorized Signatory

 

 

Address for Notices:

 

Address for payments:

 

General Electric Capital Corporation

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attn: Diplomat Pharmacy, Inc. Account Mgr.

Facsimile: (301) 664-9855

 

E-mail: CapitalGECHFSABLReporting@ge.com

 

With copies to:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attention: General Counsel

Phone: (301) 961-1640

Facsimile: (301) 664-9866

 

And

 

General Electric Capital Corporation

500 W. Monroe Street, 14th Floor

Chicago, Illinois 60661

Attention: Ted Tuerk

Facsimile: (312) 873-4367

 

 

ABA No. 021-001-033

Account Number 50287265

Deutsche Bank Trust Company Americas

New York, New York

Account Name: GECC HFS CF Agented

Reference: HFS3117 / Diplomat Pharmacy

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GE CAPITAL BANK,

 

as a Lender

 

 

 

By:

/s/ Heather Leigh Glade

 

Name:

Heather Leigh Glade

 

Title:

Duly Authorized Signatory

 

 

 

 

 

Address for notices:

 

 

 

GE Capital Bank

 

c/o General Electric Capital Corporation

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attn: Diplomat Pharmacy, Inc. Account Mgr.

 

Facsimile: (301) 664-9855

 

 

 

With a copy to:

 

 

 

GE Capital Bank

 

6510 Millrock Drive

 

Suite 200

 

Salt Lake City, Utah 84121

 

Attn: Chief Financial Officer

 

 

 

Lending office:

 

 

 

GE Capital Bank

 

c/o General Electric Capital Corporation

 

Two Bethesda Metro Center, Suite 600

 

Bethesda, Maryland 20814

 

Attn: Diplomat Pharmacy, Inc. Account Mgr.

 

Facsimile: (301) 664-9855

 

 

 

With a copy to:

 

 

 

GE Capital Bank

 

6510 Millrock Drive

 

Suite 200

 

Salt Lake City, Utah 84121

 

Attn: Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

By:

/s/ Lori J. Egan

 

Name:

Lori J. Egan

 

Title:

Senior Vice President

 

 

 

Address for notices:

 

 

 

Credit Contacts

 

MA5-100-09-10

 

100 Federal Street

 

Boston, MA 02110

 

Tel: 617-434-3898

 

Fax: 617-434-3552

 

Attn:

 

Linda Alto, SVP, Sr. Credit Products Officer/

 

Lori Egan, SVP, Sr. Portfolio Management Officer

 

 

 

Lending office:

 

Harpreet K Tib

 

Credit Service Rep

 

101 N Tryon Street

 

Charlotte, NC 28255

 

Tel: 415-436-3683

 

Fax: 972-728-9434

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Capital One, N.A.,

 

as a Lender

 

 

 

By:

/s/ Brian Morris

 

Name:

Brian Morris

 

Title:

Managing Director

 

 

 

Address for notices:

 

4445 Willard Avenue

 

6th Floor

 

Chevy Chase, Maryland 20815

 

Attn: Charles Boyle

 

Facsimile: (301) 280-0299

 

 

 

Lending office:

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Cheryl Carangelo

 

Name:

Cheryl Carangelo

 

Title:

Managing Director

 

 

 

Address for notices:

 

2 N. Second Street

 

12th Floor, 181-1220

 

Harrisburg, PA 17101

 

Attn: Joan M. Hoover

 

Facsimile: 877-571-5767

 

 

 

Lending office:

 

See above

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

By:

/s/ Michael Cliff

 

Name:

Michael Cliff

 

Title:

Vice President

 

 

 

Address for notices:

 

411 W. Lafayette

 

Detroit, MI 48226

 

Attn: Michael Cliff

 

Facsimile: (313) 222-1237

 

 

 

Lending office:

 

 

 

Same as above

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Christopher Day

 

Name:

Christopher Day

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Karim Rahimtoola

 

Name:

Karim Rahimtoola

 

Title:

Authorized Signatory

 

 

 

 

 

Address for notices:

 

7033 Louis Stephens Drive

 

Research Triangle Park, NC 27709

 

Attn: Cecelia Harrison

 

Facsimile: (866) 469-3871

 

 

 

Lending office:

 

 

 

Eleven Madison Avenue

 

New York, NY 10010

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

Deutsche Bank AG New York Branch,

 

as a Lender

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

 

 

Address for notices:

 

60 Wall Street, 2nd Floor

 

New York, NY 10005

 

Attn: Michael Winters

 

 

 

Lending office:

 

 

 

DBNY

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank,

 

as a Lender

 

 

 

By:

/s/ William D. Priester

 

Name:

William D. Priester

 

Title:

Senior Vice President

 

 

 

Address for notices:

 

222 South Riverside Plaza

 

Maildrop: GRVR0B

 

Chicago, IL 60606

 

Attn: Ned Sher

 

Facsimile: (312) 704-4376

 

 

 

Lending office:

 

 

 

Same as above

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FirstMerit Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ John Zimbo

 

Name:

John Zimbo

 

Title:

Vice President

 

 

 

Address for notices:

 

First Merit Bank

 

Two Towne Square

 

Southfield, MI 48076

 

Attn: John Zimbo

 

Facsimile: (248) 228-1694

 

 

 

Lending office:

 

 

 

106 S. Main St. 13th Floor

 

Akron, Ohio 443

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FLAGSTAR BANK, FSB,

 

as a federally chartered savings bank

 

 

 

By:

/s/ Elizabeth K. Hausman

 

Name:

Elizabeth K. Hausman

 

Title:

First Vice President

 

 

 

Address for notices:

 

5151 Corporate Drive

 

Mailcode E203-3

 

Troy, MI 48098

 

 

 

Attn: Deanna Sims

 

Facsimile: (866) 805-2946

 

 

 

Lending office:

 

 

 

5151 Corporate Drive

 

Mailcode S255-4

 

Troy, MI 48098

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

By:

/s/ Michael D. Monte

 

Name:

Michael D. Monte

 

Title:

Senior Vice President

 

 

 

Address for notices:

 

2361 Morse Road

 

NC1W26

 

Columbus, OH 43229

 

Attn: Alicia Hyland

 

Facsimile: (614) 480-2249

 

 

 

Lending office:

 

 

 

200 Public Square, CM 62

 

Cleveland, OH 44114

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

as Co-Syndication Agent and, as a Lender

 

 

 

By:

/s/ Wieslaw R. Sliwinski

 

Name:

Wieslaw R. Sliwinski

 

Title:

Authorized Signer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Senior Funding, Inc.

 

as a Lender

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MUFG Union Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Michael Tschida

 

Name:

Michael Tschida

 

Title:

Director

 

 

 

Address for notices:

 

445 S Figueroa Street — 34th Floor

 

Los Angeles, CA 90071

 

Attn: Michael Tschida

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Talmer Bank and Trust,

 

as a Lender

 

 

 

By:

/s/ Raymond E. Green

 

Name:

Raymond E. Green

 

Title:

Managing Director

 

 

 

Address for notices:

 

2301 W. Big Beaver Rd., Suite 525

 

Troy, Michigan 48084

 

 

 

Attn: Peggy A. Cummins, ABL Portfolio Director

 

Facsimile: (248) 649-2305

 

 

 

Lending office:

 

2301 W. Big Beaver Rd., Suite 525

 

Troy, Michigan 48084

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Luis M. Meade

 

Name:

Luis M. Meade

 

Title:

Vice President

 

 

 

Address for notices:

 

Wells Fargo Bank, National Association

 

2450 Colorado Avenue, Suite 3000 West

 

Santa Monica, California 90404

 

Attn: Scott Sanford

 

Facsimile: (855) 784-6274

 

 

 

Lending office:

 

Santa Monica

 

180

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(c)
TO
CREDIT AGREEMENT

 

FORM OF L/C REQUEST

 

[NAME OF L/C ISSUER], as L/C Issuer
under the Credit Agreement referred to below

 

, 20

 

Re:                             Diplomat Pharmacy, Inc. (the “Borrower”)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 1, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each other “Credit Party” that is a party thereto, the Lenders, L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders.  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

 

The Borrower hereby gives you notice, irrevocably, pursuant to Section 1.1(c) of
the Credit Agreement, of its request for your Issuance of a Letter of Credit, in
the form attached hereto, for the benefit of [Name of Beneficiary], in the
amount of $                , to be issued on                 ,          (the
“Issue Date”) with an expiration date of                   ,         .

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:

 

(i)                                     the representations and warranties set
forth in Article III of the Credit Agreement and elsewhere in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct as of such
earlier date;

 

(ii)                                  no Default or Event of Default has
occurred and is continuing; and

 

(iii)                               the aggregate outstanding amount of
Revolving Loans does not exceed the Maximum Revolving Loan Balance.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT PHARMACY, INC., as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO L/C REQUEST]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(d)

to

Credit Agreement

 

FORM OF SWINGLINE REQUEST

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below

 

,

 

Re:                             Diplomat Pharmacy, Inc.(the “Borrower”)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 1, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each other “Credit Party” that is a party thereto, the Lenders, L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders.  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

 

The Borrower hereby gives you irrevocable notice pursuant to Section 1.1(d) of
the Credit Agreement that it requests Swing Loans under the Credit Agreement
(the “Proposed Advance”) and, in connection therewith, sets for the following
information:

 

A.                                    The date of the Proposed Advance is
                    ,          (the “Funding Date”).

 

B.                                    The aggregate principal amount of Proposed
Advance is $                  .

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:

 

(i)                                     the representations and warranties set
forth in Article III of the Credit Agreement and elsewhere in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) with the same effect as though made on
and as of such Funding Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date;

 

--------------------------------------------------------------------------------


 

(ii)                                  the aggregate principal amount of all
Revolving Loans does not exceed the Maximum Revolving Loan Balance; and

 

(iii)                               no Default or Event of Default is
continuing.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO SWINGLINE REQUEST DATED                      ,         ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.6
TO
CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below

 

,

 

Re:                             Diplomat Pharmacy, Inc. (the “Borrower”)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 1, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each other “Credit Party” that is a party thereto, the Lenders, L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders.  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

 

The Borrower, hereby gives you irrevocable notice, pursuant to Section 1.6 of
the Credit Agreement of its request for the following (the “Proposed
Conversion/Continuation”):

 

(i)                                     a continuation, on                 ,
        , as LIBOR Rate Loans having an Interest Period of        months of
[Term Loan A] [DDTL] [Revolving Loans] in an aggregate outstanding principal
amount of $                         having an Interest Period ending on the
proposed date for such continuation;

 

(ii)                                  a conversion, on                 ,
        , to LIBOR Rate Loans having an Interest Period of        months of
[Term Loan A] [DDTL] [Revolving Loans] in an aggregate outstanding principal
amount of $                  ; and(1)

 

(iii)                               a conversion, on                 ,         ,
to Base Rate Loans, of [Term Loan A] [DDTL] [Revolving Loans] in an aggregate
outstanding principal amount of $                  .

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Conversion/Continuation:

 

(i)                                     the representations and warranties set
forth in Article III of the Credit Agreement and elsewhere in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) with the same effect as though made on
and as of such Funding Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such

 

--------------------------------------------------------------------------------

(1)                                 Cannot be used prior to the Syndication
Completion Date.

 

--------------------------------------------------------------------------------


 

representations and warranties were true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
earlier date;

 

(ii)                                  the aggregate principal amount of all
Revolving Loans does not exceed the Maximum Revolving Loan Balance; and

 

(iii)                               no Default or Event of Default is
continuing.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO NOTICE OF CONVERSION/CONTINUATION DATED               
      ,         ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.1

CLOSING CHECKLIST

 

(See attached)

 

--------------------------------------------------------------------------------


 

FORM OF

EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

DIPLOMAT PHARMACY, INC.

 

Date:                               , 201 

 

This Compliance Certificate (this “Certificate”) is given by Diplomat
Pharmacy, Inc., a Michigan corporation (the “Borrower”), pursuant to
Section 4.2(b) of that certain Second Amended and Restated Credit Agreement,
dated as of April 1, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each other “Credit Party” that is a party thereto, the Lenders, L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders.  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower.  By executing this Certificate, such officer hereby certifies
to Agent, Lenders and L/C Issuers, on behalf of the Borrower, that:

 

(a)                                 the financial statements delivered with this
Certificate in accordance with Section 4.1(a) and/or 4.1(b) of the Credit
Agreement are correct and complete and fairly present, in all material respects,
in accordance with GAAP the financial position and the results of operations of
the Borrower and its Subsidiaries as of the dates of and for the periods covered
by such financial statements (subject, in the case of interim financial
statements, to normal year-end adjustments and the absence of footnote
disclosure);

 

(b)                                 Annex A hereto includes a correct
calculation of EBITDA, Cash Flow and Net Interest Expense for the relevant
periods ended                     , 20    ; Annex B includes calculation of each
of the financial covenants contained in Article VI of the Credit Agreement for
the relevant periods ended                   , 201    [Borrower Note:  Include
following re Excess Cash Flow only for Certificate delivered for end of
applicable Fiscal Years] [and Excess Cash Flow (including a correct calculation
of any required prepayment) for the Fiscal Year ended [December 31, 201  ];

 

[(c)                         Borrower Note: Include the following for
Certificate delivered at any time that any Term Loan is outstanding: The
Borrower and each of its Subsidiaries [are/are not] in compliance with each of
the applicable financial covenants contained in Article VI of the Credit
Agreement for the relevant periods;]

 

[(c)                         [Borrower Note: Include the following for
Certificate delivered at any time that no Term Loan is outstanding: If the
financial covenant set forth in Section 6.3 of the Credit Agreement was
currently being tested, the Borrower and each of its Subsidiaries [are/are not]
in compliance with such financial covenant.](2)

 

--------------------------------------------------------------------------------

(2)         At any time a Term Loan (including any Term Loan) is not
outstanding, whether such financial covenant is currently being tested is based
on average daily Availability as described in Section 6.3 of the Credit
Agreement.

 

 

1

--------------------------------------------------------------------------------


 

(d)                                 to the best of such officer’s knowledge, no
Default or Event of Default exists [except as specified on Annex C attached
hereto];

 

(e)                                  [Borrower Note: Include for Certificate
delivered in respect of the period ending June 30, 2015 and after at any time
any Term Loan is outstanding] Based on the Leverage Ratio, the Applicable Margin
for (i) Revolving Loans which are Base Rate Loans and Swing Loans is
                , (ii) Revolving Loans  which are LIBOR Rate Loans is
                , (iii) Term Loan A and DDTLs  which are Base Rate Loans is
                , and (iv) Term Loan A and DDTLs  which are LIBOR Rate Loans is
                ;

 

(f)                                   since the Closing Date and except as
disclosed in prior Compliance Certificates delivered to Agent, no Credit Party
and no Subsidiary of any Credit Party has:

 

(i)                                     changed its legal name, identity,
jurisdiction of incorporation, organization or formation or organizational
structure or formed or acquired any Subsidiary except as follows:
                                                                        ;

 

(ii)                                  acquired all or substantially all the
assets of, or merged or consolidated with or into, any Person, except as
follows:                                                       ; or

 

(iii)                               changed its address or otherwise relocated,
acquired fee simple title to any real property or entered into any real property
leases, except as follows:                                         
                                                              .

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Responsible Officers this            day of
                              , 201 .

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

Name:

 

 

Title:

 

 

Note:  Unless otherwise specified, all financial covenants are calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.  All calculations are without duplication.

 

2

--------------------------------------------------------------------------------


 

ANNEX A

TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations

 

I.               Definition/Calculation of EBITDA/Adjusted EBITDA

 

EBITDA is defined as follows:

 

A.            Net income (or loss) for the applicable period of measurement of
the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP

 

Less (or plus), to the extent included above in net income (or loss) for such
period:

 

(1)                     the income (or loss) of any Person which is not a
Subsidiary of the Borrower, except to the extent of the amount of dividends or
other distributions actually paid to the Borrower or any of its Subsidiaries in
cash by such Person during such period and the payment of dividends or similar
distributions by that Person was not at the time subject to the consent of a
third party or prohibited by operation of the terms of its charter or of any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Person

 

(2)                     the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Borrower or any of its Subsidiaries

 

(3)                     the proceeds of any life insurance policy

 

(4)                     gains (or losses) from the sale, exchange, transfer or
other disposition of Property or assets not in the Ordinary Course of Business
of the Borrower and its Subsidiaries, and related tax effects in accordance with
GAAP

 

(5)                     any other extraordinary gains (or losses) of the
Borrower or its Subsidiaries, and related tax effects in accordance with GAAP

 

(6)                     income tax refunds received, in excess of income tax
liabilities for such period

 

(7)                     income (or loss) from the early extinguishment of
Indebtedness, net of related tax effects

 

B.            Total exclusions from (additions to) net income (sum of
(1)-(7) above)

 

Plus, without duplication, to the extent included in the calculation of net
income (or loss) for such period:

 

(1)                     Depreciation and amortization

 

(2)                     Interest expense (less interest income) (net of realized
gains and losses under permitted Rate Contracts with respect thereto)

 

(3)                     All taxes on or measured by income (excluding income tax
refunds)

 

 

A-1

--------------------------------------------------------------------------------


 

(4)                     All non-cash losses or expenses (or minus non-cash
income or gain), including, without limitation, non-cash adjustments resulting
from the application of purchase accounting, non-cash expenses arising from
grants of stock appreciation rights, stock options or restricted stock, non-cash
impairment of good will and other long term intangible assets, unrealized
non-cash losses (or minus unrealized non-cash gains) under Rate Contracts,
unrealized non-cash losses (or minus unrealized non-cash gains) in such period
due solely to fluctuations in currency values, but excluding any non-cash loss
or expense (a) that is an accrual of a reserve for a cash expenditure or payment
to be made, or anticipated to be made, in a future period or (b) relating to a
write-down, write off or reserve with respect to Accounts and Inventory

 

 

 

(5)                     Fees and expenses incurred in connection with the
negotiation, execution and delivery on the Closing Date of the Loan Documents
and Related Agreements (other than the BioRx Acquisition Documents), to the
extent that such fees and expenses do not exceed $6,000,000 in the aggregate for
all fees and expenses and are disclosed to Agent

 

 

 

(6)                     Fees and expenses incurred in connection with (i) the
BioRx Acquisition or any Permitted Acquisition (including any refinancing of (or
amendment to) any Indebtedness acquired or assumed in connection therewith),
(ii) Stock issued or Indebtedness incurred, in each instance in the foregoing
clauses (i) and (ii), to the extent consummated and permitted under the Credit
Agreement, and/or (iii) an Event of Loss

 

 

 

(7)                     Charges and expenses (whether cash or non-cash)
comprised of earn-outs and deferred purchase price obligations incurred in
connection with the BioRx Acquisition, the AHF Acquisition, the MedPro
Acquisition or any other Permitted Acquisitions

 

 

 

(8)                     One-time non-recurring expense and option redemption
costs related to the Borrower’s initial public offering and first follow on
offering of its common Stock prior to the Closing Date in an aggregate amount
not to exceed $37,500,000

 

 

 

(9)                     Expense attributable to operating leases of information
technology equipment entered into prior to the Closing Date in an aggregate
amount not to exceed $1,750,000 in any such period

 

 

 

(10)              Fees and expenses incurred in connection with any amendments
or waivers to the Credit Agreement and the other Loan Documents to the extent
such fees and expenses are disclosed to Agent

 

 

 

(11)              One-time non-recurring or unusual expenses that are disclosed
in Borrower’s filings with the SEC, including, without limitation, relocation
costs, restructuring costs, severance costs and other one-time expenses not
otherwise added back to EBITDA and, to the extent such expenses are incurred
after the Closing Date, in an aggregate amount not to exceed $2,000,000 in the
aggregate in such period

 

 

 

C.            Total add backs to net income (sum of (1)-(11) above):

 

 

A-2

--------------------------------------------------------------------------------


 

D.            EBITDA (result of A minus B plus C above)

 

Calculation of Adjusted EBITDA

 

Adjusted EBITDA is defined as follows:

 

(i)        EBITDA (per D above)

 

(ii)       with respect to Targets owned by the Borrower for which the Agent has
received financial statements pursuant to Section 4.1(b) for less than twelve
(12) months, Pro Forma EBITDA allocated to each period prior to the acquisition
thereof included in the trailing twelve (12) month period for which Adjusted
EBITDA is being calculated;  [Borrower Note: If more than one Target has been
acquired, attach calculation of Pro Forma EBITDA for each Target]

 

(iii)      with respect to any Disposition consummated within the period in
question, EBITDA attributable to the Subsidiary, profit centers, or other asset
which is the subject of such Disposition from the beginning of such period until
the date of consummation of such Disposition

 

Adjusted EBITDA (result of (i) plus (ii) minus (iii) above)

 

 

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) month period preceding the acquisition thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any,  calculated on month by month basis, to the extent such adjustments
(collectively, “Pro Forma Acquisition Adjustments”)  (a) are expected to be
realized within twelve (12) months following the acquisition of such Target,
(b) shall be certified as such in a certificate of a Responsible Officer of the
Borrower describing such reductions in reasonable detail,  and (c) do not exceed
(x) with respect to BioRx in the case of the BioRx Acquisition, $1,600,000 and
(y) with respect to any other Target in the case of any other Permitted
Acquisition 10% of EBITDA of such Target, in each case, applied ratably to each
month over a twelve month period and calculated  by the Borrower and consented
to by Agent.

 

A-3

--------------------------------------------------------------------------------


 

II.          Definition/Calculation of Cash Flow

 

 

 

Cash Flow (used for calculating Excess Cash Flow and Fixed Charge Coverage
Ratio) is defined as:

 

 

 

A.           EBITDA (per definition I above)

 

 

 

Less unfinanced net capital expenditures:

 

 

 

(1)                     Gross capital expenditures: the aggregate of all
expenditures and other obligations for the period of measurement which should be
capitalized under GAAP

 

 

 

Less, in each case, to the extent included in (1) above:

 

 

 

(a)                     Net Proceeds from Dispositions

 

 

 

(b)                     All insurance proceeds and condemnation awards received
on account of any Event of Loss to the extent any such amounts are actually
applied to replace, repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss

 

 

 

(c)                      That portion of the purchase price of a Target in a
Permitted Acquisition that constitutes a capital expenditure under GAAP

 

 

 

(2)                     Total deductions from gross capital expenditures (sum of
(a)-(c) above)

 

 

 

(3)                     Net capital expenditures (result of (1) minus (2) above)

 

 

 

(4)                     Less:  Portion of capital expenditures financed under
Capital Leases or other Indebtedness (Indebtedness, for this purpose, does not
include drawings under the Revolving  Loan Commitment)

 

 

 

B.           Unfinanced capital expenditures (result of (3) minus (4) above)

 

 

 

Cash Flow (result of A minus B above)

 

 

A-4

--------------------------------------------------------------------------------


 

III.                              Definition/Calculation of Net Interest Expense

 

 

 

Net Interest Expense (used for calculating Fixed Charge Coverage Ratio, Interest
Coverage Ratio and Excess Cash Flow) is defined as(1):

 

 

 

A.            Gross interest expense for such period paid or required to be paid
in cash (including all commissions, discounts, fees and other charges in
connection with letters of credit and similar instruments and net amounts paid
or payable and/or received or receivable under permitted Rate Contracts in
respect of interest rates) for the Borrower and its Subsidiaries on a
consolidated basis

 

 

 

B.            Less:  Interest income for such period

 

 

 

Net Interest Expense (result of A minus B above)

 

 

--------------------------------------------------------------------------------

(1)         Net Interest Expense (a) for the measurement period ending on
June 30, 2015, shall equal Net Interest Expense during the period from April 1
2015 through June 30, 2015 multiplied by 4, (b) for the measurement period
ending on July 31, 2015, shall equal Net Interest Expense during the period from
April 1 2015  through July 31, 2015 multiplied by 3, (c) for the measurement
period ending on August 31, 2015, shall equal Net Interest Expense during the
period from April 1 2015 through August 31, 2015 multiplied by 12/5, (d) for the
measurement period ending on September 30, 2015, shall equal Net Interest
Expense during the period from April 1 2015  through September 30, 2015
multiplied by 2, (e) for the measurement period ending on October 31, 2015,
shall equal Net Interest Expense during the period from April 1 2015 through
October 31, 2015 multiplied by 12/7, (f) for the measurement period ending on
November 30, 2015, shall equal Net Interest Expense during the period from
April 1 2015 through November 30, 2015 multiplied by 3/2, (g) for the
measurement period ending on December 31, 2015, shall equal Net Interest Expense
during the period from April 1 2015 through December 31, 2015 multiplied by 4/3,
(h) for the measurement period ending on January 31, 2016, shall equal Net
Interest Expense during the period from April 1 2015 through January 31, 2016
multiplied by 6/5 and (i) for the measurement period ending on February 28,
2016, shall equal Net Interest Expense during the period from April 1 2015
through February 28, 2016 multiplied by 12/11.

 

A-5

--------------------------------------------------------------------------------


 

ANNEX B

TO COMPLIANCE CERTIFICATE
Financial Covenant and Excess Cash Flow Calculations

 

I.                Section 6.1:  Leverage Ratio

 

 

 

Leverage Ratio is defined as follows:

 

 

 

A.            Average of the sum of the aggregate balance of outstanding
Revolving Loans and Swing Loans during the month period ended on the date of
measurement

 

 

 

Plus:

 

 

 

(1)                     L/C Reimbursement Obligations as of date of measurement
then due and payable

 

 

 

(2)                     Outstanding principal balance of the Term Loans as of
date of measurement

 

 

 

(3)                     Principal portion of Capital Lease Obligations and
Indebtedness secured by purchase money Liens as of date of measurement

 

 

 

(4)                     Subordinated Indebtedness, If any, as of date of
measurement

 

 

 

(5)                     Contingent Acquisition Consideration (valued in
accordance with GAAP)

 

 

 

(6)                     Without duplication, all other Funded Indebtedness of
the Borrower and its Subsidiaries as of date of measurement

 

 

 

B.            Consolidated Total Indebtedness (sum of A plus sum of
(1)-(6) above)

 

 

 

C.            The lesser of: (i) the result of the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries with
respect to which Agent has a perfected Lien as of the date of measurement and
(ii) $50,000,000.

 

 

 

D.            Consolidated Total Net Indebtedness (result of B minus C above)

 

 

 

E.             Adjusted EBITDA for the twelve month period ending on the date of
measurement (per I of Annex A)

 

 

 

Leverage Ratio (result of D divided by E above)

 

 

 

Permitted maximum Leverage Ratio

 

 

 

In Compliance

Yes/No

 

B-1

--------------------------------------------------------------------------------


 

II.                       Section 6.2:  Interest Coverage Ratio

 

 

 

Interest Coverage Ratio is defined as follows:

 

 

 

A.            EBITDA (per I of Annex A)

 

 

 

B.            Net Interest Expense (per III of Annex A)

 

 

 

Interest Coverage  (result of A divided by B above)

 

 

 

Required minimum Interest Coverage Ratio

 

 

 

In Compliance

Yes/No

 

B-2

--------------------------------------------------------------------------------


 

III.                  Section 6.3:  Fixed Charge Coverage Ratio

 

 

 

Fixed Charge Coverage Ratio is defined as follows:

 

 

 

A.            Cash Flow (per II of Annex A)

 

 

 

Less:

 

 

 

(1)                     Taxes on or measured by income paid or payable in cash
with respect to such period including, without duplication, Tax Distributions
described in Section 5.11(b) of the Credit Agreement paid in cash

 

 

 

(2)                     Restricted Payments described in Section 5.11(a) paid in
cash during such period

 

 

 

B.            Total deductions from Cash Flow (sum of (1) plus (2) above)

 

 

 

C.            Net Cash Flow (result of A minus B above)

 

 

 

Fixed charges are defined as:

 

 

 

D.            Net Interest Expense (per III of Annex A)

 

 

 

Plus:

 

 

 

(1)                     Scheduled principal payments of Indebtedness (other than
the Term Loans) during such period

 

 

 

(2)                     Contingent Acquisition Consideration payable in cash
during such period

 

 

 

E.             Total fixed charges (result of D plus  (1)-(2) above)

 

 

 

Fixed Charge Coverage Ratio (result of C divided by E above)

 

 

 

Required minimum Fixed Charge Coverage Ratio

 

 

 

In Compliance

Yes/No

 

B-3

--------------------------------------------------------------------------------


 

IV.                   Excess Cash Flow Calculation [Borrower Note:  Include ECF
calculation only for Certificate delivered for end of applicable Fiscal Years
and only if required based on leverage ratio as calculated for such Fiscal Year
or if Restricted Payment is being made in reliance on Section 5.11(a).]

 

 

 

Excess Cash Flow is defined as follows:

 

 

 

A.            Cash Flow (per II of Annex A)

 

 

 

Less, without duplication, and to the extent actually paid in cash, in each case
to the extent not financed with proceeds of Stock issuances or Indebtedness 
(other than Revolving Loans)

 

 

 

(1)                     Scheduled principal payments with respect to
Indebtedness

 

 

 

(2)                     Net Interest Expense (per III of Annex A)

 

 

 

(3)                     Taxes on or measured by income (including, without
duplication, Tax Distributions permitted pursuant to Section 5.11(b)).

 

 

 

(4)                     Restricted payments permitted by Section 5.11(a) 

 

 

 

(5)                     Increase in working capital (if any) (see Working
Capital Calculation below)

 

 

 

(6)                     The purchase price paid in cash  for all Permitted
Acquisitions (including cash paid for Contingent Acquisition Consideration)

 

 

 

(7)                     Mandatory prepayments of Term Loans during such period,
to the extent such prepayments are applied pro rata against all remaining
scheduled installments

 

 

 

(8)                     Cash addbacks to net income specified in clauses
(5) through (11) in the calculation of EBITDA

 

 

 

B.            Total deductions from Cash Flow (sum of (1)-(8) above)

 

 

 

C.            Decrease in working capital (if any) (see Working Capital
Calculation below)

 

 

 

D.            Excess Cash Flow (result of A minus B plus C above)

 

 

 

E.             Required prepayment percentage (see Section 1.8(e) for
percentage)

[     %]

 

 

F.              Required prepayment amount (result of D multiplied by E above)

 

 

B-4

--------------------------------------------------------------------------------


 

V.                        Working Capital Calculation

 

Decrease (increase) in working capital, for the purposes of the calculation of
Excess Cash Flow, means the following:

 

 

 

Beg. of Period

 

End of Period

 

Current assets:

 

$

 

 

$

 

 

Less (to the extent included in current Assets):

 

 

 

 

 

Cash

 

$

 

 

$

 

 

Cash Equivalents

 

$

 

 

$

 

 

Adjusted current assets

 

$

 

 

$

 

 

Current liabilities:

 

$

 

 

$

 

 

Less (to the extent included in current liabilities):

 

 

 

 

 

Revolving Loans

 

$

 

 

$

 

 

Swing Loans

 

$

 

 

$

 

 

Current portion of Indebtedness

 

$

 

 

$

 

 

Adjusted current liabilities

 

$

 

 

$

 

 

Working capital (adjusted current assets minus adjusted current liabilities)

 

$

 

 

$

 

 

Decrease (Increase) in working capital (beginning of period minus end of period
working capital)

 

 

 

$

 

 

 

To the extent the Borrower or any of its Subsidiaries consummates an acquisition
during such period, beginning of period working capital shall be recalculated on
a pro forma basis to include working capital acquired in such acquisition.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT

 

This ASSIGNMENT, dated as of the Effective Date, is entered into between
                       (“the Assignor”) and                        (“the
Assignee”).

 

The parties hereto hereby agree as follows:

 

Borrower:

 

Diplomat Pharmacy, Inc., a Michigan corporation (the “Borrower”)

 

 

 

Agent:

 

General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuers (in such capacity and together with its successors and permitted
assigns, the “Agent”)

 

 

 

Credit Agreement:

 

Second Amended and Restated Credit Agreement, dated as of April 1, 2015 among
the Borrower, the other Credit Parties party thereto, the Lenders and L/C
Issuers party thereto and the Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition are used as defined in the
Credit Agreement)

 

 

 

[Trade Date:

 

              ,         ](2)

 

 

 

Effective Date:

 

              ,         (3)

 

--------------------------------------------------------------------------------

(2)                                 Insert for informational purposes only if
needed to determine other arrangements between the assignor and the assignee.

 

(3)                                To be filled out by Agent upon entry in the
Register.

 

--------------------------------------------------------------------------------


 

Loan/
Commitment
Assigned(4)

 

Aggregate amount
of Commitments
or principal
amount of Loans
for all Lenders(5)

 

Aggregate amount
of Commitments(5) or
principal amount of
Loans Assigned(6)

 

Percentage Assigned(7)

 

 

 

$

 

 

$

 

 

.       

%

 

 

$

 

 

$

 

 

.       

%

 

 

$

 

 

$

 

 

.       

%

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(4)                                 Fill in the appropriate defined term for the
type of Loan and/or Commitment under the Credit Agreement that are being
assigned under this Assignment.  (e.g., “Revolving Loan Commitment”, etc.)

 

(5)                                In the case of the Revolving Loan Commitment,
including Revolving Loans and interests, participations and obligations to
participate in Letter of Credit Obligations and Swing Loans.

 

(6)                                Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.  The aggregate amounts are inserted for informational
purposes only to help in calculating the percentages assigned which, themselves,
are for informational purposes only.

 

(7)                                Set forth, to at least 9 decimals, the
Assigned Interest as a percentage of the aggregate Commitment or Loans in the
Facility.  This percentage is set forth for informational purposes only and is
not intended to be binding.  The assignments are based on the amounts assigned
not on the percentages listed in this column.

 

--------------------------------------------------------------------------------


 

Section 1.                                           Assignment.  Assignor
hereby sells and assigns to Assignee, and  Assignee hereby purchases and assumes
from Assignor, Assignor’s rights and obligations in its capacity as Lender under
the Credit Agreement (including Liabilities owing to or by  Assignor thereunder)
and the other Loan Documents, in each case to the extent related to the amounts
identified above (the “Assigned Interest”).

 

Section 2.                                           Representations, Warranties
and Covenants of Assignors.  Assignor (a) represents and warrants to Assignee
and the Agent that (i) it has full power and authority, and has taken all
actions necessary for it, to execute and deliver this Assignment and to
consummate the transactions contemplated hereby and (ii) it is the legal and
beneficial owner of its Assigned Interest and that such Assigned Interest is
free and clear of any Lien and other adverse claims and (iii) by executing,
signing and delivering this assignment via ClearPar® or any other electronic
settlement system designated by the Agent, the Person signing, executing and
delivering this Assignment on behalf of the Assignor is an authorized signatory
for the Assignor and is authorized to execute, sign and deliver this Agreement,
(b) makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Loans and Commitments, the
percentage of the Loans and Commitments represented by the amounts assigned, any
statements, representations and warranties made in or in connection with any
Loan Document or any other document or information furnished pursuant thereto,
the execution, legality, validity, enforceability or genuineness of any Loan
Document or any document or information provided in connection therewith and the
existence, nature or value of any Collateral, (c) assumes no responsibility (and
makes no representation or warranty) with respect to the financial condition of
any Credit Party or the performance or nonperformance by any Credit Party of any
obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Agent exchange such Notes for
new Notes in accordance with Section 1.2 of the Credit Agreement.

 

Section 3.                                           Representations, Warranties
and Covenants of Assignees.  Assignee (a) represents and warrants to Assignor
and the Agent that (i) it has full power and authority, and has taken all
actions necessary for Assignee, to execute and deliver this Assignment and to
consummate the transactions contemplated hereby, (ii) it is [not] an Affiliate
or an Approved Fund of               , a Lender and (iii) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest assigned to it hereunder and either Assignee or the Person
exercising discretion in making the decision for such assignment is experienced
in acquiring assets of such type, (iv) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Agent, the Person signing, executing and delivering this Assignment on
behalf of the Assignor is an authorized signatory for the Assignor and is
authorized to execute, sign and deliver this Agreement  (b) appoints and
authorizes the Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan

 

--------------------------------------------------------------------------------


 

Document independently and without reliance upon Agent, any L/C Issuer, any
Lender or any other Indemnitee and based on such documents and information as it
shall deem appropriate at the time, (e) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Credit Parties and their Affiliates and their Stock
and agrees to use such information in accordance with Section 9.10 of the Credit
Agreement, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof, (g) shall pay to the Agent an assignment fee in the
amount of $3,500 to the extent such fee is required to be paid under Section 9.9
of the Credit Agreement and (h) to the extent required pursuant to
Section 10.1(g) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.

 

Section 4.                                           Determination of Effective
Date; Register.  Following the due execution and delivery of this Assignment by
Assignor, Assignee and, to the extent required by Section 9.9 of the Credit
Agreement, the Borrower and each L/C Issuer that is a Lender, this Assignment
(including its attachments) will be delivered to the Agent for its acceptance
and recording in the Register.  The effective date of this Assignment (the
“Effective Date”) shall be the later of (i) the acceptance of this Assignment by
the Agent and (ii) the recording of this Assignment in the Register.  The Agent
shall insert the Effective Date when known in the space provided therefor at the
beginning of this Assignment.

 

Section 5.                                           Effect.  As of the
Effective Date, (a) Assignee shall be a party to the Credit Agreement and, to
the extent provided in this Assignment, have the rights and obligations of a
Lender under the Credit Agreement and (b) Assignor shall, to the extent provided
in this Assignment, relinquish its rights (except those surviving the
termination of the Commitments and payment in full of the Obligations) and be
released from its obligations under the Loan Documents other than those
obligations relating to events and circumstances occurring prior to the
Effective Date.

 

Section 6.                                           Distribution of Payments. 
On and after the Effective Date, the Agent shall make all payments under the
Loan Documents in respect of each Assigned Interest (a) in the case of amounts
accrued to but excluding the Effective Date, to Assignor and (b) otherwise, to
Assignee.

 

Section 7.                                           Miscellaneous.  (a) The
parties hereto, to the extent permitted by law, waive all right to trial by jury
in any action, suit, or proceeding arising out of, in connection with or
relating to, this Assignment and any other transaction contemplated hereby. 
This waiver applies to any action, suit or proceeding whether sounding in tort,
contract or otherwise.

 

(b)                                 On and after the Effective Date, this
Assignment shall be binding upon, and inure to the benefit of, the Assignor,
Assignee, the Agent and their Related Persons and their successors and assigns.

 

(c)                                  This Assignment shall be governed by, and
be construed and interpreted in accordance with, the law of the State of New
York.

 

--------------------------------------------------------------------------------


 

(d)                                 This Assignment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

(e)                                  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.  Delivery
of an executed signature page of this Assignment by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

[NAME OF ASSIGNOR]

 

 

as Assignor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

as Assignee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Lending Office for LIBOR Rate Loans:

 

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

 

 

 

 

 

 

Lending Office (and address for notices)

 

 

for any other purpose:

 

 

 

 

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

--------------------------------------------------------------------------------


 

ACCEPTED and AGREED

 

 

this      day of                        :

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

as Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

DIPLOMAT PHARMACY, INC.,

 

 

a Michigan corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[NAME OF L/C ISSUER](7)

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR DIPLOMAT PHARMACY’S CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(b)
to
CREDIT AGREEMENT

 

FORM OF CONSOLIDATED BORROWING BASE CERTIFICATE

 

This Certificate is given by Diplomat Pharmacy, Inc. (the “Borrower”), pursuant
to Section 4.2(d) of that certain Second Amended and Restated Credit Agreement,
dated as of April 1, 2015 among the Borrower, the other Credit Parties party
thereto, the Lenders from time to time party thereto and General Electric
Capital Corporation, as agent for the Lenders and other Secured Parties (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of the Borrower.  By executing this Certificate the
undersigned hereby certifies to Agent and Lenders on behalf of the Borrower and
without personal liability that:

 

(a)                                 Attached hereto as Schedule 1 is a
calculation of the Borrowing Base for the period ending on
                             (the “Reporting Date”);

 

(b)                                 Based on such schedule, the Borrowing Base
as of the Reporting Date is:

 

$[          ]

 

(c)                                  The effective date of this Borrowing Base
Certificate will be the date this Certificate is received by Agent.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Base Certificate to
be executed by its [          ] this [     day of           , 20    ].

 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE DATED                      ,
        ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below

 

              ,

 

Re:                             Diplomat Pharmacy, Inc. (the “Borrower”)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 1, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the other Credit Parties, the Lenders and L/C Issuers party thereto
and General Electric Capital Corporation, as administrative agent for such
Lenders and L/C Issuers.  Capitalized terms used herein without definition are
used as defined in the Credit Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section 1.5 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

 

A.                                    The date of the Proposed Borrowing is
                    ,         (8) (the “Funding Date”).

 

B.                                    The aggregate principal amount of
requested Revolving Loans is $                  , of which $                
consists of Base Rate Loans and $                 consists of LIBOR Rate Loans
having an initial Interest Period of               months.

 

C.                                    The aggregate principal amount of Term
Loan A is $              , of which $                 consists of Base Rate
Loans and $                 consists of LIBOR Rate Loans having an initial
Interest Period of              months.

 

D.                                    The aggregate principal amount of DDTL is
$              , of which $                 consists of Base Rate Loans and
$                 consists of LIBOR Rate Loans having an initial Interest Period
of              months.

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:

 

--------------------------------------------------------------------------------

(8)                                 For Term Loan A, must be the Closing Date.

 

--------------------------------------------------------------------------------


 

(i)                                     the representations and warranties set
forth in Article III of the Credit Agreement and elsewhere in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct as of such
earlier date (without duplication of any materiality qualifier contained
therein);

 

(ii)                                  no Default or Event of Default has
occurred and is continuing; and

 

(iii)                               the aggregate outstanding amount of
Revolving Loans does not exceed the Maximum Revolving Loan Balance.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE DATED            ,         ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT

 

FORM OF [THIRD][SECOND][AMENDED AND RESTATED] REVOLVING LOAN NOTE

 

 

New York, New York

 

 

Lender: [NAME OF LENDER]

 

Principal Amount: $        

               , 20     

 

FOR VALUE RECEIVED, the undersigned, Diplomat Pharmacy, Inc., a Michigan
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times and in such amounts as are specified in the Credit Agreement.

 

The Borrower hereby promises to pay interest on the unpaid principal amount of
the Revolving Loans from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement.  Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of April 1, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the other Credit
Parties party thereto, the Lenders and the L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent for the Lenders and L/C
Issuers.  Capitalized terms used herein without definition are used as defined
in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial),
9.23 (Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

1

--------------------------------------------------------------------------------


 

[This [Third] [Second] Amended and Restated Revolving Loan Note (this “Note”)
constitutes the amendment and restatement in its entirety of the [Second]
[Amended and Restated] Revolving Loan Note, dated as of [          ], issued by
the Borrower to the Lender in the principal amount of $[            ] (the
“Prior Note”), and is in substitution therefor and is an amendment and
replacement thereof and does not and shall not be deemed to constitute a
novation thereof.  Nothing herein shall be construed to constitute payment of
the Prior Note or to release or terminate any guaranty or lien, mortgage, pledge
or other security entered in favor of Agent, the Lender, or any other Lender
under the Credit Agreement.]

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Remainder of page intentionally left blank;
signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[$          ] [THIRD] [SECOND] [AMENDED AND RESTATED] REVOLVING LOAN NOTE OF
DIPLOMAT PHARMACY, INC. FOR THE BENEFIT OF [NAME OF LENDER]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(e)
TO
CREDIT AGREEMENT

 

FORM OF AMENDED AND RESTATED SWINGLINE NOTE

 

 

New York, New York

Swingline Lender: General Electric Capital Corporation

 

Principal Amount: $15,000,000

             , 20   

 

FOR VALUE RECEIVED, the undersigned, Diplomat Pharmacy, Inc., a Michigan
corporation (the “Borrower”), hereby promises to pay to the Swingline Lender set
forth above (the “Swingline Lender”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all Swing Loans (as defined in
the Credit Agreement referred to below) of the Swingline Lender to the Borrower,
payable at such times and in such amounts as are specified in the Credit
Agreement.

 

The Borrower hereby promises to pay interest on the unpaid principal amount of
the Swing Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of April 1, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the other Credit
Parties party thereto, the Lenders, the L/C Issuer, the Swingline Lender and
General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuer.  Capitalized terms used herein without definition are used as
defined in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of Swing
Loans by the Swingline Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Swing Loans being evidenced by
this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial),
9.23 (Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

--------------------------------------------------------------------------------


 

This Amended and Restated Swingline Note (this “Note”) constitutes the amendment
and restatement in its entirety of the Swingline Note, dated as of July 20, 2012
issued by the Borrower to the Lender in the principal amount of $5,000,000 (the
“Prior Note”), and is in substitution therefor and is an amendment and
replacement thereof and does not and shall not be deemed to constitute a
novation thereof.  Nothing herein shall be construed to constitute payment of
the Prior Note or to release or terminate any guaranty or lien, mortgage, pledge
or other security entered in favor of Agent, the Lender, or any other Lender
under the Credit Agreement.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Remainder of page intentionally left blank;
signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[$15,000,000 SWINGLINE NOTE OF DIPLOMAT PHARMACY, INC. FOR THE BENEFITOF GE
CAPITAL]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(f)(1) 
TO
CREDIT AGREEMENT

 

FORM OF TERM NOTE A

 

 

New York, New York

 

 

Lender: [NAME OF LENDER]

 

Principal Amount: $

         , 20   

 

FOR VALUE RECEIVED, the undersigned, Diplomat Pharmacy, Inc., a Michigan
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of Term Loan A (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times and in such amounts as are specified in the Credit Agreement.

 

The Borrower hereby promises to pay interest on the unpaid principal amount of
Term Loan A from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of April 1, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the other Credit
Parties party thereto, the Lenders, the L/C Issuer, the Swingline Lender and
General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuer.  Capitalized terms used herein without definition are used as
defined in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of Term
Loan A by the Lender to the Borrower in an aggregate amount not to exceed at any
time outstanding the Principal Amount set forth above, the indebtedness of the
Borrower resulting from such Term Loan A being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

1

--------------------------------------------------------------------------------


 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York

 

[Remainder of page intentionally left blank;

signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

DIPLOMAT PHARMACY, INC., a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[$       ] TERM NOTE A OF DIPLOMAT PHARMACY, INC. FOR THE BENEFIT OF [NAME OF
LENDER]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(f)(2) 
TO
CREDIT AGREEMENT

 

FORM OF DDTL NOTE

 

 

New York, New York

 

 

Lender: [NAME OF LENDER]

 

Principal Amount: $

         , 20   

 

FOR VALUE RECEIVED, the undersigned, Diplomat Pharmacy, Inc., a Michigan
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of the DDTL (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times and in such amounts as are specified in the Credit Agreement.

 

The Borrower hereby promises to pay interest on the unpaid principal amount of
the DDTL from the date made until such principal amount is paid in full, payable
at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of April 1, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the other Credit
Parties party thereto, the Lenders, the L/C Issuer, the Swingline Lender and
General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuer.  Capitalized terms used herein without definition are used as
defined in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of the
DDTL by the Lender to the Borrower in an aggregate amount not to exceed at any
time outstanding the Principal Amount set forth above, the indebtedness of the
Borrower resulting from such DDTL being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of the unpaid principal amount of
this Note upon the happening of certain stated events and also for prepayments
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York

 

[Remainder of page intentionally left blank;

signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

DIPLOMAT PHARMACY, INC., a Michigan

 

corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[$      ] DDTL NOTE OF DIPLOMAT PHARMACY, INC. FOR THE BENEFIT OF [NAME OF
LENDER]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

TERM LOAN COMMITMENTS

 

Bank/Fund Manager

 

Term Loan A Commitment

 

DDTL Commitment

 

 

 

 

 

 

 

ON FILE WITH AGENT

 

 

 

 

 

 

 

TOTAL

 

$

120,000,000.00

 

$

25,000,000.00

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REVOLVING LOAN COMMITMENTS

 

Bank/Fund Manager

 

Revolving Loan Commitment

 

 

 

 

 

ON FILE WITH AGENT

 

 

 

TOTAL

 

$

175,000,000.00

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.5
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.7

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

ERISA PLANS

 

·                  Health Plus PPO 1000— Medical

·                  Health Plus PPO 2500— Medical

·                  Health Plus HMO 1000— Medical

·                  Health Plus HMO 2500— Medical

·                  BCBS NC — Medical Medpro

·                  Anthem of Connecticut - AHF

 

·                  Met Life — Voluntary Short-Term Disability, Voluntary
Long-Term Disability, Life (Basic — company paid, Voluntary — employee paid)

 

·                  Delta Dental

 

·                  Eyemed Vision

 

·                  TASC— Dependent and Medical Flexible Spending account

 

·                  Paychex — 401K (Safe Harbor)

·                  ENI - Employee Assistance Program

 

·                  BioRx 401(k) Plan.

·                  BioRx Welfare Plans:

·                  Chard Snyder — Health Reimbursement Arrangement.

·                  Anthem Insurance Companies — Health Insurance Policy.

·                  Anthem Insurance Companies — Life and Accidental Death and
Dismemberment Insurance Policy.

·                  Dental Care Plus, Inc. — Dental Insurance Policy.

·                  Avesis Insurance Inc. — Vision Insurance Policy.

·                  The Lincoln National Life Insurance Company — Voluntary Life
and Voluntary Accidental Death and Dismemberment Insurance Policy.

·                  The Lincoln National Life Insurance Company — Short-Term
Disability and Long-Term Disability Policies.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.9

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REAL ESTATE

 

Owned Real Estate

 

Owner

 

Address

 

Leases of Owned Real Property

DSP-Building C, LLC

 

4100 S. SAGINAW STREET
FLINT, MI 48507-2687
(Buildings B, C and D)

 

Lease between DSP Building C, LLC as Lessor, and Diplomat Pharmacy, Inc. as
Lessee dated 6/1/10

 

Lease between DSP Building C, LLC as Lessor, and Navigator Pharmacy Services,
LLC as Lessee dated 6/1/11

DSP Flint Real Estate, LLC

 

325 W. ATHERTON ROAD
FLINT, MI 48507-2601

 

Lease between DSP Flint Real Estate, LLC as Lessor, and Diplomat Pharmacy, Inc.
as Lessee dated 6/1/10

Diplomat Corporate Properties, LLC

 

G-3320 BEECHER ROAD
FLINT, MI 48532

 

n/a

 

--------------------------------------------------------------------------------


 

Leased Real Estate

 

Lessee

 

Address

 

Landlord

 

Date of Lease Agreement

Diplomat Specialty Pharmacy of Chicago, LLC

 

1370 BUSCH PARKWAY
BUFFALO GROVE, IL  60089-4505

 

CGA Investment Company, L.L.C.

 

December 6, 2010

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

500 SE 15TH STREET, STE. 102
FT. LAUDERDALE, FL  33316-1952

 

500 Tarpon LLC

 

May 3, 2012

Diplomat Specialty Pharmacy of Southern California, LLC

 

1809 EXCISE AVENUE, STE. 205-208
ONTARIO, CA  91761-8560

 

ACCO Airport CenterI , LLC

 

December 15, 2011

American Homecare Federation, Inc.

 

95 ASHLEY AVENUE
WEST SPRINGFIELD, MASSACHUSETTS

 

Ashley Associates, LLC

 

February 26, 2009

American Homecare Federation, Inc.

 

31 MOODY ROAD
ENFIELD, CONNECTICUT
HARTFORD COUNTY

 

31 Moody Road, LLC

 

December 16, 2013

MedPro Rx, Inc.

 

140 NORTHWAY CT.

RALEIGH, NC 27615

 

Selfridge Investments, LLC

 

June 27, 2014

MedPro Rx, Inc.

 

HORIZON BUSINESS CENTER BUILDING

220 HORIZON DRIVE, SUITE 100

RALEIGH, NC 27615

 

Horizon Business Center, LLC

 

December 13, 2011

MedPro Rx, Inc.

 

205 RIDGELY AVE.

ANNAPOLIS, MD 21401

 

Jack R. Lichtenstein, M.D., LLC

 

December 14, 2010

MedPro Rx, Inc.

 

25 ROCKWOOD PLACE #110

ENGLEWOOD, NJ 07631

 

Willner and Alweiss, P.A., d/b/a Bergen Neurology Associates

 

March 1, 2013

MedPro Rx, Inc.

 

122 DEFENSE HIGHWAY #222

ANNAPOLIS, MD 21401

 

Dr. Damanhuri Alkaitis, M.D.

 

November 17, 2011

MedPro Rx, Inc.

 

14955 SHADY GROVE ROAD SUITE 240

ROCKVILLE, MD 20850

 

Dr. Michael Morris, LLC

 

February 1, 2013, as amended effective March 1, 2014 and February 1, 2015

MedPro Rx, Inc.

 

211 ESSEX ST., #401

HACKENSACK, NJ 07601

 

Gemstone Holdings, LLC

 

February 1, 2013

 

--------------------------------------------------------------------------------


 

MedPro Rx, Inc.

 

10005 OLD COLUMBIA RD, #P170

COLUMBIA, MD 21046

 

Mark Sivieri, MD PA

 

February 28, 2012

MedPro Rx, Inc.

 

1819 BAY RIDGE AVE., STE. 200

ANNAPOLIS, MD 21403

 

Alan Weiss, MD

 

June 1, 2012

MedPro Rx, Inc.

 

1514 DOCTORS CIRCLE

WILMINGTON, NC 28401

 

MoonRiver Properties LLC

 

August 1, 2013

MedPro Rx, Inc.

 

785 OAK RIDGE BLVD.

LUMBERTON, NC 28358

 

Gauri Consultancy, LLC

 

August 1, 2013, as amended effective September 15, 2013

MedPro Rx, Inc.

 

1406B CRAIN HWY S, SUITE 304

GLEN BURNIE, MD 21163

 

Mid-Atlantic Neurology Consultants

 

December 15, 2011

MedPro Rx, Inc.

 

4660 KENMORE AVE., SUITE 408

ALEXANDRIA, VA 22304

 

Rajesh K. Sethi M.D., P.L.C.

 

April 1, 2014

BioRx, LLC

 

11262 Cornell Park Drive, Cincinnati, OH

 

Nellcor Properties, LLC (landlord) and ST Media Group International, Inc.
(Sublandlord)

 

February 11, 2011

BioRx, LLC

 

13295 Illinois Street, Carmel, IN

 

CMC Office Center — Carmel, LLC

 

July 3, 2012

BioRx, LLC

 

8690 Eagle Creek Parkway, Unit 8, Savage, MN

 

D.K. Properties of Minnesota LLC

 

July 1, 2012

BioRx, LLC

 

10828 Kenwood Road, Cincinnati, OH

 

Hills Commerce Park, LLC

 

November 7, 2006

BioRx, LLC

 

4605 Duke Drive, Suite 850, Mason, OH

 

RCM Technologies (USA), Inc.

 

July 29, 2013

BioRx, LLC

 

9045 E. Pima Center Parkway, Suite 1, Scottsdale, AZ

 

MainSpring Pima Center I, L.L.C.

 

March 24, 2011

BioRx, LLC

 

3821 71st Street, Suites C-F, Urbandale, IA

 

J. Blaine Phipps, Residuary Trust & Virginia E. Phipps, Revocable Trust &
Alliance Realty Company

 

July 1, 2012

BioRx, LLC

 

266 West Cummings Park, Woburn, MA

 

Cummings Properties, LLC

 

June 9, 2010

 

--------------------------------------------------------------------------------


 

BioRx, LLC

 

23915 Jefferson Street, Clair Shores, MI

 

J. Dale Petrosky

 

June 1, 2012

BioRx, LLC

 

4004 Spring Garden Street, Suite D, Greensboro, NC

 

Lampe Management Company

 

August 27, 2013

BioRx, LLC

 

1819 Aston Avenue, Suite 102, Carlsbad, CA

 

Jett & Jones, LLC

 

July 19, 2012

BioRx, LLC

 

9 Camryn Court, Newport, KY

 

Camryn Court LLC

 

October 1, 2014

BioRx, LLC

 

200 West Lexington Avenue, Suite 203, High Point, NC

 

3A&E Holdings LLC

 

April 21, 2014

BioRx, LLC

 

7167 East Kemper Road, Cincinnati, OH

 

Kemper Commerce Park, LLC

 

August 6, 2014

BioRx, LLC

 

7177 East Kemper Road, Cincinnati, OH

 

Kemper Commerce Park, LLC

 

January 29, 2015 [Lease term commencing September 1, 2015]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

ENVIRONMENTAL

 

3.12(a)(v)

 

Due Care Plan and Phase II Environmental Site Assessment and Category-N Baseline
Environmental Assessment, dated May 2, 2010 prepared by PM Environmental, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.15

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LABOR RELATIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

INTELLECTUAL PROPERTY

 

Trademarks

 

Trademark

 

Jurisdiction

 

Registration

Number

 

Serial

Number

 

Status/Status

Date

 

Owner

 

Filing

Date

 

Registration

Date

 

Full Goods/Services

 

Licenses

Granted

DIPLOMAT SPECIALTY

PHARMACY

 

USPTO

 

3,875,888

 

77-896402

 

Registered

November 16,

2010

 

Diplomat

Pharmacy, Inc.

 

December

18, 2009

 

November

16, 2010

 

(Int’l Class: 44) Pharmacy services

 

None

ENAV

 

USPTO

 

3,859,520

 

77-896403

 

Registered

October 12,

2010

 

Diplomat

Pharmacy, Inc.

 

December

18, 2009

 

October 12,

2010

 

(Int’l Class: 44) Pharmacy services and providing

an internet web site for medical professionals and medical patients for patient
care that allows for

the exchange of information from remote

locations using devices that feed information to the web site that is then
processed and can be accessed in real-time by users

 

None

KEEPING PATIENTS

HEALTHIER...LONGER

 

USPTO

 

3,824,892

 

77-896405

 

Registered

July 27, 2010

 

Diplomat

Pharmacy, Inc.

 

December

18, 2009

 

July 27, 2010

 

(Int’l Class: 44) Pharmacy services

 

None

DIPLOMAT

 

USPTO

 

4365666

 

SN:85-589865

 

Registered July 9, 2013

 

Diplomat

Pharmacy, Inc.

 

April 5,

2012

 

July 9, 2013

 

(Int’l Class: 44) Pharmacy services

 

None

[g85971km53i001.jpg]

 

USPTO

 

1720982

 

74235173

 

Registered September 29, 1992

 

American Homecare Federation, Inc.

 

January 6, 1992

 

September 29, 1992

 

INT. CL. 42 hemophilia homecare delivery services; namely, delivering to
customers, medicine, gauze, needles, syringes, and other related supplies

 

None

AHF

 

USPTO

 

1722812

 

74233719

 

Registered October 6, 1992

 

American Homecare Federation, Inc.

 

December 27, 1991

 

October 6, 1992

 

INT. CL. 42 hemophilia homecare delivery services; namely, delivering to
customers medicine, gauze, needles, syringes, and other related supplies

 

None

AHF

 

North Dakota

 

27448100

 

n/a

 

Registered November 23, 2010

 

American Homecare Federation, Inc.

 

n/a

 

November 23, 2010

 

n/a

 

None

 

--------------------------------------------------------------------------------


 

ENVOYHEALTH

 

USPTO

 

n/a

 

86212969

 

Applied March 6, 2014 (Published February 24, 2015) 

 

Diplomat Pharmacy, Inc.

 

March 6, 2014

 

n/a

 

(Int’l Class 35) Providing electronic healthcare administrative services.

 

None

BIORX & Design

 

[g85971km55i001.jpg]

 

 

USPTO

 

n/a

 

86210641

 

Applied March 4, 2014

 

BioRx, LLC

 

March 4, 2014

 

n/a

 

IC 035. US 100 101 102. G & S: Retail pharmacy services including providing
select specialty pharmaceuticals. FIRST USE: 20040700. FIRST USE IN COMMERCE:
20040700

 

IC 044. US 100 101. G & S: In-home nursing care services, namely, providing
in-home infusions, intravenous feeding, dispensing of pharmaceuticals; and
therapy services, namely, immunoglobulin or antibody replacement therapy,
alpha-1 augmentation therapy, clotting factor replacement therapy, C1 esterase
replacement therapy, enteral feeding and parenteral nutrition therapy. FIRST
USE: 20040700. FIRST USE IN COMMERCE: 20040700

 

None

BIORX

 

 

USPTO

 

n/a

 

86210278

 

Applied March 4, 2014

 

BioRx, LLC

 

March 4, 2014

 

n/a

 

IC 035. US 100 101 102. G & S: Retail pharmacy services including providing
select specialty pharmaceuticals. FIRST USE: 20040700. FIRST USE IN COMMERCE:
20040700

 

IC 044. US 100 101. G & S: In-home nursing care services, namely, providing
in-home infusions, intravenous feeding, dispensing of pharmaceuticals; and
therapy services, namely, immunoglobulin or antibody replacement therapy,
alpha-1 augmentation therapy, clotting factor replacement therapy, C1 esterase
replacement therapy, enteral feeding and parenteral nutrition therapy. FIRST
USE: 20040700. FIRST USE IN COMMERCE: 20040700

 

None

THRIVERX

 

USPTO

 

3857878

 

77762838

 

Registered October 5, 2010

 

BioRx, LLC

 

June 18, 2009

 

October 5, 2010

 

IC 005. US 006 018 044 046 051 052. G & S: Pharmaceutical preparations for
enteral therapy and total parenteral nutrition. FIRST USE: 20090700. FIRST USE
IN COMMERCE: 20090700

 

None

STRAPWRAP

 

USPTO

 

3693909

 

77570769

 

Registered October 6, 2009

 

BioRx, LLC

 

September 16, 2008

 

October 6, 2009

 

IC 012. US 019 021 023 031 035 044. G & S: Medical alert devices to be used on
car seats for children. FIRST USE: 20081006. FIRST USE IN COMMERCE: 20081006

 

None

 

Patents

 

None.

 

--------------------------------------------------------------------------------


 

Registered Copyrights

 

None.

 

Software

 

Owner

 

Title

 

Jurisdiction

 

Registration #/
Application #

 

Licenses Granted

Diplomat Pharmacy, Inc.

 

eNAV

(Diplomat Pharmacy, Inc. possesses an unregistered copyright.)

 

N/A

 

N/A

 

Non-exclusive, non-transferable license to Costco Wholesale Corporation

 

·                  MedPro holds a revocable, limited, non-transferable,
non-exclusive license to use certain vendor-hosted software and related services
solely in connection with backup of MedPro data pursuant to that certain End
User License Agreement between the MedPro Rx, Inc. and AdvanceCo, Inc., dated
December 16, 2010.

·                  MedPro licenses the following software pursuant to licenses
from Definitive Homecare Solutions, Ltd.:

·                  CPR+ Enterprise

·                  CPR+ Web Portal Full Access w/ Sales Rep

·                  Controlled Substance Reporting in ASAP format

·                  Surescripts (integrated into CPR+)

·                  MedPro licenses Datalink Viewer software and certain other
vendor-hosted software pursuant to that certain Services Agreement between
MedPro and Rock-Pond Solutions, dated February 14, 2008.

·                  BioRx, LLC owns “MyFactor” software

 

BioRx, LLC licenses the following software:

 

License Agreement

 

Parties

 

Effective Date

Microsoft Servers, CALS, Exchange, SQL, RDS licenses

 

Microsoft and BioRx, LLC

 

n/a

Tricerat Screwdrivers for RDS printing

 

Tricerat, Inc. and FSN, Inc.

 

10/14/2014

VMWare for virtualization

 

VMware, Inc. and BioRx, LLC

 

5/22/2014

Adobe Acrobat

 

Adobe and BioRx, LLC

 

9/23/2014

 

--------------------------------------------------------------------------------


 

Citrix

 

Citrix and BioRx, LLC

 

6/4/2014

CPR+ Pricing and Support, Information, Order Form and License Agreement

 

Definitive Homecare Solutions, Ltd. and BioRx, LLC

 

8/26/2004

Facts and Comparisons Drug Information Knowledge Base Subscription and License
Agreement

 

Definitive Homecare Solutions, Ltd. and BioRx, LLC

 

8/31/2004

Software License Agreement

 

MedFORCE Technologies, Inc. and BioRx, LLC

 

3/8/2011

Enterprise Agreement —

 

TraceLink, Inc. and BioRx, LLC

 

9/15/2014

Office365 ProPlus for Office and RDS users

 

Microsoft Corporation and BioRx, LLC

 

1/26/2015

Master Agreement - Veeam backup services for servers

 

FSN, Inc. and BioRx, LLC

 

 

6/16/2014

Master Agreement - Symantec antivirus for servers/workstations

 

FSN, Inc. and BioRx, LLC

 

 

6/24/2014

Master Agreement - FSN Sync Tool- backup service for user laptops

 

FSN, Inc. and BioRx, LLC

 

 

9/1/2014

Master Agreement - SonicWALL firewall as a service

 

FSN, Inc. and BioRx, LLC

 

 

6/20/2014

Winnovative PDF License Agreement

 

No Limit Software and Red Hawk Technologies, LLC

 

June 10, 2013

 

Domain Names

 

Owner

 

Title

 

Jurisdiction

 

Registration #/
Application #

 

Licenses Granted

Diplomat Pharmacy, Inc.

 

http://diplomatpharmacy.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://diplomatpharmacy.wordpress.com/

 

Register.com

 

N/A

 

None

 

--------------------------------------------------------------------------------


 

Diplomat Pharmacy, Inc.

 

http://hemophilianavigator.com/

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://diplomatuniversity.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://diplomatconnect.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://callnhs.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://cfnavigator.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://chronsnavigator.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://ckdnav.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://crohnsnavigator.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://diplomathelpinghands.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://ghnavigator.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://hepatitisnavigator.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://oncologynav.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://psoriasisnavigator.com

 

Register.com

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://ranavigator.com

 

Register.com

 

N/A

 

None

American Homecare Federation, Inc.

 

http://Ahfinfo.com

 

 

 

N/A

 

None

Diplomat Pharmacy, Inc.

 

http://diplomat.is

 

 

 

N/A

 

None

 

Domain names owned by MedPro Rx, Inc.:

 

·                  Mymedprorx.com

·                  Medprorx.com

·                  medprorx.biz

·                  medprorx.info

·                  medprorx.net

·                  medprorx.org

·                  Kidfactor.org

·                  Kidsfactor.org

·                  Medprokids.com

·                  Medprokids.org

·                  Medprorxkids.com

 

--------------------------------------------------------------------------------


 

·                  Medprorxkids.org

 

Domain names owned by BioRx, LLC:

·                  www.biorx.com

·                  www.biorx.net

·                  www.biorxhemophilia.com

·                  www.stabilize13.com

·                  www.biorximmunotherapy.com

·                  www.myalpha1solutions.com

·                  www.myalpha1.com

·                  www.alpha-1solutions.com

·                  www.haefreedom.com

·                  www.haeathome.com

·                  www.c1ease.com

·                  www.thriverx.net

·                  www.biorxstore.com

 

Trade Names / Unregistered Trademarks

·                  MedPro

 

BioRx, LLC owns the following unregistered trademarks:

 

--------------------------------------------------------------------------------


 

Proprietary Right

 

Status / Additional Information

 

 

 

[g85971km57i001.jpg]

 

Common law trademark

 

 

 

[g85971km57i002.jpg]

 

Common law trademark

 

 

 

[g85971km57i003.jpg]

 

Common law trademark

 

 

 

[g85971km57i004.jpg]

 

Common law trademark

 

 

 

[g85971km57i005.jpg]

 

Common law trademark

 

 

 

[g85971km57i006.jpg]

 

Common law trademark

 

 

 

[g85971km57i007.jpg]

 

Common law trademark

 

--------------------------------------------------------------------------------


 

Proprietary Right

 

Status / Additional Information

 

 

 

[g85971km57i008.jpg]

 

Common law trademark

 

 

 

[g85971km57i009.jpg]

 

Common law trademark

 

 

 

[g85971km57i010.jpg]

 

Common law trademark

 

 

 

[g85971km57i011.jpg]

 

Common law trademark

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.19

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

VENTURES, SUBSIDIARIES AND AFFILIATES; OUTSTANDING STOCK

 

·                  All of the issued and outstanding equity interests of each of
the following subsidiaries are 100% owned directly by Diplomat Pharmacy, Inc.:

 

ENVOY HEALTH MANAGEMENT, LLC

NAVIGATOR HEALTH SERVICES, LLC

DIPLOMAT HEALTH SERVICES, LLC

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

DSP FLINT REAL ESTATE, LLC

DSP-BUILDING C, LLC

DIPLOMAT CORPORATE PROPERTIES, LLC

DIPLOMAT HOLDING, LLC

DIPLOMAT INFUSION SERVICES, LLC

DIPLOMAT HEALTH MANAGEMENT, LLC

AMERICAN HOMECARE FEDERATION, INC.

AMBASSADOR COMPOUNDING, LLC

SYMMETRIC AIV CORPORATION

MEDPRO RX, INC.

 

·                  Symmetric AIV Corporation owns 100% of membership interest of
BioRx, LLC.

 

·                  Diplomat Pharmacy, Inc. is engaged in the Primrose Health
Joint Venture and owns 51% of Primrose Healthcare, LLC.  Sanitas, Inc. owns 27%
of Primrose and Liver Care Centers Consultants, Inc. owns 22% of Primrose.

 

·                  Diplomat Pharmacy, Inc. owns 1,817.65 shares of Common Stock
of Physician Resource Management, Inc.

 

·                  Diplomat Pharmacy, Inc. is engaged in a joint venture with
Ageology LLC (formerly WorkSmartMD LLC).

 

·                  Diplomat Pharmacy, Inc. has issued options to certain current
and former directors, officers and/or employees of one or more Credit Parties.

 

--------------------------------------------------------------------------------


 

·                  Organizational Chart: See Attached

 

SCHEDULE 3.20

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE

 

Each Credit Party below is organized in the State of Michigan and the chief
executive office is located at 4100 S. Saginaw St., Flint, Michigan.

 

CREDIT PARTY

 

ORGANIZATIONAL
ID

DIPLOMAT PHARMACY, INC.

 

099705

ENVOY HEALTH MANAGEMENT, LLC

 

D5993K

NAVIGATOR HEALTH SERVICES, LLC

 

D3758P

DIPLOMAT HOLDING, LLC

 

D0056Q

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

B7143L

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

 

B1155L

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

 

B6616Y

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

 

D15734

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

 

D2823M

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

 

D1555U

DSP FLINT REAL ESTATE, LLC

 

D3982L

DSP-BUILDING C, LLC

 

D42349

DIPLOMAT CORPORATE PROPERTIES, LLC

 

E15980

DIPLOMAT HEALTH SERVICES, LLC

 

D37755P

DIPLOMAT INFUSION SERVICES, LLC

 

D06531

DIPLOMAT HEALTH MANAGEMENT, LLC

 

D06532

AMBASSADOR COMPOUNDING, LLC

 

E3846U

 

MedPro Rx, Inc. is organized in the State of North Carolina and the chief
executive office is located at 140 Northway Ct., Raleigh, North Carolina.

 

·                  Organizational ID:  0652818

 

American Homecare Federation, Inc. is organized in the State of Connecticut and
the chief executive office is located at 4100 S. Saginaw St., Flint, Michigan.

 

·                  Organizational ID: 0608788

 

--------------------------------------------------------------------------------


 

Symmetric AIV Corporation is organized in the State of Delaware and the chief
executive office is located at 4100 S. Saginaw St., Flint, Michigan.

 

·                  Organizational ID: 4902398

 

BioRx, LLC is organized in the State of Delaware and the chief executive office
is located 10828 Kenwood Rd., Cincinnati, Ohio.

 

·                  Organizational ID: 4901495

 

Former Names

 

Credit Party

 

Former Name

 

Date of Change

DIPLOMAT HOLDING, LLC

 

DIPLOMAT HEALTH SERVICES, LLC

 

June 27, 2006

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

DIPLOMAT SPECIALTY PHARMACY, LLC

 

January 18, 2010

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF SWARTZ CREEK, LLC

 

March 6, 2007

ENVOY HEALTH MANAGEMENT, LLC

 

NAVIGATOR PHARMACY SERVICES, LLC

 

February 10, 2014

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.21

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LOCATIONS OF INVENTORY, EQUIPMENT AND BOOKS AND RECORDS

 

Credit Party

 

Collateral Locations

Diplomat Pharmacy, Inc.

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

 

 

1370 BUSCH PARKWAY

BUFFALO GROVE, IL 60089-4505

 

 

G-3320 BEECHER ROAD

FLINT, MI 48532

 

 

500 SE 15TH STREET, STE. 102

FT. LAUDERDALE, FL 33316-1952

 

 

1809 EXCISE AVENUE, STE. 205-208

ONTARIO, CA 91761-8560

 

 

325 W. ATHERTON ROAD

FLINT, MI 48507-2601

Diplomat Corporate Properties, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Health Management, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Holding, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Health Services, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Infusion Services, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Specialty Pharmacy of Chicago, LLC

 

*1370 BUSCH PARKWAY

BUFFALO GROVE, IL 60089-4505

 

 

4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Specialty Pharmacy of Flint, LLC

 

*G-3320 BEECHER ROAD

FLINT, MI 48532

 

 

4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

*500 SE 15TH STREET, STE. 102

FT. LAUDERDALE, FL 33316-1952

 

 

4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

 

 

4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Specialty Pharmacy of Southern California, LLC

 

*1809 EXCISE AVENUE, STE. 205-208

ONTARIO, CA 91761-8560

 

 

4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

DSP-Building C, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

 

--------------------------------------------------------------------------------


 

Credit Party

 

Collateral Locations

DSP Flint Real Estate, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Navigator Health Services, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Envoy Health Management, LLC

 

*325 W. ATHERTON ROAD

FLINT, MI 48507-2601

 

 

4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Diplomat Specialty Pharmacy of Grand Rapids, LLC

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

Ambassador Compounding, LLC

 

*4100 S. SAGINAW STREET, BUILDING C

FLINT, MI 48507-2687

American Homecare Federation, Inc.

 

*31 MOODY ROAD, ENFIELD, HARTFORD COUNTY, CONNECTICUT

 

 

95 ASHLEY AVENUE, WEST SPRINGFIELD, MASSACHUSETTS

 

 

30 LOCUST ST, NORTHAMPTON, MA 01061

MedPro Rx, Inc.

 

 

*140 NORTHWAY CT., RALEIGH, NC 27615

 

 

HORIZON BUSINESS CENTER BUILDING, 220 HORIZON DRIVE, SUITE 100, RALEIGH, NC
27615

 

 

 

8810 BLAKENEY PROFESSIONAL DRIVE, UNIT A, CHARLOTTE, NC 28277

 

 

205 RIDGELY AVE., ANNAPOLIS, MD 21401

 

 

25 ROCKWOOD PLACE, #110, ENGLEWOOD, NJ 07631

 

 

122 DEFENSE HIGHWAY, #222, ANNAPOLIS, MD 21401

 

 

14955 SHADY GROVE ROAD, SUITE 240, ROCKVILLE, MD 20850

 

 

211 ESSEX ST., #401, HACKENSACK, NJ 07601

 

 

10005 OLD COLUMBIA RD, #P170, COLUMBIA, MD 21046

 

 

1819 BAY RIDGE AVE., STE. 200, ANNAPOLIS, MD 21403

 

 

8101 HINSON FARM ROAD, SUITE 201, ALEXANDRIA, VA 22306

 

 

1514 DOCTORS CIRCLE, WILMINGTON, NC 28401

 

 

785 OAK RIDGE BLVD., LUMBERTON, NC 28358

 

 

1406B CRAIN HWY S, SUITE 304, GLEN BURNIE, MD 21163

 

 

4660 KENMORE AVE., SUITE 408, ALEXANDRIA, VA 22304

Symmetric AIV Corporation

 

*4100 S. SAGINAW STREET, SUITE D

FLINT, MI 48507-2687

BioRx, LLC

 

*10828 Kenwood Road, Cincinnati, OH

 

 

11262 Cornell Park Drive, Cincinnati, OH

 

 

13295 Illinois Street, Carmel, IN

 

 

8690 Eagle Creek Parkway, Unit 8, Savage, MN

 

 

4605 Duke Drive, Suite 850, Mason, OH

 

 

9045 E. Pima Center Parkway, Suite 1, Scottsdale, AZ

 

 

3821 71st Street, Suites C-F, Urbandale, IA

 

 

266 West Cummings Park, Woburn, MA

 

--------------------------------------------------------------------------------


 

Credit Party

 

Collateral Locations

 

 

23915 Jefferson Street, Clair Shores, MI

 

 

4004 Spring Garden Street, Suite D, Greensboro, NC

 

 

1819 Aston Avenue, Suite 102, Carlsbad, CA

 

 

9 Camryn Court, Newport, KY

 

 

200 West Lexington Avenue, Suite 203, High Point, NC

 

 

7167 East Kemper Road, Cincinnati, OH

 

 

7177 East Kemper Road, Cincinnati, OH [Lease term commencing September 1, 2015]

 

--------------------------------------------------------------------------------

*Indicates books and records of Credit Party maintained at location.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.22

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DEPOSIT ACCOUNTS AND OTHER ACCOUNTS

 

Bank Name

 

Bank Contact

 

Phone
Number

 

Account Name

 

Account No.

 

Account Description

 

Address

Comerica

 

Michael Cliff

 

313-222-9015

 

Diplomat Pharmacy Inc.

 

***

 

Payroll Account

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

COCO Diplomat Pharmacy Inc. FBO GE Capital

 

***

 

General Account - Payroll, Envoy Health and cash disbursements zero balance to
this account.  GE Funds this account and we pay all EFT’s out of this account

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

COCO2 Diplomat Pharmacy Inc. FBO GE Capital — Government Receivables

 

***

 

Government deposits, sweeps to Non-government account daily

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

COCO2 Diplomat Pharmacy Inc. FBO GE Capital — Non Government Receivables

 

***

 

Non-government deposits, sweeps daily to GE

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

Diplomat Pharmacy Inc. Controlled Disbursement Account

 

***

 

All Outgoing checks for Diplomat Pharmacy Inc.

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

American Homecare Federation, Inc.

 

***

 

All deposits, payroll and outgoing items

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

Envoy Health Management LLC

 

***

 

All deposits and outgoing items

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

Diplomat Pharmacy Inc Money Market Account

 

 

 

As of 3/23/15 account is not open

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

American Homecare Federation Inc.

 

***

 

All Outgoing checks

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

American Homecare Federation - General Account

 

***

 

General Account - AHF pay all EFT’s out of this account

 

411 West Lafayette-MC 3228

Detroit MI 48226

 

--------------------------------------------------------------------------------


 

Bank Name

 

Bank Contact

 

Phone
Number

 

Account Name

 

Account No.

 

Account Description

 

Address

Comerica

 

Michael Cliff

 

313-222-9015

 

MedPro Rx Inc.

 

***

 

All outgoing checks

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

MedPro Rx Inc.

 

***

 

General Account — MedPro Rx Inc. Pay all EFT’s out of this account

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

COCO 2 MedPro Rx ,Inc.

 

***

 

All deposits and outgoing items

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

COCO 2 MedPro Rx ,Inc.

 

***

 

All deposits and outgoing items

 

411 West Lafayette-MC 3228

Detroit MI 48226

Comerica

 

Michael Cliff

 

313-222-9015

 

COCO2 American Homecare Federation Inc.

 

***

 

All deposits and outgoing items

 

411 West Lafayette-MC 3228

Detroit MI 48226

 

 

 

 

 

 

 

 

 

 

 

 

 

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Pharmacy Inc.

 

***

 

General account all accounts zero balance to this account

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Pharmacy Inc.

 

***

 

Certegy (check by phone) deposits

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Specialty Pharmacy Great Lakes Distribution Center LLC

 

***

 

GLDC credit card deposits

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Specialty Pharmacy of Chicago LLC

 

***

 

Chicago daily cash and credit card deposits

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Specialty Pharmacy of Flint LLC

 

***

 

Flint daily cash and credit card deposits

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Specialty Pharmacy of Southern California LLC

 

***

 

SCA daily cash and credit card deposits

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Specialty Pharmacy of Ft Lauderdale LLC

 

***

 

Florida daily cash and credit card deposits

 

111 E Court St. Flint MI 48502

Chase

 

Jeffrey Collier

 

810-237-3726

 

Diplomat Specialty Pharmacy of Grand Rapids LLC

 

***

 

Grand Rapids daily cash and credit card deposits

 

111 E Court St. Flint MI 48502

 

 

 

 

 

 

 

 

 

 

 

 

 

TD Bank

 

Christina Musto

 

603-222-9616

 

American Homecare Federation Inc.

 

***

 

Operating — Incoming and outgoing payments

 

Commercial Lending,

1441 Main St

Springfield MA 01103

 

--------------------------------------------------------------------------------


 

Bank Name

 

Bank Contact

 

Phone
Number

 

Account Name

 

Account No.

 

Account Description

 

Address

TD Bank

 

Christina Musto

 

603-222-9616

 

America Home Care Fed

 

***

 

Checking

 

Commercial Lending,

1441 Main St

Springfield MA 01103

TD Bank

 

Christina Musto

 

603-222-9616

 

America Home Care Fed

 

***

 

Checking

 

Commercial Lending,

1441 Main St

Springfield MA 01103

 

 

 

 

 

 

 

 

 

 

 

 

 

First Citizens Bank

 

 

 

 

 

MedPro Rx, Inc. Checking Account

 

***

 

Checking

 

4400 Six Forks Rd, Raleigh, NC

27609

Fidelity Investments

 

 

 

 

 

MedPro Rx, Inc. — 401k Trustee

 

***

 

401k investment management

 

One Destiny Way WA2B,

Westlake TX, 76262

Administration

 

POB 7307, Chicago, IL 60673

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

BioRx, LLC - Operating Account

 

***

 

Operating Account

 

201 E Fifth Street

Cincinnati Ohio 45202

PNC Bank, National Association

 

 

 

 

 

BioRx, LLC - HCRA Account

 

***

 

HCRA Account

 

201 E Fifth Street

Cincinnati Ohio 45202

PNC Bank, National Association

 

 

 

 

 

BioRx, LLC - Disbursement Account

 

***

 

Disbursement Account

 

201 E Fifth Street

Cincinnati Ohio 45202

Amalgamated Bank

 

 

 

 

 

BioRx, LLC - Operating Account

 

***

 

Operating Account

 

275 Seventh Avenue

New York, NY 10001

Amalgamated Bank

 

 

 

 

 

BioRx, LLC - Healthcare Reimbursement

 

***

 

Healthcare Reimbursement

 

275 Seventh Avenue

New York, NY 10001

Amalgamated Bank

 

 

 

 

 

BioRx, LLC - Medicaid/Medicare Lockbox

 

***

 

Medicaid/Medicare Lockbox

 

275 Seventh Avenue

New York, NY 10001

 

--------------------------------------------------------------------------------


 

Bank Name

 

Bank Contact

 

Phone
Number

 

Account Name

 

Account No.

 

Account Description

 

Address

The Bank of Kentucky

 

 

 

 

 

BioRx, LLC - Lockbox

 

***

 

Lockbox

 

P.O. Box 17600

Crestview Hills, KY 41017

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 3.23

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GOVERNMENT CONTRACTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.25

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

BONDING

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.31

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REGULATORY MATTERS

 

(See attached.)

 

--------------------------------------------------------------------------------

 


[g85971km71i001.gif]

HMTPSQEX WTIGMEPX] TLEVQEG] TLEVQEG] PMGIRWIW State Abbr. CHI-Pharmacy Flint-
Pharmacy Ft Lauderdale Grand Rapids Pharmacy Ontario CAPharmacy GLDC Pharmacy
GLDC Wholesale DPS Envoy Wholesale Envoy Pharmacy AHF CT AHF MA FLO Wholesale
MedPro RX Based off Old Licenses for now Alabama AL - - 12/31/2016 - -
12/31/2016 12/31/2016 12/31/2016 12/31/2016 12/31/2016 - - - Alabama CS AL - -
12/31/2016 - - 12/31/2016 - - 12/31/2016 - - - - Alaska AK - - - - 6/30/2016
6/30/2016 - - 6/30/2016 6/30/2016 - - - Arizona AZ - 10/31/2015 - - 42,308.00
10/31/2015 10/31/2015 10/31/2016 10/31/2016 10/31/2016 - - - Arkansas AR - -
12/31/2015 - - 12/31/2015 12./31/2015 12/31/2016 12/31/2015 n/a - - 12/31/2015
California CA - - 38-2063100 - 11/1/2015 10/1/2015 - 2/1/2016 2/1/2016 n/a - - -
CA Compounding CA - - - - - - - - - - - - - Colorado CO - 10/31/2016 - -
10/31/2016 10/31/2016 - 10/31/2016 10/31/2016 10/31/2016 - - 10/31/2016
Connecticut CT - 1/0/1900 - - - 8/31/2015 6/30/2015 6/30/2015 8/31/2015
8/31/2015 8/31/2015 - 8/31/2015 Delaware DE 9/30/2016 9/30/2016 - - - 9/30/2016
9/30/2016 9/30/2016 9/30/2016 9/30/2016 - - 9/30/2016 Florida FL - 2/28/2017
2/28/2017 - - 2/28/2017 - - 2/28/2017 2/28/2015 - 1/31/2016 2/28/2017 Georgia GA
- - - - - 6/30/2017 6/30/2015 6/30/2015 6/30/2017 n/a - - - Hawaii HI - - - -
12/31/2015 12/31/2015 - - 12/31/2015 12/31/2015 - - - Idaho ID - - - - 6/30/2015
6/30/2015 6/30/2015 42,185.00 6/30/2015 6/30/2015 - - - Idaho CS ID - - - - - -
6/30/2015 - - - - - - Illinois IL 3/31/2016 3/31/2016 - - - 3/31/2016 12/31/2016
12/31/2016 3/31/2016 3/31/2016 - - 12/31/2015 Illinois CS IL 3/31/2016 3/31/2016
- - - 3/31/2016 - - 3/31/2016 - - - - Indiana IN 12/31/2015 12/31/2015 - - -
12/31/2015 - 9/30/2016 12/31/2015 12/31/2015 - - 12/31/2015 Iowa IA 12/31/2015
12/31/2015 - - - 12/31/2015 12/31/2015 12/31/2015 12/31/2015 12/31/2015 - -
12/31/2015 Kansas KS 6/30/2015 6/30/2015 - - - 6/30/2015 6/30/2015 6/30/2015
6/30/2015 6/30/2015 - - 6/30/2015 Kentucky KY - 6/30/2015 6/30/2015 - -
6/30/2015 9/30/2015 9/30/2015 6/30/2015 n/a - - 6/30/2015 Louisiana LA -
12/31/2015 12/31/2015 - - 12/31/2015 12/31/2015 12/31/2015 12/31/2015 n/a - -
12/31/2015 Maine ME 12/31/2015 12/31/2015 . . . 12/31/2015 12/31/2015 12/31/2015
12/31/2015 12/31/2015 12/31/2015 - 12/31/2015 DIPLOMAT SPECIALTY PHARMACY
PHARMACY LICENSES Summary Tab State License Expiration Dates (Check individual
tabs for more information)

 


[g85971km71i002.gif]

HMTPSQEX WTIGMEPX] TLEVQEG] TLEVQEG] PMGIRWIW State Abbr. CHI-Pharmacy Flint-
Pharmacy Ft Lauderdale Grand Rapids Pharmacy Ontario CAPharmacy GLDC Pharmacy
GLDC Wholesale DPS Envoy Wholesale Envoy Pharmacy AHF CT AHF MA FLO Wholesale
MedPro RX Based off Old Licenses for now Wyqqev} Xef Wxexi Pmgirwi I|tmvexmsr
Hexiw +Gligo mrhmzmhyep xefw jsv qsvi mrjsvqexmsr, Maryland MD - 5/31/2016 - - -
5/31/2016 - 5/31/2015 5/31/2016 5/31/2016 5/31/2016 - 5/31/2016 Maryland CS MD -
5/31/2016 - - - 2/29/2016 - - 1/31/2016 - - - - Massachusetts MA - - - - - N/A -
- N/A n/a 12/31/2015 - - Massachusetts CS MA - - - - - - - - - - 12/31/2015 - -
Michigan Ml 6/30/2015 6/30/2016 - 6/30/2015 - 6/30/2016 6/30/2015 6/30/2016
6/30/2016 6/30/2015 - - 6/30/2016 Michigan CS Ml 6/30/2015 6/30/2016 - 6/30/2015
- 6/30/2016 - - 6/30/2016 6/30/2015 - - 6/30/2016 Minnesota MN 6/30/2015
6/30/2015 - - - 6/30/2015 5/31/2015 5/31/2015 6/30/2015 6/30/2015 - - 6/30/2015
Mississippi MS - 12/31/2015 12/31/2015 - - 12/31/2015 12/31/2015 12/31/2015
12/31/2015 n/a - - 12/31/2015 Mississippi CS MS - - 12/31/2015 - - 12/31/2015 -
- 12/31/2015 - - - - Missouri MO 10/31/2015 10/31/2015 - - - 10/31/2015
10/31/2015 10/31/2015 10/31/2015 10/31/2015 - - 10/31/2015 Montana MT - - - -
11/30/2015 11/30/2015 11/30/2015 11/30/2015 11/30/2015 n/a - - - Nebraska NE - -
- - - 11/25/2015 7/1/2015 7/1/2015 11/17/2015 8/23/2015 - - 3/9/2016 Nevada NV -
- - - 10/31/2016 10/31/2016 10/31/2016 10/31/2016 10/31/2016 10/31/2016 - -
10/31/2016 New Hampshire NH - - - - - - 6/30/2015 6/30/2015 - - - - - New Jersey
NJ - 6/30/2015 - - - 6/30/2015 1/31/2016 1/31/2016 6/30/2015 " - - 6/30/2015 New
Mexico NM - - - - 12/31/2016 12/31/2015 12/31/2016 12/31/2015 12/31/2015
12/31/2015 - - - New Mexico CS NM - - - - 6/30/2015 6/30/2015 - - - - - - - New
York NY 12/31/2016 9/30/2016 - - - 4/30/2017 12/31/2014 5/31/2017 10/31/2014
3/31/2015 - - 6/31/2015 North Carolina NC - - 12/31/2015 - - 12/31/2015
12/31/2015 12/31/2015 12/31/2015 12/31/2015 - - 12/31/2015 North Dakota ND
6/30/2015 6/30/2015 - - - 6/30/2015 - 6/30/2015 6/30/2015 6/30/2015 - - - Ohio
OH - 3/31/2015 - - - 3/31/2015 6/30/2015 6/30/2015 3/31/2015 3/31/2015 - -
3/31/2016 DIPLOMAT SPECIALTY PHARMACY PHARMACY LICENSES Summary Tab State
License Expiration Dates (Check individual tabs for more information)

 


[g85971km71i003.gif]

HMTPSQEX WTIGMEPX] TLEVQEG] TLEVQEG] PMGIRWIW State Abbr. CHI-Pharmacy Flint-
Pharmacy Ft Lauderdale Grand Rapids Pharmacy Ontario CA-Pharmacy GLDC Pharmacy
GLDC Wholesale DPS Envoy Wholesale Envoy Pharmacy AHF CT AHF MA FLO Wholesale
MedPro RX Based off Old Licenses for now Wyqqev} Xef Wxexi Pmgirwi I|tmvexmsr
Hexiw +Gligo mrhmzmhyep xefw jsv qsvi mrjsvqexmsr, Ohio CS OH - - - - - -
6/30/2015 - - - - - - Oklahoma OK 11/30/2015 11/30/2015 - - - 11/30/2015
11/30/2015 11/30/2015 11/30/2015 11/30/2015 - - 11/30/2015 Oreqon OR - - - - - -
- 9/30/2015 - - - - - Pennsylvania PA - - - - - - 12/31/2015 12/31/2015 N/A n/a
3/31/2015 - - Rhode Island Rl 9/30/2015 9/30/2015 - - - 9/30/2015 9/30/2015
9/30/2015 9/30/2015 9/30/2015 1/0/1900 - - Rhode Island Rl - 9/30/2015 - - -
9/30/2015 - - 9/30/2015 1/0/1900 42,277.00 - - South Carolina SC - 6/30/2015 - -
- 6/30/2015 6/30/2015 6/30/2015 6/30/2015 6/30/2015 - - 6/30/2015 South Dakota
SD 6/30/2015 6/30/2015 - - - 6/30/2015 12/31/2015 12/31/2015 6/30/2015 6/30/2015
- - - Tennessee TN - - 2/28/2016 - - 11/30/2016 1/31/2017 4/30/2016 7/31/2016
1/31/2017 - - 7/31/2016 Texas TX - 2/28/2017 - - - 3/31/2016 10/1/2015 9/5/2015
4/30/2016 4/30/2016 - - 6/30/2016 Utah UT - - - - 9/30/2015 9/30/2015 - -
9/30/2015 9/30/2015 - - - Utah CS UT - - - - 9/30/2015 9/30/2015 - - 9/30/2015 -
- - - Vermont VT 7/31/2015 7/31/2015 - - - 7/31/2015 7/31/2015 7/31/2015
7/31/2015 7/31/2017 - - 7/31/2017 Virginia VA - 4/30/2015 4/30/2015 - -
4/30/2015 2/29/2016 2/28/2016 4/30/2016 4/30/2015 - - 4/30/2016 Washington WA -
5/31/2015 - - 5/31/2015 5/31/2015 9/30/2015 9/30/2015 5/31/2015 5/31/2015
42,124.00 - 5/31/2016 Washington DC D.C. - - - - - 5/31/2015 6/30/2015
10/31/2015 5/31/2015 3/31/2015 - - 5/31/2015 West Virginia WV - 6/30/2015
6/30/2015 - - 6/30/2015 6/30/2015 6/30/2015 6/30/2015 - - - - West Virginia CS
WV - - - - - 6/30/2015 6/30/2015 6/30/2015 6/30/2015 - - - - 3/31/2015 3/31/2015
3/31/2015 3/31/2015 3/31/2015 3/31/2015 3/31/2015 3/31/2015 DIPLOMAT SPECIALTY
PHARMACY PHARMACY LICENSES Summary Tab State License Expiration Dates (Check
individual tabs for more information)

 


[g85971km71i004.gif]

HMTPSQEX WTIGMEPX] TLEVQEG] TLEVQEG] PMGIRWIW State Abbr. CHI-Pharmacy Flint-
Pharmacy Ft Lauderdale Grand Rapids Pharmacy Ontario CA-Pharmacy GLDC Pharmacy
GLDC Wholesale DPS Envoy Wholesale Envoy Pharmacy AHF CT AHF MA FLO Wholesale
MedPro RX Based off Old Licenses for now Wyqqev} Xef Wxexi Pmgirwi I|tmvexmsr
Hexiw +Gligo mrhmzmhyep xefw jsv qsvi mrjsvqexmsr, Wisconsin Wl 5/31/2016
5/31/2016 - - - 5/31/2016 5/31/2016 5/31/2016 5/31/2016 5/31/2016 - - 1/0/1900
Wyoming WY - 6/30/2015 - - 6/30/2015 6/30/2015 1/0/1900 6/30/2015 6/30/2015
6/30/2015 - - 6/30/2015 - - - - - - - - - - - - - - - DEA Licenses USDOJ
6/30/2017 6/30/2015 6/30/2016 6/30/2016 6/30/2015 6/30/2016 6/30/2016 8/31/2016
8/31/2016 6/30/2016 6/30/2015 6/30/2016 1/31/2017 DIPLOMAT SPECIALTY PHARMACY
PHARMACY LICENSES Summary Tab State License Expiration Dates (Check individual
tabs for more information)

 


[g85971km71i005.gif]

LAST UPDATE 3/24/2015 original Cincinnati Pharmacy OS Wholesaler Issue Date Exp.
Date OK to ship products? OS Pharmacy OS Mail Order Issue Date Exp. Date OK to
dispense patients? Alabama 193217 6/1/2005 12/31/16 Y 112660 201374 9/17/12
12/31/16 Y Alaska no license req. n/a Y 801 6/17/2014 6/30/16 Y Arizona W001978
1/28/2011 10/31/16 Y Y005348 1/28/11 10/31/16 Y Arkansas WD02591 8/4/2004
12/31/16 Y OS02114 8/21/2007 12/31/15 Y California OSD 5248 9/9/2008 9/1/15 Y
NRP819 NSC99504 - SC Lic. 9/11/07 9/1/15 Y Colorado 7876 11/1/2014 10/31/16 Y
5535 11/1/14 10/31/16 Y Connecticut csw.0001668 7/1/2014 6/30/15 Y PCN.0000659
9/1/14 8/31/15 Y Delaware A4-0001807 5/10/2011 9/30/16 Y A9-0001025 3/21/11
9/30/16 Y Florida 23 2397 6/1/2014 6/30/15 Y PH25286 SC License 11/9/12 2/28/17
Y Florida Sterile Comp. NSC3 3/9/15 2/28/17 Y Georgia PHWH002042 9/28/2004
6/30/15 Y PHNR000089 1/7/15 6/30/17 Y Hawaii no license req. n/a Y PMP697
3/14/11 12/31/15 Y Idaho W15444 7/1/2014 6/30/15 Y 15500MS 7/1/14 6/30/15 Y
Illinois 4.003281 3/9/2011 12/31/16 Y 054.017636 2/18/11 3/31/16 Y Indiana n/a N
64000591A 8/20/04 12/31/15 Y Iowa 6252 11/20/2013 12/31/15 Y 3561 11/22/13
12/31/15 Y Kansas 5-02441 7/17/2008 6/30/15 Y 22-02390 1/31/06 6/30/15 Y
Kentucky W02736 2/28/2011 9/30/15 Y OH1476 2/24/11 6/30/15 Y Kentucky HME
License HME00543 9/30/15 Louisiana 5567 1/1/2014 12/31/15 Y PHY.006059-OS 1/1/14
12/31/15 Y Maine WH70001811 1/1/2014 12/31/15 Y MO40001143 1/1/14 12/31/15 Y
Maryland n/a N PO5454 SC License 3/10/11 5/31/16 Y Massachusetts no license req.
n/a Y no license req. n/a Y Michigan 5306002202 9/15/2004 6/30/15 Y 5301008006
9/15/04 6/30/15 Y Minnesota 362522 6/1/2014 5/31/15 Y 263657 7/1/14 6/30/15 Y
Mississippi 06402/06.2 8/30/2004 12/31/15 Y 06403/07.1 8/30/04 12/31/15 Y
Missouri 2010043080 11/23/1020 10/31/15 Y 2010043084 11/23/2010 10/31/15 Y
Montana 2287 6/4/2007 11/30/15 Y 2281 5/18/07 11/30/15 Y Nebraska 924 12/21/2011
7/15/15 Y 547 5/29/08 5/29/15 Y Nevada WH01471 3/10/2008 10/31/16 Y PH02195
10/26/06 10/31/16 Y New Hampshire 4397 6/30/15 Y NR0400 8/25/04 3/31/15 Y New
Jersey 5003684 1/1/2014 1/31/16 Y 28RO00025800 5/13/14 6/30/15 Y New Mexico
WD00011272 2/10/2011 12/31/16 Y PH00003271 3/3/11 12/31/16 Y New York 29172
9/1/14 8/31/17 Y 29186 10/1/14 9/30/17 Y North Carolina 436 11/15/2013 12/31/15
Y 08804 11/1/13 12/31/15 Y North Dakota n/a N 665 8/30/04 6/30/15 Y OH HME
CERTIFICATION HMER.23142 6/30/2016 Ohio WSFR.012118150 3/23/11 630/15 Y
022104800 1/27/11 3/31/16 Y Oklahoma 88-W-2713 1/21/2014 2/29/16 Y 99-5630
1/17/14 2/29/16 Y Oregon n/a N RP-0002264-CS 7/11/05 3/31/15 Y Pennsylvania
7200000716 1//19/11 2/28/16 Y no license req. n/a Y Rhode Island DIS02195
1/31/2011 9/30/15 Y PHN10158 1/31/11 9/30/15 Y South Carolina 7676 7/1/2014
6/30/15 Y 7677 7/1/14 6/30/15 Y South Dakota 600-1021 11/6/2013 12/31/15 Y
400-0505 3/23/05 6/30/15 Y Rx and Wholesale License Status

 


[g85971km71i006.gif]

Cincinnati Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients? Tennessee
2187 10/4/2004 2/28/17 Y 4361 1/11/07 2/28/17 Y Texas 1000613 4/5/2011 11/22/16
Y 24028 3/3/05 3/31/17 Y Utah no license req. n/a Y 7926671-1708 3/8/11 9/30/15
Y Vermont 39.0075069 8/1/2013 7/31/15 Y 036.0074887 8/1/13 7/31/15 Y Virginia
219000846 8/13/2004 2/29/16 Y 0214000857 8/13/04 4/30/15 Y Washington
PHWH.FX60210557 10/1/2014 9/30/15 Y PHNR.FO.60210353 6/1/14 5/31/15 Y Washington
D.C. DM0400804 7/31/2012 7/31/15 Y NRX1100276 6/1/13 5/31/15 Y West Virginia
WD0558155 8/26/2004 6/30/15 Y MO0559727 8/26/04 6/30/15 Y Wisconsin 2087-45
8/23/2007 5/31/16 Y 510-43 11/13/09 5/31/16 Y Wyoming n/a N NR-50394 5/24/14
6/30/15 Y Iowa Pharmacy OS Wholesaler Exp. Date OK to ship products? OS Pharmacy
OS Mail Order Issue Date Exp. Date OK to dispense patients? Alabama 113233
201697 1/1/15 12/31/16 Y Alaska 964 6/26/14 6/30/16 Y Arizona Y005349 9/4/13
10/31/15 Y Arkansas OSO 2232 8/11/10 12/31/15 Y California pending N Colorado
5847 11/1/14 10/31/16 Y Connecticut PCN.0002119 9/1/14 8/31/15 Y Delaware
A9-0001019 2/16/11 9/30/16 Y Florida PH25287 11/7/14 2/28/17 Y Georgia
PHNR000127 1/12/15 6/30/17 Y Hawaii PMP621 10/9/09 12/31/15 Y Idaho 15499MS
7/1/14 6/30/15 Y Illinois 054.017634 1/25/12 3/31/16 Y Indiana 64000956A 4/28/09
12/31/15 Y Iowa 1319 6/20/14 12/31/15 Y Kansas 22-02704 9/23/09 6/30/15 Y
Kentucky IA1471 2/9/11 6/30/15 Y Louisiana 6267 1/1/15 12/31/15 Y Maine
MO40001150 1/1/15 12/31/15 Y Maryland PO5453 6/17/14 5/31/16 Y Massachusetts No
license req. Y Michigan 5301009083 3/25/09 6/30/16 Y Minnesota 263664 7/1/14
6/30/15 Y Mississippi 08241/07.1 9/10/09 12/31/15 Y Missouri 2010043081 11/23/10
10/31/15 Y Montana 2602 5/6/09 11/30/15 Y Nebraska 607 1/22/10 1/22/16 Y Nevada
PH02621 9/12/14 10/31/16 Y New Hampshire NR0770 11/1/10 3/31/15 Y New Jersey
28Ro00036400 5/13/14 6/30/15 Y New Mexico PH00003268 2/17/11 12/31/16 Y New York
029533 5/1/12 4/30/15 Y North Carolina 10334 12/1/14 12/31/15 Y North Dakota 814
10/30/09 6/30/15 Y Ohio NTP.022156350 1/1/14 3/31/16 Y Oklahoma 99-5629 1/27/14
2/29/16 Y Oregon RP-0002574-CS 10/29/09 3/31/15 Y Pennsylvania No license req. Y

 


[g85971km71i007.gif]

Cincinnati Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients? Rhode
Island PHN10160 2/10/11 9/30/15 Y South Carolina 10426 7/1/14 6/30/15 Y South
Dakota 400-0778 1/23/09 6/30/15 Y Tennessee 00004691 9/21/09 2/28/17 Y Texas
25975 4/3/08 4/30/16 Y Utah 79114322-1708 2/22/11 9/30/15 Y Vermont 036.0074880
8/1/13 7/31/15 Y Virginia 0214001233 11/16/09 4/30/15 Y Washington
PHNR.FO.60210478 6/1/14 5/31/15 Y Washington D. C NRX1100275 6/1/13 12/31/15 Y
West Virginia MO0560120 7/1/14 6/30/15 Y Wisconsin 423-43 4/17/14 5/31/16 Y
Wyoming NR-50393 1/27/11 10/31/15 Y Massachusetts Pharmacy OS Wholesaler Exp.
Date OK to ship products? OS Pharmacy OS Mail Order Issue Date Exp. Date OK to
dispense patients? Connecticut PCN.0002276 9/1/14 8/31/15 Y Delaware A9-0001052
9/1/11 9/30/16 Y Florida PH25810 SC license 11/7/14 2/28/17 Y Florida Sterile
Comp. NSC9 3/9/15 2/28/17 Georgia PHNR000130 1/13/15 6/30/17 Y Maine MO40001187
1/1/15 12/31/15 Y Maryland P05557 SC license 4/4/14 5/31/16 Y Massachusetts
DS89763 4/14/11 12/31/15 Y New Hampshire NR0813 7/15/11 3/31/15 Y New Jersey
28RO00062400 5/13/14 6/30/15 Y New York 030970 9/1/14 8/31/17 Y North Carolina
11259 11/4/14 12/31/15 Y Ohio NTP.022155950 8/22/11 3/31/15 Y Pensylvannia no
license req. Y Rhode Island PHN10206 8/5/11 9/30/15 Y South Carolina 13684
7/10/14 6/30/15 Y Tennessee Gita Needs Licensed Vermont 036.0080705 8/1/13
7/31/15 Y Virginia 0214001633 10/31/14 4/30/15 Y Washington D. C. NRX0000517
8/13/14 5/31/15 y West Virginia MO0560294 7/1/14 6/30/15 Y Arizona Pharmacy
Arizona Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients? Alaska no
license req. Y 1114 6/30/16 Y Arizona W001995 10/31/15 Y Y005365 10/31/15 Y
Arkansas WD04021 12/31/16 Y OS02280 12/31/15 Y California N NRP1146 12/1/15 Y
Colorado 7829 10/31/16 Y 5977 10/31/16 Y Hawaii no license req. Y PMP760
12/31/15 Y Idaho W16733 6/30/15 Y 17015MS 6/30/15 Y Illinois 4.003359 12/31/16 Y
Iowa N 4010 12/31/15 Y Kansas 5-02975 6/30/15 Y 22-02916 6/30/15 Y

 


[g85971km71i008.gif]

Cincinnati Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients? Louisiana
7047 12/31/15 Y PHY.006411-OS 12/31/15 Y Massachusetts no license req. Y no
license req. Y Michigan 5301010516 6/30/15 Y Minnesota N 263780 6/30/15 Y
Mississippi N see note N Missouri 2011020581 10/31/15 Y 2011027116 10/31/15 Y
Montana 3161 11/30/15 Y 3170 11/30/15 Y Nebraska 875 7/1/15 Y 681 11/18/15 Y
Nevada N PH02735 10/31/16 Y New Mexico WD00011411 12/31/15 Y PH00003335 12/31/15
Y North Dakota N 750 6/30/15 Y Ohio WSFR.012156000 6/30/15 Y NTP.022155100
3/31/16 Y Oklahoma 88-W-2910 7/31/15 Y 99-5729 7/31/15 Y Oregon N RP-0002664-CS
3/31/16 Y Pennsylvania N no license req. Y South Dakota 600-1903 12/31/15 Y
400-0936 6/30/15 Y Texas 1000689 7/4/15 Y 27592 8/31/15 Y Utah no license req. Y
8053014-1708 9/30/15 Y Washington PHWH.FX60241186 9/30/15 Y PHNR.FO.60237874
5/31/15 Y Wyoming N NR-50423 6/30/15 Y Minnesota Pharmacy OS Wholesaler Exp.
Date OK to ship products? OS Pharmacy OS Mail Order Exp. Date OK to dispense
patients? Minnesota 263937 6/30/15 Y California Pharmacy OS Wholesaler Exp. Date
OK to ship Products? OS Pharmacy OS Mail Order Exp. Date OK to dispense
patients? Alaska 1310 6/30/16 Y Arizona Y0005674 10/31/16 Y Arkansas Deb to be
licensed California PHY51208 3/1/16 Y California Sterile Comp. 99841 3/1/16 Y
Colorado OSP.006210 10/31/16 Y Hawaii PMP881 12/31/15 Y Idaho 34134MS 6/30/15 Y
Illinois 054.018383 3/31/16 Y Kansas 22-13083 6/30/15 Y Louisiana PHY006983-NR
12/31/15 Y Minnesota 264216 6/30/15 Y Missouri 2013034753 10/31/15 Y Montana
PHA-MOP-LIC-17535 11/30/15 Y Nebraska 771 11/12/15 Y Nevada PH03015 10/31/15 Y
New Mexico PH00003543 12/31/16 Y North Dakota PHAR862 6/30/15 Y Ohio NRP
022360500 3/31/16 Y Oklahoma 99-6402 9/30/15 Y Oregon RP-0002951-CS 3/31/15 Y
South Dakota 400-1140 6/30/15 Y Texas 29842 3/31/17 Y

 


[g85971km71i009.gif]

Cincinnati Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients? Utah
8982085-1708 9/30/15 Y Washington PHNR.FO.60384964 5/31/15 Y Wyoming NR-50608
6/30/15 Y North Carolina Pharmacy OS Wholsaler Exp. Date OK to ship Products? OS
Pharmacy OS Mail Order Exp. Date OK to dispense patients Alabama 114327 202295
12/31/16 Y Delaware A9-0001426 9/30/16 Y Florida PH28136 2/28/17 Y Georgia
PHNR000112 6/30/17 Y Maryland P06691 5/31/16 Y Massachusetts no license required
Y New Jersey 28RO00102100 6/30/15 Y New York 032862 5/31/17 Y North Carolina
17192 12/31/15 Y Pennsylvania no license required Y South Carolina 15455 6/30/15
Y Tennessee 5428 7/31/16 Y Virginia 0214001590 4/30/15 Y Washington D. C.
NRX0000502 5/31/15 Y West Virginia MO0560752 6/30/15 Y Requires RpH License: DEA
Licenses Permit # Exp. Date AL Carlsbad FB3737903 7/31/15 Ark. Cincy BB8820537
7/31/16 ID (PIC) 1 per pharmacy Greensboro FB4394350 7/31/16 KY Savage FB3404237
7/31/15 LA Scottsdale FB2484715 7/31/16 MD Urbandale FB0312114 7/31/16 MI (PIC)
MS Woburn FB2408296 7/31/16 NE OK - comp. pharmacies OR TN VA WV (PIC) Requires
Licensure in home state only to ship into these states see note under Cincy
3/1/12 Wholesale:

 


[g85971km71i010.gif]

Cincinnati Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients? Alaska
10/31/13 out of state wholesalers not req. to reg. in AK only be reg. in state
where the facility is locted and w/DEA if distributing controlled substances
Hawaii 10/31/13 Hawaii does not license out of state wholesale distributors as
long as they do not have any facilities in HI, only ship the drugs to hospitals,
physicians, pharmacies and not the end user and are already licensed in another
state as a wholesale distributor. Massachusetts 10/31/13 MA does not license Out
of State pharmacies or wholesale distributors as long as licensed in good
standing in home state they can ship into MA Utah 10/31/13 Dept. of Commerce
Certificate of Registration no exp. Wholesale lic. If no facilities in Utah,
licensure in good standing is required in state of domicile to wholesale drugs
into Utah Non Resident/Mail Order

 


[g85971km71i011.gif]

Cincinnati Pharmacy OS Wholesaler Issue Date Exp. Date OK to ship products? OS
Pharmacy OS Mail Order Issue Date Exp. Date OK to dispense patients?
Massachusetts 6/2/14 MA does not license Out of State pharmacies or wholesale
distributors as long as licensed in good standing in home state they can ship
into MA Pennsylvania 6/2/14 PA does not license out of state pharmacies.
Licensure in home state in good standingis sufficient to ship into PA

 

 


 

SCHEDULE 3.32

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

HEALTHCARE MATTERS

 

(b)  See Schedule 3.31 for material Health Care Permits.

 

(d)  None

 

(g)  None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.15

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

POST-CLOSING OBLIGATIONS

 

1.     Within two (2) Business Days of the Closing Date (or such later date as
Agent may permit in its sole discretion), evidence satisfactory to Agent of the
name change of Symmetric AIV Corporation to Diplomat Blocker, Inc.

 

2.     Within two (2) days of the Closing Date (or such later date as Agent may
permit in its sole discretion), delivery of the original stock certificate of
Diplomat Blocker, Inc. and related stock power to Agent.

 

3.     Within forty-five (45) days of the Closing Date (or such later date as
Agent may permit in its sole discretion), delivery of evidence of amendment of
the collateral description of the following Liens in form and substance
satisfactory to Agent:

 

NAME

 

SECURED
PARTY

 

JURISDICTION

 

DATE OF
FILING

 

FILING NO.

American Homecare Federation, Inc.

 

Smith Medical Partners

 

Connecticut SOS

 

10/23/14

 

0003023471

American Homecare Federation, Inc.

 

Cardinal Health

 

Connecticut SOS

 

2/10/15

 

0003039301

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

INVESTMENTS

 

Diplomat Pharmacy, Inc. directly owns 25% of the issued and outstanding equity
interests of Ageology LLC (formerly WorkSmartMC LLC).

 

Diplomat Pharmacy, Inc. owns 1,817.65 shares of Physician Resource
Management, Inc.

 

Diplomat Pharmacy, Inc. owns 51% of Primrose Healthcare, LLC.

 

All of the issued and outstanding equity interests of each of the following
subsidiaries are 100% owned directly by Diplomat Pharmacy, Inc.:

 

ENVOY HEALTH MANAGEMENT, LLC

NAVIGATOR HEALTH SERVICES, LLC

DIPLOMAT HEALTH SERVICES, LLC

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

DSP FLINT REAL ESTATE, LLC

DSP-BUILDING C, LLC

DIPLOMAT CORPORATE PROPERTIES, LLC

DIPLOMAT HOLDING, LLC

DIPLOMAT INFUSION SERVICES, LLC

DIPLOMAT HEALTH MANAGEMENT, LLC

AMERICAN HOMECARE FEDERATION, INC.

AMBASSADOR COMPOUNDING, LLC

SYMMETRIC AIV CORPORATION

MEDPRO RX, INC.

 

All of the issued and outstanding equity interests of each of the following
subsidiaries are 100% owned directly by Symmetric AIV Corporation:

 

BIORX, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

TRANSACTIONS WITH AFFILIATES

 

Guarantee by Philip Rielly of obligations pursuant to Lease by and between Hills
Commerce Park, LLC and BioRx, LLC, dated November 7, 2006, as amended by that
certain First Amendment to Lease Agreement executed October 11, 2011, and as
further amended by that certain Second Amendment to Lease Agreement executed
April 24, 2012, related to property located at 10828 Kenwood Road, Cincinnati,
Ohio 45242

 

Indemnification Agreement, dated as of November 24, 2010, by and between BioRx,
LLC and Philip C. Rielly.

 

Indemnification Agreement, dated as of November 24, 2010, by and between BioRx,
LLC and D. Eric Hill

 

Sublease Agreement dated April 21, 2014, between 3A&E Holdings LLC and BioRx,
LLC.  The Company rents office and storage space in High Point, NC, from an LLC
controlled by Eric Hill.  The rent is $1,132 per month

 

Real Estate Lease, dated as of October 1, 2014, by and between BioRx, LLC and
Camryn Court LLC, relating to property located at 9 Camryn Court, Newport, KY. 
Camryn Court LLC is an entity controlled by Philip Rielly.  The unit is used by
managers traveling in the area (near the Company’s headquarters) for business,
and the rent is $3,500 per month

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CONTINGENT OBLIGATIONS

 

None.

 

--------------------------------------------------------------------------------